Name: Commission Implementing Regulation (EU) 2017/1443 of 29 June 2017 amending Implementing Regulation (EU) No 680/2014 laying down implementing technical standards with regards to supervisory reporting of institutions according to Regulation (EU) No 575/2013 of the European Parliament and of the Council (Text with EEA relevance)
 Type: Implementing Regulation
 Subject Matter: free movement of capital;  information technology and data processing;  accounting;  budget;  technology and technical regulations;  financial institutions and credit;  national accounts
 Date Published: nan

 17.8.2017 EN Official Journal of the European Union L 213/1 COMMISSION IMPLEMENTING REGULATION (EU) 2017/1443 of 29 June 2017 amending Implementing Regulation (EU) No 680/2014 laying down implementing technical standards with regards to supervisory reporting of institutions according to Regulation (EU) No 575/2013 of the European Parliament and of the Council (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) No 575/2013 of 26 June 2013 of the European Parliament and of the Council on prudential requirements for credit institutions and investment firms and amending Regulation (EU) No 648/2012 (1) and in particular the fourth subparagraph of Article 99(5), the fourth subparagraph of Article 99(6), the third subparagraph of Article 101(4) and the third subparagraph of Article 394(4) thereof, Whereas: (1) Commission Implementing Regulation (EU) No 680/2014 (2) specifies the modalities according to which institutions are required to report information relevant to their compliance with Regulation (EU) No 575/2013. Article 99(5) of Regulation (EU) No 575/2013 mandates the European Banking Authority (EBA) to draft implementing technical standards to specify uniform formats for the reporting of financial information by institutions subject to Article 4 of Regulation (EC) No 1606/2002 of the European Parliament and of the Council (3) and credit institutions other than those referred to in that Article that prepare their consolidated accounts in conformity with the international accounting standards adopted in accordance with the procedure laid down in Article 6(2) of Regulation (EC) No 1606/2002. Article 99(6) of Regulation (EU) No 575/2013 also mandates the EBA to draft implementing technical standards to specify uniform formats for the reporting of financial information by institutions subject to accounting frameworks based on Council Directive 86/635/EEC (4) to which the competent authorities may extend the reporting requirements. Each of these provisions relate to aspects of the framework for supervisory reporting in the Union which need to be aligned with newly applicable international standards. (2) International Accounting Standards adopted in accordance with the procedure laid down in Article 6(2) of Regulation (EC) No 1606/2002 are based on International Financial Reporting Standards (IFRS) developed by the International Accounting Standards Board (IASB). (3) In July 2014, the IASB issued IFRS 9 Financial Instruments (IFRS 9) as the new standard for the accounting of financial instruments, with the view to its international application from 1 January 2018. IFRS 9 was adopted in the Union on 22 November 2016 by means of Commission Regulation (EU) 2016/2067 (5). (4) IFRS 9 fundamentally changes the accounting for financial instruments for institutions that are subject to Article 99(2) of Regulation (EU) No 575/2013. IFRS 9 includes a logical model for classification and measurement, a single, forward-looking expected loss impairment model and a substantially-reformed approach to hedge accounting. Therefore reporting by institutions should be amended accordingly. (5) Further, it is necessary to update the templates and instructions related to the reporting of the gross carrying amount of financial assets measured at fair value through profit and loss. This is because of the need to clarify the definition of gross carrying amount for credit risk monitoring, to increase the data quality of the information reported and to reduce reporting burden. (6) It is also necessary to update the templates and instructions for institutions that are subject to accounting frameworks based on Directive 86/635/EEC, to ensure that reported financial information remains relevant and aligned between all institutions and to address information gaps related to specific national accounting frameworks previously not fully reflected in the templates. (7) Given the intrinsic link of financial reporting with the applicable accounting standards, it is necessary that the date of application of this Regulation coincides with the date of application of the IFRS 9. For the same reason, it is also necessary that, for those institutions applying an accounting year that is different from the calendar year, the date of application of this Regulation coincides with the date of application of the IFRS 9, which is that date of the calendar year at which the financial year begins for those institutions. (8) This Regulation is based on the draft implementing technical standards submitted by the European Banking Authority (EBA) to the Commission. (9) The European Banking Authority has conducted open public consultations on the draft implementing technical standards on which this Regulation is based, analysed the potential related costs and benefits and requested the opinion of the Banking Stakeholder Group established in accordance with Article 37 of Regulation (EU) No 1093/2010 of the European Parliament and of the Council (6). (10) Implementing Regulation (EU) No 680/2014 should be amended accordingly, HAS ADOPTED THIS REGULATION: Article 1 Implementing Regulation (EU) No 680/2014 is amended as follows: (a) Annex III to Implementing Regulation (EU) No 680/2014 is replaced by the text set out in Annex I to this Regulation. (b) Annex IV to Implementing Regulation (EU) No 680/2014 is replaced by the text set out in Annex II to this Regulation. (c) Annex V to Implementing Regulation (EU) No 680/2014 is replaced by the text set out in Annex III to this Regulation. Article 2 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. It shall apply from 1 January 2018. With regard to the following institutions, where those institutions apply an accounting year that is different from the calendar year, Annexes I and III to this Regulation shall apply from the beginning of the accounting year commencing after 1 January 2018: (a) institutions subject to Article 4 of Regulation (EC) No 1606/2002; (b) credit institutions other than those referred to in Article 4 of Regulation (EC) No 1606/2002 that prepare their consolidated accounts in conformity with the international accounting standards adopted in accordance with the procedure laid down in Article 6(2) of that Regulation; (c) credit institutions applying international accounting standards as applicable under Regulation (EC) No 1606/2002 for the reporting of own funds on a consolidated basis pursuant to Article 24(2) of Regulation (EU) No 575/2013. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 29 June 2017. For the Commission The President Jean-Claude JUNCKER (1) OJ L 176, 27.6.2013, p. 1. (2) Commission Implementing Regulation (EU) No 680/2014 laying down implementing technical standards with regard to supervisory reporting of institutions according to Regulation (EU) No 575/2013 (OJ L 191, 28.6.2014, p. 1). (3) Regulation (EC) No 1606/2002 of the European Parliament and of the Council of 19 July 2002 on the application of international accounting standards (OJ L 243, 11.9.2002, p. 1). (4) Council Directive 86/635/EEC of 8 December 1986 on the annual accounts and consolidated accounts of banks and other financial institutions (OJ L 372, 31.12.1986, p. 1). (5) Commission Regulation (EU) 2016/2067 of 22 November 2016 amending Regulation (EC) No 1126/2008 adopting certain international accounting standards in accordance with Regulation (EC) No 1606/2002 of the European Parliament and of the Council as regards International Financial Reporting Standard 9 (OJ L 323, 29.11.2016, p. 1). (6) Regulation (EU) No 1093/2010 of the European Parliament and of the Council of 24 November 2010 establishing a European Supervisory Authority (European Banking Authority), amending Decision No 716/2009/EC and repealing Commission Decision 2009/78/EC (OJ L 331, 15.12.2010, p. 12). ANNEX I ANNEX III REPORTING FINANCIAL INFORMATION ACCORDING TO IFRS FINREP TEMPLATES FOR IFRS TEMPLATE NUMBER TEMPLATE CODE NAME OF THE TEMPLATE OR OF THE GROUP OF TEMPLATE PART 1 [QUARTERLY FREQUENCY] Balance Sheet Statement [Statement of Financial Position] 1.1 F 01.01 Balance Sheet Statement: assets 1.2 F 01.02 Balance Sheet Statement: liabilities 1.3 F 01.03 Balance Sheet Statement: equity 2 F 02.00 Statement of profit or loss 3 F 03.00 Statement of comprehensive income Breakdown of financial assets by instrument and by counterparty sector 4.1 F 04.01 Breakdown of financial assets by instrument and by counterparty sector: financial assets held for trading 4.2.1 F 04.02.1 Breakdown of financial assets by instrument and by counterparty sector: non-trading financial assets mandatorily at fair value through profit or loss 4.2.2 F 04.02.2 Breakdown of financial assets by instrument and by counterparty sector: financial assets designated at fair value through profit or loss 4.3.1 F 04.03.1 Breakdown of financial assets by instrument and by counterparty sector: financial assets at fair value through other comprehensive income 4.4.1 F 04.04.1 Breakdown of financial assets by instrument and by counterparty sector: financial assets at amortised cost 4.5 F 04.05 Subordinated financial assets 5.1 F 05.01 Breakdown of non-trading Loans and advances by product 6.1 F 06.01 Breakdown of loans and advances other than held for trading to non-financial corporations by NACE codes F 07.00 Financial assets subject to impairment that are past due 7.1 F 07.01 Financial assets subject to impairment that are past due Breakdown of financial liabilities 8.1 F 08.01 Breakdown of financial liabilities by product and by counterparty sector 8.2 F 08.02 Subordinated financial liabilities Loan commitments, financial guarantees and other commitments 9.1.1 F 09.01.1 Off-balance sheet exposures : loan commitments, financial guarantees and other commitments given 9.2 F 09.02 Loan commitments, financial guarantees and other commitments received 10 F 10.00 Derivatives - Trading and economic hedges Hedge accounting 11.1 F 11.01 Derivatives - Hedge accounting: Breakdown by type of risk and type of hedge 11.3 F 11.03 Non-derivative hedging instruments: Breakdown by accounting portfolio and type of hedge 11.4 F 11.04 Hedged items in fair value hedges Movements in allowances and provisions for credit losses 12.1 F 12.01 Movements in allowances and provisions for credit losses 12.2 F 12.02 Transfers between impairment stages (gross basis presentation) Collateral and guarantees received 13.1 F 13.01 Breakdown of collateral and guarantees by loans and advances other than held for trading 13.2 F 13.02 Collateral obtained by taking possession during the period [held at the reporting date] 13.3 F 13.03 Collateral obtained by taking possession [tangible assets] accumulated 14 F 14.00 Fair value hierarchy: financial instruments at fair value 15 F 15.00 Derecognition and financial liabilities associated with transferred financial assets Breakdown of selected statement of profit or loss items 16.1 F 16.01 Interest income and expenses by instrument and counterparty sector 16.2 F 16.02 Gains or losses on derecognition of financial assets and liabilities not measured at fair value through profit or loss by instrument 16.3 F 16.03 Gains or losses on financial assets and liabilities held for trading and trading financial assets and trading financial liabilities by instrument 16.4 F 16.04 Gains or losses on financial assets and liabilities held for trading and trading financial assets and trading financial liabilities by risk 16.4.1 F 16.04.1 Gains or losses on non-trading financial assets mandatorily at fair value through profit or loss by instrument 16.5 F 16.05 Gains or losses on financial assets and liabilities designated at fair value through profit or loss by instrument 16.6 F 16.06 Gains or losses from hedge accounting 16.7 F 16.07 Impairment on non-financial assets Reconciliation between accounting and CRR scope of consolidation: Balance Sheet 17.1 F 17.01 Reconciliation between accounting and CRR scope of consolidation: Assets 17.2 F 17.02 Reconciliation between accounting and CRR scope of consolidation: Off-balance sheet exposures - loan commitments, financial guarantees and other commitments given 17.3 F 17.03 Reconciliation between accounting and CRR scope of consolidation: Liabilities 18 F 18.00 Performing and non-performing exposures 19 F 19.00 Forborne exposures PART 2 [QUATERLY WITH THRESHOLD: QUARTERLY FREQUENCY OR NOT REPORTING] Geographical breakdown 20.1 F 20.01 Geographical breakdown of assets by location of the activities 20.2 F 20.02 Geographical breakdown of liabilities by location of the activities 20.3 F 20.03 Geographical breakdown of main statement of profit or loss items by location of the activities 20.4 F 20.04 Geographical breakdown of assets by residence of the counterparty 20.5 F 20.05 Geographical breakdown of off-balance sheet exposures by residence of the counterparty 20.6 F 20.06 Geographical breakdown of liabilities by residence of the counterparty 20.7.1 F 20.07.1 Geographical breakdown by residence of the counterparty of loans and advances other than held for trading to non-financial corporations by NACE codes 21 F 21.00 Tangible and intangible assets: assets subject to operating lease Asset management, custody and other service functions 22.1 F 22.01 Fee and commission income and expenses by activity 22.2 F 22.02 Assets involved in the services provided PART 3 [SEMI-ANNUAL] Off-balance sheet activities: interests in unconsolidated structured entities 30.1 F 30.01 Interests in unconsolidated structured entities 30.2 F 30.02 Breakdown of interests in unconsolidated structured entities by nature of the activities Related parties 31.1 F 31.01 Related parties: amounts payable to and amounts receivable from 31.2 F 31.02 Related parties: expenses and income generated by transactions with PART 4 [ANNUAL] Group structure 40.1 F 40.1 Group structure: "entity-by-entity" 40.2 F 40.02 Group structure: "instrument-by-instrument" Fair value 41.1 F 41.01 Fair value hierarchy: financial instruments at amortised cost 41.2 F 41.02 Use of the Fair Value Option 42 F 42.00 Tangible and intangible assets: carrying amount by measurement method 43 F 43.00 Provisions Defined benefit plans and employee benefits 44.1 F 44.01 Components of net defined benefit plan assets and liabilities 44.2 F 44.02 Movements in defined benefit plan obligations 44.3 F 44.03 Memo items [related to staff expenses] Breakdown of selected items of statement of profit or loss 45.1 F 45.01 Gains or losses on financial assets and liabilities designated at fair value through profit or loss by accounting portfolio 45.2 F 45.02 Gains or losses on derecognition of non-financial assets other than held for sale and investments in subsidiaries, joint ventures and associates 45.3 F 45.03 Other operating income and expenses 46 F 46.00 Statement of changes in equity 1. Balance Sheet Statement [Statement of Financial Position] 1.1 Assets References Breakdown in table Carrying amount Annex V.Part 1.27 010 010 Cash, cash balances at central banks and other demand deposits IAS 1.54 (i) 020 Cash on hand Annex V.Part 2.1 030 Cash balances at central banks Annex V.Part 2.2 040 Other demand deposits Annex V.Part 2.3 5 050 Financial assets held for trading IFRS 9.Appendix A 060 Derivatives IFRS 9.Appendix A 10 070 Equity instruments IAS 32.11 4 080 Debt securities Annex V.Part 1.31 4 090 Loans and advances Annex V.Part 1.32 4 096 Non-trading financial assets mandatorily at fair value through profit or loss IFRS 7.8(a)(ii); IFRS 9.4.1.4 4 097 Equity instruments IAS 32.11 4 098 Debt securities Annex V.Part 1.31 4 099 Loans and advances Annex V.Part 1.32 4 100 Financial assets designated at fair value through profit or loss IFRS 7.8(a)(i); IFRS 9.4.1.5 4 120 Debt securities Annex V.Part 1.31 4 130 Loans and advances Annex V.Part 1.32 4 141 Financial assets at fair value through other comprehensive income IFRS 7.8(h); IFRS 9.4.1.2A 4 142 Equity instruments IAS 32.11 4 143 Debt securities Annex V.Part 1.31 4 144 Loans and advances Annex V.Part 1.32 4 181 Financial assets at amortised cost IFRS 7.8(f); IFRS 9.4.1.2 4 182 Debt securities Annex V.Part 1.31 4 183 Loans and advances Annex V.Part 1.32 4 240 Derivatives  Hedge accounting IFRS 9.6.2.1; Annex V.Part 1.22 11 250 Fair value changes of the hedged items in portfolio hedge of interest rate risk IAS 39.89A(a); IFRS 9.6.5.8 260 Investments in subsidiaries, joint ventures and associates IAS 1.54(e); Annex V.Part 1.21, Part 2.4 40 270 Tangible assets 280 Property, Plant and Equipment IAS 16.6; IAS 1.54(a) 21, 42 290 Investment property IAS 40.5; IAS 1.54(b) 21, 42 300 Intangible assets IAS 1.54(c); CRR art 4(1)(115) 310 Goodwill IFRS 3.B67(d); CRR art 4(1)(113) 320 Other intangible assets IAS 38.8,118 21, 42 330 Tax assets IAS 1.54(n-o) 340 Current tax assets IAS 1.54(n); IAS 12.5 350 Deferred tax assets IAS 1.54(o); IAS 12.5; CRR art 4(1)(106) 360 Other assets Annex V.Part 2.5 370 Non-current assets and disposal groups classified as held for sale IAS 1.54(j); IFRS 5.38, Annex V.Part 2.7 380 TOTAL ASSETS IAS 1.9(a), IG 6 1.2 Liabilities References Breakdown in table Carrying amount Annex V.Part 1.27 010 010 Financial liabilities held for trading IFRS 7.8 (e) (ii); IFRS 9.BA.6 8 020 Derivatives IFRS 9.Appendix A; IFRS 9.4.2.1(a); IFRS 9.BA.7(a) 10 030 Short positions IFRS 9.BA7(b) 8 040 Deposits ECB/2013/33 Annex 2.Part 2.9; Annex V.Part 1.36 8 050 Debt securities issued Annex V.Part 1.37 8 060 Other financial liabilities Annex V.Part 1.38-41 8 070 Financial liabilities designated at fair value through profit or loss IFRS 7.8 (e)(i); IFRS 9.4.2.2 8 080 Deposits ECB/2013/33 Annex 2.Part 2.9; Annex V.Part 1.36 8 090 Debt securities issued Annex V.Part 1.37 8 100 Other financial liabilities Annex V.Part 1.38-41 8 110 Financial liabilities measured at amortised cost IFRS 7.8(g); IFRS 9.4.2.1 8 120 Deposits ECB/2013/33 Annex 2.Part 2.9; Annex V.Part 1.36 8 130 Debt securities issued Annex V.Part 1.37 8 140 Other financial liabilities Annex V.Part 1.38-41 8 150 Derivatives  Hedge accounting IFRS 9.6.2.1; Annex V.Part 1.26 11 160 Fair value changes of the hedged items in portfolio hedge of interest rate risk IAS 39.89A(b), IFRS 9.6.5.8 170 Provisions IAS 37.10; IAS 1.54(l) 43 180 Pensions and other post employment defined benefit obligations IAS 19.63; IAS 1.78(d); Annex V.Part 2.9 43 190 Other long term employee benefits IAS 19.153; IAS 1.78(d); Annex V.Part 2.10 43 200 Restructuring IAS 37.71, 84(a) 43 210 Pending legal issues and tax litigation IAS 37.Appendix C. Examples 6 and 10 43 220 Commitments and guarantees given IFRS 9.4.2.1(c),(d), 9.5.5, 9.B2.5; IAS 37, IFRS 4, Annex V.Part 2.11 9 12 43 230 Other provisions IAS 37.14 43 240 Tax liabilities IAS 1.54(n-o) 250 Current tax liabilities IAS 1.54(n); IAS 12.5 260 Deferred tax liabilities IAS 1.54(o); IAS 12.5; CRR art 4(1)(108) 270 Share capital repayable on demand IAS 32 IE 33; IFRIC 2; Annex V.Part 2.12 280 Other liabilities Annex V.Part 2.13 290 Liabilities included in disposal groups classified as held for sale IAS 1.54 (p); IFRS 5.38, Annex V.Part 2.14 300 TOTAL LIABILITIES IAS 1.9(b);IG 6 1.3 Equity References Breakdown in table Carrying amount 010 010 Capital IAS 1.54(r), BAD art 22 46 020 Paid up capital IAS 1.78(e) 030 Unpaid capital which has been called up Annex V.Part 2.14 040 Share premium IAS 1.78(e); CRR art 4(1)(124) 46 050 Equity instruments issued other than capital Annex V.Part 2.18-19 46 060 Equity component of compound financial instruments IAS 32.28-29; Annex V.Part 2.18 070 Other equity instruments issued Annex V.Part 2.19 080 Other equity IFRS 2.10; Annex V.Part 2.20 090 Accumulated other comprehensive income CRR art 4(1)(100) 46 095 Items that will not be reclassified to profit or loss IAS 1.82A(a) 100 Tangible assets IAS 16.39-41 110 Intangible assets IAS 38.85-87 120 Actuarial gains or (-) losses on defined benefit pension plans IAS 1.7, IG6; IAS 19.120(c) 122 Non-current assets and disposal groups classified as held for sale IFRS 5.38, IG Example 12 124 Share of other recognised income and expense of investments in subsidaries, joint ventures and associates IAS 1.IG6; IAS 28.10 320 Fair value changes of equity instruments measured at fair value through other comprehensive income IAS 1.7(d); IFRS 9 5.7.5, B5.7.1; Annex V.Part 2.21 330 Hedge ineffectiveness of fair value hedges for equity instruments measured at fair value through other comprehensive income IAS 1.7(e);IFRS 9.5.7.5;.6.5.3; IFRS 7.24C; Annex V.Part 2.22 340 Fair value changes of equity instruments measured at fair value through other comprehensive income [hedged item] IFRS 9.5.7.5;.6.5.8(b); Annex V.Part 2.22 350 Fair value changes of equity instruments measured at fair value through other comprehensive income [hedging instrument] IAS 1.7(e);IFRS 9.5.7.5;.6.5.8(a);Annex V.Part 2.57 360 Fair value changes of financial liabilities at fair value through profit or loss attributable to changes in their credit risk IAS 1.7(f); IFRS 9 5.7.7;Annex V.Part 2.23 128 Items that may be reclassified to profit or loss IAS 1.82A(a) (ii) 130 Hedge of net investments in foreign operations [effective portion] IFRS9.6.5.13(a); IFRS7.24B(b)(ii)(iii); IFRS 7.24C(b)(i)(iv),.24E(a); Annex V.Part 2.24 140 Foreign currency translation IAS 21.52(b); IAS 21.32, 38-49 150 Hedging derivatives. Cash flow hedges reserve [effective portion] IAS 1.7 (e); IFRS 7.24B(b)(ii)(iii); IFRS 7.24C(b)(i);.24E; IFRS 9.6.5.11(b); Annex V.Part 2.25 155 Fair value changes of debt instruments measured at fair value through other comprehensive income IAS 1.7(da); IFRS 9.4.1.2A; 5.7.10; Annex V.Part 2.26 165 Hedging instruments [not designated elements] IAS 1.7(g)(h);IFRS 9.6.5.15,.6.5.16;IFRS 7.24 E (b)(c); Annex V.Part 2.60 170 Non-current assets and disposal groups classified as held for sale IFRS 5.38, IG Example 12 180 Share of other recognised income and expense of investments in subsidaries, joint ventures and associates IAS 1.IG6; IAS 28.10 190 Retained earnings CRR art 4(1)(123) 200 Revaluation reserves IFRS 1.30, D5-D8; Annex V.Part 2.28 210 Other reserves IAS 1.54; IAS 1.78(e) 220 Reserves or accumulated losses of investments in subsidaries, joint ventures and associates accounted for using the equity method IAS 28.11; Annex V.Part 2.29 230 Other Annex V.Part 2.29 240 (-) Treasury shares IAS 1.79(a)(vi); IAS 32.33-34, AG 14, AG 36; Annex V.Part 2.30 46 250 Profit or loss attributable to owners of the parent IAS 1.81B (b)(ii) 2 260 (-) Interim dividends IAS 32.35 270 Minority interests [Non-controlling interests] IAS 1.54(q) 280 Accumulated Other Comprehensive Income CRR art 4(1)(100) 46 290 Other items 46 300 TOTAL EQUITY IAS 1.9(c), IG 6 46 310 TOTAL EQUITY AND TOTAL LIABILITIES IAS 1.IG6 2. Statement of profit or loss References Breakdown in table Current period 010 010 Interest income IAS 1.97; Annex V.Part 2.31 16 020 Financial assets held for trading IFRS 7.20(a)(i), B5(e); Annex V.Part 2.33, 34 025 Non-trading financial assets mandatorily at fair value through profit or loss IFRS 7.20(a)(i), B5(e), IFRS 9.5.7.1 030 Financial assets designated at fair value through profit or loss IFRS 7.20(a)(i), B5(e) 041 Financial assets at fair value through other comprehensive income IFRS 7.20(b); IFRS 9.5.7.10-11; IFRS 9.4.1.2A 051 Financial assets at amortised cost IFRS 7.20(b);IFRS 9.4.1.2; IFRS 9.5.7.2 070 Derivatives - Hedge accounting, interest rate risk IFRS 9.Appendix A; .B6.6.16; Annex V.Part 2.35 080 Other assets Annex V.Part 2.36 085 Interest income on liabilities IFRS 9.5.7.1, Annex V.Part 2.37 090 (Interest expenses) IAS 1.97; Annex V.Part 2.31 16 100 (Financial liabilities held for trading) IFRS 7.20(a)(i), B5(e); Annex V.Part 2.33, 34 110 (Financial liabilities designated at fair value through profit or loss) IFRS 7.20(a)(i), B5(e) 120 (Financial liabilities measured at amortised cost) IFRS 7.20(b); IFRS 9.5.7.2 130 (Derivatives - Hedge accounting, interest rate risk) IAS 39.9; Annex V.Part 2.35 140 (Other liabilities) Annex V.Part 2.38 145 (Interest expense on assets) IFRS 9.5.7.1, Annex V.Part 2.39 150 (Expenses on share capital repayable on demand) IFRIC 2.11 160 Dividend income Annex V.Part 2.40 31 170 Financial assets held for trading IFRS 7.20(a)(i), B5(e); Annex V.Part 2.40 175 Non-trading financial assets mandatorily at fair value through profit or loss IFRS 7.20(a)(i), B5(e),IFRS 9.5.7.1A; Annex V.Part 2.40 191 Financial assets at fair value through other comprehensive income IFRS 7.20(a)(ii); IFRS 9.4.1.2A; IFRS 9.5.7.1A; Annex V.Part 2.41 192 Investments in subsidiaries, joint ventures and associates accounted for using other than equity method Annex V Part 2 .42 200 Fee and commission income IFRS 7.20(c) 22 210 (Fee and commission expenses) IFRS 7.20(c) 22 220 Gains or (-) losses on derecognition of financial assets and liabilities not measured at fair value through profit or loss, net Annex V.Part 2.45 16 231 Financial assets at fair value through other comprehensive income IFRS 9.4.12A; IFRS 9.5.7.10-11 241 Financial assets at amortised cost IFRS 7.20(a)(v);IFRS 9.4.1.2; IFRS 9.5.7.2 260 Financial liabilities measured at amortised cost IFRS 7.20(a)(v); IFRS 9.5.7.2 270 Other 280 Gains or (-) losses on financial assets and liabilities held for trading, net IFRS 7.20(a)(i); IFRS 9.5.7.1; Annex V.Part 2.43, 46 16 287 Gains or (-) losses on non-trading financial assets mandatorily at fair value through profit or loss, net IFRS 7.20(a)(i); IFRS 9.5.7.1; Annex V.Part 2.46 290 Gains or (-) losses on financial assets and liabilities designated at fair value through profit or loss, net IFRS 7.20(a)(i); IFRS 9.5.7.1; Annex V.Part 2.44 16, 45 300 Gains or (-) losses from hedge accounting, net Annex V.Part 2.47 16 310 Exchange differences [gain or (-) loss], net IAS 21.28, 52 (a) 330 Gains or (-) losses on derecognition of non-financial assets, net IAS 1.34; Annex V. Part 2.48 45 340 Other operating income Annex V.Part 2.314-316 45 350 (Other operating expenses) Annex V.Part 2.314-316 45 355 TOTAL OPERATING INCOME, NET 360 (Administrative expenses) 370 (Staff expenses) IAS 19.7; IAS 1.102, IG 6 44 380 (Other administrative expenses) 390 (Depreciation) IAS 1.102, 104 400 (Property, Plant and Equipment) IAS 1.104; IAS 16.73(e)(vii) 410 (Investment Properties) IAS 1.104; IAS 40.79(d)(iv) 420 (Other intangible assets) IAS 1.104; IAS 38.118(e)(vi) 425 Modification gains or (-) losses, net IFRS 9.5.4.3, IFRS 9 Appendix A; Annex V Part 2.49 426 Financial assets at fair value through other comprehensive income IFRS 7.35J 427 Financial assets at amortised cost IFRS 7.35J 430 (Provisions or (-) reversal of provisions) IAS 37.59, 84; IAS 1.98(b)(f)(g) 9 12 43 440 (Commitments and guarantees given) IFRS 9.4.2.1(c),(d),9.B2.5; IAS 37, IFRS 4, Annex V.Part 2.50 450 (Other provisions) 460 (Impairment or (-) reversal of impairment on financial assets not measured at fair value through profit or loss) IFRS 7.20(a)(viii); IFRS 9.5.4.4; Annex V Part 2.51, 53 12 481 (Financial assets at fair value through other comprehensive income) IFRS 9.5.4.4, 9.5.5.1, 9.5.5.2, 9.5.5.8 12 491 (Financial assets at amortised cost) IFRS 9.5.4.4, 9.5.5.1, 9.5.5.8 12 510 (Impairment or (-) reversal of impairment of investments in subsidiaries, joint ventures and associates) IAS 28.40-43 16 520 (Impairment or (-) reversal of impairment on non-financial assets) IAS 36.126(a)(b) 16 530 (Property, plant and equipment) IAS 16.73(e)(v-vi) 540 (Investment properties) IAS 40.79(d)(v) 550 (Goodwill) IFRS 3.Appendix B67(d)(v); IAS 36.124 560 (Other intangible assets) IAS 38.118 (e)(iv)(v) 570 (Other) IAS 36.126 (a)(b) 580 Negative goodwill recognised in profit or loss IFRS 3.Appendix B64(n)(i) 590 Share of the profit or (-) loss of investments in subsidaries, joint ventures and associates accounted for using the equity method Annex V.Part 2.54 600 Profit or (-) loss from non-current assets and disposal groups classified as held for sale not qualifying as discontinued operations IFRS 5.37; Annex V.Part 2.55 610 PROFIT OR (-) LOSS BEFORE TAX FROM CONTINUING OPERATIONS IAS 1.102, IG 6; IFRS 5.33 A 620 (Tax expense or (-) income related to profit or loss from continuing operations) IAS 1.82(d); IAS 12.77 630 PROFIT OR (-) LOSS AFTER TAX FROM CONTINUING OPERATIONS IAS 1, IG 6 640 Profit or (-) loss after tax from discontinued operations IAS 1.82(ea) ; IFRS 5.33(a), 5.33 A; Annex V Part 2.56 650 Profit or (-) loss before tax from discontinued operations IFRS 5.33(b)(i) 660 (Tax expense or (-) income related to discontinued operations) IFRS 5.33 (b)(ii),(iv) 670 PROFIT OR (-) LOSS FOR THE YEAR IAS 1.81A(a) 680 Attributable to minority interest [non-controlling interests] IAS 1.81B (b)(i) 690 Attributable to owners of the parent IAS 1.81B (b)(ii) 3. Statement of comprehensive income References Current period 010 010 Profit or (-) loss for the year IAS 1.7, IG6 020 Other comprehensive income IAS 1.7, IG6 030 Items that will not be reclassified to profit or loss IAS 1.82A(a)(i) 040 Tangible assets IAS 1.7, IG6; IAS 16.39-40 050 Intangible assets IAS 1.7; IAS 38.85-86 060 Actuarial gains or (-) losses on defined benefit pension plans IAS 1.7, IG6; IAS 19.120(c) 070 Non-current assets and disposal groups held for sale IFRS 5.38 080 Share of other recognised income and expense of entities accounted for using the equity method IAS 1.IG6; IAS 28.10 081 Fair value changes of equity instruments measured at fair value through other comprehensive income IAS 1.7(d) 083 Gains or (-) losses from hedge accounting of equity instruments at fair value through other comprehensive income, net IFRS 9.5.7.5;.6.5.3; IFRS 7.24C; Annex V.Part 2.57 084 Fair value changes of equity instruments measured at fair value through other comprehensive income [hedged item] IFRS 9.5.7.5;.6.5.8(b); Annex V.Part 2.57 085 Fair value changes of equity instruments measured at fair value through other comprehensive income [hedging instrument] IFRS 9.5.7.5;.6.5.8(a); Annex V.Part 2.57 086 Fair value changes of financial liabilities at fair value through profit or loss attributable to changes in their credit risk IAS 1.7(f) 090 Income tax relating to items that will not be reclassified IAS 1.91(b); Annex V.Part 2.66 100 Items that may be reclassified to profit or loss IAS 1.82A(a)(ii) 110 Hedge of net investments in foreign operations [effective portion] IFRS 9.6.5.13(a); IFRS 7.24C(b)(i)(iv),.24E(a); Annex V.Part 2.58 120 Valuation gains or (-) losses taken to equity IAS 1.IG6;IFRS 9.6.5.13(a); IFRS 7.24C(b)(i);.24E(a); Annex V.Part 2.58 130 Transferred to profit or loss IAS 1.7, 92-95; IAS 21.48-49; IFRS 9.6.5.14; Annex V.Part 2.59 140 Other reclassifications Annex V.Part 2.65 150 Foreign currency translation IAS 1.7, IG6; IAS 21.52(b) 160 Translation gains or (-) losses taken to equity IAS 21.32, 38-47 170 Transferred to profit or loss IAS 1.7, 92-95; IAS 21.48-49 180 Other reclassifications Annex V.Part 2.65 190 Cash flow hedges [effective portion] IAS 1.7, IG6; IAS 39.95(a)-96 IFRS 9.6.5.11(b); IFRS 7.24C(b)(i);.24E(a); 200 Valuation gains or (-) losses taken to equity IAS 1.7(e),IG6; IFRS 9.6.5.11(a)(b)(d); IFRS 7.24C(b)(i), .24E(a) 210 Transferred to profit or loss IAS 1.7, 92-95, IG6; IFRS 9.6.5.11(d)(ii)(iii);IFRS 7.24C(b)(iv),.24E(a) Annex V.Part 2.59 220 Transferred to initial carrying amount of hedged items IAS 1.IG6;IFRS 9.6.5.11(d)(i) 230 Other reclassifications Annex V.Part 2.65 231 Hedging instruments [not designated elements] IAS 1.7(g)(h);IFRS 9.6.5.15,.6.5.16;IFRS 7.24E(b)(c); Annex V.Part 2.60 232 Valuation gains or (-) losses taken to equity IAS 1.7(g)(h);IFRS 9.6.5.15,.6.5.16;IFRS 7.24E (b)(c) 233 Transferred to profit or loss IAS 1.7(g)(h);IFRS 9.6.5.15,.6.5.16;IFRS 7.24E(b)(c); Annex V.Part 2.61 234 Other reclassifications Annex V.Part 2.65 241 Debt instruments at fair value through other comprehensive income IAS 1.7(da), IG 6; IAS 1.IG6; IFRS 9.5.6.4; Annex V.Part 2.62-63 251 Valuation gains or (-) losses taken to equity IFRS 7.20(a)(ii); IAS 1.IG6; IFRS 9.5.6.4 261 Transferred to profit or loss IAS 1.7, IAS 1.92-95, IAS 1.IG6; IFRS 9.5.6.7; Annex V.Part 2.64 270 Other reclassifications IFRS 5.IG Example 12;IFRS 9.5.6.5; Annex V.Part 2.64-65 280 Non-current assets and disposal groups held for sale IFRS 5.38 290 Valuation gains or (-) losses taken to equity IFRS 5.38 300 Transferred to profit or loss IAS 1.7, 92-95; IFRS 5.38 310 Other reclassifications IFRS 5.IG Example 12 320 Share of other recognised income and expense of Investments in subsidaries, joint ventures and associates IAS 1.IG6; IAS 28.10 330 Income tax relating to items that may be reclassified to profit or (-) loss IAS 1.91(b), IG6; Annex V.Part 2.66 340 Total comprehensive income for the year IAS 1.7, 81A(a), IG6 350 Attributable to minority interest [Non-controlling interest] IAS 1.83(b)(i), IG6 360 Attributable to owners of the parent IAS 1.83(b)(ii), IG6 4. Breakdown of financial assets by instrument and by counterparty sector 4.1 Financial assets held for trading References Carrying amount Annex V.Part 1.27 010 005 Derivatives 010 Equity instruments IAS 32.11, Annex V.Part 1.44(b) 030 of which: credit institutions Annex V.Part 1.42(c) 040 of which: other financial corporations Annex V.Part 1.42(d) 050 of which: non-financial corporations Annex V.Part 1.42(e) 060 Debt securities Annex V.Part 1.31, 44(b) 070 Central banks Annex V.Part 1.42(a) 080 General governments Annex V.Part 1.42(b) 090 Credit institutions Annex V.Part 1.42(c) 100 Other financial corporations Annex V.Part 1.42(d) 110 Non-financial corporations Annex V.Part 1.42(e) 120 Loans and advances Annex V.Part 1.32, 44(a) 130 Central banks Annex V.Part 1.42(a) 140 General governments Annex V.Part 1.42(b) 150 Credit institutions Annex V.Part 1.42(c) 160 Other financial corporations Annex V.Part 1.42(d) 170 Non-financial corporations Annex V.Part 1.42(e) 180 Households Annex V.Part 1.42(f) 190 FINANCIAL ASSETS HELD FOR TRADING IFRS 9.Appendix A 4.2.1 Non-trading financial assets mandatorily at fair value through profit or loss References Carrying amount Accumulated negative changes in fair value due to credit risk on non-performing exposures Annex V.Part 1.27 Annex V.Part 2.69 010 020 010 Equity instruments IAS 32.11, Annex V.Part 1.44(b) 020 of which: credit institutions Annex V.Part 1.42(c) 030 of which: other financial corporations Annex V.Part 1.42(d) 040 of which: non-financial corporations Annex V.Part 1.42(e) 050 Debt securities Annex V.Part 1.31, 44(b) 060 Central banks Annex V.Part 1.42(a) 070 General governments Annex V.Part 1.42(b) 080 Credit institutions Annex V.Part 1.42(c) 090 Other financial corporations Annex V.Part 1.42(d) 100 Non-financial corporations Annex V.Part 1.42(e) 110 Loans and advances Annex V.Part 1.32, 44(a) 120 Central banks Annex V.Part 1.42(a) 130 General governments Annex V.Part 1.42(b) 140 Credit institutions Annex V.Part 1.42(c) 150 Other financial corporations Annex V.Part 1.42(d) 160 Non-financial corporations Annex V.Part 1.42(e) 170 Households Annex V.Part 1.42(f) 180 NON-TRADING FINANCIAL ASSETS MANDATORILY AT FAIR VALUE THROUGH PROFIT OR LOSS IFRS 7.8(a)(ii); IFRS 9.4.1.4 4.2.2 Financial assets designated at fair value through profit or loss References Carrying amount Accumulated negative changes in fair value due to credit risk on non-performing exposures Annex V.Part 1.27 Annex V.Part 2.69 010 020 060 Debt securities Annex V.Part 1.31, 44(b) 070 Central banks Annex V.Part 1.42(a) 080 General governments Annex V.Part 1.42(b) 090 Credit institutions Annex V.Part 1.42(c) 100 Other financial corporations Annex V.Part 1.42(d) 110 Non-financial corporations Annex V.Part 1.42(e) 120 Loans and advances Annex V.Part 1.32, 44(a) 130 Central banks Annex V.Part 1.42(a) 140 General governments Annex V.Part 1.42(b) 150 Credit institutions Annex V.Part 1.42(c) 160 Other financial corporations Annex V.Part 1.42(d) 170 Non-financial corporations Annex V.Part 1.42(e) 180 Households Annex V.Part 1.42(f) 190 FINANCIAL ASSETS DESIGNATED AT FAIR VALUE THROUGH PROFIT OR LOSS IFRS 7.8(a)(i); IFRS 9.4.1.5 4.3.1 Financial assets at fair value through other comprehensive income References Carrying amount Gross carrying amount Annex V.Part 1.34(b) Accumulated impairment Annex V.Part 2.70(b), 71 Accumulated partial write-offs Accumulated total write-offs Assets with significant increase in credit risk since initial recognition but not credit-impaired (Stage 2) Credit-impaired assets (Stage 3) Assets without significant increase in credit risk since initial recognition (Stage 1) Assets with significant increase in credit risk since initial recognition but not credit-impaired (Stage 2) Credit-impaired assets (Stage 3) Assets without significant increase in credit risk since initial recognition (Stage 1) of which: instruments with low credit risk Annex V.Part 1.27 IFRS 9.5.5.5; IFRS 7.35M(a) IFRS 9.B5.5.22-24; Annex V.Part 2.75 IFRS 9.5.5.3, IFRS 7.35M(b)(i) IFRS 9.5.5.1, 7.35M(b)(ii) IFRS 9.5.5.5; IFRS7.35H(a), IFRS 7.16A IFRS 9.5.5.3; IFRS 9.5.5.15; IFRS 7.35H(b)(i), IFRS 7.16A IFRS 9.5.5.1; IFRS 9.5.5.15; IFRS 7.35H(b)(ii), IFRS 7.16A IFRS 9.5.4.4 and B5.4.9 ; Annex V.Part 2.72-74 IFRS 9.5.4.4 and B5.4.9; Annex V.Part 2.72-74 010 015 020 030 040 050 060 070 080 090 010 Equity instruments IAS 32.11; Annex V.Part 1.44(b) 020 of which: credit institutions Annex V.Part 1.42(c) 030 of which: other financial corporations Annex V.Part 1.42(d) 040 of which: non-financial corporations Annex V.Part 1.42(e) 050 Debt securities Annex V.Part 1.31, 44(b) 060 Central banks Annex V.Part 1.42(a) 070 General governments Annex V.Part 1.42(b) 080 Credit institutions Annex V.Part 1.42(c) 090 Other financial corporations Annex V.Part 1.42(d) 100 Non-financial corporations Annex V.Part 1.42(e) 110 Loans and advances Annex V.Part 1.32, 44(a) 120 Central banks Annex V.Part 1.42(a) 130 General governments Annex V.Part 1.42(b) 140 Credit institutions Annex V.Part 1.42(c) 150 Other financial corporations Annex V.Part 1.42(d) 160 Non-financial corporations Annex V.Part 1.42(e) 170 Households Annex V.Part 1.42(f) 180 FINANCIAL ASSETS AT FAIR VALUE THROUGH OTHER COMPREHENSIVE INCOME IFRS 7.8(h); IFRS 9.4.1.2A 190 of which: purchased credit-impaired financial assets IFRS 9.5.5.13; IFRS 7.35M(c); Annex V.Part 2.77 4.4.1 Financial assets at amortised cost References Carrying amount Gross carrying amount Annex V.Part 1.34(b) Accumulated impairment Annex V.Part 2.70(a), 71 Accumulated partial write-offs Accumulated total write-offs Assets with significant increase in credit risk since initial recognition but not credit-impaired (Stage 2) Credit-impaired assets (Stage 3) Assets without significant increase in credit risk since initial recognition (Stage 1) Assets with significant increase in credit risk since initial recognition but not credit-impaired (Stage 2) Credit-impaired assets (Stage 3) Assets without significant increase in credit risk since initial recognition (Stage 1) of which: instruments with low credit risk Annex V.Part 1.27 IFRS 9.5.5.5; IFRS 7.35M(a) IFRS 9.B5.5.22-24; Annex V.Part 2.75 IFRS 9.5.5.3, IFRS 7.35M(b)(i) IFRS 9.5.5.1, 7.35M(b)(ii) IFRS 9.5.5.5; IFRS7.35H(a) IFRS 9.5.5.3; IFRS 9.5.5.15; IFRS 7.35H(b)(i) IFRS 5.5.1; IFRS 9.5.5.15; IFRS 7.35H(b)(ii) IFRS 9.5.4.4 and B5.4.9 ; Annex V.Part 2.72-74 IFRS 9.5.4.4 and B5.4.9; Annex V.Part 2.72-74 010 015 020 030 040 050 060 070 080 090 010 Debt securities Annex V.Part 1.31, 44(b) 020 Central banks Annex V.Part 1.42(a) 030 General governments Annex V.Part 1.42(b) 040 Credit institutions Annex V.Part 1.42(c) 050 Other financial corporations Annex V.Part 1.42(d) 060 Non-financial corporations Annex V.Part 1.42(e) 070 Loans and advances Annex V.Part 1.32, 44(a) 080 Central banks Annex V.Part 1.42(a) 090 General governments Annex V.Part 1.42(b) 100 Credit institutions Annex V.Part 1.42(c) 110 Other financial corporations Annex V.Part 1.42(d) 120 Non-financial corporations Annex V.Part 1.42(e) 130 Households Annex V.Part 1.42(f) 140 FINANCIAL ASSETS AT AMORTISED COST IFRS 7.8(f); IFRS 9.4.1.2 150 of which: purchased credit-impaired financial assets IFRS 9.5.13 and IFRS 7.35M(c); Annex V.Part 2.77 4.5 Subordinated financial assets References Carrying amount Annex V.Part 1.27 010 010 Loans and advances Annex V.Part 1.32 020 Debt securities Annex V.Part 1.31 030 SUBORDINATED [FOR THE ISSUER] FINANCIAL ASSETS Annex V.Part 2.78, 100 5. Breakdown of non-trading Loans and advances by product 5.1 Loans and advances other than held for trading and trading assets by product References Gross carrying amount Carrying amount Annex V.Part 1.27 Central banks General governments Credit institutions Other financial corporations Non-financial corporations Households Annex V.Part 1.34 Annex V.Part 1.42(a) Annex V.Part 1.42(b) Annex V.Part 1.42(c) Annex V.Part 1.42(d) Annex V.Part 1.42(e) Annex V.Part 1.42(f) 005 010 020 030 040 050 060 By product 010 On demand [call] and short notice [current account] Annex V.Part 2.85(a) 020 Credit card debt Annex V.Part 2.85(b) 030 Trade receivables Annex V.Part 2.85(c) 040 Finance leases Annex V.Part 2.85(d) 050 Reverse repurchase loans Annex V.Part 2.85(e) 060 Other term loans Annex V.Part 2.85(f) 070 Advances that are not loans Annex V.Part 2.85(g) 080 LOANS AND ADVANCES Annex V.Part 1.32, 44(a) By collateral 090 of which: Loans collateralized by immovable property Annex V.Part 2.86(a), 87 100 of which: other collateralized loans Annex V.Part 2.86(b), 87 By purpose 110 of which: credit for consumption Annex V.Part 2.88(a) 120 of which: lending for house purchase Annex V.Part 2.88(b) By subordination 130 of which: project finance loans Annex V.Part 2.89; CRR Art 147(8) 6. Breakdown of non-trading loans and advances to non-financial corporations by NACE codes 6.1 Breakdown of loans and advances other than held for trading to non-financial corporations by NACE codes References Non-financial corporations Annex V.Part 1.42(e), Part 2.91 Accumulated impairment Accumulated negative changes in fair value due to credit risk on non-performing exposures Gross carrying amount of which: loans and advances subject to impairment Of which: non-performing Annex V.Part 1.34 Annex V.Part 2.93 Annex V.Part 2. 213-232 Annex V.Part 2.70-71 Annex V.Part 2.69 010 011 012 021 022 010 A Agriculture, forestry and fishing NACE Regulation 020 B Mining and quarrying NACE Regulation 030 C Manufacturing NACE Regulation 040 D Electricity, gas, steam and air conditioning supply NACE Regulation 050 E Water supply NACE Regulation 060 F Construction NACE Regulation 070 G Wholesale and retail trade NACE Regulation 080 H Transport and storage NACE Regulation 090 I Accommodation and food service activities NACE Regulation 100 J Information and communication NACE Regulation 105 K Financial and insurance activities NACE Regulation, Annex V.Part 2.92 110 L Real estate activities NACE Regulation 120 M Professional, scientific and technical activities NACE Regulation 130 N Administrative and support service activities NACE Regulation 140 O Public administration and defence, compulsory social security NACE Regulation 150 P Education NACE Regulation 160 Q Human health services and social work activities NACE Regulation 170 R Arts, entertainment and recreation NACE Regulation 180 S Other services NACE Regulation 190 LOANS AND ADVANCES Annex V.Part 1.32, Part 2.90 7. Financial assets subject to impairment that are past due 7.1 Financial assets subject to impairment that are past due References Carrying amount Annex V.Part 1.27 Assets without significant increase in credit risk since initial recognition (Stage 1) Assets with significant increase in credit risk since initial recognition but not credit-impaired (Stage 2) Credit-impaired assets (Stage 3)  ¤ 30 days > 30 days  ¤ 90 days > 90 days  ¤ 30 days > 30 days  ¤ 90 days > 90 days  ¤ 30 days > 30 days  ¤ 90 days > 90 days IFRS 9.5.5.11;B5.5.37; IFRS 7.B8I, Annex V.Part 2.96 010 020 030 040 050 060 070 080 090 060 Debt securities Annex V.Part 1.31, 44(b) 070 Central banks Annex V.Part 1.42(a) 080 General governments Annex V.Part 1.42(b) 090 Credit institutions Annex V.Part 1.42(c) 100 Other financial corporations Annex V.Part 1.42(d) 110 Non-financial corporations Annex V.Part 1.42(e) 120 Loans and advances Annex V.Part 1.32, 44(a) 130 Central banks Annex V.Part 1.42(a) 140 General governments Annex V.Part 1.42(b) 150 Credit institutions Annex V.Part 1.42(c) 160 Other financial corporations Annex V.Part 1.42(d) 170 Non-financial corporations Annex V.Part 1.42(e) 180 Households Annex V.Part 1.42(f) 190 TOTAL DEBT INSTRUMENTS Annex V Part 2.94-95 Loans and advances by product, by collateral and by subordination 200 On demand [call] and short notice [current account] Annex V.Part 2.85(a) 210 Credit card debt Annex V.Part 2.85(b) 220 Trade receivables Annex V.Part 2.85(c) 230 Finance leases Annex V.Part 2.85(d) 240 Reverse repurchase loans Annex V.Part 2.85(e) 250 Other term loans Annex V.Part 2.85(f) 260 Advances that are not loans Annex V.Part 2.85(g) 270 of which: Loans collateralized by immovable property Annex V.Part 2.86(a), 87 280 of which: other collateralized loans Annex V.Part 2.86(b), 87 290 of which: credit for consumption Annex V.Part 2.88(a) 300 of which: lending for house purchase Annex V.Part 2.88(b) 310 of which: project finance loans Annex V.Part 2.89; CRR Art 147(8) 8. Breakdown of financial liabilities 8.1 Breakdown of financial liabilities by product and by counterparty sector References National GAAP compatible IFRS Carrying amount Annex V.Part 1.27 Accumulated changes in fair value due to credit risk Held for trading Designated at fair value through profit or loss Amortised cost Hedge accounting IFRS 7.8(e)(ii); IFRS 9 Appendix A, IFRS 9.BA.6-BA.7, IFRS 9.6.7 IFRS 7.8(e)(i); IFRS 9.4.2.2, IFRS 9.4.3.5 IFRS 7.8(g); IFRS 9.4.2.1 IFRS 7.24A(a); IFRS 9.6 CRR art 33(1)(b), art 33(1)(c); Annex V.Part 2.101 010 020 030 037 040 010 Derivatives IFRS 9.BA.7(a) 020 Short positions FRS 9.BA.7(b) 030 Equity instruments IAS 32.11 040 Debt securities Annex V.Part 1.31 050 Deposits ECB/2013/33 Annex 2.Part 2.9; Annex V.Part 1.36 060 Central banks Annex V.Part 1.42(a), 44(c) 070 Current accounts / overnight deposits ECB/2013/33 Annex 2.Part 2.9.1 080 Deposits with agreed maturity ECB/2013/33 Annex 2.Part 2.9.2 090 Deposits redeemable at notice ECB/2013/33 Annex 2.Part 2.9.3; Annex V.Part 2.97 100 Repurchase agreements ECB/2013/33 Annex 2.Part 2.9.4 110 General governments Annex V.Part 1.42(b), 44(c) 120 Current accounts / overnight deposits ECB/2013/33 Annex 2.Part 2.9.1 130 Deposits with agreed maturity ECB/2013/33 Annex 2.Part 2.9.2 140 Deposits redeemable at notice ECB/2013/33 Annex 2.Part 2.9.3; Annex V.Part 2.97 150 Repurchase agreements ECB/2013/33 Annex 2.Part 2.9.4 160 Credit institutions Annex V.Part 1.42(c),44(c) 170 Current accounts / overnight deposits ECB/2013/33 Annex 2.Part 2.9.1 180 Deposits with agreed maturity ECB/2013/33 Annex 2.Part 2.9.2 190 Deposits redeemable at notice ECB/2013/33 Annex 2.Part 2.9.3; Annex V.Part 2.97 200 Repurchase agreements ECB/2013/33 Annex 2.Part 2.9.4 210 Other financial corporations Annex V.Part 1.42(d),44(c) 220 Current accounts / overnight deposits ECB/2013/33 Annex 2.Part 2.9.1 230 Deposits with agreed maturity ECB/2013/33 Annex 2.Part 2.9.2 240 Deposits redeemable at notice ECB/2013/33 Annex 2.Part 2.9.3; Annex V.Part 2.97 250 Repurchase agreements ECB/2013/33 Annex 2.Part 2.9.4 260 Non-financial corporations Annex V.Part 1.42(e), 44(c) 270 Current accounts / overnight deposits ECB/2013/33 Annex 2.Part 2.9.1 280 Deposits with agreed maturity ECB/2013/33 Annex 2.Part 2.9.2 290 Deposits redeemable at notice ECB/2013/33 Annex 2.Part 2.9.3; Annex V.Part 2.97 300 Repurchase agreements ECB/2013/33 Annex 2.Part 2.9.4 310 Households Annex V.Part 1.42(f), 44(c) 320 Current accounts / overnight deposits ECB/2013/33 Annex 2.Part 2.9.1 330 Deposits with agreed maturity ECB/2013/33 Annex 2.Part 2.9.2 340 Deposits redeemable at notice ECB/2013/33 Annex 2.Part 2.9.3; Annex V.Part 2.97 350 Repurchase agreements ECB/2013/33 Annex 2.Part 2.9.4 360 Debt securities issued Annex V.Part 1.37, Part 2.98 370 Certificates of deposits Annex V.Part 2.98(a) 380 Asset-backed securities CRR art 4(1)(61) 390 Covered bonds CRR art 129 400 Hybrid contracts Annex V.Part 2.98(d) 410 Other debt securities issued Annex V.Part 2.98(e) 420 Convertible compound financial instruments IAS 32.AG 31 430 Non-convertible 440 Other financial liabilities Annex V.Part 1.38-41 450 FINANCIAL LIABILITIES 8.2 Subordinated financial liabilities References Carriyng amount Designated at fair value through profit or loss At amortized cost IFRS 7.8(e)(i); IFRS 9.4.2.2, IFRS 9.4.3.5 IFRS 7.8(g); IFRS 9.4.2.1 010 020 010 Deposits ECB/2013/33 Annex 2.Part 2.9; Annex V.Part 1.36 020 Debt securities issued Annex V.Part 1.37 030 SUBORDINATED FINANCIAL LIABILITIES Annex V.Part 2.99-100 9. Loan commitments, financial guarantees and other commitments 9.1.1 Off-balance sheet exposures : Loan commitments, financial guarantees and other commitments given References National GAAP compatible IFRS Nominal amount of off-balance sheet commitments and financial guarantees under IFRS 9 impairment Annex V.Part 2.107-108, 118 Provisions on off-balance sheet commitments and financial guarantees under IFRS 9 impairment Annex V Part 2.106-109 Other commitments measured under IAS 37 and financial guarantees measured under IFRS 4 Commitments and financial guarantees measured at fair value Instruments without significant increase in credit risk since initial recognition (Stage 1) Instruments with significant increase in credit risk since initial recognition but not credit-impaired (Stage 2) Credit-impaired instruments (Stage 3) Instruments without significant increase in credit risk since initial recognition (Stage 1) Instruments with significant increase in credit risk since initial recognition but not credit-impaired (Stage 2) Credit-impaired instruments (Stage 3) Nominal amount Provision Nominal amount Accumulated negative changes in fair value due to credit risk on non-performing commitments IFRS 9.2.1(e),(g), IFRS 9.4.2.(c), IFRS 9.5.5, IFRS 9.B2.5; IFRS 7.35M IFRS 9.2.1(e),(g), IFRS 9.4.2.(c), IFRS 9.5.5, IFRS 9.B2.5; IFRS 7.35M IFRS 9.2.1(e),(g), IFRS 9.4.2.(c), IFRS 9.5.5, IFRS9.B2.5; IFRS 7.35M IFRS 9.2.1(e),(g), IFRS 9.4.2.(c), IFRS9.5.5, IFRS 9.B2.5; IFRS 7.35H(a) IFRS 9.2.1(e),(g), IFRS 9.4.2.(c),IFRS9.5.5, IFRS 9.B2.5; IFRS 7.35H(b)(i) IFRS 9.2.1(e),(g), IFRS 9.4.2.(c),IFRS9.5.5, IFRS 9.B2.5; IFRS 7.35H(b)(ii) IAS 37, IFRS 9.2.1(e), IFRS 9.B2.5; IFRS 4; Annex V.Part 2.111, 118 IAS 37, IFRS 9.2.1(e), IFRS 9.B2.5; IFRS 4; Annex V.Part 2.106, 111 IFRS 9.2.3(a), 9.B2.5; Annex V Part 2.110, 118 Annex V Part 2.69 010 020 030 040 050 060 100 110 120 130 010 Loan commitments given CRR Annex I; Annex V.Part 1.44(g), Part 2.102-105, 113, 116 021 of which: non-performing Annex V.Part 2.117 030 Central banks Annex V.Part 1.42(a) 040 General governments Annex V.Part 1.42(b) 050 Credit institutions Annex V.Part 1.42(c) 060 Other financial corporations Annex V.Part 1.42(d) 070 Non-financial corporations Annex V.Part 1.42(e) 080 Households Annex V.Part 1.42(f) 090 Financial guarantees given IFRS 4 Annex A; CRR Annex I; Annex V.Part 1.44(f), Part 2.102-105, 114, 116 101 of which: non-performing Annex V.Part 2.117 110 Central banks Annex V.Part 1.42(a) 120 General governments Annex V.Part 1.42(b) 130 Credit institutions Annex V.Part 1.42(c) 140 Other financial corporations Annex V.Part 1.42(d) 150 Non-financial corporations Annex V.Part 1.42(e) 160 Households Annex V.Part 1.42(f) 170 Other Commitments given CRR Annex I; Annex V.Part 1.44(g), Part 2.102-105, 115, 116 181 of which: non-performing Annex V.Part 2.117 190 Central banks Annex V.Part 1.42(a) 200 General governments Annex V.Part 1.42(b) 210 Credit institutions Annex V.Part 1.42(c) 220 Other financial corporations Annex V.Part 1.42(d) 230 Non-financial corporations Annex V.Part 1.42(e) 240 Households Annex V.Part 1.42(f) 9.2 Loan commitments, financial guarantees and other commitments received References Maximum amount of the guarantee that can be considered Nominal amount IFRS 7.36 (b); Annex V.Part 2.119 Annex V.Part 2.119 010 020 010 Loan commitments received IFRS 9.2.1(g), .BCZ2.2; Annex V.Part 1.44(h), Part 2.102-103, 113 020 Central banks Annex V.Part 1.42(a) 030 General governments Annex V.Part 1.42(b) 040 Credit institutions Annex V.Part 1.42(c) 050 Other financial corporations Annex V.Part 1.42(d) 060 Non-financial corporations Annex V.Part 1.42(e) 070 Households Annex V.Part 1.42(f) 080 Financial guarantees received IFRS 9.2.1(e ), .B2.5, .BC2.17, IFRS 8.Appendix A; IFRS 4 Annex A; Annex V.Part 1.44(h), Part 2.102-103, 114 090 Central banks Annex V.Part 1.42(a) 100 General governments Annex V.Part 1.42(b) 110 Credit institutions Annex V.Part 1.42(c) 120 Other financial corporations Annex V.Part 1.42(d) 130 Non-financial corporations Annex V.Part 1.42(e) 140 Households Annex V.Part 1.42(f) 150 Other Commitments received Annex V.Part 1.44(h), Part 2.102-103, 115 160 Central banks Annex V.Part 1.42(a) 170 General governments Annex V.Part 1.42(b) 180 Credit institutions Annex V.Part 1.42(c) 190 Other financial corporations Annex V.Part 1.42(d) 200 Non-financial corporations Annex V.Part 1.42(e) 210 Households Annex V.Part 1.42(f) 10. Derivatives - Trading and economic hedges By type of risk / By product or by type of market References Carrying amount Notional amount Financial assets Held for trading and trading Financial liabilities Held for trading and trading Total Trading of which: sold Annex V.Part 2.120, 131 IFRS 9.BA.7 (a); Annex V.Part 2.120, 131 Annex V.Part 2.133-135 Annex V.Part 2.133-135 010 020 030 040 010 Interest rate Annex V.Part 2.129(a) 020 of which: economic hedges Annex V.Part 2.137-139 030 OTC options Annex V.Part 2.136 040 OTC other Annex V.Part 2.136 050 Organized market options Annex V.Part 2.136 060 Organized market other Annex V.Part 2.136 070 Equity Annex V.Part 2.129(b) 080 of which: economic hedges Annex V.Part 2.137-139 090 OTC options Annex V.Part 2.136 100 OTC other Annex V.Part 2.136 110 Organized market options Annex V.Part 2.136 120 Organized market other Annex V.Part 2.136 130 Foreign exchange and gold Annex V.Part 2.129(c) 140 of which: economic hedges Annex V.Part 2.137-139 150 OTC options Annex V.Part 2.136 160 OTC other Annex V.Part 2.136 170 Organized market options Annex V.Part 2.136 180 Organized market other Annex V.Part 2.136 190 Credit Annex V.Part 2.129(d) 195 of which: economic hedges with use of the fair value option IFRS 9.6.7.1; Annex V.Part 2.140 201 of which: other economic hedges Annex V.Part 2.137-140 210 Credit default swap 220 Credit spread option 230 Total return swap 240 Other 250 Commodity Annex V.Part 2.129(e) 260 of which: economic hedges Annex V.Part 2.137-139 270 Other Annex V.Part 2.129(f) 280 of which: economic hedges Annex V.Part 2.137-139 290 DERIVATIVES IFRS 9.Appendix A 300 of which: OTC - credit institutions Annex V.Part 1.42(c), 44(e), Part 2.141(a), 142 310 of which: OTC - other financial corporations Annex V.Part 1.42(d), 44(e), Part 2.141(b) 320 of which: OTC - rest Annex V.Part 1.44(e), Part 2.141(c) 11. Hedge accounting 11.1 Derivatives - Hedge accounting: Breakdown by type of risk and type of hedge By product or by type of market References Carrying amount Notional amount Assets Liabilities Total Hedging of which: sold IFRS 7.24A; Annex V.Part 2.120, 131 IFRS 7.24A; Annex V.Part 2.120, 131 Annex V.Part 2.133-135 Annex V.Part 2.133-135 010 020 030 040 010 Interest rate Annex V.Part 2.129(a) 020 OTC options Annex V.Part 2.136 030 OTC other Annex V.Part 2.136 040 Organized market options Annex V.Part 2.136 050 Organized market other Annex V.Part 2.136 060 Equity Annex V.Part 2.129(b) 070 OTC options Annex V.Part 2.136 080 OTC other Annex V.Part 2.136 090 Organized market options Annex V.Part 2.136 100 Organized market other Annex V.Part 2.136 110 Foreign exchange and gold Annex V.Part 2.129(c) 120 OTC options Annex V.Part 2.136 130 OTC other Annex V.Part 2.136 140 Organized market options Annex V.Part 2.136 150 Organized market other Annex V.Part 2.136 160 Credit Annex V.Part 2.129(d) 170 Credit default swap Annex V.Part 2.136 180 Credit spread option Annex V.Part 2.136 190 Total return swap Annex V.Part 2.136 200 Other Annex V.Part 2.136 210 Commodity Annex V.Part 2.129(e) 220 Other Annex V.Part 2.129(f) 230 FAIR VALUE HEDGES IFRS 7.24A; IAS 39.86(a); IFRS 9.6.5.2(a) 240 Interest rate Annex V.Part 2.129(a) 250 OTC options Annex V.Part 2.136 260 OTC other Annex V.Part 2.136 270 Organized market options Annex V.Part 2.136 280 Organized market other Annex V.Part 2.136 290 Equity Annex V.Part 2.129(b) 300 OTC options Annex V.Part 2.136 310 OTC other Annex V.Part 2.136 320 Organized market options Annex V.Part 2.136 330 Organized market other Annex V.Part 2.136 340 Foreign exchange and gold Annex V.Part 2.129(c) 350 OTC options Annex V.Part 2.136 360 OTC other Annex V.Part 2.136 370 Organized market options Annex V.Part 2.136 380 Organized market other Annex V.Part 2.136 390 Credit Annex V.Part 2.129(d) 400 Credit default swap Annex V.Part 2.136 410 Credit spread option Annex V.Part 2.136 420 Total return swap Annex V.Part 2.136 430 Other Annex V.Part 2.136 440 Commodity Annex V.Part 2.129(e) 450 Other Annex V.Part 2.129(f) 460 CASH FLOW HEDGES IFRS 7.24A; IAS 39.86(b); IFRS 9.6.5.2(b) 470 HEDGE OF NET INVESTMENTS IN A FOREIGN OPERATION IFRS 7.24A; IAS 39.86(c); IFRS 9.6.5.2(c) 480 PORTFOLIO FAIR VALUE HEDGES OF INTEREST RATE RISK IAS 39.71, 81A, 89A, AG 114-132 490 PORTFOLIO CASH FLOW HEDGES OF INTEREST RATE RISK IAS 39.71 500 DERIVATIVES-HEDGE ACCOUNTING IFRS 7.24A; IAS 39.9; IFRS 9.6.1 510 of which: OTC - credit institutions Annex V.Part 1.42(c), 44(e), Part 2.141(a), 142 520 of which: OTC - other financial corporations Annex V.Part 1.42(d), 44(e), Part 2.141(b) 530 of which: OTC - rest Annex V.Part 1.44(e), Part 2.141(c) 11.3 Non-derivative hedging instruments: Breakdown by accounting portfolio and type of hedge References Carrying amount Fair value hedge Cash flow hedge Hedge of net investment in a foreign operation Annex V.Part 2.145 Annex V.Part 2.145 Annex V.Part 2.145 010 020 030 010 Non-derivative financial assets IFRS 7.24A; IFRS 9.6.1; IFRS 9.6.2.2 020 of which: Financial assets held for trading IFRS 9.Appendix A 030 of which: Non-trading financial assets mandatorily at fair value through profit or loss IFRS 9.4.1.4; IFRS 7.8(a)(ii) 040 of which: Financial assets designated at fair value through profit or loss IFRS 9.4.1.5; IFRS 7.8(a)(i) 050 Non-derivative financial liabilities IFRS 7.24A; IFRS 9.6.1; IFRS 9.6.2.2 060 Financial liabilities held for trading IFRS 9.Appendix A 070 Financial liabilities designated at fair value through profit or loss IFRS 9.4.2.1; IFRS 9.6.2.2 080 Financial assets at amortised cost IFRS 9.4.2.1; IFRS 9.6.2.2 F11.4 Hedged items in fair value hedges References Micro-hedges Micro-hedges - Net position hedge Hedge adjustments on micro-hedges Macro hedges Carrying amount Assets or liabilities included in hedge of a net position (before netting) Hedge adjustments included in the carrying amount of assets/liabilities Remaining adjustments for discontinued micro hedges including hedges of net positions Hedged items in portfolio hedge of interest rate risk IFRS 7.24B(a), Annex V.Part 2.146, 147 IFRS 9.6.6.1; IFRS 9.6.6.6; Annex V.Part 2.147, 151 IFRS 7.24B(a)(ii); Annex V.Part 2.148, 149 IFRS 7.24B(a)(v); Annex V.Part 2.148, 150 IFRS 9.6.1.3; IFRS 9.6.6.1; Annex V.Part 2.152 010 020 030 040 050 ASSETS 010 Financial assets measured at fair value through other comprehensive income IFRS 9.4.1.2A; IFRS 7.8(h); Annex V. Part 2.146, 151 020 Interest rate Annex V.Part 2.129(a) 030 Equity Annex V.Part 2.129(b) 040 Foreign exchange and gold Annex V.Part 2.129(c) 050 Credit Annex V.Part 2.129(d) 060 Commodity Annex V.Part 2.129(e) 070 Other Annex V.Part 2.129(f) 080 Financial assets measured at amortised cost IFRS 9.4.1.2A; IFRS 7.8(f); Annex V. Part 2.146, 151 090 Interest rate Annex V.Part 2.129(a) 100 Equity Annex V.Part 2.129(b) 110 Foreign exchange and gold Annex V.Part 2.129(c) 120 Credit Annex V.Part 2.129(d) 130 Commodity Annex V.Part 2.129(e) 140 Other Annex V.Part 2.129(f) LIABILITIES 150 Financial liabilities measured at amortised costs IFRS 9.4.2.1; IFRS 7.8(g); Annex V. Part 2.146, 151 160 Interest rate Annex V.Part 2.129(a) 170 Equity Annex V.Part 2.129(b) 180 Foreign exchange and gold Annex V.Part 2.129(c) 190 Credit Annex V.Part 2.129(d) 200 Commodity Annex V.Part 2.129(e) 210 Other Annex V.Part 2.129(f) 12. Movements in allowances and provisions for credit losses 12.1 Movements in allowances and provisions for credit losses References Opening balance Increases due to origination and acquisition Decreases due to derecognition Changes due to change in credit risk (net) Changes due to modifications without derecognition (net) Changes due to update in the institution's methodology for estimation (net) Decrease in allowance account due to write-offs Other adjustments Closing balance Recoveries of previously written-off amounts recorded directly to the statement of profit or loss Amounts written-off directly to the statement of profit or loss IFRS 7.35I; Annex V.Part 2.159, 164(b) IFRS 7.35I; Annex V.Part 2.160, 164(b) IFRS 7.35I; IFRS 7.35B(b); Annex V.Part 2.161-162 IFRS 7.35I; IFRS 7.35J; IFRS 9.5.5.12, B5.5.25, B5.5.27; Annex V.Part 2.164(c) IFRS 7.35I; IFRS 7.35B(b); Annex V.Part 2.163 IFRS 7.35I; IFRS 9.5.4.4;IFRS 7.35L; Annex V.Part 2.72, 74, 164(a), 165 IFRS 7.35I; IFRS 7.35B(b); Annex V.Part 2.166 IFRS 9.5.4.4; Annex V.Part 2.165 010 020 030 040 050 070 080 090 100 110 120 010 Allowances for financial assets without increase in credit risk since initial recognition (Stage 1) IFRS 9.5.5.5 020 Debt securities Annex V.Part 1.31, 44(b) 030 Central banks Annex V.Part 1.42(a) 040 General governments Annex V.Part 1.42(b) 050 Credit institutions Annex V.Part 1.42(c) 060 Other financial corporations Annex V.Part 1.42(d) 070 Non-financial corporations Annex V.Part 1.42(e) 080 Loans and advances Annex V.Part 1.32, 44(a) 090 Central banks Annex V.Part 1.42(a) 100 General governments Annex V.Part 1.42(b) 110 Credit institutions Annex V.Part 1.42(c) 120 Other financial corporations Annex V.Part 1.42(d) 130 Non-financial corporations Annex V.Part 1.42(e) 140 Households Annex V.Part 1.42(f) 160 of which: collectively measured allowances IFRS 9.B5.5.1 - B5.5.6; Annex V.Part 2.158 170 of which: individually measured allowances IFRS 9.B5.5.1 - B5.5.6; Annex V.Part 2.158 180 Allowances for debt instruments with significant increase in credit risk since initial recognition but not credit-impaired (Stage 2) IFRS 9.5.5.3 190 Debt securities Annex V.Part 1.31, 44(b) 200 Central banks Annex V.Part 1.42(a) 210 General governments Annex V.Part 1.42(b) 220 Credit institutions Annex V.Part 1.42(c) 230 Other financial corporations Annex V.Part 1.42(d) 240 Non-financial corporations Annex V.Part 1.42(e) 250 Loans and advances Annex V.Part 1.32, 44(a) 260 Central banks Annex V.Part 1.42(a) 270 General governments Annex V.Part 1.42(b) 280 Credit institutions Annex V.Part 1.42(c) 290 Other financial corporations Annex V.Part 1.42(d) 300 Non-financial corporations Annex V.Part 1.42(e) 310 Households Annex V.Part 1.42(f) 330 of which: collectively measured allowances IFRS 9.B5.5.1 - B5.5.6; Annex V.Part 2.158 340 of which: individually measured allowances IFRS 9.B5.5.1 - B5.5.6; Annex V.Part 2.158 350 of which: non-performing Annex V.Part 2.213-232 360 Allowances for credit-impaired debt instruments (Stage 3) IFRS 9.5.5.1, 9. Appendix A 370 Debt securities Annex V.Part 1.31, 44(b) 380 Central banks Annex V.Part 1.42(a) 390 General governments Annex V.Part 1.42(b) 400 Credit institutions Annex V.Part 1.42(c) 410 Other financial corporations Annex V.Part 1.42(d) 420 Non-financial corporations Annex V.Part 1.42(e) 430 Loans and advances Annex V.Part 1.32, 44(a) 440 Central banks Annex V.Part 1.42(a) 450 General governments Annex V.Part 1.42(b) 460 Credit institutions Annex V.Part 1.42(c) 470 Other financial corporations Annex V.Part 1.42(d) 480 Non-financial corporations Annex V.Part 1.42(e) 490 Households Annex V.Part 1.42(f) 500 of which: collectively measured allowances IFRS 9.B5.5.1 - B5.5.6; Annex V.Part 2.158 510 of which: individually measured allowances IFRS 9.B5.5.1 - B5.5.6; Annex V.Part 2.158 520 Total allowance for debt instruments IFRS 7.B8E 530 Commitments and financial guarantees given (Stage 1) IFRS 9.2.1|(g); 2.3(c); 5.5, B2.5; Annex V.Part 2.157 540 Commitments and financial guarantees given (Stage 2) IFRS 9.2.1|(g); 2.3(c); 5.5.3, B2.5; Annex V.Part 2.157 550 of which: non-performing Annex V.Part 2.117 560 Commitments and financial guarantees given (Stage 3) IFRS 9.2.1|(g); 2.3(c); 5.5.1, B2.5; Annex V.Part 2.157 570 Total provisions on commitments and financial guarantees given IFRS 7.B8E; Annex V.Part 2.157 12.2 Transfers between impairment stages (gross basis presentation) References Gross carrying amount / nominal amount Annex V.Part 1.34, Part 2.118, 167, 170 Transfers between Stage 1 and Stage 2 Transfers between Stage 2 and Stage 3 Transfers between Stage 1 and Stage 3 To Stage 2 from Stage 1 To Stage 1 from Stage 2 To Stage 3 from Stage 2 To Stage 2 from Stage 3 To Stage 3 from Stage 1 To Stage 1 from Stage 3 Annex V.Part 2.168-169 010 020 030 040 050 060 010 Debt securities Annex V.Part 1.31, 44(b) 020 Central banks Annex V.Part 1.42(a) 030 General governments Annex V.Part 1.42(b) 040 Credit institutions Annex V.Part 1.42(c) 050 Other financial corporations Annex V.Part 1.42(d) 060 Non-financial corporations Annex V.Part 1.42(e) 070 Loans and advances Annex V.Part 1.32, 44(a) 080 Central banks Annex V.Part 1.42(a) 090 General governments Annex V.Part 1.42(b) 100 Credit institutions Annex V.Part 1.42(c) 110 Other financial corporations Annex V.Part 1.42(d) 120 Non-financial corporations Annex V.Part 1.42(e) 130 Households Annex V.Part 1.42(f) 140 Total debt instruments 150 Commitments and financial guarantees given IFRS 9.2.1|(g); 2.3(c); 5.5.1, 5.5.3, 5.5.5 13. Collateral and guarantees received 13.1 Breakdown of collateral and guarantees by loans and advances other than held for trading Guarantees and collateral References Maximum amount of the collateral or guarantee that can be considered Annex V.Part 2.171-172, 174 Loans collateralized by immovable property Other collateralized loans Financial guarantees received Residential Commercial Cash [Debt instruments issued] Rest IFRS 7.36(b) Annex V.Part 2.173(a) Annex V.Part 2.173(a) Annex V.Part 2.173(b) Annex V.Part 2.173(b) Annex V.Part 2.173(c) 010 020 030 040 050 010 Loans and advances Annex V.Part 1.32, 44(a) 020 of which: Other financial corporations Annex V.Part 1.42(d) 030 of which: Non-financial corporations Annex V.Part 1.42(e) 040 of which: Households Annex V.Part 1.42(f) 050 of which: lending for house purchase Annex V.Part 2.88(b) 13.2 Collateral obtained by taking possession during the period [held at the reporting date] References Carrying amount Annex V.Part 2.175 010 010 Non-current assets held-for-sale IFRS 7.38(a) 020 Property, plant and equipment IFRS 7.38(a) 030 Investment property IFRS 7.38(a) 040 Equity and debt instruments IFRS 7.38(a) 050 Other IFRS 7.38(a) 060 Total 13.3 Collateral obtained by taking possession [tangible assets] accumulated References Carrying amount 010 010 Foreclosure [tangible assets] IFRS 7.38(a); Annex V.Part 2.176 14. Fair value hierachy: financial instruments at fair value References Fair value hierarchy IFRS 13.93 (b) Change in fair value for the period Annex V.Part 2.178 Accumulated change in fair value before taxes Annex V.Part 2.179 Level 1 Level 2 Level 3 Level 2 Level 3 Level 1 Level 2 Level 3 IFRS 13.76 IFRS 13.81 IFRS 13.86 IFRS 13.81 IFRS 13.86, 93(f) IFRS 13.76 IFRS 13.81 IFRS 13.86 010 020 030 040 050 060 070 080 ASSETS 010 Financial assets held for trading IFRS 7.8(a)(ii);IFRS 9.Appendix A 020 Derivatives IFRS 9.Appendix A 030 Equity instruments IAS 32.11, 040 Debt securities Annex V.Part 1.31 050 Loans and advances Annex V.Part 1.32 056 Non-trading financial assets mandatorily at fair value through profit or loss IFRS 9.4.1.4; IFRS 7.8(a)(ii) 057 Equity instruments IAS 32.11 058 Debt securities Annex V.Part 1.31 059 Loans and advances Annex V.Part 1.32 060 Financial assets designated at fair value through profit or loss IFRS 7.8(a)(i); IFRS 9.4.1.5 080 Debt securities Annex V.Part 1.31 090 Loans and advances Annex V.Part 1.32 101 Financial assets at fair value through other comprehensive income IFRS 7.8 (h); IFRS 9.4.1.2A 102 Equity instruments IAS 32.11 103 Debt securities Annex V.Part 1.31 104 Loans and advances Annex V.Part 1.32 140 Derivatives  Hedge accounting IFRS 9.6.2.1; Annex V.Part 1.22 LIABILITIES 150 Financial liabilities held for trading IFRS 7.8 (e) (ii); IFRS 9.BA.6 160 Derivatives IFRS 9.BA.7(a) 170 Short positions IFRS 9.BA.7(b) 180 Deposits ECB/2013/33 Annex 2.Part 2.9; Annex V.Part 1.36 190 Debt securities issued Annex V.Part 1.37 200 Other financial liabilities Annex V.Part 1.38-41 210 Financial liabilities designated at fair value through profit or loss IFRS 7.8 (e) (i); IFRS 9.4.1.5 220 Deposits ECB/2013/33 Annex 2.Part 2.9; Annex V.Part 1.36 230 Debt securities issued Annex V.Part 1.37 240 Other financial liabilities Annex V.Part 1.38-41 250 Derivatives  Hedge accounting IFRS 9.6.2.1; Annex V.Part 1.26 15. Derecognition and financial liabilities associated with transferred financial assets References Transferred financial assets entirely recognized Transferred financial assets recognized to the extent of the instution's continuing involvement Principal amount outstanting of transferred financial assets entirely derecognised for which the intitution retains servicing rights Amounts derecognised for capital purposes Transferred assets Associated liabilities ITS V.Part 2.181 Principal amount outstanding of the original assets Carrying amount of assets still recognised [continuing involvement] Carrying amount of associated liabilites Carrying amount Of which: securitizations Of which: repurchase agreements Carrying amount Of which: securitizations Of which: repurchase agreements IFRS 7.42D.(e), Annex V.Part 1.27 IFRS 7.42D(e); CRR art 4(1)(61) IFRS 7.42D(e); Annex V.Part 2.183-184 IFRS 7.42D(e) IFRS 7.42D.(e) IFRS 7.42D(e); Annex V.Part 2.183-184 IFRS 7.42D(f) IFRS 7.42D(f); Annex V.Part 1.27, Part 2.181 CRR art 109; Annex V.Part 2.182 010 020 030 040 050 060 070 080 090 100 110 010 Financial assets held for trading IFRS 7.8(a)(ii);IFRS 9. Appendix A 020 Equity instruments IAS 32.11 030 Debt securities Annex V.Part 1.31 040 Loans and advances Annex V.Part 1.32 045 Non-trading financial assets mandatorily at fair value through profit or loss IFRS 9.4.1.4 046 Equity instruments IAS 32.11 047 Debt securities Annex V.Part 1.31 048 Loans and advances Annex V.Part 1.32 050 Financial assets designated at fair value through profit or loss IFRS 7.8(a)(i); IFRS 9.4.1.5 070 Debt securities Annex V.Part 1.31 080 Loans and advances Annex V.Part 1.32 091 Financial assets at fair value through other comprehensive income IFRS 7.8(h); IFRS 9.4.1.2A 092 Equity instruments IAS 32.11 093 Debt securities Annex V.Part 1.31 094 Loans and advances Annex V.Part 1.32 131 Financial assets at amortised cost IFRS 7.8 (f); IFRS 9.4.1.2 132 Debt securities Annex V.Part 1.31 133 Loans and advances Annex V.Part 1.32 190 Total 16. Breakdown of selected statement of profit or loss items 16.1 Interest income and expenses by instrument and counterparty sector References Current period Income Expenses Annex V.Part 2.187, 189 Annex V.Part 2.188, 190 010 020 010 Derivatives -Trading IFRS 9.Appendix A, .BA.1, .BA.6; Annex V.Part 2.193 015 of which: interest income from derivatives in economic hedges Annex V.Part 2.193 020 Debt securities Annex V.Part 1.31, 44(b) 030 Central banks Annex V.Part 1.42(a) 040 General governments Annex V.Part 1.42(b) 050 Credit institutions Annex V.Part 1.42(c) 060 Other financial corporations Annex V.Part 1.42(d) 070 Non-financial corporations Annex V.Part 1.42(e) 080 Loans and advances Annex V.Part 1.32, 44(a) 090 Central banks Annex V.Part 1.42(a) 100 General governments Annex V.Part 1.42(b) 110 Credit institutions Annex V.Part 1.42(c) 120 Other financial corporations Annex V.Part 1.42(d) 130 Non-financial corporations Annex V.Part 1.42(e) 140 Households Annex V.Part 1.42(f) 150 Other assets Annex V.Part 2.5 160 Deposits ECB/2013/33 Annex 2.Part 2.9; Annex V.Part 1.36 170 Central banks Annex V.Part 1.42(a) 180 General governments Annex V.Part 1.42(b) 190 Credit institutions Annex V.Part 1.42(c) 200 Other financial corporations Annex V.Part 1.42(d) 210 Non-financial corporations Annex V.Part 1.42(e) 220 Households Annex V.Part 1.42(f) 230 Debt securities issued Annex V.Part 1.37 240 Other financial liabilities Annex V.Part 1.32-34, Part 2.191 250 Derivatives - Hedge accounting, interest rate risk Annex V.Part 2.192 260 Other Liabilities Annex V.Part 1.38-41 270 INTEREST IAS 1.97 280 of which: interest-income on credit impaired financial assets IFRS 9.5.4.1; .B5.4.7; Annex V.Part 2.194 16.2 Gains or losses on derecognition of financial assets and liabilities not measured at fair value through profit or loss by instrument References Current period Annex V. Part 2.195-196 010 020 Debt securities Annex V.Part 1.31 030 Loans and advances Annex V.Part 1.32 040 Deposits ECB/2013/33 Annex 2.Part 2.9; Annex V.Part 1.36 050 Debt securities issued Annex V.Part 1.37 060 Other financial liabilities Annex V.Part 1.38-41 070 GAINS OR (-) LOSSES ON DERECOGNITION OF FINANCIAL ASSETS AND LIABILITIES NOT MEASURED AT FAIR VALUE THROUGH PROFIT OR LOSS, NET Annex V.Part 2.45 16.3 Gains or losses on financial assets and liabilities held for trading and trading financial assets and trading financial liabilities by instrument References Current period Annex V. Part 2.197-198 010 010 Derivatives IFRS 9.Appendix A, .BA.1, .BA.7(a) 015 of which: Economic hedges with use of the fair value option IFRS 9.6.7.1; IFRS 7.9(d); Annex V.Part 2.199 020 Equity instruments IAS 32.11 030 Debt securities Annex V.Part 1.31 040 Loans and advances Annex V.Part 1.32 050 Short positions IFRS 9.BA.7(b) 060 Deposits ECB/2013/33 Annex 2.Part 2.9; Annex V.Part 1.36 070 Debt securities issued Annex V.Part 1.37 080 Other financial liabilities Annex V.Part 1.38-41 090 GAINS OR (-) LOSSES ON FINANCIAL ASSETS AND LIABILITIES HELD FOR TRADING, NET IFRS 9.Appendix A, .BA.6;IFRS 7.20(a)(i) 095 of which: gains and losses due to the reclassification of assets at amortised cost IFRS 9.5.6.2; annex V.Part 2.199 16.4 Gains or losses on financial assets and liabilities held for trading and trading financial assets and trading financial liabilities by risk References Current period 010 010 Interest rate instruments and related derivatives Annex V.Part 2.200(a) 020 Equity instruments and related derivatives Annex V.Part 2.200(b) 030 Foreign exchange trading and derivatives related with foreign exchange and gold Annex V.Part 2.200(c) 040 Credit risk instruments and related derivatives Annex V.Part 2.200(d) 050 Derivatives related with commodities Annex V.Part 2.200(e) 060 Other Annex V.Part 2.200(f) 070 GAINS OR (-) LOSSES ON FINANCIAL ASSETS AND LIABILITIES HELD FOR TRADING, NET IFRS 7.20(a)(i) 16.4.1 Gains or losses on non-trading financial assets mandatorily at fair value through profit or loss by instrument References Current period Annex V.Part 2.201 010 020 Equity instruments IAS 32.11 030 Debt securities Annex V.Part 1.31 040 Loans and advances Annex V.Part 1.32 090 GAINS OR (-) LOSSES ON NON-TRADING FINANCIAL ASSETS MANDATORILY AT FAIR VALUE THROUGH PROFIT AND LOSS, NET IFRS 7.20(a)(i) 100 of which: gains and losses due to the reclassification of assets at amortised cost IFRS 9.6.5.2; Annex V.Part 2.202 16.5 Gains or losses on financial assets and liabilities designated at fair value through profit or loss by instrument References Current period Changes in fair value due to credit risk Annex V.Part 2.203 Annex V.Part 2.203 010 020 020 Debt securities Annex V.Part 1.31 030 Loans and advances Annex V.Part 1.32 040 Deposits ECB/2013/33 Annex 2.Part 2.9; Annex V.Part 1.36 050 Debt securities issued Annex V.Part 1.37 060 Other financial liabilities Annex V.Part 1.38-41 070 GAINS OR (-) LOSSES ON FINANCIAL ASSETS AND LIABILITIES DESIGNATED AT FAIR VALUE THROUGH PROFIT OR LOSS, NET IFRS 7.20(a)(i) 071 of which: gains or (-) losses upon designation of financial assets and liabilities designated at fair value through profit or loss for hedging purposes, net IFRS 9.6.7;IFRS 7.24G(b); Annex V.Part 2.204 072 of which: gains or (-) losses after designation on financial assets and liabilities designated at fair value through profit or loss for hedging purposes, net IFRS 9.6.7; IFRS 7.20(a)(i); Annex V.Part 2.204 16.6 Gains or losses from hedge accounting References Current period Annex V.Part 2.205 010 010 Fair value changes of the hedging instrument [including discontinuation] IFRS 7.24A(c);IFRS 7.24C(b)(vi) 020 Fair value changes of the hedged item attributable to the hedged risk IFRS 9.6.3.7; .6.5.8; .B6.4.1; IFRS 7.24B(a)(iv); IFRS 7.24C(b)(vi); Annex V.Part 2.206 030 Ineffectiveness in profit or loss from cash flow hedges IFRS 7.24C(b)ii; IFRS 7.24C(b)(vi) 040 Ineffectiveness in profit or loss from hedges of net investments in foreign operations IFRS 7.24C(b)(ii); IFRS 7.24C(b)(vi) 050 GAINS OR (-) LOSSES FROM HEDGE ACCOUNTING, NET 16.7 Impairment on non-financial assets References Current period Additions Reversals Accumulated impairment Annex V.Part 2.208 Annex V.Part 2.208 010 020 040 060 Impairment or (-) reversal of impairment of investments in subsidaries, joint ventures and associates IAS 28.40-43 070 Subsidiaries IFRS 10 Appendix A 080 Joint ventures IAS 28.3 090 Associates IAS 28.3 100 Impairment or (-) reversal of impairment on non-financial assets IAS 36.126(a),(b) 110 Property, plant and equipment IAS 16.73(e)(v-vi) 120 Investment properties IAS 40.79(d)(v) 130 Goodwill IAS 36.10b; IAS 36.88-99, 124; IFRS 3 Appendix B67(d)(v) 140 Other intangible assets IAS 38.118(e)(iv)(v) 145 Other IAS 36.126(a),(b) 150 TOTAL 17. Reconciliation between Accounting and CRR scope of consolidation: Balance Sheet 17.1 Assets References Accounting scope of consolidation [Carrying amount] Annex V.Part 1.27, Part 2.209 010 010 Cash, cash balances at central banks and other demand deposits IAS 1.54 (i) 020 Cash on hand Annex V.Part 2.1 030 Cash balances at central banks Annex V.Part 2.2 040 Other demand deposits Annex V.Part 2.3 050 Financial assets held for trading IFRS 7.8(a)(ii);IFRS 9.Appendix A 060 Derivatives IFRS 9.Appendix A 070 Equity instruments IAS 32.11 080 Debt securities Annex V.Part 1.31 090 Loans and advances Annex V.Part 1.32 096 Non-trading financial assets mandatorily at fair value through profit or loss IFRS 9.4.1.4 097 Equity instruments IAS 32.11 098 Debt securities Annex V.Part 1.31 099 Loans and advances Annex V.Part 1.32 100 Financial assets designated at fair value through profit or loss IFRS 7.8(a)(i); IFRS 9.4.1.5 120 Debt securities Annex V.Part 1.31 130 Loans and advances Annex V.Part 1.32 141 Financial assets at fair value through other comprehensive income IFRS 7.8(h); IFRS 9.4.1.2A 142 Equity instruments IAS 32.11 143 Debt securities Annex V.Part 1.31 144 Loans and advances Annex V.Part 1.32 181 Financial assets at amortised cost IFRS 7.8(f); IFRS 9.4.1.2 182 Debt securities Annex V.Part 1.31 183 Loans and advances Annex V.Part 1.32 240 Derivatives  Hedge accounting IFRS 9.6.2.1; Annex V.Part 1.22 250 Fair value changes of the hedged items in portfolio hedge of interest rate risk IAS 39.89A(a); IFRS 9.6.5.8 260 Investments in subsidaries, joint ventures and associates IAS 1.54(e); Annex V.Part 1.21, Part 2.4, 210 270 Assets under reinsurance and insurance contracts IFRS 4.IG20.(b)-(c); Annex V.Part 2.211 280 Tangible assets 290 Intangible assets IAS 1.54(c); CRR art 4(1)(115) 300 Goodwill IFRS 3.B67(d); CRR art 4(1)(113) 310 Other intangible assets IAS 38.8,118 320 Tax assets IAS 1.54(n-o) 330 Current tax assets IAS 1.54(n); IAS 12.5 340 Deferred tax assets IAS 1.54(o); IAS 12.5; CRR art 4(1)(106) 350 Other assets Annex V.Part 2.5 360 Non-current assets and disposal groups classified as held for sale IAS 1.54(j); IFRS 5.38, Annex V.Part 2.6 370 TOTAL ASSETS IAS 1.9(a), IG 6 17.2 Off-balance sheet exposures: Loan commitments, financial guarantees and other commitments given References Accounting scope of consolidation [Nominal amount] Annex V.Part 2.118, 209 010 010 Loan commitments given CRR Annex I; Annex V.Part 1.44(g), Part 2.102-105, 113, 116 020 Financial guarantees given IFRS 4 Annex A; CRR Annex I; Annex V.Part 1.44(f), Part 2.102-105, 114, 116 030 Other Commitments given CRR Annex I; Annex V.Part 1.44(g), Part 2.102-105, 115, 116 040 OFF-BALANCE SHEET EXPOSURES 17.3 Liabilities and equity References Accounting scope of consolidation [Carrying amount] Annex V.Part 1.27, Part 2.209 010 010 Financial liabilities held for trading IFRS 7.8 (e) (ii); IFRS 9.BA.6 020 Derivatives IFRS 9.Appendix A; IFRS 9.4.2.1(a); IFRS 9.BA.7(a) 030 Short positions IFRS 9.BA7(b) 040 Deposits ECB/2013/33 Annex 2.Part 2.9; Annex V.Part 1.36 050 Debt securities issued Annex V.Part 1.37 060 Other financial liabilities Annex V.Part 1.38-41 070 Financial liabilities designated at fair value through profit or loss IFRS 7.8 (e)(i); IFRS 9.4.2.2 080 Deposits ECB/2013/33 Annex 2.Part 2.9; Annex V.Part 1.36 090 Debt securities issued Annex V.Part 1.37 100 Other financial liabilities Annex V.Part 1.38-41 110 Financial liabilities measured at amortised cost IFRS 7.8(g); IFRS 9.4.2.1 120 Deposits ECB/2013/33 Annex 2.Part 2.9; Annex V.Part 1.36 130 Debt securities issued Annex V.Part 1.37 140 Other financial liabilities Annex V.Part 1.38-41 150 Derivatives  Hedge accounting IFRS 9.6.2.1; Annex V.Part 1.26 160 Fair value changes of the hedged items in portfolio hedge of interest rate risk IAS 39.89A(b), IFRS 9.6.5.8 170 Liabilities under insurance and reinsurance contracts IFRS 4.IG20(a); Annex V.Part 2.212 180 Provisions IAS 37.10; IAS 1.54(l) 190 Tax liabilities IAS 1.54(n-o) 200 Current tax liabilities IAS 1.54(n); IAS 12.5 210 Deferred tax liabilities IAS 1.54(o); IAS 12.5; CRR art 4(1)(108) 220 Share capital repayable on demand IAS 32 IE 33; IFRIC 2; Annex V.Part 2.12 230 Other liabilities Annex V.Part 2.13 240 Liabilities included in disposal groups classified as held for sale IAS 1.54 (p); IFRS 5.38, Annex V.Part 2.14 250 LIABILITIES IAS 1.9(b);IG 6 260 Capital IAS 1.54(r), BAD art 22 270 Share premium IAS 1.78(e); CRR art 4(1)(124) 280 Equity instruments issued other than capital Annex V.Part 2.18-19 290 Other equity IFRS 2.10; Annex V.Part 2.20 300 Accumulated other comprehensive income CRR art 4(1)(100) 310 Retained earnings CRR art 4(1)(123) 320 Revaluation reserves IFRS 1.33, D5-D8 330 Other reserves IAS 1.54; IAS 1.78 (e) 340 (-) Treasury shares IAS 1.79(a)(vi); IAS 32.33-34, AG 14, AG 36; Annex V.Part 2.28 350 Profit or loss attributable to owners of the parent IFRS 10.B94 360 (-) Interim dividends IAS 32.35 370 Minority interests [Non-controlling interests] IAS 1.54(q); IFRS 10.22, .B94 380 TOTAL EQUITY IAS 1.9(c), IG 6 390 TOTAL EQUITY AND TOTAL LIABILITIES IAS 1.IG6 18. Information on performing and non-performing exposures References Gross carrying amount / Nominal amount Accumulated impairment, accumulated negative changes in fair value due to credit risk and provisions Maximum amount of the collateral or guarantee that can be considered Annex V. Part 2.119 Performing Non-performing Performing exposures - Accumulated impairment and provisions Non-performing exposures - Accumulated impairment, accumulated negative changes in fair value due to credit risk and provisions Collateral received and financial guarantees received Not past due or Past due <= 30 days Past due > 30 days <= 90 days Unlikely to pay that are not past-due or past-due < = 90 days Past due > 90 days <= 180 days Past due > 180 days <= 1 year Past due > 1 year <= 5 years Past due > 5 years Of which: defaulted Of which: impaired Unlikely to pay that are not past-due or past-due < = 90 days Past due > 90 days <= 180 days Past due > 180 days <= 1 year Past due > 1 year < = 5 year Past due > 5 years Collateral received on non-performing exposues Financial guarantees received on non-performing exposures 010 020 030 055 060 070 080 090 100 105 110 120 130 140 150 160 170 180 190 195 200 210 Annex V. Part 1.34, Part 2.118, 221 Annex V. Part 2. 213-216, 223-239 Annex V. Part 2. 222, 235 Annex V. Part 2. 222, 235 Annex V. Part 2. 213-216, 223-239 Annex V. Part 2. 222, 235-236 Annex V. Part 2. 222, 235-236 Annex V. Part 2. 222, 235-236 Annex V. Part 2. 222, 235-236 Annex V. Part 2. 222, 235-236 CRR art 178; Annex V.Part 2.238(b) IFRS 9.5.5.1; IFRS 9.Appendix A; Annex V.Part 2.238(a) Annex V. Part 2. 238 Annex V. Part 2. 238 Annex V. Part 2. 238 Annex V. Part 2. 236, 238 Annex V. Part 2. 236, 238 Annex V. Part 2. 236, 238 Annex V. Part 2. 236, 238 Annex V. Part 2. 236, 238 Annex V. Part 2. 239 Annex V. Part 2. 239 010 Debt securities Annex V.Part 1.31, 44(b) 020 Central banks Annex V.Part 1.42(a) 030 General governments Annex V.Part 1.42(b) 040 Credit institutions Annex V.Part 1.42(c) 050 Other financial corporations Annex V.Part 1.42(d) 060 Non-financial corporations Annex V.Part 1.42(e) 070 Loans and advances Annex V.Part 1.32, 44(a) 080 Central banks Annex V.Part 1.42(a) 090 General governments Annex V.Part 1.42(b) 100 Credit institutions Annex V.Part 1.42(c) 110 Other financial corporations Annex V.Part 1.42(d) 120 Non-financial corporations Annex V.Part 1.42(e) 130 Of which: Small and Medium-sized Enterprises SME Art 1 2(a) 140 Of which: Loans collateralised by commercial immovable property Annex V.Part 2.86(a), 87 150 Households Annex V.Part 1.42(f) 160 Of which: Loans collateralised by residential immovable property Annex V.Part 2.86(a), 87 170 Of which: Credit for consumption Annex V.Part 2.88(a) 180 DEBT INSTRUMENTS AT COST OR AT AMORTISED COST Annex V.Part 2.233(a) 181 Debt securities Annex V.Part 1.31, 44(b) 182 Central banks Annex V.Part 1.42(a) 183 General governments Annex V.Part 1.42(b) 184 Credit institutions Annex V.Part 1.42(c) 185 Other financial corporations Annex V.Part 1.42(d) 186 Non-financial corporations Annex V.Part 1.42(e) 191 Loans and advances Annex V.Part 1.32, 44(a) 192 Central banks Annex V.Part 1.42(a) 193 General governments Annex V.Part 1.42(b) 194 Credit institutions Annex V.Part 1.42(c) 195 Other financial corporations Annex V.Part 1.42(d) 196 Non-financial corporations Annex V.Part 1.42(e) 197 Households Annex V.Part 1.42(f) 201 DEBT INSTRUMENTS AT FAIR VALUE THROUGH OTHER COMPREHENSIVE INCOME OR THROUGH EQUITY SUBJECT TO IMPAIRMENT Annex V.Part 2.233(b) 211 Debt securities Annex V.Part 1.31, 44(b) 212 Central banks Annex V.Part 1.42(a) 213 General governments Annex V.Part 1.42(b) 214 Credit institutions Annex V.Part 1.42(c) 215 Other financial corporations Annex V.Part 1.42(d) 216 Non-financial corporations Annex V.Part 1.42(e) 221 Loans and advances Annex V.Part 1.32, 44(a) 222 Central banks Annex V.Part 1.42(a) 223 General governments Annex V.Part 1.42(b) 224 Credit institutions Annex V.Part 1.42(c) 225 Other financial corporations Annex V.Part 1.42(d) 226 Non-financial corporations Annex V.Part 1.42(e) 227 Households Annex V.Part 1.42(f) 231 DEBT INSTRUMENTS AT STRICT LOCOM, OR FAIR VALUE THROUGH PROFIT OR LOSS OR THROUGH EQUITY NOT SUBJECT TO IMPAIRMENT Annex V.Part 2.233(c), 234 330 DEBT INSTRUMENTS OTHER THAN HELD FOR TRADING OR TRADING Annex V.Part 2.217 335 DEBT INSTRUMENTS HELD FOR SALE Annex V.Part 2.220 340 Loan commitments given CRR Annex I; Annex V.Part 1.44(g), Part 2.102-105, 113, 116, 224 350 Central banks Annex V.Part 1.42(a) 360 General governments Annex V.Part 1.42(b) 370 Credit institutions Annex V.Part 1.42(c) 380 Other financial corporations Annex V.Part 1.42(d) 390 Non-financial corporations Annex V.Part 1.42(e) 400 Households Annex V.Part 1.42(f) 410 Financial guarantees given IFRS 4 Annex A; CRR Annex I; Annex V.Part 1.44(f), Part 2.102-105, 114, 116, 225 420 Central banks Annex V.Part 1.42(a) 430 General governments Annex V.Part 1.42(b) 440 Credit institutions Annex V.Part 1.42(c) 450 Other financial corporations Annex V.Part 1.42(d) 460 Non-financial corporations Annex V.Part 1.42(e) 470 Households Annex V.Part 1.42(f) 480 Other Commitments given CRR Annex I; Annex V.Part 1.44(g), Part 2.102-105, 115, 116, 224 490 Central banks Annex V.Part 1.42(a) 500 General governments Annex V.Part 1.42(b) 510 Credit institutions Annex V.Part 1.42(c) 520 Other financial corporations Annex V.Part 1.42(d) 530 Non-financial corporations Annex V.Part 1.42(e) 540 Households Annex V.Part 1.42(f) 550 OFF-BALANCE SHEET EXPOSURES Annex V.Part 2.217 19. Information forborne exposures References Gross carrying amount / nominal amount of exposures with forbearance measures Accumulated impairment, accumulated negative changes in fair value due to credit risk and provisions Maximum amount of the collateral or guarantee that can be considered Annex V. Part 2.119 Performing exposures with forbearance measures Non-performing exposures with forbearance measures Perfoming exposures with forbearance measures - Accumulated impairment and provisions Non-performing exposures with forbearance measures - Accumulated impairment, accumulated negative changes in fair value due to credit risk and provisions Collateral received and financial guarantees received Instruments with modifications in their terms and conditions Refinancing of which: Performing forborne exposures under probation reclassified from non-performing Instruments with modifications in their terms and conditions Refinancing of which: Defaulted of which: Impaired of which: Forbearance of exposures non-performing prior to forbearance Instruments with modifications in their terms and conditions Refinancing Collateral received on exposures with forbearance measures Financial guarantees received on exposures with forbearance measures 010 020 030 040 050 060 070 080 090 100 110 120 130 140 150 160 170 180 Annex V. Part 1.34, Part 2. 118, 240-245, 251-258 Annex V. Part 2. 256, 259-262 Annex V. Part 2.241(a), 266 Annex V. Part 2. 241 (b), 265-266 Annex V. Part 2. 256(b), 261 Annex V. Part 2. 259-263 Annex V. Part 2.241(a), 266 Annex V. Part 2. 241 (b), 265-266 CRR art 178; Annex V. Part 2.264(b) IFRS 9.5.5.1; IFRS 9.Appendix A; Annex V.Part 2.264(a) Annex V. Part 2. 231, 252(a), 263 Annex V. Part 2. 267 Annex V. Part 2. 207 Annex V. Part 2. 207 Annex V. Part 2. 241(a), 267 Annex V. Part 2. 241(b), 267 Annex V. Part 2. 268 Annex V. Part 2. 268 010 Debt securities Annex V.Part 1.31, 44(b) 020 Central banks Annex V.Part 1.42(a) 030 General governments Annex V.Part 1.42(b) 040 Credit institutions Annex V.Part 1.42(c) 050 Other financial corporations Annex V.Part 1.42(d) 060 Non-financial corporations Annex V.Part 1.42(e) 070 Loans and advances Annex V.Part 1.32, 44(a) 080 Central banks Annex V.Part 1.42(a) 090 General governments Annex V.Part 1.42(b) 100 Credit institutions Annex V.Part 1.42(c) 110 Other financial corporations Annex V.Part 1.42(d) 120 Non-financial corporations Annex V.Part 1.42(e) 130 Of which: Small and Medium-sized Enterprises SME Art 1 2(a) 140 Of which: Loans collateralised by commercial immovable property Annex V.Part 2.86(a), 87 150 Households Annex V.Part 1.42(f) 160 Of which: Loans collateralised by residential immovable property Annex V.Part 2.86(a), 87 170 Of which: Credit for consumption Annex V.Part 2.88(a) 180 DEBT INSTRUMENTS AT COST OR AT AMORTISED COST Annex V.Part 2.249(a) 181 Debt securities Annex V.Part 1.31, 44(b) 182 Central banks Annex V.Part 1.42(a) 183 General governments Annex V.Part 1.42(b) 184 Credit institutions Annex V.Part 1.42(c) 185 Other financial corporations Annex V.Part 1.42(d) 186 Non-financial corporations Annex V.Part 1.42(e) 191 Loans and advances Annex V.Part 1.32, 44(a) 192 Central banks Annex V.Part 1.42(a) 193 General governments Annex V.Part 1.42(b) 194 Credit institutions Annex V.Part 1.42(c) 195 Other financial corporations Annex V.Part 1.42(d) 196 Non-financial corporations Annex V.Part 1.42(e) 197 Households Annex V.Part 1.42(f) 201 DEBT INSTRUMENTS AT FAIR VALUE THROUGH OTHER COMPREHENSIVE INCOME OR THROUGH EQUITY SUBJECT TO IMPAIRMENT Annex V.Part 2.249(b) 211 Debt securities Annex V.Part 1.31, 44(b) 212 Central banks Annex V.Part 1.42(a) 213 General governments Annex V.Part 1.42(b) 214 Credit institutions Annex V.Part 1.42(c) 215 Other financial corporations Annex V.Part 1.42(d) 216 Non-financial corporations Annex V.Part 1.42(e) 221 Loans and advances Annex V.Part 1.32, 44(a) 222 Central banks Annex V.Part 1.42(a) 223 General governments Annex V.Part 1.42(b) 224 Credit institutions Annex V.Part 1.42(c) 225 Other financial corporations Annex V.Part 1.42(d) 226 Non-financial corporations Annex V.Part 1.42(e) 227 Households Annex V.Part 1.42(f) 231 DEBT INSTRUMENTS AT STRICT LOCOM, OR FAIR VALUE THROUGH PROFIT OR LOSS OR THROUGH EQUITY NOT SUBJECT TO IMPAIRMENT Annex V.Part 2.249(c) 330 DEBT INSTRUMENTS OTHER THAN HELD FOR TRADING OR TRADING Annex V.Part 2.246 335 DEBT INSTRUMENTS HELD FOR SALE Annex V.Part 2.247 340 Loan commitments given CRR Annex I; Annex V.Part 1.44(g), Part 2.102-105, 113, 116, 246 20. Geographical breakdown 20.1 Geographical breakdown of assets by location of the activities References Carrying amount Annex V.Part 1.27 Domestic activitivies Non-domestic activities Annex V.Part 2.270 Annex V.Part 2.270 010 020 010 Cash, cash balances at central banks and other demand deposits IAS 1.54 (i) 020 Cash on hand Annex V.Part 2.1 030 Cash balances at central banks Annex V.Part 2.2 040 Other demand deposits Annex V.Part 2.3 050 Financial assets held for trading IFRS 9. Appendix A 060 Derivatives IFRS 9. Appendix A 070 Equity instruments IAS 32.11 080 Debt securities Annex V.Part 1.31 090 Loans and advances Annex V.Part 1.32 096 Non-trading financial assets mandatorily at fair value through profit or loss IFRS 7.8(a)(ii); IFRS 9.4.1.4 097 Equity instruments IAS 32.11 098 Debt securities Annex V.Part 1.31 099 Loans and advances Annex V.Part 1.32 100 Financial assets designated at fair value through profit or loss IFRS 7.8(a)(i); IFRS 9.4.1.5 120 Debt securities Annex V.Part 1.31 130 Loans and advances Annex V.Part 1.32 141 Financial assets at fair value through other comprehensive income IFRS 7.8(h); IFRS 9.4.1.2A 142 Equity instruments IAS 32.11 143 Debt securities Annex V.Part 1.31 144 Loans and advances Annex V.Part 1.32 181 Financial assets at amortised cost IFRS 7.8(f); IFRS 9.4.1.2 182 Debt securities Annex V.Part 1.31 183 Loans and advances Annex V.Part 1.32 240 Derivatives  Hedge accounting IFRS 9.6.2.1; Annex V.Part 1.22 250 Fair value changes of the hedged items in portfolio hedge of interest rate risk IAS 39.89A(a); IFRS 9.6.5.8 260 Tangible assets 270 Intangible assets IAS 1.54(c); CRR art 4(1)(115) 280 Investments in subsidaries, joint ventures and associates IAS 1.54(e); Annex V.Part 1.21, Part 2.4 290 Tax assets IAS 1.54(n-o) 300 Other assets Annex V.Part 2.5 310 Non-current assets and disposal groups classified as held for sale IAS 1.54(j); IFRS 5.38, Annex V.Part 2.7 320 ASSETS IAS 1.9(a), IG 6 20.2 Geographical breakdown of liabilities by location of the activities References Carrying amount Annex V.Part 1.27 Domestic activitivies Non-domestic activities Annex V.Part 2.270 Annex V.Part 2.270 010 020 010 Financial liabilities held for trading IFRS 7.8 (e) (ii); IFRS 9.BA.6 020 Derivatives IFRS 9.Appendix A; IFRS 9.4.2.1(a); IFRS 9.BA.7(a) 030 Short positions IFRS 9.BA7(b) 040 Deposits ECB/2013/33 Annex 2.Part 2.9; Annex V.Part 1.36 050 Debt securities issued Annex V.Part 1.37 060 Other financial liabilities Annex V.Part 1.38-41 070 Financial liabilities designated at fair value through profit or loss IFRS 7.8 (e)(i); IFRS 9.4.2.2 080 Deposits ECB/2013/33 Annex 2.Part 2.9; Annex V.Part 1.36 090 Debt securities issued Annex V.Part 1.37 100 Other financial liabilities Annex V.Part 1.38-41 110 Financial liabilities measured at amortised cost IFRS 7.8(g); IFRS 9.4.2.1 120 Deposits ECB/2013/33 Annex 2.Part 2.9; Annex V.Part 1.36 130 Debt securities issued Annex V.Part 1.37 140 Other financial liabilities Annex V.Part 1.38-41 150 Derivatives  Hedge accounting IFRS 9.6.2.1; Annex V.Part 1.26 160 Fair value changes of the hedged items in portfolio hedge of interest rate risk IAS 39.89A(b), IFRS 9.6.5.8 170 Provisions IAS 37.10; IAS 1.54(l) 180 Tax liabilities IAS 1.54(n-o) 190 Share capital repayable on demand IAS 32 IE 33; IFRIC 2; Annex V.Part 2.12 200 Other liabilities Annex V.Part 2.13 210 Liabilities included in disposal groups classified as held for sale IAS 1.54 (p); IFRS 5.38, Annex V.Part 2.14 220 LIABILITIES IAS 1.9(b);IG 6 20.3 Geographical breakdown of statement of profit or loss items by location of the activities References Current period Domestic activitivies Non-domestic activities Annex V.Part 2.270 Annex V.Part 2.270 010 020 010 Interest income IAS 1.97; Annex V.Part 2.31 020 (Interest expenses) IAS 1.97; Annex V.Part 2.31 030 (Expenses on share capital repayable on demand) IFRIC 2.11 040 Dividend income Annex V.Part 2.40 050 Fee and commission income IFRS 7.20(c) 060 (Fee and commission expenses) IFRS 7.20(c) 070 Gains or (-) losses on derecognition of financial assets and liabilities not measured at fair value through profit or loss, net Annex V.Part 2.45 080 Gains or (-) losses on financial assets and liabilities held for trading, net IFRS 7.20(a)(i); IFRS 9.5.7.1; Annex V.Part 2.43, 46 083 Gains or (-) losses on non-trading financial assets mandatorily at fair value through profit or loss IFRS 9.5.7.1 090 Gains or (-) losses on financial assets and liabilities designated at fair value through profit or loss, net IFRS 7.20(a)(i); IFRS 9.5.7.1; Annex V.Part 2.44 100 Gains or (-) losses from hedge accounting, net Annex V.Part 2.47-48 110 Exchange differences [gain or (-) loss], net IAS 21.28, 52 (a) 130 Gains or (-) losses on derecognition of non financial assets, net IAS 1.34 140 Other operating income Annex V.Part 2.314-316 150 (Other operating expenses) Annex V.Part 2.314-316 155 TOTAL OPERATING INCOME, NET 160 (Administrative expenses) 170 (Depreciation) IAS 1.102, 104 171 Modification gains or (-) losses, net IFRS 9.5.4.3, IFRS 9 Appendix A; Annex V Part 2.49 180 (Provisions or (-) reversal of provisions) IAS 37.59, 84; IAS 1.98(b)(f)(g) 190 (Impairment or (-) reversal of impairment on financial assets not measured at fair value through profit or loss) IFRS 7.20(a)(viii); Annex V Part 2.51, 53 200 (Impairment or (-) reversal of impairment of investments in subsidaries, joint ventures and associates) IAS 28.40-43 210 (Impairment or (-) reversal of impairment on non-financial assets) IAS 36.126(a)(b) 220 Negative goodwill recognised in profit or loss IFRS 3.Appendix B64(n)(i) 230 Share of the profit or (-) loss of investments in subsidaries, joint ventures and associates Annex V.Part 2.54 240 Profit or (-) loss from non-current assets and disposal groups classified as held for sale not qualifying as discontinued operations IFRS 5.37; Annex V.Part 2.55 250 PROFIT OR (-) LOSS BEFORE TAX FROM CONTINUING OPERATIONS IAS 1.102, IG 6; IFRS 5.33 A 260 (Tax expense or (-) income related to profit or loss from continuing operations) IAS 1.82(d); IAS 12.77 270 PROFIT OR (-) LOSS AFTER TAX FROM CONTINUING OPERATIONS IAS 1, IG 6 280 Profit or (-) loss after tax from discontinued operations IAS 1.82(ea) ; IFRS 5.33(a), 5.33 A; Annex V Part 2.56 290 PROFIT OR (-) LOSS FOR THE YEAR IAS 1.81A(a) 20.4 Geographical breakdown of assets by residence of the counterparty z-axis Country of residence of the counterparty References Gross carrying amount Accumulated impairment Accumulated negative changes in fair value due to credit risk on non-performing exposures Of which: held for trading or trading of which: financial assets subject to impairment Of which: debt forbearance Of which: non-perfoming Annex V.Part 1.34, Part 2.271, 275 Annex V.Part 1.15(a), Part 2.273 Annex V.Part 2.273 Annex V.Part 2.275 Annex V.Part 2.275 Annex V.Part 2.274 Annex V.Part 2.274 010 011 012 022 025 031 040 010 Derivatives IFRS 9 Appendix A, Annex V.Part 2.272 020 Of which: credit institutions Annex V.Part 1.42(c) 030 Of which: other financial corporations Annex V.Part 1.42(d) 040 Equity instruments IAS 32.11 050 Of which: credit institutions Annex V.Part 1.42(c) 060 Of which: other financial corporations Annex V.Part 1.42(d) 070 Of which: non-financial corporations Annex V.Part 1.42(e) 080 Debt securities Annex V.Part 1.31, 44(b) 090 Central banks Annex V.Part 1.42(a) 100 General governments Annex V.Part 1.42(b) 110 Credit institutions Annex V.Part 1.42(c) 120 Other financial corporations Annex V.Part 1.42(d) 130 Non-financial corporations Annex V.Part 1.42(e) 140 Loans and advances Annex V.Part 1.32, 44(a) 150 Central banks Annex V.Part 1.42(a) 160 General governments Annex V.Part 1.42(b) 170 Credit institutions Annex V.Part 1.42(c) 180 Other financial corporations Annex V.Part 1.42(d) 190 Non-financial corporations Annex V.Part 1.42(e) 200 Of which: Small and Medium-sized Enterprises SME Art 1 2(a) 210 Of which: Loans collateralized by commercial immovable property Annex V.Part 2.86(a), 87 220 Households Annex V.Part 1.42(f) 230 Of which: Loans collateralized by residential immovable property Annex V.Part 2.86(a), 87 240 Of which: Credit for consumption Annex V.Part 2.88(a) 20.5 Geographical breakdown of off-balance sheet exposures by residence of the counterparty z-axis Country of residence of the counterparty References Nominal amount Provisions for commitments and guarantees given Of which: debt forbearance Of which: non-perfoming Annex V.Part 2.118, 271 Annex V.Part 2.240-258 Annex V.Part 2.275 Annex V.Part 2.276 010 022 025 030 010 Loan commitments given CRR Annex I; Annex V.Part 1.44(g), Part 2.102-105, 113, 116 020 Financial guarantees given IFRS 4 Annex A; CRR Annex I; Annex V.Part 1.44(f), Part 2.102-105, 114, 116 030 Other Commitments given CRR Annex I; Annex V.Part 1.44(g), Part 2.102-105, 115, 116 20.6 Geographical breakdown of liabilities by residence of the counterparty z-axis Country of residence of the counterparty References Carrying amount Annex V.Part 1.27, 2.271 010 010 Derivatives IFRS 9 Appendix A, Annex V.Part 1.44(e), Part 2.272 020 Of which: credit institutions Annex V.Part 1.42(c) 030 Of which: other financial corporations Annex V.Part 1.42(d) 040 Short positions IFRS 9.BA7(b); Annex V.Part 1.44(d) 050 Of which: credit institutions Annex V.Part 1.42(c) 060 Of which: other financial corporations Annex V.Part 1.42(d) 070 Deposits ECB/2013/33 Annex 2.Part 2.9; Annex V.Part 1.36 080 Central banks Annex V.Part 1.42(a) 090 General governments Annex V.Part 1.42(b) 100 Credit institutions Annex V.Part 1.42(c) 110 Other financial corporations Annex V.Part 1.42(d) 120 Non-financial corporations Annex V.Part 1.42(e) 130 Households Annex V.Part 1.42(f) 20.7.1 Geographical breakdown by residence of the counterparty of loans and advances other than held for trading to non-financial corporations by NACE codes z-axis Country of residence of the counterparty References Non-financial corporations Annex V. Part 2.271, 277 Gross carrying amount Accumulated impairment Accumulated negative changes in fair value due to credit risk on non-performing exposures of which: loans and advances subject to impairment Of which: non-performing Annex V.Part 1.34, Part 2.275 Annex V.Part 2.273 Annex V.Part 2.275 Annex V.Part 2.274 Annex V.Part 2.274 010 011 012 021 022 010 A Agriculture, forestry and fishing NACE Regulation 020 B Mining and quarrying NACE Regulation 030 C Manufacturing NACE Regulation 040 D Electricity, gas, steam and air conditioning supply NACE Regulation 050 E Water supply NACE Regulation 060 F Construction NACE Regulation 070 G Wholesale and retail trade NACE Regulation 080 H Transport ans storage NACE Regulation 090 I Accommodation and food service activities NACE Regulation 100 J Information and communication NACE Regulation 105 K Financial and insurance activities NACE Regulation 110 L Real estate activities NACE Regulation 120 M Professional, scientific and technical activities NACE Regulation 130 N Administrative and support service activities NACE Regulation 140 O Public administration and defence, compulsory social security NACE Regulation 150 P Education NACE Regulation 160 Q Human health services and social work activities NACE Regulation 170 R Arts, entertainment and recreation NACE Regulation 180 S Other services NACE Regulation 190 LOANS AND ADVANCES Annex V.Part 1.32 21. Tangible and intangible assets: assets subject to operating lease References Carrying amount Annex V.Part 2.278-279 010 010 Property plant and equipment IAS 16.6; IAS 1.54(a) 020 Revaluation model IAS 17.49; IAS 16.31, 73(a)(d) 030 Cost model IAS 17.49; IAS 16.30, 73(a)(d) 040 Investment property IAS 40.IN5; IAS 1.54(b) 050 Fair value model IAS 17.49; IAS 40.33-55, 76 060 Cost model IAS 17.49; IAS 40.56,79(c) 070 Other intangible assets IAS 38.8, 118 080 Revaluation model IAS 17.49; IAS 38.75-87, 124(a)(ii) 090 Cost model IAS 17.49; IAS 38.74 22. Asset management, custody and other service functions 22.1 Fee and commission income and expenses by activity References Current period Annex V.Part 2.280 IFRS 7.20(c ) 010 010 Fee and commission income Annex V.Part 2.281-283 020 Securities 030 Issuances Annex V.Part 2.284(a) 040 Transfer orders Annex V.Part 2.284(b) 050 Other Annex V.Part 2.284(c) 060 Clearing and settlement Annex V.Part 2.284(d) 070 Asset management Annex V.Part 2.284(e); 285(a) 080 Custody [by type of customer] Annex V.Part 2.284(e); 285(b) 090 Collective investment 100 Other 110 Central administrative services for collective investment Annex V.Part 2.284(e); 285(c) 120 Fiduciary transactions Annex V.Part 2.284(e); 285(d) 130 Payment services Annex V.Part 2.284(e), 285(e) 140 Customer resources distributed but not managed [by type of product] Annex V.Part 2.285(f) 150 Collective investment 160 Insurance products 170 Other 180 Structured Finance Annex V.Part 2.284(f) 190 Loan servicing activities Annex V.Part 2.284(g) 200 Loan commitments given IFRS 9.4.2.1 (c)(ii); Annex V.Part 2.284(h) 210 Financial guarantees given IFRS 9.4.2.1 (c)(ii); Annex V.Part 2.284(h) 220 Other Annex V.Part 2.284(j) 230 (Fee and commission expenses) Annex V.Part 2.113-115 240 (Clearing and settlement) Annex V.Part 2.284(d) 250 (Custody) Annex V.Part 2.285(b) 260 (Loan servicing activities) Annex V.Part 2.284(g) 270 (Loan commitments received) Annex V.Part 2.284(i) 280 (Financial guarantees received) Annex V.Part 2.284(i) 290 (Other) Annex V.Part 2.284(j) 22.2 Assets involved in the services provided Reference Amount of the assets involved in the services provided Annex V.Part 2.285(g) 010 010 Asset management [by type of customer] Annex V.Part 2.285(a) 020 Collective investment 030 Pension funds 040 Customer portfolios managed on a discretionary basis 050 Other investment vehicles 060 Custody assets [by type of customer] Annex V.Part 2.285(b) 070 Collective investment 080 Other 090 Of which: entrusted to other entities 100 Central administrative services for collective investment Annex V.Part 2.285(c) 110 Fiduciary transactions Annex V.Part 2.285(d) 120 Payment services Annex V.Part 2.285(e) 130 Customer resources distributed but not managed [by type of product] Annex V.Part 2.285(f) 140 Collective investment 150 Insurance products 160 Other 30. Off-balance sheet activities: Interests in unconsolidated structured entities 30.1 Interests in unconsolidated structured entities References Carrying amount of financial assets recognised in the balance sheet Of which: liquidity support drawn Fair value of liquidity support drawn Carrying amount of financial liabilities recognised in the balance sheet Nominal amount of off-balance sheet exposures given by the reporting institution Of which: Nominal amount of loan commitments given Losses incurred by the reporting institution in the current period IFRS 12.29(a) IFRS 12.29(a); Annex V.Part 2.286 IFRS 12.29(a) IFRS 12.B26(e) IFRS 12 B26(b); Annex V.Part 2.287 010 020 030 040 050 060 080 010 Total 30.2 Breakdown of interests in unconsolidated structured entities by nature of the activities By nature of the activities References Carrying amount Securitisation Special Purpose Entities Asset management Other activities CRR art 4(1)(66) Annex V.Part 2.285(a) IFRS 12.24, B6.(a) 010 020 030 010 Selected financial assets recognised in the reporting institution's balance sheet IFRS 12.29(a),(b) 021 of which: non-performing Annex V.Part 2.213-239 030 Derivatives IFRS 9 Appendix A; Annex V.Part 2.272 040 Equity instruments IAS 32.11 050 Debt securities Annex V.Part 1.31 060 Loans and advances Annex V.Part 1.32 070 Selected equity and financial liabilites recognised in the reporting institution's balance sheet IFRS 12.29(a),(b) 080 Equity instruments issued IAS 32.11 090 Derivatives IFRS 9 Appendix A; Annex V.Part 2.272 100 Deposits ECB/2013/33 Annex 2.Part 2.9; Annex V.Part 1.36 110 Debt securities issued Annex V.Part 1.37 Nominal amount 120 Off-balance sheet exposures given by the reporting institution IFRS 12.B26.(e); CRR Annex I; Annex V.Part 2.102-105, 113-115, 118 131 of which: non-performing Annex V.Part 2.117 31. Related parties 31.1 Related parties: amounts payable to and amounts receivable from References Annex V.Part 2.288-291 Outstanding balances Parent and entities with joint control or significant influence Subsidiaries and other entities of the same group Associates and joint ventures Key management of the institution or its parent Other related parties IAS 24.19(a),(b) IAS 24.19(c); Annex V.Part 2.289 IAS 24.19(d),(e); Annex V.Part 2.289 IAS 24.19(f) IAS 24.19(g) 010 020 030 040 050 010 Selected financial assets IAS 24.18(b) 020 Equity instruments IAS 32.11 030 Debt securities Annex V.Part 1.31 040 Loans and advances Annex V.Part 1.32 050 of which: non-performing Annex V. Part 2.213-239 060 Selected financial liabilities IAS 24.18(b) 070 Deposits ECB/2013/33 Annex 2.Part 2.9; Annex V.Part 1.36 080 Debt securities issued Annex V.Part 1.37 090 Nominal amount of loan commitments, financial guarantees and other commitments given IAS 24.18(b); CRR Annex I; Annex V.Part 2.102-105, 113-115, 118 100 of which: non-performing IAS 24.18(b); Annex V. Part 2.117 110 Loan commitments, financial guarantees and other commitments received IAS 24.18(b); Annex V.Part 2.290 120 Notional amount of derivatives Annex V.Part 2.133-135 131 Accumulated impairment and accumulated negative changes in fair value due to credit risk on non-performing exposures IAS 24.1(c); Annex V.Part 2.69-71, 291 132 Provisions on non-performing off-balance sheet exposures Annex V.Part 2.11, 106, 291 31.2 Related parties: expenses and income generated by transactions with References Annex V.Part 2.288-289, 292-293 Current period Parent and entities with joint control or significant influence Subsidiaries and other entities of the same group Associates and joint ventures Key management of the institution or its parent Other related parties IAS 24.19(a),(b) IAS 24.19(c) IAS 24.19(d),(e) IAS 24.19(f) IAS 24.19(g) 010 020 030 040 050 010 Interest income IAS 24.18(a); Annex V.Part 2.31 020 Interest expenses IAS 24.18(a); IAS 1.97; Annex V.Part 2.31 030 Dividend income IAS 24.18(a); Annex V.Part 2.40 040 Fee and commission income IAS 24.18(a); IFRS 7.20(c) 050 Fee and commission expenses IAS 24.18(a); IFRS 7.20(c) 060 Gains or (-) losses on de-recognition of financial assets and liabilities not measured at fair value through profit or loss IAS 24.18(a) 070 Gains or (-) losses on de-recognition of other than financial assets IAS 24.18(a); Annex V.Part 2.292 080 Impairment or (-) reversal of impairment on non-performing exposures IAS 24.18(d); Annex V.Part 2.293 090 Provisions or (-) reversal of provisions on non-performing exposures Annex V. Part 2.50, 293 40. Group structure 40.1 Group structure: entity-by-entity  LEI code Entity code Entity name Entry date Share capital of investee Equity of investee Total assets of investee Profit or (-) loss of investee Residence of investee Sector of investee NACE Code Accumulated equity interest [%] Voting rights [%] Group structure [relationship] Accounting treatment [Accounting Group] Accounting treatment [CRR Group] Carrying amount Acquisition cost Goodwill link to Investee Fair value of investments for which there are published price quotations Annex V.Part 2.294-295, 296(a) Annex V.Part 2.294-295, 296(b) IFRS 12.12(a), 21(a)(i); Annex V.Part 2.294-295, 296(c) Annex V.Part 2.294-295, 296(d) Annex V.Part 2.294-295, 296(e) IFRS 12.B12(b); Annex V.Part 2.294-295, 296(f) IFRS 12.B12(b); Annex V.Part 2.294-295, 296(f) IFRS 12.B12(b); Annex V.Part 2.294-295, 296(f) IFRS 12.12.(b), 21.(a).(iii); Annex V.Part 2.294-295, 296(g) Annex V.Part 2.294-295, 296(h) Annex V.Part 2.294-295, 296(i) IFRS 12.21(a)(iv); Annex V.Part 2.294-295, 296(j) IFRS 12.21(a)(iv); Annex V.Part 2.294-295, 296(k) IFRS 12.10(a)(i); Annex V.Part 2.294-295, 296(l) IFRS 12.21(b); Annex V.Part 2.294-295, 296(m) CRR art 18; Annex V.Part 2.294-295, 296(n) Annex V.Part 2.294-295, 296(0) Annex V.Part 2.294-295, 296(p) Annex V.Part 2.294-295, 296(q) IFRS 12.21(b)(iii); Annex V.Part 2.294-295, 296(r) 010 020 030 040 050 060 070 080 090 095 100 110 120 130 140 150 160 170 180 190 40.2. Group structure: instrument-by-instrument  Security code Entity code Holding company LEI code Holding company code Holding company name Accumulated equity interest (%) Carrying amount Acquisition cost Annex V.Part 2.297(a) Annex V.Part 2.296(b), 297(c) Annex V.Part 2.297(b) Annex V.Part 2.297(b) Annex V.Part 2.296(j), 297(c) Annex V.Part 2.296(o), 297(c) Annex V.Part 2.296(p), 297(c) 010 020 030 040 050 060 070 080 41. Fair value 41.1 Fair value hierarchy: financial instruments at amortised cost References Annex V.Part 2.298 Fair value IFRS 7.25-26 Fair value hierarchy IFRS 13.97, 93(b) Level 1 IFRS 13.76 Level 2 IFRS 13.81 Level 3 IFRS 13.86 ASSETS 010 020 030 040 015 Financial assets at amortised cost IFRS 7.8(f); IFRS 9.4.1.2 016 Debt securities Annex V.Part 1.31 017 Loans and advances Annex V.Part 1.32 LIABILITIES 070 Financial liabilities measured at amortised cost IFRS 7.8(g); IFRS 9.4.2.1 080 Deposits ECB/2013/33 Annex 2.Part 2.9; Annex V.Part 1.36 090 Debt securities issued Annex V.Part 1.37 100 Other financial liabilities Annex V.Part 1.38-41 41.2 Use of the Fair Value Option References Carrying amount Annex V.Part 1.27 Accounting mismatch Managed on a fair value basis Hybrid contracts Managed for credit risk IFRS 9.B4.1.29 IFRS 9.B4.1.33 IFRS 9.4.3.6; IFRS 9.4.3.7; Annex V.Part 2.300 IFRS 9.6.7; IFRS 7.8(a)(e); Annex V.Part 2.301 ASSETS 010 020 030 040 010 Financial assets designated at fair value through profit or loss IFRS 7.8(a)(i); IFRS 9.4.1.5 030 Debt securities Annex V.Part 1.31 040 Loans and advances Annex V.Part 1.32 LIABILITIES 050 Financial liabilities designated at fair value through profit or loss IFRS 7.8 (e)(i); IFRS 9.4.2.2 060 Deposits ECB/2013/33 Annex 2.Part 2.9; Annex V.Part 1.36 070 Debt securities issued Annex V.Part 1.37 080 Other financial liabilities Annex V.Part 1.38-41 42. Tangible and intangible assets: carrying amount by measurement method References Annex V.Part 2.302 Carrying amount 010 010 Property plant and equipment IAS 16.6; IAS 16.29; IAS 1.54(a) 020 Revaluation model IAS 16.31, 73(a),(d) 030 Cost model IAS 16.30, 73(a),(d) 040 Investment property IAS 40.5, 30; IAS 1.54(b) 050 Fair value model IAS 40.33-55, 76 060 Cost model IAS 40.56, 79(c) 070 Other intangible assets IAS 38.8, 118, 122 ; Annex V.Part 2.303 080 Revaluation model IAS 38.75-87, 124(a)(ii) 090 Cost model IAS 38.74 43. Provisions References National GAAP compatible IFRS Carrying amount Annex V.Part 1.27 Pensions and other post employment defined benefit obligations Other long term employee benefits Restructuring Pending legal issues and tax litigation Other commitments and guarantees given measured under IAS 37 and guarantees given measured under IFRS 4 Other provisions IAS 19.63; IAS 1.78(d); Annex V.Part 2.9 IAS 19.153; IAS 1.78(d); Annex V.Part 2.10 IAS 37.70-83 IAS 37.14 IAS 37; IFRS 4; Annex V. Part 2.304-305 IAS 37.14 010 020 030 040 055 060 010 Opening balance [carrying amount at the beginning of the period] IAS 37.84 (a) 020 Additions, including increases in existing provisions IAS 37.84 (b) 030 (-) Amounts used IAS 37.84 (c) 040 (-) Unused amounts reversed during the period IAS 37.84 (d) 050 Increase in the discounted amount [passage of time] and effect of any change in the discount rate IAS 37.84 (e) 060 Other movements 070 Closing balance [carrying amount at the end of the period] IAS 37.84 (a) 44 Defined benefit plans and employee benefits 44.1 Components of net defined benefit plan assets and liabilities References Amount Annex V.Part 2.306-307 010 010 Fair value of defined benefit plan assets IAS 19.140(a)(i), 142 020 Of which: Financial instruments issued by the institution IAS 19.143 030 Equity instruments IAS 19.142(b) 040 Debt instruments IAS 19.142(c) 050 Real estate IAS 19.142(d) 060 Other defined benefit plan assets 070 Present value of defined benefit obligations IAS 19.140(a)(ii) 080 Effect of the asset ceiling IAS 19.140(a)(iii) 090 Net defined benefit assets [Carrying amount] IAS 19.63; Annex V.Part 2.308 100 Provisions for pensions and other post-employment defined benefit obligations [Carrying amount] IAS 19.63, IAS 1.78(d); Annex V.Part 2.9 110 Memo item: Fair value of any right to reimbursement recognised as an asset IAS 19.140(b) 44.2 Movements in defined benefit obligations References Defined benefit obligations Annex V.Part 2.306, 309 010 010 Opening balance [present value] IAS 19.140(a)(ii) 020 Current service cost IAS 19.141(a) 030 Interest cost IAS 19.141(b) 040 Contributions paid IAS 19.141(f) 050 Actuarial (-) gains or losses from changes in demographic assumptions IAS 19.141(c)(ii) 060 Actuarial (-) gains or losses from changes in financial assumptions IAS 19.141(c)(iii) 070 Foreign currency exchange increase or (-) decrease IAS 19.141(e) 080 Benefits paid IAS 19.141(g) 090 Past service cost, including gains and losses arising from settlements IAS 19.141(d) 100 Increase or (-) decrease through business combinations and disposals IAS 19.141(h) 110 Other increases or (-) decreases 120 Closing balance [present value] IAS 19.140(a)(ii); Annex V.Part 2.310 44.3 Memo items [related to staff expenses] References Current period 010 010 Pension and similar expenses Annex V.Part 2.311(a) 020 Share based payments IFRS 2.44; Annex V.Part 2.311(b) 45 Breakdown of selected items of statement of profit or loss 45.1 Gains or losses on financial assets and liabilities designated at fair value through profit or loss by accounting portfolio References Current period Changes in fair value due to credit risk Annex V.Part 2.312 010 020 010 Financial assets designated at fair value through profit or loss IFRS 7.20(a)(i); IFRS 9.4.1.5 020 Financial liabilities designated at fair value through profit or loss IFRS 7.20(a)(i); IFRS 9.4.2.2 030 GAINS OR (-) LOSSES ON FINANCIAL ASSETS AND LIABILITIES DESIGNATED AT FAIR VALUE THROUGH PROFIT OR LOSS IFRS 7.20(a)(i) 45.2 Gains or losses on derecognition of non-financial assets References Current period Annex V.Part 2.313 010 020 Investment property IAS 40.69; IAS 1.34(a), 98(d) 030 Intangible assets IAS 38.113-115A; IAS 1.34(a) 040 Other assets IAS 1.34 (a) 050 GAINS OR (-) LOSSES ON DERECOGNITION OF NON-FINANCIAL ASSETS IAS 1.34 45.3 Other operating income and expenses References Income Expenses 010 020 010 Changes in fair value in tangible assets measured using the fair value model IAS 40.76(d); Annex V.Part 2.314 020 Investment property IAS 40.75(f); Annex V.Part 2.314 030 Operating leases other than investment property IAS 17.50, 51, 56(b); Annex V.Part 2.315 040 Other Annex V.Part 2.316 050 OTHER OPERATING INCOME OR EXPENSES Annex V.Part 2.314-316 46. Statement of changes in equity Sources of equity changes References Capital Share premium Equity instruments issued other than Capital Other equity Accumulated other comprehensive income Retained earnings Revaluation reserves Other reserves (-) Treasury shares Profit or (-) loss atributable to owners of the parent (-) Interim dividends Minority interests Total Accumulated Other Comprehensive Income Other items IAS 1.106, 54(r) IAS 1.106, 78(e) IAS 1.106, Annex V.Part 2.18-19 IAS 1.106; Annex V.Part 2.20 IAS 1.106 CRR art 4(1)(123) IFRS 1.30 D5-D8 IAS 1.106, 54(c) IAS 1.106; IAS 32.34, 33; Annex V.Part 2.30 IAS 1.106(a) IAS 1.106; IAS 32.35 IAS 1.54(q), 106(a) IAS 1.54(q), 106(a) IAS 1.9(c), IG6 010 020 030 040 050 060 070 080 090 100 110 120 130 140 010 Opening balance [before restatement] 020 Effects of corrections of errors IAS 1.106.(b); IAS 8.42 030 Effects of changes in accounting policies IAS 1.106.(b); IAS 1.IG6; IAS 8.22 040 Opening balance [current period] 050 Issuance of ordinary shares IAS 1.106.(d).(iii) 060 Issuance of preference shares IAS 1.106.(d).(iii) 070 Issuance of other equity instruments IAS 1.106.(d).(iii) 080 Exercise or expiration of other equity instruments issued IAS 1.106.(d).(iii) 090 Conversion of debt to equity IAS 1.106.(d).(iii) 100 Capital reduction IAS 1.106.(d).(iii) 110 Dividends IAS 1.106.(d).(iii); IAS 32.35; IAS 1.IG6 120 Purchase of treasury shares IAS 1.106.(d).(iii); IAS 32.33 130 Sale or cancellation of treasury shares IAS 1.106.(d).(iii); IAS 32.33 140 Reclassification of financial instruments from equity to liability IAS 1.106.(d).(iii) 150 Reclassification of financial instruments from liability to equity IAS 1.106.(d).(iii) 160 Transfers among components of equity IAS 1.106.(d).(iii); Annex V.Part 2.318 170 Equity increase or (-) decrease resulting from business combinations IAS 1.106.(d).(iii) 180 Share based payments IAS 1.106.(d).(iii); IFRS 2.10 190 Other increase or (-) decrease in equity IAS 1.106.(d) 200 Total comprehensive income for the year IAS 1.106.(d).(i)-(ii); IAS 1.81A.(c); IAS 1.IG6 210 Closing balance [current period] ANNEX II ANNEX IV REPORTING FINANCIAL INFORMATION ACCORDING TO NATIONAL ACCOUNTING FRAMEWORKS FINREP TEMPLATES FOR GAAP TEMPLATE NUMBER TEMPLATE CODE NAME OF THE TEMPLATE OR OF THE GROUP OF TEMPLATE PART 1 [QUARTERLY FREQUENCY] Balance Sheet Statement [Statement of Financial Position] 1.1 F 01.01 Balance Sheet Statement: assets 1.2 F 01.02 Balance Sheet Statement: liabilities 1.3 F 01.03 Balance Sheet Statement: equity 2 F 02.00 Statement of profit or loss 3 F 03.00 Statement of comprehensive income Breakdown of financial assets by instrument and by counterparty sector 4.1 F 04.01 Breakdown of financial assets by instrument and by counterparty sector: financial assets held for trading 4.2.1 F 04.02.1 Breakdown of financial assets by instrument and by counterparty sector: non-trading financial assets mandatorily at fair value through profit or loss 4.2.2 F 04.02.2 Breakdown of financial assets by instrument and by counterparty sector: financial assets designated at fair value through profit or loss 4.3.1 F 04.03.1 Breakdown of financial assets by instrument and by counterparty sector: financial assets at fair value through other comprehensive income 4.4.1 F 04.04.1 Breakdown of financial assets by instrument and by counterparty sector: financial assets at amortised cost 4.5 F 04.05 Subordinated financial assets 4.6 F 04.06 Breakdown of financial assets by instrument and by counterparty sector: trading financial assets 4.7 F 04.07 Breakdown of financial assets by instrument and by counterparty sector: non-trading non-derivative financial assets measured at fair value through profit or loss 4.8 F 04.08 Breakdown of financial assets by instrument and by counterparty sector: non-trading non-derivative financial assets measured at fair value to equity 4.9 F 04.09 Breakdown of financial assets by instrument and by counterparty sector: non-trading non-derivative financial assets measured at a cost-based method 4.10 F 04.10 Breakdown of financial assets by instrument and by counterparty sector: other non-trading non-derivative financial assets 5.1 F 05.01 Breakdown of non-trading Loans and advances by product 6.1 F 06.01 Breakdown of loans and advances other than held for trading to non-financial corporations by NACE codes F 07.00 Financial assets subject to impairment that are past due 7.1 F 07.01 Financial assets subject to impairment that are past due 7.2 F 07.02 Financial assets subject to impairment that are past due under national GAAP Breakdown of financial liabilities 8.1 F 08.01 Breakdown of financial liabilities by product and by counterparty sector 8.2 F 08.02 Subordinated financial liabilities Loan commitments, financial guarantees and other commitments 9.1 F 09.01 Off-balance sheet exposures under national GAAP: loan commitments, financial guarantees and other commitments given 9.1.1 F 09.01.1 Off-balance sheet exposures : loan commitments, financial guarantees and other commitments given 9.2 F 09.02 Loan commitments, financial guarantees and other commitments received 10 F 10.00 Derivatives - Trading and economic hedges Hedge accounting 11.1 F 11.01 Derivatives - Hedge accounting: Breakdown by type of risk and type of hedge 11.2 F 11.02 Derivatives - Hedge accounting under national GAAP: Breakdown by type of risk 11.3 F 11.03 Non-derivative hedging instruments: Breakdown by accounting portfolio and type of hedge 11.3.1 F 11.03.1 Non-derivative hedging instruments under national GAAP: breakdown by accounting portfolio 11.4 F 11.04 Hedged items in fair value hedges Movements in allowances and provisions for credit losses 12 F 12.00 Movements in allowances for credit losses and impairment of equity instruments under national GAAP 12.1 F 12.01 Movements in allowances and provisions for credit losses 12.2 F 12.02 Transfers between impairment stages (gross basis presentation) Collateral and guarantees received 13.1 F 13.01 Breakdown of collateral and guarantees by loans and advances other than held for trading 13.2 F 13.02 Collateral obtained by taking possession during the period [held at the reporting date] 13.3 F 13.03 Collateral obtained by taking possession [tangible assets] accumulated 14 F 14.00 Fair value hierarchy: financial instruments at fair value 15 F 15.00 Derecognition and financial liabilities associated with transferred financial assets Breakdown of selected statement of profit or loss items 16.1 F 16.01 Interest income and expenses by instrument and counterparty sector 16.2 F 16.02 Gains or losses on derecognition of financial assets and liabilities not measured at fair value through profit or loss by instrument 16.3 F 16.03 Gains or losses on financial assets and liabilities held for trading and trading financial assets and trading financial liabilities by instrument 16.4 F 16.04 Gains or losses on financial assets and liabilities held for trading and trading financial assets and trading financial liabilities by risk 16.4.1 F 16.04.1 Gains or losses on non-trading financial assets mandatorily at fair value through profit or loss by instrument 16.5 F 16.05 Gains or losses on financial assets and liabilities designated at fair value through profit or loss by instrument 16.6 F 16.06 Gains or losses from hedge accounting 16.7 F 16.07 Impairment on non-financial assets Reconciliation between accounting and CRR scope of consolidation: Balance Sheet 17.1 F 17.01 Reconciliation between accounting and CRR scope of consolidation: Assets 17.2 F 17.02 Reconciliation between accounting and CRR scope of consolidation: Off-balance sheet exposures - loan commitments, financial guarantees and other commitments given 17.3 F 17.03 Reconciliation between accounting and CRR scope of consolidation: Liabilities 18 F 18.00 Performing and non-performing exposures 19 F 19.00 Forborne exposures PART 2 [QUATERLY WITH THRESHOLD: QUARTERLY FREQUENCY OR NOT REPORTING] Geographical breakdown 20.1 F 20.01 Geographical breakdown of assets by location of the activities 20.2 F 20.02 Geographical breakdown of liabilities by location of the activities 20.3 F 20.03 Geographical breakdown of main statement of profit or loss items by location of the activities 20.4 F 20.04 Geographical breakdown of assets by residence of the counterparty 20.5 F 20.05 Geographical breakdown of off-balance sheet exposures by residence of the counterparty 20.6 F 20.06 Geographical breakdown of liabilities by residence of the counterparty 20.7.1 F 20.07.1 Geographical breakdown by residence of the counterparty of loans and advances other than held for trading to non-financial corporations by NACE codes 21 F 21.00 Tangible and intangible assets: assets subject to operating lease Asset management, custody and other service functions 22.1 F 22.01 Fee and commission income and expenses by activity 22.2 F 22.02 Assets involved in the services provided PART 3 [SEMI-ANNUAL] Off-balance sheet activities: interests in unconsolidated structured entities 30.1 F 30.01 Interests in unconsolidated structured entities 30.2 F 30.02 Breakdown of interests in unconsolidated structured entities by nature of the activities Related parties 31.1 F 31.01 Related parties: amounts payable to and amounts receivable from 31.2 F 31.02 Related parties: expenses and income generated by transactions with PART 4 [ANNUAL] Group structure 40.1 F 40.1 Group structure: entity-by-entity  40.2 F 40.02 Group structure: instrument-by-instrument  Fair value 41.1 F 41.01 Fair value hierarchy: financial instruments at amortised cost 41.2 F 41.02 Use of the Fair Value Option 42 F 42.00 Tangible and intangible assets: carrying amount by measurement method 43 F 43.00 Provisions Defined benefit plans and employee benefits 44.1 F 44.01 Components of net defined benefit plan assets and liabilities 44.2 F 44.02 Movements in defined benefit plan obligations 44.3 F 44.03 Memo items [related to staff expenses] Breakdown of selected items of statement of profit or loss 45.1 F 45.01 Gains or losses on financial assets and liabilities designated at fair value through profit or loss by accounting portfolio 45.2 F 45.02 Gains or losses on derecognition of non-financial assets other than held for sale and investments in subsidiaries, joint ventures and associates 45.3 F 45.03 Other operating income and expenses 46 F 46.00 Statement of changes in equity Parts for National GAAP reporters Cell not to be submitted for reporting institutions subject to the relevant accounting framework 1. Balance Sheet Statement [Statement of Financial Position] 1.1 Assets References National GAAP based on BAD References National GAAP compatible IFRS Breakdown in table Carrying amount Annex V.Part 1.27-28 010 010 Cash, cash balances at central banks and other demand deposits BAD art 4.Assets(1) IAS 1.54 (i) 020 Cash on hand Annex V.Part 2.1 Annex V.Part 2.1 030 Cash balances at central banks BAD art 13(2); Annex V.Part 2.2 Annex V.Part 2.2 040 Other demand deposits Annex V.Part 2.3 Annex V.Part 2.3 5 050 Financial assets held for trading Accounting Directive art 8(1)(a), (5); IAS 39.9 IFRS 9.Appendix A 060 Derivatives CRR Annex II IFRS 9.Appendix A 10 070 Equity instruments ECB/2013/33 Annex 2.Part 2.4-5 IAS 32.11 4 080 Debt securities Annex V.Part 1.24, 26 Annex V.Part 1.31 4 090 Loans and advances Annex V.Part 1.24, 27 Annex V.Part 1.32 4 091 Trading financial assets BAD Article 32-33; Annex V.Part 1.17 092 Derivatives CRR Annex II; Annex V.Part 1.17, 27 10 093 Equity instruments ECB/2013/33 Annex 2.Part 2.4-5 4 094 Debt securities Annex V.Part 1.31 4 095 Loans and advances Annex V.Part 1.32 4 096 Non-trading financial assets mandatorily at fair value through profit or loss IFRS 7.8(a)(ii); IFRS 9.4.1.4 4 097 Equity instruments IAS 32.11 4 098 Debt securities Annex V.Part 1.31 4 099 Loans and advances Annex V.Part 1.32 4 100 Financial assets designated at fair value through profit or loss Accounting Directive art 8(1)(a), (6) IFRS 7.8(a)(i); IFRS 9.4.1.5 4 110 Equity instruments IAS 32.11;ECB/2013/33 Annex 2.Part 2.4-5 4 120 Debt securities Annex V.Part 1.31 Annex V.Part 1.31 4 130 Loans and advances Annex V.Part 1.32 Annex V.Part 1.32 4 141 Financial assets at fair value through other comprehensive income IFRS 7.8(h); IFRS 9.4.1.2A 4 142 Equity instruments IAS 32.11 4 143 Debt securities Annex V.Part 1.31 4 144 Loans and advances Annex V.Part 1.32 4 171 Non-trading non-derivative financial assets measured at fair value through profit or loss BAD art 36(2) 4 172 Equity instruments ECB/2013/33 Annex 2.Part 2.4-5 4 173 Debt securities Annex V.Part 1.31 4 174 Loans and advances Accounting Directive art 8(1)(a), (4)(b); Annex V.Part 1.32 4 175 Non-trading non-derivative financial assets measured at fair value to equity Accounting Directive art 8(1)(a), (8) 4 176 Equity instruments ECB/2013/33 Annex 2.Part 2.4-5 4 177 Debt securities Annex V.Part 1.31 4 178 Loans and advances Accounting Directive art 8(1)(a), (4)(b); Annex V.Part 1.32 4 181 Financial assets at amortised cost IFRS 7.8(f); IFRS 9.4.1.2 4 182 Debt securities Annex V.Part 1.31 4 183 Loans and advances Annex V.Part 1.32 4 231 Non-trading non-derivative financial assets measured at a cost-based method BAD art 35;Accounting Directive Article 6(1)(i) and Article 8(2); Annex V.Part1.18, 19 4 390 Equity instruments ECB/2013/33 Annex 2.Part 2.4-5 4 232 Debt securities Annex V.Part 1.31 4 233 Loans and advances Annex V.Part 1.32 4 234 Other non-trading non-derivative financial assets BAD art 37; Accounting Directive Article 12(7); Annex V.Part 1.20 4 235 Equity instruments ECB/2013/33 Annex 2.Part 2.4-5 4 236 Debt securities Annex V.Part 1.31 4 237 Loans and advances Annex V.Part 1.32 4 240 Derivatives  Hedge accounting Accounting Directive art 8(1)(a), (6), (8); IAS 39.9; Annex V.Part 1.22 IFRS 9.6.2.1; Annex V.Part 1.22 11 250 Fair value changes of the hedged items in portfolio hedge of interest rate risk Accounting Directive art 8(5), (6); IAS 39.89A (a) IAS 39.89A(a); IFRS 9.6.5.8 260 Investments in subsidiaries, joint ventures and associates BAD art 4.Assets(7)-(8); Accounting Directive art 2(2); Annex V.Part 1.21, Part 2.4 IAS 1.54(e); Annex V.Part 1.21, Part 2.4 40 270 Tangible assets BAD art 4.Assets(10) 280 Property, Plant and Equipment IAS 16.6; IAS 1.54(a) 21, 42 290 Investment property IAS 40.5; IAS 1.54(b) 21, 42 300 Intangible assets BAD art 4.Assets(9); CRR art 4(1)(115) IAS 1.54(c); CRR art 4(1)(115) 310 Goodwill BAD art 4.Assets(9); CRR art 4(1)(113) IFRS 3.B67(d); CRR art 4(1)(113) 320 Other intangible assets BAD art 4.Assets(9) IAS 38.8,118 21, 42 330 Tax assets IAS 1.54(n-o) 340 Current tax assets IAS 1.54(n); IAS 12.5 350 Deferred tax assets Accounting Directive art 17(1)(f); CRR art 4(1)(106) IAS 1.54(o); IAS 12.5; CRR art 4(1)(106) 360 Other assets Annex V.Part 2.5, 6 Annex V.Part 2.5 370 Non-current assets and disposal groups classified as held for sale IAS 1.54(j); IFRS 5.38, Annex V.Part 2.7 375 (-) Haircuts for trading assets at fair value Annex V Part 1.29 380 TOTAL ASSETS BAD art 4 Assets IAS 1.9(a), IG 6 1.2 Liabilities References National GAAP based on BAD References National GAAP compatible IFRS Breakdown in table Carrying amount Annex V.Part 1.27-28 010 010 Financial liabilities held for trading IFRS 7.8 (e) (ii); IFRS 9.BA.6 8 020 Derivatives IFRS 9.Appendix A; IFRS 9.4.2.1(a); IFRS 9.BA.7(a) 10 030 Short positions IFRS 9.BA7(b) 8 040 Deposits ECB/2013/33 Annex 2.Part 2.9; Annex V.Part 1.36 8 050 Debt securities issued Annex V.Part 1.37 8 060 Other financial liabilities Annex V.Part 1.38-41 8 061 Trading financial liabilities Accounting Directive art 8(1)(a),(3),(6) 8 062 Derivatives CRR Annex II; Annex V.Part 1.25 10 063 Short positions 8 064 Deposits ECB/2013/33 Annex 2.Part 2.9; Annex V.Part 1.36 8 065 Debt securities issued Annex V.Part 1.37 8 066 Other financial liabilities Annex V.Part 1.38-41 8 070 Financial liabilities designated at fair value through profit or loss Accounting Directive art 8(1)(a), (6); IAS 39.9 IFRS 7.8 (e)(i); IFRS 9.4.2.2 8 080 Deposits ECB/2013/33 Annex 2.Part 2.9; Annex V.Part 1.36 ECB/2013/33 Annex 2.Part 2.9; Annex V.Part 1.36 8 090 Debt securities issued Annex V.Part 1.37 Annex V.Part 1.37 8 100 Other financial liabilities Annex V.Part 1.38-41 Annex V.Part 1.38-41 8 110 Financial liabilities measured at amortised cost Accounting Directive art 8(3), (6); IAS 39.47 IFRS 7.8(g); IFRS 9.4.2.1 8 120 Deposits ECB/2013/33 Annex 2.Part 2.9; Annex V.Part 1.30 ECB/2013/33 Annex 2.Part 2.9; Annex V.Part 1.36 8 130 Debt securities issued Annex V.Part 1.31 Annex V.Part 1.37 8 140 Other financial liabilities Annex V.Part 1.32-34 Annex V.Part 1.38-41 8 141 Non-trading non-derivative financial liabilities measured at a cost-based method Accounting Directive art 8(3) 8 142 Deposits ECB/2013/33 Annex 2.Part 2.9; Annex V.Part 1.36 8 143 Debt securities issued Annex V.Part 1.37 8 144 Other financial liabilities Annex V.Part 1.38-41 8 150 Derivatives  Hedge accounting Accounting Directive art 8(1)(a), (6), (8)(a); Annex V.Part 1.26 IFRS 9.6.2.1; Annex V.Part 1.26 11 160 Fair value changes of the hedged items in portfolio hedge of interest rate risk Accounting Directive art 8(5), (6); Annex V.Part 2.8; IAS 39.89A(b) IAS 39.89A(b), IFRS 9.6.5.8 170 Provisions BAD art 4.Liabilities(6) IAS 37.10; IAS 1.54(l) 43 175 Funds for general banking risks [if presented within liabilities] BAD art 38.1; CRR art 4(112); Annex V.Part 2.15 180 Pensions and other post employment defined benefit obligations Annex V.Part 2.9 IAS 19.63; IAS 1.78(d); Annex V.Part 2.9 43 190 Other long term employee benefits Annex V.Part 2.10 IAS 19.153; IAS 1.78(d); Annex V.Part 2.10 43 200 Restructuring IAS 37.71, 84(a) 43 210 Pending legal issues and tax litigation IAS 37.Appendix C. Examples 6 and 10 43 220 Commitments and guarantees given BAD Article 4 Liabilities (6)(c ), Off balance sheet items, Article 27(11), Article 28(8), Article 33 IFRS 9.4.2.1(c),(d), 9.5.5, 9.B2.5; IAS 37, IFRS 4, Annex V.Part 2.11 9 12 43 230 Other provisions BAD Article 4 Liabilities (6)(c ), Off balance sheet items IAS 37.14 43 240 Tax liabilities IAS 1.54(n-o) 250 Current tax liabilities IAS 1.54(n); IAS 12.5 260 Deferred tax liabilities Accounting Directive art 17(1)(f); CRR art 4(1)(108) IAS 1.54(o); IAS 12.5; CRR art 4(1)(108) 270 Share capital repayable on demand IAS 32 IE 33; IFRIC 2; Annex V.Part 2.12 280 Other liabilities Annex V.Part 2.13 Annex V.Part 2.13 290 Liabilities included in disposal groups classified as held for sale IAS 1.54 (p); IFRS 5.38, Annex V.Part 2.14 295 Haircuts for trading liabilities at fair value Annex V Part 1.29 300 TOTAL LIABILITIES IAS 1.9(b);IG 6 1.3 Equity References National GAAP based on BAD References National GAAP compatible IFRS Breakdown in table Carrying amount 010 010 Capital BAD art 4.Liabilities(9), BAD art 22 IAS 1.54(r), BAD art 22 46 020 Paid up capital BAD art 4.Liabilities(9) IAS 1.78(e) 030 Unpaid capital which has been called up BAD art 4.Liabilities(9); Annex V.Part 2.17 Annex V.Part 2.14 040 Share premium BAD art 4.Liabilities(10); CRR art 4(1)(124) IAS 1.78(e); CRR art 4(1)(124) 46 050 Equity instruments issued other than capital Annex V.Part 2.18-19 Annex V.Part 2.18-19 46 060 Equity component of compound financial instruments Accounting Directive art 8(6); Annex V.Part 2.18 IAS 32.28-29; Annex V.Part 2.18 070 Other equity instruments issued Annex V.Part 2.19 Annex V.Part 2.19 080 Other equity Annex V.Part 2.20 IFRS 2.10; Annex V.Part 2.20 090 Accumulated other comprehensive income CRR art 4(1)(100) CRR art 4(1)(100) 46 095 Items that will not be reclassified to profit or loss IAS 1.82A(a) 100 Tangible assets IAS 16.39-41 110 Intangible assets IAS 38.85-87 120 Actuarial gains or (-) losses on defined benefit pension plans IAS 1.7, IG6; IAS 19.120(c) 122 Non-current assets and disposal groups classified as held for sale IFRS 5.38, IG Example 12 124 Share of other recognised income and expense of investments in subsidaries, joint ventures and associates IAS 1.IG6; IAS 28.10 320 Fair value changes of equity instruments measured at fair value through other comprehensive income IAS 1.7(d); IFRS 9 5.7.5, B5.7.1; Annex V.Part 2.21 330 Hedge ineffectiveness of fair value hedges for equity instruments measured at fair value through other comprehensive income IAS 1.7(e);IFRS 9.5.7.5;.6.5.3; IFRS 7.24C; Annex V.Part 2.22 340 Fair value changes of equity instruments measured at fair value through other comprehensive income [hedged item] IFRS 9.5.7.5;.6.5.8(b); Annex V.Part 2.22 350 Fair value changes of equity instruments measured at fair value through other comprehensive income [hedging instrument] IAS 1.7(e);IFRS 9.5.7.5;.6.5.8(a);Annex V.Part 2.57 360 Fair value changes of financial liabilities at fair value through profit or loss attributable to changes in their credit risk IAS 1.7(f); IFRS 9 5.7.7;Annex V.Part 2.23 128 Items that may be reclassified to profit or loss IAS 1.82A(a) (ii) 130 Hedge of net investments in foreign operations [effective portion] Accounting Directive art 8(1)(a), (6)(8) IFRS9.6.5.13(a); IFRS7.24B(b)(ii)(iii); IFRS 7.24C(b)(i)(iv),.24E(a); Annex V.Part 2.24 140 Foreign currency translation BAD art 39(6) IAS 21.52(b); IAS 21.32, 38-49 150 Hedging derivatives. Cash flow hedges reserve [effective portion] Accounting Directive art 8(1)(a), (6)(8) IAS 1.7 (e); IFRS 7.24B(b)(ii)(iii); IFRS 7.24C(b)(i);.24E; IFRS 9.6.5.11(b); Annex V.Part 2.25 155 Fair value changes of debt instruments measured at fair value through other comprehensive income IAS 1.7(da); IFRS 9.4.1.2A; 5.7.10; Annex V.Part 2.26 165 Hedging instruments [not designated elements] IAS 1.7(g)(h); IFRS 9.6.5.15,.6.5.16; IFRS 7.24E (b)(c); Annex V.Part 2.60 170 Non-current assets and disposal groups classified as held for sale IFRS 5.38, IG Example 12 180 Share of other recognised income and expense of investments in subsidaries, joint ventures and associates IAS 1.IG6; IAS 28.10 190 Retained earnings BAD art 4.Liabilities(13); CRR art 4(1)(123) CRR art 4(1)(123) 200 Revaluation reserves BAD art 4.Liabilities(12) IFRS 1.30, D5-D8; Annex V.Part 2.28 201 Tangible assets Accounting Directive art 7(1) 202 Equity instruments Accounting Directive art 7(1) 203 Debt securities Accounting Directive art 7(1) 204 Other Accounting Directive art 7(1) 205 Fair value reserves Accounting Directive art 8(1)(a) 206 Hedge of net investments in foreign operations Accounting Directive art 8(1)(a), (8)(b) 207 Hedging derivatives.Cash flow hedges Accounting Directive art 8(1)(a), (8)(a); CRR article 30(a) 208 Hedging derivatives. Other hedges Accounting Directive art 8(1)(a), (8)(a) 209 Non-trading non-derivative financial assets measured at fair value to equity Accounting Directive art 8(1)(a), (8)(2) 210 Other reserves BAD art 4 Liabilities(11)-(13) IAS 1.54; IAS 1.78(e) 215 Funds for general banking risks [if presented within equity] BAD art 38.1; CRR art 4(112); Annex V.Part 2.15 220 Reserves or accumulated losses of investments in subsidaries, joint ventures and associates accounted for using the equity method Accounting Directive art 9(7)(a); art 27; Annex V.Part 2.29 IAS 28.11; Annex V.Part 2.29 230 Other Annex V.Part 2.29 Annex V.Part 2.29 235 First consolidation differences Accounting Directive art 24(3)(c) 240 (-) Treasury shares Accounting Directive Annex III Annex III Assets D(III)(2); BAD art 4 Assets (12); Annex V.Part 2.30 IAS 1.79(a)(vi); IAS 32.33-34, AG 14, AG 36; Annex V.Part 2.30 46 250 Profit or loss attributable to owners of the parent BAD art 4.Liabilities(14) IAS 1.81B (b)(ii) 2 260 (-) Interim dividends CRR Article 26(2b) IAS 32.35 270 Minority interests [Non-controlling interests] Accounting Directive art 24(4) IAS 1.54(q) 280 Accumulated Other Comprehensive Income CRR art 4(1)(100) CRR art 4(1)(100) 46 290 Other items 46 300 TOTAL EQUITY IAS 1.9(c), IG 6 46 310 TOTAL EQUITY AND TOTAL LIABILITIES BAD art 4.Liabilities IAS 1.IG6 2. Statement of profit or loss References National GAAP based on BAD References National GAAP compatible IFRS Breakdown in table Current period 010 010 Interest income BAD art 27.Vertical layout(1); Annex V.Part 2.31 IAS 1.97; Annex V.Part 2.31 16 020 Financial assets held for trading IFRS 7.20(a)(i), B5(e); Annex V.Part 2.33, 34 025 Non-trading financial assets mandatorily at fair value through profit or loss IFRS 7.20(a)(i), B5(e), IFRS 9.5.7.1 030 Financial assets designated at fair value through profit or loss IFRS 7.20(a)(i), B5(e) 041 Financial assets at fair value through other comprehensive income IFRS 7.20(b); IFRS 9.5.7.10-11; IFRS 9.4.1.2A 051 Financial assets at amortised cost IFRS 7.20(b);IFRS 9.4.1.2; IFRS 9.5.7.2 070 Derivatives - Hedge accounting, interest rate risk IFRS 9.Appendix A; .B6.6.16; Annex V.Part 2.35 080 Other assets Annex V.Part 2.36 085 Interest income on liabilities Annex V.Part 2.37 IFRS 9.5.7.1, Annex V.Part 2.37 090 (Interest expenses) BAD art 27.Vertical layout(2); Annex V.Part 2.31 IAS 1.97; Annex V.Part 2.31 16 100 (Financial liabilities held for trading) IFRS 7.20(a)(i), B5(e); Annex V.Part 2.33, 34 110 (Financial liabilities designated at fair value through profit or loss) IFRS 7.20(a)(i), B5(e) 120 (Financial liabilities measured at amortised cost) IFRS 7.20(b); IFRS 9.5.7.2 130 (Derivatives - Hedge accounting, interest rate risk) IAS 39.9; Annex V.Part 2.35 140 (Other liabilities) Annex V.Part 2.38 145 (Interest expense on assets) Annex V.Part 2.39 IFRS 9.5.7.1, Annex V.Part 2.39 150 (Expenses on share capital repayable on demand) IFRIC 2.11 160 Dividend income BAD art 27.Vertical layout(3); Annex V.Part 2.40 Annex V.Part 2.40 31 170 Financial assets held for trading IFRS 7.20(a)(i), B5(e); Annex V.Part 2.40 175 Non-trading financial assets mandatorily at fair value through profit or loss IFRS 7.20(a)(i), B5(e),IFRS 9.5.7.1A; Annex V.Part 2.40 191 Financial assets at fair value through other comprehensive income IFRS 7.20(a)(ii); IFRS 9.4.1.2A; IFRS 9.5.7.1A; Annex V.Part 2.41 192 Investments in subsidiaries, joint ventures and associates accounted for using other than equity method Annex V Part 2 .42 Annex V Part 2 .42 200 Fee and commission income BAD art 27.Vertical layout(4) IFRS 7.20(c) 22 210 (Fee and commission expenses) BAD art 27.Vertical layout(5) IFRS 7.20(c) 22 220 Gains or (-) losses on derecognition of financial assets and liabilities not measured at fair value through profit or loss, net BAD art 27.Vertical layout(6) Annex V.Part 2.45 16 231 Financial assets at fair value through other comprehensive income IFRS 9.4.12A; IFRS 9.5.7.10-11 241 Financial assets at amortised cost IFRS 7.20(a)(v);IFRS 9.4.1.2; IFRS 9.5.7.2 260 Financial liabilities measured at amortised cost IFRS 7.20(a)(v); IFRS 9.5.7.2 270 Other 280 Gains or (-) losses on financial assets and liabilities held for trading, net BAD art 27.Vertical layout(6) IFRS 7.20(a)(i); IFRS 9.5.7.1; Annex V.Part 2.43, 46 16 285 Gains or (-) losses on trading financial assets and liabilities, net BAD art 27.Vertical layout(6) 16 287 Gains or (-) losses on non-trading financial assets mandatorily at fair value through profit or loss, net IFRS 7.20(a)(i); IFRS 9.5.7.1; Annex V.Part 2.46 290 Gains or (-) losses on financial assets and liabilities designated at fair value through profit or loss, net IFRS 7.20(a)(i); IFRS 9.5.7.1; Annex V.Part 2.44 16, 45 295 Gains or (-) losses on non-trading financial assets and liabilities, net BAD art 27.Vertical layout(6) 16 300 Gains or (-) losses from hedge accounting, net Accounting Directive art 8(1)(a), (6), (8) Annex V.Part 2.47 16 310 Exchange differences [gain or (-) loss], net BAD art 39 IAS 21.28, 52 (a) 320 Gains or (-) losses on derecognition of investments in subsidiaries, joint ventures and associates, net BAD art 27.Vertical layout(13)-(14); Annex V Part 2.56 330 Gains or (-) losses on derecognition of non-financial assets, net Annex V. Part 2.48 IAS 1.34; Annex V. Part 2.48 45 340 Other operating income BAD art 27.Vertical layout(7); Annex V.Part 2.314-316 Annex V.Part 2.314-316 45 350 (Other operating expenses) BAD art 27.Vertical layout(10); Annex V.Part 2.314-316 Annex V.Part 2.314-316 45 355 TOTAL OPERATING INCOME, NET 360 (Administrative expenses) BAD art 27.Vertical layout(8) 370 (Staff expenses) BAD art 27.Vertical layout(8)(a) IAS 19.7; IAS 1.102, IG 6 44 380 (Other administrative expenses) BAD art 27.Vertical layout(8)(b); 390 (Depreciation) IAS 1.102, 104 400 (Property, Plant and Equipment) BAD art 27.Vertical layout(9) IAS 1.104; IAS 16.73(e)(vii) 410 (Investment Properties) BAD art 27.Vertical layout(9) IAS 1.104; IAS 40.79(d)(iv) 415 (Goodwill) BAD art 27.Vertical layout(9) 420 (Other intangible assets) BAD art 27.Vertical layout(9) IAS 1.104; IAS 38.118(e)(vi) 425 Modification gains or (-) losses, net IFRS 9.5.4.3, IFRS 9 Appendix A; Annex V Part 2.49 426 Financial assets at fair value through other comprehensive income IFRS 7.35J 427 Financial assets at amortised cost IFRS 7.35J 430 (Provisions or (-) reversal of provisions) IAS 37.59, 84; IAS 1.98(b)(f)(g) 9 12 43 440 (Commitments and guarantees given) BAD art 27.Vertical layout(11)-(12) IFRS 9.4.2.1(c),(d),9.B2.5; IAS 37, IFRS 4, Annex V.Part 2.50 450 (Other provisions) 455 (Increases or (-) decreases of the fund for general banking risks, net) BAD art 38.2 460 (Impairment or (-) reversal of impairment on financial assets not measured at fair value through profit or loss) BAD art 35-37, Annex V.Part 2.52, 53 IFRS 7.20(a)(viii); IFRS 9.5.4.4; Annex V Part 2.51, 53 12 481 (Financial assets at fair value through other comprehensive income) IFRS 9.5.4.4, 9.5.5.1, 9.5.5.2, 9.5.5.8 12 491 (Financial assets at amortised cost) IFRS 9.5.4.4, 9.5.5.1, 9.5.5.8 12 510 (Impairment or (-) reversal of impairment of investments in subsidiaries, joint ventures and associates) BAD art 27.Vertical layout(13)-(14) IAS 28.40-43 16 520 (Impairment or (-) reversal of impairment on non-financial assets) IAS 36.126(a)(b) 16 530 (Property, plant and equipment) BAD art 27.Vertical layout(9) IAS 16.73(e)(v-vi) 540 (Investment properties) BAD art 27.Vertical layout(9) IAS 40.79(d)(v) 550 (Goodwill) BAD art 27.Vertical layout(9) IFRS 3.Appendix B67(d)(v); IAS 36.124 560 (Other intangible assets) BAD art 27.Vertical layout(9) IAS 38.118 (e)(iv)(v) 570 (Other) IAS 36.126 (a)(b) 580 Negative goodwill recognised in profit or loss Accounting Directive art 24(3)(f) IFRS 3.Appendix B64(n)(i) 590 Share of the profit or (-) loss of investments in subsidaries, joint ventures and associates accounted for using the equity method BAD art 27.Vertical layout(13)-(14) Annex V.Part 2.54 600 Profit or (-) loss from non-current assets and disposal groups classified as held for sale not qualifying as discontinued operations IFRS 5.37; Annex V.Part 2.55 610 PROFIT OR (-) LOSS BEFORE TAX FROM CONTINUING OPERATIONS IAS 1.102, IG 6; IFRS 5.33 A 620 (Tax expense or (-) income related to profit or loss from continuing operations) BAD art 27.Vertical layout(15) IAS 1.82(d); IAS 12.77 630 PROFIT OR (-) LOSS AFTER TAX FROM CONTINUING OPERATIONS BAD art 27.Vertical layout(16) IAS 1, IG 6 632 Extraordinary profit or (-) loss after tax BAD art 27.Vertical layout(21) 633 Extraordinary profit or loss before tax BAD art 27.Vertical layout(19) 634 (Tax expense or (-) income related to extraordinary profit or loss) BAD art 27.Vertical layout(20) 640 Profit or (-) loss after tax from discontinued operations IAS 1.82(ea) ; IFRS 5.33(a), 5.33 A; Annex V Part 2.56 650 Profit or (-) loss before tax from discontinued operations IFRS 5.33(b)(i) 660 (Tax expense or (-) income related to discontinued operations) IFRS 5.33 (b)(ii),(iv) 670 PROFIT OR (-) LOSS FOR THE YEAR BAD art 27.Vertical layout(23) IAS 1.81A(a) 680 Attributable to minority interest [non-controlling interests] IAS 1.81B (b)(i) 690 Attributable to owners of the parent IAS 1.81B (b)(ii) 3. Statement of comprehensive income References National GAAP compatible IFRS Current period 010 010 Profit or (-) loss for the year IAS 1.7, IG6 020 Other comprehensive income IAS 1.7, IG6 030 Items that will not be reclassified to profit or loss IAS 1.82A(a)(i) 040 Tangible assets IAS 1.7, IG6; IAS 16.39-40 050 Intangible assets IAS 1.7; IAS 38.85-86 060 Actuarial gains or (-) losses on defined benefit pension plans IAS 1.7, IG6; IAS 19.120(c) 070 Non-current assets and disposal groups held for sale IFRS 5.38 080 Share of other recognised income and expense of entities accounted for using the equity method IAS 1.IG6; IAS 28.10 081 Fair value changes of equity instruments measured at fair value through other comprehensive income IAS 1.7(d) 083 Gains or (-) losses from hedge accounting of equity instruments at fair value through other comprehensive income, net IFRS 9.5.7.5;.6.5.3; IFRS 7.24C; Annex V.Part 2.57 084 Fair value changes of equity instruments measured at fair value through other comprehensive income [hedged item] IFRS 9.5.7.5;.6.5.8(b); Annex V.Part 2.57 085 Fair value changes of equity instruments measured at fair value through other comprehensive income [hedging instrument] IFRS 9.5.7.5;.6.5.8(a); Annex V.Part 2.57 086 Fair value changes of financial liabilities at fair value through profit or loss attributable to changes in their credit risk IAS 1.7(f) 090 Income tax relating to items that will not be reclassified IAS 1.91(b); Annex V.Part 2.66 100 Items that may be reclassified to profit or loss IAS 1.82A(a)(ii) 110 Hedge of net investments in foreign operations [effective portion] IFRS 9.6.5.13(a); IFRS 7.24C(b)(i)(iv),.24E(a); Annex V.Part 2.58 120 Valuation gains or (-) losses taken to equity IAS 1.IG6;IFRS 9.6.5.13(a); IFRS 7.24C(b)(i);.24E(a); Annex V.Part 2.58 130 Transferred to profit or loss IAS 1.7, 92-95; IAS 21.48-49; IFRS 9.6.5.14; Annex V.Part 2.59 140 Other reclassifications Annex V.Part 2.65 150 Foreign currency translation IAS 1.7, IG6; IAS 21.52(b) 160 Translation gains or (-) losses taken to equity IAS 21.32, 38-47 170 Transferred to profit or loss IAS 1.7, 92-95; IAS 21.48-49 180 Other reclassifications Annex V.Part 2.65 190 Cash flow hedges [effective portion] IAS 1.7, IG6; IAS 39.95(a)-96 IFRS 9.6.5.11(b); IFRS 7.24C(b)(i);.24E(a); 200 Valuation gains or (-) losses taken to equity IAS 1.7(e),IG6; IFRS 9.6.5.11(a)(b)(d); IFRS 7.24C(b)(i), .24E(a) 210 Transferred to profit or loss IAS 1.7, 92-95, IG6; IFRS 9.6.5.11(d)(ii)(iii);IFRS 7.24C(b)(iv),.24E(a) Annex V.Part 2.59 220 Transferred to initial carrying amount of hedged items IAS 1.IG6;IFRS 9.6.5.11(d)(i) 230 Other reclassifications Annex V.Part 2.65 231 Hedging instruments [not designated elements] IAS 1.7(g)(h);IFRS 9.6.5.15,.6.5.16;IFRS 7.24E (b)(c); Annex V.Part 2.60 232 Valuation gains or (-) losses taken to equity IAS 1.7(g)(h);IFRS 9.6.5.15,.6.5.16;IFRS 7.24E (b)(c) 233 Transferred to profit or loss IAS 1.7(g)(h);IFRS 9.6.5.15,.6.5.16;IFRS 7.24E(b)(c); Annex V.Part 2.61 234 Other reclassifications Annex V.Part 2.65 241 Debt instruments at fair value through other comprehensive income IAS 1.7(da), IG 6; IAS 1.IG6; IFRS 9.5.6.4; Annex V.Part 2.62-63 251 Valuation gains or (-) losses taken to equity IFRS 7.20(a)(ii); IAS 1.IG6; IFRS 9.5.6.4 261 Transferred to profit or loss IAS 1.7, IAS 1.92-95, IAS 1.IG6; IFRS 9.5.6.7; Annex V.Part 2.64 270 Other reclassifications IFRS 5.IG Example 12;IFRS 9.5.6.5; Annex V.Part 2.64-65 280 Non-current assets and disposal groups held for sale IFRS 5.38 290 Valuation gains or (-) losses taken to equity IFRS 5.38 300 Transferred to profit or loss IAS 1.7, 92-95; IFRS 5.38 310 Other reclassifications IFRS 5.IG Example 12 320 Share of other recognised income and expense of Investments in subsidaries, joint ventures and associates IAS 1.IG6; IAS 28.10 330 Income tax relating to items that may be reclassified to profit or (-) loss IAS 1.91(b), IG6; Annex V.Part 2.66 340 Total comprehensive income for the year IAS 1.7, 81A(a), IG6 350 Attributable to minority interest [Non-controlling interest] IAS 1.83(b)(i), IG6 360 Attributable to owners of the parent IAS 1.83(b)(ii), IG6 4. Breakdown of financial assets by instrument and by counterparty sector 4.1 Financial assets held for trading References National GAAP based on BAD References National GAAP compatible IFRS Carrying amount Annex V.Part 1.27 010 005 Derivatives 010 Equity instruments ECB/2013/33 Annex 2.Part 2.4-5 IAS 32.11, Annex V.Part 1.44(b) 030 of which: credit institutions Annex V.Part 1.42(c) Annex V.Part 1.42(c) 040 of which: other financial corporations Annex V.Part 1.42(d) Annex V.Part 1.42(d) 050 of which: non-financial corporations Annex V.Part 1.42(e) Annex V.Part 1.42(e) 060 Debt securities Annex V.Part 1.31 Annex V.Part 1.31, 44(b) 070 Central banks Annex V.Part 1.42(a) Annex V.Part 1.42(a) 080 General governments Annex V.Part 1.42(b) Annex V.Part 1.42(b) 090 Credit institutions Annex V.Part 1.42(c) Annex V.Part 1.42(c) 100 Other financial corporations Annex V.Part 1.42(d) Annex V.Part 1.42(d) 110 Non-financial corporations Annex V.Part 1.42(e) Annex V.Part 1.42(e) 120 Loans and advances Annex V.Part 1.32 Annex V.Part 1.32, 44(a) 130 Central banks Annex V.Part 1.42(a) Annex V.Part 1.42(a) 140 General governments Annex V.Part 1.42(b) Annex V.Part 1.42(b) 150 Credit institutions Annex V.Part 1.42(c) Annex V.Part 1.42(c) 160 Other financial corporations Annex V.Part 1.42(d) Annex V.Part 1.42(d) 170 Non-financial corporations Annex V.Part 1.42(e) Annex V.Part 1.42(e) 180 Households Annex V.Part 1.42(f) Annex V.Part 1.42(f) 190 FINANCIAL ASSETS HELD FOR TRADING Annex V.Part 1.15(a) IFRS 9.Appendix A 4.2.1 Non-trading financial assets mandatorily at fair value through profit or loss References National GAAP based on BAD References National GAAP compatible IFRS Carrying amount Accumulated negative changes in fair value due to credit risk on non-performing exposures Annex V.Part 1.27 Annex V.Part 2.69 010 020 010 Equity instruments IAS 32.11, Annex V.Part 1.44(b) 020 of which: credit institutions Annex V.Part 1.42(c) 030 of which: other financial corporations Annex V.Part 1.42(d) 040 of which: non-financial corporations Annex V.Part 1.42(e) 050 Debt securities Annex V.Part 1.31, 44(b) 060 Central banks Annex V.Part 1.42(a) 070 General governments Annex V.Part 1.42(b) 080 Credit institutions Annex V.Part 1.42(c) 090 Other financial corporations Annex V.Part 1.42(d) 100 Non-financial corporations Annex V.Part 1.42(e) 110 Loans and advances Annex V.Part 1.32, 44(a) 120 Central banks Annex V.Part 1.42(a) 130 General governments Annex V.Part 1.42(b) 140 Credit institutions Annex V.Part 1.42(c) 150 Other financial corporations Annex V.Part 1.42(d) 160 Non-financial corporations Annex V.Part 1.42(e) 170 Households Annex V.Part 1.42(f) 180 NON-TRADING FINANCIAL ASSETS MANDATORILY AT FAIR VALUE THROUGH PROFIT OR LOSS IFRS 7.8(a)(ii); IFRS 9.4.1.4 4.2.2 Financial assets designated at fair value through profit or loss References National GAAP based on BAD References National GAAP compatible IFRS Carrying amount Accumulated negative changes in fair value due to credit risk on non-performing exposures Annex V.Part 1.27 Annex V.Part 2.69 010 020 010 Equity instruments ECB/2013/33 Annex 2.Part 2.4-5 IAS 32.11 020 of which: at cost IAS 39.46(c) 030 of which: credit institutions Annex V.Part 1.42(c) Annex V.Part 1.38(c) 040 of which: other financial corporations Annex V.Part 1.42(d) Annex V.Part 1.38(d) 050 of which: non-financial corporations Annex V.Part 1.42(e) Annex V.Part 1.38(e) 060 Debt securities Annex V.Part 1.31, 44(b) Annex V.Part 1.31, 44(b) 070 Central banks Annex V.Part 1.42(a) Annex V.Part 1.42(a) 080 General governments Annex V.Part 1.42(b) Annex V.Part 1.42(b) 090 Credit institutions Annex V.Part 1.42(c) Annex V.Part 1.42(c) 100 Other financial corporations Annex V.Part 1.42(d) Annex V.Part 1.42(d) 110 Non-financial corporations Annex V.Part 1.42(e) Annex V.Part 1.42(e) 120 Loans and advances Annex V.Part 1.32, 44(a) Annex V.Part 1.32, 44(a) 130 Central banks Annex V.Part 1.42(a) Annex V.Part 1.42(a) 140 General governments Annex V.Part 1.42(b) Annex V.Part 1.42(b) 150 Credit institutions Annex V.Part 1.42(c) Annex V.Part 1.42(c) 160 Other financial corporations Annex V.Part 1.42(d) Annex V.Part 1.42(d) 170 Non-financial corporations Annex V.Part 1.42(e) Annex V.Part 1.42(e) 180 Households Annex V.Part 1.42(f) Annex V.Part 1.42(f) 190 FINANCIAL ASSETS DESIGNATED AT FAIR VALUE THROUGH PROFIT OR LOSS Accounting Directive art 8(1)(a), (6) IFRS 7.8(a)(i); IFRS 9.4.1.5 4.3.1 Financial assets at fair value through other comprehensive income References National GAAP based on BAD References National GAAP compatible IFRS Carrying amount Gross carrying amount Annex V.Part 1.34(b) Accumulated impairment Annex V.Part 2.70(b), 71 Accumulated partial write-offs Accumulated total write-offs Assets with significant increase in credit risk since initial recognition but not credit-impaired (Stage 2) Credit-impaired assets (Stage 3) Assets without significant increase in credit risk since initial recognition (Stage 1) Assets with significant increase in credit risk since initial recognition but not credit-impaired (Stage 2) Credit-impaired assets (Stage 3) Assets without significant increase in credit risk since initial recognition (Stage 1) of which: instruments with low credit risk Annex V.Part 1.27 IFRS 9.5.5.5; IFRS 7.35M(a) IFRS 9.B5.5.22-24; Annex V.Part 2.75 IFRS 9.5.5.3, IFRS 7.35M(b)(i) IFRS 9.5.5.1, 7.35M(b)(ii) IFRS 9.5.5.5; IFRS7.35H(a), IFRS 7.16A IFRS 9.5.5.3; IFRS 9.5.5.15; IFRS 7.35H(b)(i), IFRS 7.16A IFRS 9.5.5.1; IFRS 9.5.5.15; IFRS 7.35H(b)(ii), IFRS 7.16A IFRS 9.5.4.4 and B5.4.9 ; Annex V.Part 2.72-74 IFRS 9.5.4.4 and B5.4.9; Annex V.Part 2.72-74 010 015 020 030 040 050 060 070 080 090 010 Equity instruments IAS 32.11; Annex V.Part 1.44(b) 020 of which: credit institutions Annex V.Part 1.42(c) 030 of which: other financial corporations Annex V.Part 1.42(d) 040 of which: non-financial corporations Annex V.Part 1.42(e) 050 Debt securities Annex V.Part 1.31, 44(b) 060 Central banks Annex V.Part 1.42(a) 070 General governments Annex V.Part 1.42(b) 080 Credit institutions Annex V.Part 1.42(c) 090 Other financial corporations Annex V.Part 1.42(d) 100 Non-financial corporations Annex V.Part 1.42(e) 110 Loans and advances Annex V.Part 1.32, 44(a) 120 Central banks Annex V.Part 1.42(a) 130 General governments Annex V.Part 1.42(b) 140 Credit institutions Annex V.Part 1.42(c) 150 Other financial corporations Annex V.Part 1.42(d) 160 Non-financial corporations Annex V.Part 1.42(e) 170 Households Annex V.Part 1.42(f) 180 FINANCIAL ASSETS AT FAIR VALUE THROUGH OTHER COMPREHENSIVE INCOME IFRS 7.8(h); IFRS 9.4.1.2A 190 of which: purchased credit-impaired financial assets IFRS 9.5.5.13; IFRS 7.35M(c); Annex V.Part 2.77 4.4.1. Financial assets at amortised cost References National GAAP based on BAD References National GAAP compatible IFRS Carrying amount Gross carrying amount Annex V.Part 1.34(b) Accumulated impairment Annex V.Part 2.70(a), 71 Accumulated partial write-offs Accumulated total write-offs Assets with significant increase in credit risk since initial recognition but not credit-impaired (Stage 2) Credit-impaired assets (Stage 3) Assets without significant increase in credit risk since initial recognition (Stage 1) Assets with significant increase in credit risk since initial recognition but not credit-impaired (Stage 2) Credit-impaired assets (Stage 3) Assets without significant increase in credit risk since initial recognition (Stage 1) of which: instruments with low credit risk Annex V.Part 1.27 IFRS 9.5.5.5; IFRS 7.35M(a) IFRS 9.B5.5.22-24; Annex V.Part 2.75 IFRS 9.5.5.3, IFRS 7.35M(b)(i) IFRS 9.5.5.1, 7.35M(b)(ii) IFRS 9.5.5.5; IFRS7.35H(a) IFRS 9.5.5.3; IFRS 9.5.5.15; IFRS 7.35H(b)(i) IFRS 5.5.1; IFRS 9.5.5.15; IFRS 7.35H(b)(ii) IFRS 9.5.4.4 and B5.4.9 ; Annex V.Part 2.72-74 IFRS 9.5.4.4 and B5.4.9; Annex V.Part 2.72-74 010 015 020 030 040 050 060 070 080 090 010 Debt securities Annex V.Part 1.31, 44(b) 020 Central banks Annex V.Part 1.42(a) 030 General governments Annex V.Part 1.42(b) 040 Credit institutions Annex V.Part 1.42(c) 050 Other financial corporations Annex V.Part 1.42(d) 060 Non-financial corporations Annex V.Part 1.42(e) 070 Loans and advances Annex V.Part 1.32, 44(a) 080 Central banks Annex V.Part 1.42(a) 090 General governments Annex V.Part 1.42(b) 100 Credit institutions Annex V.Part 1.42(c) 110 Other financial corporations Annex V.Part 1.42(d) 120 Non-financial corporations Annex V.Part 1.42(e) 130 Households Annex V.Part 1.42(f) 140 FINANCIAL ASSETS AT AMORTISED COST IFRS 7.8(f); IFRS 9.4.1.2 150 of which: purchased credit-impaired financial assets IFRS 9.5.13 and IFRS 7.35M(f); Annex V.Part 2.77 4.5 Subordinated financial assets References National GAAP based on BAD References National GAAP compatible IFRS Carrying amount Annex V.Part 1.27-28 010 010 Loans and advances Annex V.Part 1.32 Annex V.Part 1.32 020 Debt securities Annex V.Part 1.31 Annex V.Part 1.31 030 SUBORDINATED [FOR THE ISSUER] FINANCIAL ASSETS Accounting Directive art 8(1)(a); Annex V.Part 2.78, 100 Annex V.Part 2.78, 100 4.6 Trading Financial assets References National GAAP based on BAD Carrying amount Annex V.Part 1.27-28 010 005 Derivatives CRR Annex II; Annex V.Part 1.17, Part 2.68 010 Equity instruments ECB/2013/33 Annex 2.Part 2.4-5; Annex V Part 1.44(b) 020 of which: unquoted 030 of which: credit institutions Annex V.Part 1.42(c) 040 of which: other financial corporations Annex V.Part 1.42(d) 050 of which: non-financial corporations Annex V.Part 1.42(e) 060 Debt securities Annex V.Part 1.31, 44(b) 070 Central banks Annex V.Part 1.42(a) 080 General governments Annex V.Part 1.42(b) 090 Credit institutions Annex V.Part 1.42(c) 100 Other financial corporations Annex V.Part 1.42(d) 110 Non-financial corporations Annex V.Part 1.42(e) 120 Loans and advances Annex V.Part 1.32, 44(a) 130 Central banks Annex V.Part 1.42(a) 140 General governments Annex V.Part 1.42(b) 150 Credit institutions Annex V.Part 1.42(c) 160 Other financial corporations Annex V.Part 1.42(d) 170 Non-financial corporations Annex V.Part 1.42(e) 180 Households Annex V.Part 1.42(f) 190 TRADING FINANCIAL ASSETS BAD Article 32-33; Annex V.Part 1.17 4.7 Non-trading non-derivative financial assets measured at fair value through profit or loss References National GAAP based on BAD Carrying amount Accumulated negative changes in fair value due to credit risk on non-performing exposures Annex V.Part 1.27-28 Annex V.Part 2.69 010 021 010 Equity instruments ECB/2013/33 Annex 2.Part 2.4-5; Annex V Part 1.44(b) 020 of which: unquoted 030 of which: credit institutions Annex V.Part 1.42(c) 040 of which: other financial corporations Annex V.Part 1.42(d) 050 of which: non-financial corporations Annex V.Part 1.42(e) 060 Debt securities Annex V.Part 1.31, 44(b) 070 Central banks Annex V.Part 1.42(a) 080 General governments Annex V.Part 1.42(b) 090 Credit institutions Annex V.Part 1.42(c) 100 Other financial corporations Annex V.Part 1.42(d) 110 Non-financial corporations Annex V.Part 1.42(e) 120 Loans and advances Annex V.Part 1.32, 44(a) 130 Central banks Annex V.Part 1.42(a) 140 General governments Annex V.Part 1.42(b) 150 Credit institutions Annex V.Part 1.42(c) 160 Other financial corporations Annex V.Part 1.42(d) 170 Non-financial corporations Annex V.Part 1.42(e) 180 Households Annex V.Part 1.42(f) 190 NON-TRADING NON-DERIVATIVE FINANCIAL ASSETS MEASURED AT FAIR VALUE THROUGH PROFIT OR LOSS BAD art 36(2) 4.8 Non-trading non-derivative financial assets measured at fair value to equity References National GAAP based on BAD Financial assets not subject to impairment Annex V.Part 1.34(d), Part 2.79 Financial assets subject to impairment Annex V.Part 2.79 Carrying amount Accumulated negative changes in fair value due to credit risk on non-performing exposures Carrying amount Gross carrying amount Annex V Part 1.34(d) Specific allowances for credit risk General allowances for credit risk affecting carrying amount General allowances for banking risk affecting carrying amount Accumulated partial write-offs Accumulated total write-offs Unimpaired assets Impaired assets Annex V.Part 1.27-28 Annex V.Part 2.69 Annex V.Part 1.27-28 CRR art 4(95) CRR art 4(95), Annex V Part 2.70(c),71 CRR art 4(95); Annex V.Part 2.70(c),71 CRR art 4(95); Annex V.Part 2.70(c), 71, 82 CRR art 4(95); Annex V.Part 2.72-74 CRR art 4(95); Annex V.Part 2.72-74 010 030 035 040 050 060 070 080 090 100 010 Equity instruments ECB/2013/33 Annex 2.Part 2.4-5; Annex V Part 1.44(b) 020 of which: unquoted 030 of which: credit institutions Annex V.Part 1.42(c) 040 of which: other financial corporations Annex V.Part 1.42(d) 050 of which: non-financial corporations Annex V.Part 1.42(e) 060 Debt securities Annex V.Part 1.31, 44(b) 070 Central banks Annex V.Part 1.42(a) 080 General governments Annex V.Part 1.42(b) 090 Credit institutions Annex V.Part 1.42(c) 100 Other financial corporations Annex V.Part 1.42(d) 110 Non-financial corporations Annex V.Part 1.42(e) 120 Loans and advances Annex V.Part 1.32, 44(a) 130 Central banks Annex V.Part 1.42(a) 140 General governments Annex V.Part 1.42(b) 150 Credit institutions Annex V.Part 1.42(c) 160 Other financial corporations Annex V.Part 1.42(d) 170 Non-financial corporations Annex V.Part 1.42(e) 180 Households Annex V.Part 1.42(f) 190 NON-TRADING NON-DERIVATIVE FINANCIAL ASSETS MEASURED AT FAIR VALUE TO EQUITY Accounting Directive art 8(1)(a), (8)(2) 4.9 Non-trading non-derivative financial assets measured at a cost-based method References National GAAP based on BAD Gross carrying amount Annex V.Part 1.34(c),34(e) Specific allowances for credit risk General allowances for credit risk affecting carrying amount General allowances for banking risk affecting carrying amount Accumulated negative value adjustments on LOCOM assets - market risk induced Accumulated negative value adjustments on LOCOM assets - credit risk induced Accumulated partial write-offs Accumulated total write-offs Carrying amount of which: assets under LOCOM Unimpaired assets of which: assets under LOCOM Impaired assets of which: assets under LOCOM Annex V.Part 2.80 Annex V.Part 1.19 CRR art 4(95), Annex V.Part 2.80 Annex V.Part 1.19 CRR art 4(95); Annex V.Part 2.70(c), 71 CRR art 4(95); Annex V.Part 2.70(c),71 CRR art 4(95); Annex V.Part 2.70(c), 71, 82 Annex V.Part 1.27-28 Annex V.Part 1.19 Annex V.Part 2.80 Annex V.Part 2.80 CRR art 4(95); Annex V.Part 2.72-74 CRR art 4(95); Annex V.Part 2.72-74 010 015 020 025 030 041 045 050 060 070 080 090 100 005 Equity instruments ECB/2013/33 Annex 2.Part 2.4-5; Annex V Part 1.44(b) 006 of which: unquoted 007 of which: credit institutions Annex V.Part 1.42(c) 008 of which: other financial corporations Annex V.Part 1.42(d) 009 of which: non-financial corporations Annex V.Part 1.42(e) 010 Debt securities Annex V.Part 1.31, 44(b) 020 Central banks Annex V.Part 1.42(a) 030 General governments Annex V.Part 1.42(b) 040 Credit institutions Annex V.Part 1.42(c) 050 Other financial corporations Annex V.Part 1.42(d) 060 Non-financial corporations Annex V.Part 1.42(e) 070 Loans and advances Annex V.Part 1.32, 44(a) 080 Central banks Annex V.Part 1.42(a) 090 General governments Annex V.Part 1.42(b) 100 Credit institutions Annex V.Part 1.42(c) 110 Other financial corporations Annex V.Part 1.42(d) 120 Non-financial corporations Annex V.Part 1.42(e) 130 Households Annex V.Part 1.42(f) 140 NON-TRADING FINANCIAL ASSETS MEASURED AT A COST-BASED METHOD BAD art 37.1; art 42a(4)(b); Annex V.Part 1.19 4.10 Other non-trading non-derivative financial assets References National GAAP based on BAD Gross carrying amount Annex V.Part 1.34(e),34(f) Specific allowances for credit risk General allowances for credit risk affecting carrying amount General allowances for banking risk affecting carrying amount Accumulated negative value adjustments on LOCOM assets - market risk induced Accumulated negative value adjustments on LOCOM assets - credit risk induced Accumulated partial write-offs Accumulated total write-offs Carrying amount of which: assets under LOCOM Unimpaired assets of which: assets under LOCOM Impaired assets of which: assets under LOCOM Annex V.Part 2.81 Annex V.Part 1.20 Annex V.Part 2.81 CRR art 4(95); Annex V.Part 1.20 CRR art 4(95); Annex V.Part 2.70(c), 71 CRR art 4(95); Annex V.Part 2.70(c),71 CRR art 4(95); Annex V.Part 2.70(c), 71, 82 Annex V.Part 1.27-28 Annex V.Part 1.20 Annex V.Part 2.81 Annex V.Part 2.81 CRR art 4(95); Annex V.Part 2.72-74 CRR art 4(95); Annex V.Part 2.72-74 015 016 020 025 030 040 050 010 070 080 090 100 110 010 Equity instruments ECB/2013/33 Annex 2.Part 2.4-5; Annex V.Part 1.44(b) 020 of which: unquoted 030 of which: credit institutions Annex V.Part 1.42(c) 040 of which: other financial corporations Annex V.Part 1.42(d) 050 of which: non-financial corporations Annex V.Part 1.42(e) 060 Debt securities Annex V.Part 1.31, 44(b) 070 Central banks Annex V.Part 1.42(a) 080 General governments Annex V.Part 1.42(b) 090 Credit institutions Annex V.Part 1.42(c) 100 Other financial corporations Annex V.Part 1.42(d) 110 Non-financial corporations Annex V.Part 1.42(e) 120 Loans and advances Annex V.Part 1.32, 44(a) 130 Central banks Annex V.Part 1.42(a) 140 General governments Annex V.Part 1.42(b) 150 Credit institutions Annex V.Part 1.42(c) 160 Other financial corporations Annex V.Part 1.42(d) 170 Non-financial corporations Annex V.Part 1.42(e) 180 Households Annex V.Part 1.42(f) 190 OTHER NON-TRADING NON-DERIVATIVE FINANCIAL ASSETS Accounting Directive art 8(1)(a), (8)(2); Annex V.Part 1.20 5. Breakdown of non-trading Loans and advances by product 5.1 Loans and advances other than held for trading and trading assets by product References Gross carrying amount Carrying amount Annex V.Part 1.27-28 Central banks General governments Credit institutions Other financial corporations Non-financial corporations Households Annex V.Part 1.34 Annex V.Part 1.42(a) Annex V.Part 1.42(b) Annex V.Part 1.42(c) Annex V.Part 1.42(d) Annex V.Part 1.42(e) Annex V.Part 1.42(f) 005 010 020 030 040 050 060 By product 010 On demand [call] and short notice [current account] Annex V.Part 2.85(a) 020 Credit card debt Annex V.Part 2.85(b) 030 Trade receivables Annex V.Part 2.85(c) 040 Finance leases Annex V.Part 2.85(d) 050 Reverse repurchase loans Annex V.Part 2.85(e) 060 Other term loans Annex V.Part 2.85(f) 070 Advances that are not loans Annex V.Part 2.85(g) 080 LOANS AND ADVANCES Annex V.Part 1.32, 44(a) By collateral 090 of which: Loans collateralized by immovable property Annex V.Part 2.86(a), 87 100 of which: other collateralized loans Annex V.Part 2.86(b), 87 By purpose 110 of which: credit for consumption Annex V.Part 2.88(a) 120 of which: lending for house purchase Annex V.Part 2.88(b) By subordination 130 of which: project finance loans Annex V.Part 2.89; CRR Art 147(8) 6. Breakdown of non-trading loans and advances to non-financial corporations by NACE codes 6.1 Breakdown of loans and advances other than held for trading to non-financial corporations by NACE codes References Non-financial corporations Annex V.Part 1.42(e), Part 2.91 Accumulated impairment Accumulated negative changes in fair value due to credit risk on non-performing exposures Gross carrying amount of which: loans and advances subject to impairment Of which: non-performing Annex V.Part 1.34 Annex V.Part 2.93 Annex V.Part 2. 213-232 Annex V.Part 2.70-71 Annex V.Part 2.69 010 011 012 021 022 010 A Agriculture, forestry and fishing NACE Regulation 020 B Mining and quarrying NACE Regulation 030 C Manufacturing NACE Regulation 040 D Electricity, gas, steam and air conditioning supply NACE Regulation 050 E Water supply NACE Regulation 060 F Construction NACE Regulation 070 G Wholesale and retail trade NACE Regulation 080 H Transport and storage NACE Regulation 090 I Accommodation and food service activities NACE Regulation 100 J Information and communication NACE Regulation 105 K Financial and insurance activities NACE Regulation, Annex V.Part 2.92 110 L Real estate activities NACE Regulation 120 M Professional, scientific and technical activities NACE Regulation 130 N Administrative and support service activities NACE Regulation 140 O Public administration and defence, compulsory social security NACE Regulation 150 P Education NACE Regulation 160 Q Human health services and social work activities NACE Regulation 170 R Arts, entertainment and recreation NACE Regulation 180 S Other services NACE Regulation 190 LOANS AND ADVANCES Annex V.Part 1.32, Part 2.90 7. Financial assets subject to impairment that are past due 7.1 Financial assets subject to impairment that are past due References National GAAP compatible IFRS Carrying amount Annex V.Part 1.27 Assets without significant increase in credit risk since initial recognition (Stage 1) Assets with significant increase in credit risk since initial recognition but not credit-impaired (Stage 2) Credit-impaired assets (Stage 3)  ¤ 30 days > 30 days  ¤ 90 days > 90 days  ¤ 30 days > 30 days  ¤ 90 days > 90 days  ¤ 30 days > 30 days  ¤ 90 days > 90 days IFRS 9.5.5.11;B5.5.37; IFRS 7.B8I, Annex V.Part 2.96 010 020 030 040 050 060 070 080 090 060 Debt securities Annex V.Part 1.31, 44(b) 070 Central banks Annex V.Part 1.42(a) 080 General governments Annex V.Part 1.42(b) 090 Credit institutions Annex V.Part 1.42(c) 100 Other financial corporations Annex V.Part 1.42(d) 110 Non-financial corporations Annex V.Part 1.42(e) 120 Loans and advances Annex V.Part 1.32, 44(a) 130 Central banks Annex V.Part 1.42(a) 140 General governments Annex V.Part 1.42(b) 150 Credit institutions Annex V.Part 1.42(c) 160 Other financial corporations Annex V.Part 1.42(d) 170 Non-financial corporations Annex V.Part 1.42(e) 180 Households Annex V.Part 1.42(f) 190 TOTAL DEBT INSTRUMENTS Annex V Part 2.94-95 Loans and advances by product, by collateral and by subordination 200 On demand [call] and short notice [current account] Annex V.Part 2.85(a) 210 Credit card debt Annex V.Part 2.85(b) 220 Trade receivables Annex V.Part 2.85(c) 230 Finance leases Annex V.Part 2.85(d) 240 Reverse repurchase loans Annex V.Part 2.85(e) 250 Other term loans Annex V.Part 2.85(f) 260 Advances that are not loans Annex V.Part 2.85(g) 270 of which: Loans collateralized by inmovable property Annex V.Part 2.86(a), 87 280 of which: other collateralized loans Annex V.Part 2.86(b), 87 290 of which: credit for consumption Annex V.Part 2.88(a) 300 of which: lending for house purchase Annex V.Part 2.88(b) 310 of which: project finance loans Annex V.Part 2.89; CRR Art 147(8) 7.2 Financial assets subject to impairment that are past due under national GAAP References National GAAP based on BAD Carrying amount Annex V.Part 1.27-28 Past due but not impaired Past due impaired  ¤ 30 days > 30 days  ¤ 90 days > 90 days  ¤ 30 days > 30 days  ¤ 90 days > 90 days CRR art 4(95); Annex V.Part 2.96 010 020 030 040 050 060 060 Debt securities Annex V.Part 1.31, 44(b) 070 Central banks Annex V.Part 1.42(a) 080 General governments Annex V.Part 1.42(b) 090 Credit institutions Annex V.Part 1.42(c) 100 Other financial corporations Annex V.Part 1.42(d) 110 Non-financial corporations Annex V.Part 1.42(e) 120 Loans and advances Annex V.Part 1.32, 44(a) 130 Central banks Annex V.Part 1.42(a) 140 General governments Annex V.Part 1.42(b) 150 Credit institutions Annex V.Part 1.42(c) 160 Other financial corporations Annex V.Part 1.42(d) 170 Non-financial corporations Annex V.Part 1.42(e) 180 Households Annex V.Part 1.42(f) 190 TOTAL DEBT INSTRUMENTS Annex V Part 2.94-95 Loans and advances by product, by collateral and by subordination 200 On demand [call] and short notice [current account] Annex V.Part 2.85(a) 210 Credit card debt Annex V.Part 2.85(b) 220 Trade receivables Annex V.Part 2.85(c) 230 Finance leases Annex V.Part 2.85(d) 240 Reverse repurchase loans Annex V.Part 2.85(e) 250 Other term loans Annex V.Part 2.85(f) 260 Advances that are not loans Annex V.Part 2.85(g) 270 of which: Loans collateralized by inmovable property Annex V.Part 2.86(a), 87 280 of which: other collateralized loans Annex V.Part 2.86(b), 87 290 of which: credit for consumption Annex V.Part 2.88(a) 300 of which: lending for house purchase Annex V.Part 2.88(b) 310 of which: project finance loans Annex V.Part 2.89; CRR Art 147(8) 8. Breakdown of financial liabilities 8.1 Breakdown of financial liabilities by product and by counterparty sector Carrying amount Annex V.Part 1.27-28 Accumulated changes in fair value due to credit risk Held for trading Designated at fair value through profit or loss Amortised cost Trading At a cost-based method Hedge accounting References National GAAP compatible IFRS IFRS 7.8(e)(ii); IFRS 9 Appendix A, IFRS 9.BA.6-BA.7, IFRS 9.6.7 IFRS 7.8(e)(i); IFRS 9.4.2.2, IFRS 9.4.3.5 IFRS 7.8(g); IFRS 9.4.2.1 IFRS 7.24A(a); IFRS 9.6 CRR art 33(1)(b), art 33(1)(c); Annex V.Part 2.101 References National GAAP based on BAD Accounting Directive art 8(1)(a), (6); IAS 39.9, AG 14-15 Accounting Directive art 8(1)(a), (6); IAS 39.9 Accounting Directive art 8(3), (6); IAS 39.47 Accounting Directive art 8(3); Annex V.Part 1.25 Accounting Directive art 8(3) Accounting Directive art 8(1)(a), (6), (8)(1)(a) CRR art 33(1)(b), art 33(1)(c); Annex V.Part 2.102 010 020 030 034 035 037 040 010 Derivatives CRR Annex II IFRS 9.BA.7(a) 020 Short positions FRS 9.BA.7(b) 030 Equity instruments ECB/2013/33 Annex 2.Part 2.4-5 IAS 32.11 040 Debt securities Annex V.Part 1.31 Annex V.Part 1.31 050 Deposits ECB/2013/33 Annex 2.Part 2.9; Annex V.Part 1.36 ECB/2013/33 Annex 2.Part 2.9; Annex V.Part 1.36 060 Central banks Annex V.Part 1.42(a), 44(c) Annex V.Part 1.42(a), 44(c) 070 Current accounts / overnight deposits ECB/2013/33 Annex 2.Part 2.9.1 ECB/2013/33 Annex 2.Part 2.9.1 080 Deposits with agreed maturity ECB/2013/33 Annex 2.Part 2.9.2 ECB/2013/33 Annex 2.Part 2.9.2 090 Deposits redeemable at notice ECB/2013/33 Annex 2.Part 2.9.3; Annex V.Part 2.97 ECB/2013/33 Annex 2.Part 2.9.3; Annex V.Part 2.97 100 Repurchase agreements ECB/2013/33 Annex 2.Part 2.9.4 ECB/2013/33 Annex 2.Part 2.9.4 110 General governments Annex V.Part 1.42(b), 44(c) Annex V.Part 1.42(b), 44(c) 120 Current accounts / overnight deposits ECB/2013/33 Annex 2.Part 2.9.1 ECB/2013/33 Annex 2.Part 2.9.1 130 Deposits with agreed maturity ECB/2013/33 Annex 2.Part 2.9.2 ECB/2013/33 Annex 2.Part 2.9.2 140 Deposits redeemable at notice ECB/2013/33 Annex 2.Part 2.9.3; Annex V.Part 2.97 ECB/2013/33 Annex 2.Part 2.9.3; Annex V.Part 2.97 150 Repurchase agreements ECB/2013/33 Annex 2.Part 2.9.4 ECB/2013/33 Annex 2.Part 2.9.4 160 Credit institutions Annex V.Part 1.42(c),44(c) Annex V.Part 1.42(c),44(c) 170 Current accounts / overnight deposits ECB/2013/33 Annex 2.Part 2.9.1 ECB/2013/33 Annex 2.Part 2.9.1 180 Deposits with agreed maturity ECB/2013/33 Annex 2.Part 2.9.2 ECB/2013/33 Annex 2.Part 2.9.2 190 Deposits redeemable at notice ECB/2013/33 Annex 2.Part 2.9.3; Annex V.Part 2.97 ECB/2013/33 Annex 2.Part 2.9.3; Annex V.Part 2.97 200 Repurchase agreements ECB/2013/33 Annex 2.Part 2.9.4 ECB/2013/33 Annex 2.Part 2.9.4 210 Other financial corporations Annex V.Part 1.42(d),44(c) Annex V.Part 1.42(d),44(c) 220 Current accounts / overnight deposits ECB/2013/33 Annex 2.Part 2.9.1 ECB/2013/33 Annex 2.Part 2.9.1 230 Deposits with agreed maturity ECB/2013/33 Annex 2.Part 2.9.2 ECB/2013/33 Annex 2.Part 2.9.2 240 Deposits redeemable at notice ECB/2013/33 Annex 2.Part 2.9.3; Annex V.Part 2.97 ECB/2013/33 Annex 2.Part 2.9.3; Annex V.Part 2.97 250 Repurchase agreements ECB/2013/33 Annex 2.Part 2.9.4 ECB/2013/33 Annex 2.Part 2.9.4 260 Non-financial corporations Annex V.Part 1.42(e), 44(c) Annex V.Part 1.42(e), 44(c) 270 Current accounts / overnight deposits ECB/2013/33 Annex 2.Part 2.9.1 ECB/2013/33 Annex 2.Part 2.9.1 280 Deposits with agreed maturity ECB/2013/33 Annex 2.Part 2.9.2 ECB/2013/33 Annex 2.Part 2.9.2 290 Deposits redeemable at notice ECB/2013/33 Annex 2.Part 2.9.3; Annex V.Part 2.97 ECB/2013/33 Annex 2.Part 2.9.3; Annex V.Part 2.97 300 Repurchase agreements ECB/2013/33 Annex 2.Part 2.9.4 ECB/2013/33 Annex 2.Part 2.9.4 310 Households Annex V.Part 1.42(f), 44(c) Annex V.Part 1.42(f), 44(c) 320 Current accounts / overnight deposits ECB/2013/33 Annex 2.Part 2.9.1 ECB/2013/33 Annex 2.Part 2.9.1 330 Deposits with agreed maturity ECB/2013/33 Annex 2.Part 2.9.2 ECB/2013/33 Annex 2.Part 2.9.2 340 Deposits redeemable at notice ECB/2013/33 Annex 2.Part 2.9.3; Annex V.Part 2.97 ECB/2013/33 Annex 2.Part 2.9.3; Annex V.Part 2.97 350 Repurchase agreements ECB/2013/33 Annex 2.Part 2.9.4 ECB/2013/33 Annex 2.Part 2.9.4 360 Debt securities issued Annex V.1.37, Part 2.98 Annex V.Part 1.37, Part 2.98 370 Certificates of deposits Annex V.Part 2.98(a) Annex V.Part 2.98(a) 380 Asset-backed securities CRR art 4(61) CRR art 4(1)(61) 390 Covered bonds CRR art 129 CRR art 129 400 Hybrid contracts Annex V.Part 2.98(d) Annex V.Part 2.98(d) 410 Other debt securities issued Annex V.Part 2.98(e) Annex V.Part 2.98(e) 420 Convertible compound financial instruments IAS 32.AG 31 430 Non-convertible 440 Other financial liabilities Annex V.Part 1.38-41 Annex V.Part 1.38-41 450 FINANCIAL LIABILITIES 8.2 Subordinated financial liabilities Carriyng amount Designated at fair value through profit or loss At amortized cost At a cost-based method References National GAAP compatible IFRS IFRS 7.8(e)(i); IFRS 9.4.2.2, IFRS 9.4.3.5 IFRS 7.8(g); IFRS 9.4.2.1 References National GAAP Accounting Directive art 8(1)(a), (6); IAS 39.9 Accounting Directive art 8(3), (6); IAS 39.47 Accounting Directive art 8(3) 010 020 030 010 Deposits ECB/2013/33 Annex 2.Part 2.9; Annex V.Part 1.36 ECB/2013/33 Annex 2.Part 2.9; Annex V.Part 1.36 020 Debt securities issued Annex V.Part 1.37 Annex V.Part 1.37 030 SUBORDINATED FINANCIAL LIABILITIES Annex V.Part 2.99-100 Annex V.Part 2.99-100 9. Loan commitments, financial guarantees and other commitments 9.1.1 Off-balance sheet exposures : Loan commitments, financial guarantees and other commitments given Nominal amount of off-balance sheet commitments and financial guarantees under IFRS 9 impairment Annex V.Part 2.107-108, 118 Provisions on off-balance sheet commitments and financial guarantees under IFRS 9 impairment Annex V Part 2.106-109 Other commitments measured under IAS 37 and financial guarantees measured under IFRS 4 Commitments and financial guarantees measured at fair value References National GAAP compatible IFRS Instruments without significant increase in credit risk since initial recognition (Stage 1) Instruments with significant increase in credit risk since initial recognition but not credit-impaired (Stage 2) Credit-impaired instruments (Stage 3) Instruments without significant increase in credit risk since initial recognition (Stage 1) Instruments with significant increase in credit risk since initial recognition but not credit-impaired (Stage 2) Credit-impaired instruments (Stage 3) Nominal amount Provision Nominal amount Accumulated negative changes in fair value due to credit risk on non-performing commitments IFRS 9.2.1(e),(g), IFRS 9.4.2.(c), IFRS 9.5.5, IFRS 9.B2.5; IFRS 7.35M IFRS 9.2.1(e),(g), IFRS 9.4.2.(c), IFRS 9.5.5, IFRS 9.B2.5; IFRS 7.35M IFRS 9.2.1(e),(g), IFRS 9.4.2.(c), IFRS 9.5.5, IFRS9.B2.5; IFRS 7.35M IFRS 9.2.1(e),(g), IFRS 9.4.2.(c), IFRS9.5.5, IFRS 9.B2.5; IFRS 7.35H(a) IFRS 9.2.1(e),(g), IFRS 9.4.2.(c),IFRS9.5.5, IFRS 9.B2.5; IFRS 7.35H(b)(i) IFRS 9.2.1(e),(g), IFRS 9.4.2.(c),IFRS9.5.5, IFRS 9.B2.5; IFRS 7.35H(b)(ii) IAS 37, IFRS 9.2.1(e), IFRS 9.B2.5; IFRS 4; Annex V.Part 2.111, 118 IAS 37, IFRS 9.2.1(e), IFRS 9.B2.5; IFRS 4; Annex V.Part 2.106, 111 IFRS 9.2.3(a), 9.B2.5; Annex V Part 2.110, 118 Annex V Part 2.69 010 020 030 040 050 060 100 110 120 130 010 Loan commitments given CRR Annex I; Annex V.Part 1.44(g), Part 2.102-105, 113, 116 021 of which: non-performing Annex V.Part 2.117 030 Central banks Annex V.Part 1.42(a) 040 General governments Annex V.Part 1.42(b) 050 Credit institutions Annex V.Part 1.42(c) 060 Other financial corporations Annex V.Part 1.42(d) 070 Non-financial corporations Annex V.Part 1.42(e) 080 Households Annex V.Part 1.42(f) 090 Financial guarantees given IFRS 4 Annex A; CRR Annex I; Annex V.Part 1.44(f), Part 2.102-105, 114, 116 101 of which: non-performing Annex V.Part 2.117 110 Central banks Annex V.Part 1.42(a) 120 General governments Annex V.Part 1.42(b) 130 Credit institutions Annex V.Part 1.42(c) 140 Other financial corporations Annex V.Part 1.42(d) 150 Non-financial corporations Annex V.Part 1.42(e) 160 Households Annex V.Part 1.42(f) 170 Other Commitments given CRR Annex I; Annex V.Part 1.44(g), Part 2.102-105, 115, 116 181 of which: non-performing Annex V.Part 2.117 190 Central banks Annex V.Part 1.42(a) 200 General governments Annex V.Part 1.42(b) 210 Credit institutions Annex V.Part 1.42(c) 220 Other financial corporations Annex V.Part 1.42(d) 230 Non-financial corporations Annex V.Part 1.42(e) 240 Households Annex V.Part 1.42(f) 9.1 Off-balance sheet exposures under national GAAP: Loan commitments, financial guarantees and other commitments given Nominal amount Provisions References National GAAP CRR Annex I; Annex V.Part 2.118 CRR Annex I; Annex V.Part 2.11 010 020 010 Loan commitments given CRR Annex I; Annex V.Part 1.44(g), Part 2.112, 113 021 of which: non-performing Annex V. Part 2.117 030 Central banks Annex V.Part 1.42(a) 040 General governments Annex V.Part 1.42(b) 050 Credit institutions Annex V.Part 1.42(c) 060 Other financial corporations Annex V.Part 1.42(d) 070 Non-financial corporations Annex V.Part 1.42(e) 080 Households Annex V.Part 1.42(f) 090 Financial guarantees given CRR Annex I; Annex V.Part 1.44(f), Part 2.112, 114 101 of which: non-performing Annex V. Part 2.117 110 Central banks Annex V.Part 1.42(a) 120 General governments Annex V.Part 1.42(b) 130 Credit institutions Annex V.Part 1.42(c) 140 Other financial corporations Annex V.Part 1.42(d) 150 Non-financial corporations Annex V.Part 1.42(e) 160 Households Annex V.Part 1.42(f) 170 Other Commitments given CRR Annex I; Annex V.Part 1.44(g), Part 2.112, 115 181 of which: non-performing Annex V. Part 2.117 190 Central banks Annex V.Part 1.42(a) 200 General governments Annex V.Part 1.42(b) 210 Credit institutions Annex V.Part 1.42(c) 220 Other financial corporations Annex V.Part 1.42(d) 230 Non-financial corporations Annex V.Part 1.42(e) 240 Households Annex V.Part 1.42(f) 9.2 Loan commitments, financial guarantees and other commitments received Maximum amount of the guarantee that can be considered Nominal amount References National GAAP compatible IFRS IFRS 7.36 (b); Annex V.Part 2.119 Annex V.Part 2.119 References National GAAP Annex V.Part 2.119 Annex V.Part 2.119 010 020 010 Loan commitments received Annex V.Part 1.44(h), Part 2.102-103, 113 IFRS 9.2.1(g), .BCZ2.2; Annex V.Part 1.44(h), Part 2.102-103, 113 020 Central banks Annex V.Part 1.42(a) Annex V.Part 1.42(a) 030 General governments Annex V.Part 1.42(b) Annex V.Part 1.42(b) 040 Credit institutions Annex V.Part 1.42(c) Annex V.Part 1.42(c) 050 Other financial corporations Annex V.Part 1.42(d) Annex V.Part 1.42(d) 060 Non-financial corporations Annex V.Part 1.42(e) Annex V.Part 1.42(e) 070 Households Annex V.Part 1.42(f) Annex V.Part 1.42(f) 080 Financial guarantees received Annex V.Part 1.44(h), Part 2.102-103, 114 IFRS 9.2.1(e ), .B2.5, .BC2.17, IFRS 8.Appendix A; IFRS 4 Annex A; Annex V.Part 1.44(h), Part 2.102-103, 114 090 Central banks Annex V.Part 1.42(a) Annex V.Part 1.42(a) 100 General governments Annex V.Part 1.42(b) Annex V.Part 1.42(b) 110 Credit institutions Annex V.Part 1.42(c) Annex V.Part 1.42(c) 120 Other financial corporations Annex V.Part 1.42(d) Annex V.Part 1.42(d) 130 Non-financial corporations Annex V.Part 1.42(e) Annex V.Part 1.42(e) 140 Households Annex V.Part 1.42(f) Annex V.Part 1.42(f) 150 Other Commitments received Annex V.Part 1.44(h), Part 2.102-103, 115 Annex V.Part 1.44(h), Part 2.102-103, 115 160 Central banks Annex V.Part 1.42(a) Annex V.Part 1.42(a) 170 General governments Annex V.Part 1.42(b) Annex V.Part 1.42(b) 180 Credit institutions Annex V.Part 1.42(c) Annex V.Part 1.42(c) 190 Other financial corporations Annex V.Part 1.42(d) Annex V.Part 1.42(d) 200 Non-financial corporations Annex V.Part 1.42(e) Annex V.Part 1.42(e) 210 Households Annex V.Part 1.42(f) Annex V.Part 1.42(f) 10. Derivatives - Trading and economic hedges By type of risk / By product or by type of market Carrying amount Fair value Notional amount Positive value Negative value Total Trading of which: sold Financial assets Held for trading and trading of which: Financial assets measured at a cost-based method / LOCOM Financial liabilities Held for trading and trading of which: Financial liabilities measured at a cost-based method / LOCOM References National GAAP compatible IFRS Annex V.Part 2.120, 131 IFRS 9.BA.7 (a); Annex V.Part 2.120, 131 Annex V.Part 2.133-135 Annex V.Part 2.133-135 References National GAAP based on BAD Annex V.Part 1.17, Part 2.120 Annex V.Part 2.124 Annex V.Part 1.25, Part 2.120 Annex V.Part 2.124 Annex V.Part 2.132 Annex V.Part 2.132 Annex V.Part 2.133-135 Annex V.Part 2.133-135 010 011 020 016 022 025 030 040 010 Interest rate Annex V.Part 2.129(a) Annex V.Part 2.129(a) 020 of which: economic hedges Annex V.Part 2.137-139 Annex V.Part 2.137-139 030 OTC options Annex V.Part 2.136 Annex V.Part 2.136 040 OTC other Annex V.Part 2.136 Annex V.Part 2.136 050 Organized market options Annex V.Part 2.136 Annex V.Part 2.136 060 Organized market other Annex V.Part 2.136 Annex V.Part 2.136 070 Equity Annex V.Part 2.129(b) Annex V.Part 2.129(b) 080 of which: economic hedges Annex V.Part 2.137-139 Annex V.Part 2.137-139 090 OTC options Annex V.Part 2.136 Annex V.Part 2.136 100 OTC other Annex V.Part 2.136 Annex V.Part 2.136 110 Organized market options Annex V.Part 2.136 Annex V.Part 2.136 120 Organized market other Annex V.Part 2.136 Annex V.Part 2.136 130 Foreign exchange and gold Annex V.Part 2.129(c) Annex V.Part 2.129(c) 140 of which: economic hedges Annex V.Part 2.137-139 Annex V.Part 2.137-139 150 OTC options Annex V.Part 2.136 Annex V.Part 2.136 160 OTC other Annex V.Part 2.136 Annex V.Part 2.136 170 Organized market options Annex V.Part 2.136 Annex V.Part 2.136 180 Organized market other Annex V.Part 2.136 Annex V.Part 2.136 190 Credit Annex V.Part 2.129(d) Annex V.Part 2.129(d) 195 of which: economic hedges with use of the fair value option Annex V.Part 2.140 IFRS 9.6.7.1; Annex V.Part 2.140 201 of which: other economic hedges Annex V.Part 2.137-140 Annex V.Part 2.137-140 210 Credit default swap 220 Credit spread option 230 Total return swap 240 Other 250 Commodity Annex V.Part 2.129(e) Annex V.Part 2.129(e) 260 of which: economic hedges Annex V.Part 2.137-139 Annex V.Part 2.137-139 270 Other Annex V.Part 2.129(f) Annex V.Part 2.129(f) 280 of which: economic hedges Annex V.Part 2.137-139 Annex V.Part 2.137-139 290 DERIVATIVES CRR Annex II; Annex V.Part 1.16(a) IFRS 9.Appendix A 300 of which: OTC - credit institutions Annex V.Part 1.42(c), 44(e), Part 2.141 (a), 142 Annex V.Part 1.42(c), 44(e), Part 2.141(a), 142 310 of which: OTC - other financial corporations Annex V.Part 1.42(d), 44(e), Part 2.141(b) Annex V.Part 1.42(d), 44(e), Part 2.141(b) 320 of which: OTC - rest Annex V.Part 1.44(e), Part 2.141(c) Annex V.Part 1.44(e), Part 2.141(c) 11. Hedge accounting 11.1 Derivatives - Hedge accounting: Breakdown by type of risk and type of hedge By product or by type of market Carrying amount Notional amount Assets Liabilities Total Hedging of which: sold References National GAAP compatible IFRS IFRS 7.24A; Annex V.Part 2.120, 131 IFRS 7.24A; Annex V.Part 2.120, 131 Annex V.Part 2.133-135 Annex V.Part 2.133-135 010 020 030 040 010 Interest rate Annex V.Part 2.129(a) 020 OTC options Annex V.Part 2.136 030 OTC other Annex V.Part 2.136 040 Organized market options Annex V.Part 2.136 050 Organized market other Annex V.Part 2.136 060 Equity Annex V.Part 2.129(b) 070 OTC options Annex V.Part 2.136 080 OTC other Annex V.Part 2.136 090 Organized market options Annex V.Part 2.136 100 Organized market other Annex V.Part 2.136 110 Foreign exchange and gold Annex V.Part 2.129(c) 120 OTC options Annex V.Part 2.136 130 OTC other Annex V.Part 2.136 140 Organized market options Annex V.Part 2.136 150 Organized market other Annex V.Part 2.136 160 Credit Annex V.Part 2.129(d) 170 Credit default swap Annex V.Part 2.136 180 Credit spread option Annex V.Part 2.136 190 Total return swap Annex V.Part 2.136 200 Other Annex V.Part 2.136 210 Commodity Annex V.Part 2.129(e) 220 Other Annex V.Part 2.129(f) 230 FAIR VALUE HEDGES IFRS 7.24A; IAS 39.86(a); IFRS 9.6.5.2(a) 240 Interest rate Annex V.Part 2.129(a) 250 OTC options Annex V.Part 2.136 260 OTC other Annex V.Part 2.136 270 Organized market options Annex V.Part 2.136 280 Organized market other Annex V.Part 2.136 290 Equity Annex V.Part 2.129(b) 300 OTC options Annex V.Part 2.136 310 OTC other Annex V.Part 2.136 320 Organized market options Annex V.Part 2.136 330 Organized market other Annex V.Part 2.136 340 Foreign exchange and gold Annex V.Part 2.129(c) 350 OTC options Annex V.Part 2.136 360 OTC other Annex V.Part 2.136 370 Organized market options Annex V.Part 2.136 380 Organized market other Annex V.Part 2.136 390 Credit Annex V.Part 2.129(d) 400 Credit default swap Annex V.Part 2.136 410 Credit spread option Annex V.Part 2.136 420 Total return swap Annex V.Part 2.136 430 Other Annex V.Part 2.136 440 Commodity Annex V.Part 2.129(e) 450 Other Annex V.Part 2.129(f) 460 CASH FLOW HEDGES IFRS 7.24A; IAS 39.86(b); IFRS 9.6.5.2(b) 470 HEDGE OF NET INVESTMENTS IN A FOREIGN OPERATION IFRS 7.24A; IAS 39.86(c); IFRS 9.6.5.2(c) 480 PORTFOLIO FAIR VALUE HEDGES OF INTEREST RATE RISK IAS 39.71, 81A, 89A, AG 114-132 490 PORTFOLIO CASH FLOW HEDGES OF INTEREST RATE RISK IAS 39.71 500 DERIVATIVES-HEDGE ACCOUNTING IFRS 7.24A; IAS 39.9; IFRS 9.6.1 510 of which: OTC - credit institutions Annex V.Part 1.42(c), 44(e), Part 2.141(a), 142 520 of which: OTC - other financial corporations Annex V.Part 1.42(d), 44(e), Part 2.141(b) 530 of which: OTC - rest Annex V.Part 1.44(e), Part 2.141(c) 11.2 Derivatives - Hedge accounting under National GAAP: Breakdown by type of risk By product or by type of market References National GAAP based on BAD Carrying amount Notional amount Fair value Positive value Negative value Assets of which: assets carried at amortised cost/ LOCOM Liabilities of which: liabilities carried at amortised cost/ LOCOM Total Hedging of which: derivatives carried at amortised cost/ LOCOM of which: sold of which: derivatives carried at amortised cost/ LOCOM Annex V.Part 1.17, Part 2.120 Annex V.Part 2.124 Annex V.Part 1.25, Part 2.120 Annex V.Part 2.124 Annex V.Part 2.133-135 Annex V.Part 2.124 Annex V.Part 2.133-135 Annex V.Part 2.124 Annex V.Part 2.132 Annex V.Part 2.132 005 006 007 008 010 011 020 021 030 040 010 Interest rate Annex V.Part 2.129(a) 020 OTC options Annex V.Part 2.136 030 OTC other Annex V.Part 2.136 040 Organized market options Annex V.Part 2.136 050 Organized market other Annex V.Part 2.136 060 Equity Annex V.Part 2.129(b) 070 OTC options Annex V.Part 2.136 080 OTC other Annex V.Part 2.136 090 Organized market options Annex V.Part 2.136 100 Organized market other Annex V.Part 2.136 110 Foreign exchange and gold Annex V.Part 2.129(c) 120 OTC options Annex V.Part 2.136 130 OTC other Annex V.Part 2.136 140 Organized market options Annex V.Part 2.136 150 Organized market other Annex V.Part 2.136 160 Credit Annex V.Part 2.129(d) 170 Credit default swap Annex V.Part 2.136 180 Credit spread option Annex V.Part 2.136 190 Total return swap Annex V.Part 2.136 200 Other Annex V.Part 2.136 210 Commodity Annex V.Part 2.129(e) 220 Other Annex V.Part 2.129(f) 230 DERIVATIVES-HEDGE ACCOUNTING Annex V.Part 1.22, 26 231 of which: fair value hedges Annex V.Part 2.143 232 of which: cash flow hedges Annex V.Part 2.143 233 of which: cost-price hedges Annex V.Part 2.143, 144 234 of which: hedge in net investments in a foreign operation Annex V.Part 2.143 235 of which: portfolio fair value hedges of interest rate risk Annex V.Part 2.143 236 of which: portfolio cash flow hedges of interest rate risk Annex V.Part 2.143 240 of which: OTC - credit institutions Annex V.Part 1.42(c), 44(e), Part 2.141(a), 142 250 of which: OTC - other financial corporations Annex V.Part 1.42(d), 44(e), Part 2.141(b) 260 of which: OTC - rest Annex V.Part 1.44(e), Part 2.141(c) 11.3 Non-derivative hedging instruments: Breakdown by accounting portfolio and type of hedge References National GAAP compatible IFRS Carrying amount Fair value hedge Cash flow hedge Hedge of net investment in a foreign operation Annex V.Part 2.145 Annex V.Part 2.145 Annex V.Part 2.145 010 020 030 010 Non-derivative financial assets IFRS 7.24A; IFRS 9.6.1; IFRS 9.6.2.2 020 of which: Financial assets held for trading IFRS 9.Appendix A 030 of which: Non-trading financial assets mandatorily at fair value through profit or loss IFRS 9.4.1.4; IFRS 7.8(a)(ii) 040 of which: Financial assets designated at fair value through profit or loss IFRS 9.4.1.5; IFRS 7.8(a)(i) 050 Non-derivative financial liabilities IFRS 7.24A; IFRS 9.6.1; IFRS 9.6.2.2 060 Financial liabilities held for trading IFRS 9.Appendix A 070 Financial liabilities designated at fair value through profit or loss IFRS 9.4.2.1; IFRS 9.6.2.2 080 Financial assets at amortised cost IFRS 9.4.2.1; IFRS 9.6.2.2 F11.3.1 Non-derivative hedging instruments under national GAAP: breakdown by accounting portfolio References National GAAP based on BAD Carrying amount Annex V.Part 2.145 010 Non-derivative financial assets 020 of which: Trading financial assets BAD Article 32-33; Annex V.Part 1.17 030 of which: Non-trading non-derivative financial assets measured at fair value through profit or loss BAD art 36(2) 040 of which: Non-trading non-derivative financial assets measured at fair value to equity Accounting Directive art 8(1)(a), (8) 050 of which: Other non-trading non-derivative financial assets BAD art 37; Accounting Directive Article 12(7); Annex V.Part 1.20 060 Non-derivative financial liabilities 070 of which: Trading financial liabilities Accounting Directive art 8(1)(a),(3),(6) 080 of which: Non-trading non-derivative financial liabilities measured at a cost-based method Accounting Directive art 8(3) F11.4 Hedged items in fair value hedges References National GAAP compatible IFRS Micro-hedges Micro-hedges - Net position hedge Hedge adjustments on micro-hedges Macro hedges Carrying amount Assets or liabilities included in hedge of a net position (before netting) Hedge adjustments included in the carrying amount of assets/liabilities Remaining adjustments for discontinued micro hedges including hedges of net positions Hedged items in portfolio hedge of interest rate risk IFRS 7.24B(a), Annex V.Part 2.146, 147 IFRS 9.6.6.1; IFRS 9.6.6.6; Annex V.Part 2.147, 151 IFRS 7.24B(a)(ii); Annex V.Part 2.148, 149 IFRS 7.24B(a)(v); Annex V.Part 2.148, 150 IFRS 9.6.1.3; IFRS 9.6.6.1; Annex V.Part 2.152 010 020 030 040 050 ASSETS 010 Financial assets measured at fair value through other comprehensive income IFRS 9.4.1.2A; IFRS 7.8(h); Annex V. Part 2.146, 151 020 Interest rate Annex V.Part 2.129(a) 030 Equity Annex V.Part 2.129(b) 040 Foreign exchange and gold Annex V.Part 2.129(c) 050 Credit Annex V.Part 2.129(d) 060 Commodity Annex V.Part 2.129(e) 070 Other Annex V.Part 2.129(f) 080 Financial assets measured at amortised cost IFRS 9.4.1.2A; IFRS 7.8(f); Annex V. Part 2.146, 151 090 Interest rate Annex V.Part 2.129(a) 100 Equity Annex V.Part 2.129(b) 110 Foreign exchange and gold Annex V.Part 2.129(c) 120 Credit Annex V.Part 2.129(d) 130 Commodity Annex V.Part 2.129(e) 140 Other Annex V.Part 2.129(f) LIABILITIES 150 Financial liabilities measured at amortised costs IFRS 9.4.2.1; IFRS 7.8(g); Annex V. Part 2.146, 151 160 Interest rate Annex V.Part 2.129(a) 170 Equity Annex V.Part 2.129(b) 180 Foreign exchange and gold Annex V.Part 2.129(c) 190 Credit Annex V.Part 2.129(d) 200 Commodity Annex V.Part 2.129(e) 210 Other Annex V.Part 2.129(f) 12. Movements in allowances and provisions for credit losses 12.0 Movements in allowances for credit losses and impairment of equity instruments under national GAAP References National GAAP based on BAD CRR article 442(i); Annex V.Part 2.153 Opening balance Increases due to amounts set aside for estimated loan losses during the period Decreases due to amounts reversed for estimated loan losses during the period Decrease in allowance account due to write-offs Transfers between allowances Other adjustments Closing balance Recoveries recorded directly to the statement of profit or loss Value adjustments recorded directly to the statement of profit or loss Amounts written-off directly to the statement of profit or loss Annex V.Part 2.154 Annex V.Part 2.154 Annex V.Part 2.155 Annex V.Part 2.78 010 020 030 040 050 060 070 080 090 100 010 Equity instruments ECB/2013/33 Annex 2.Part 2.4-5 330 Specific allowances for credit risk CRR art 428 (g)(ii) 340 Debt securities Annex V.Part 1.31, 44(b) 350 Central banks Annex V.Part 1.42(a) 360 General governments Annex V.Part 1.42(b) 370 Credit institutions Annex V.Part 1.42(c) 380 Other financial corporations Annex V.Part 1.42(d) 390 Non-financial corporations Annex V.Part 1.42(e) 400 Loans and advances Annex V.Part 1.32, 44(a) 410 Central banks Annex V.Part 1.42(a) 420 General governments Annex V.Part 1.42(b) 430 Credit institutions Annex V.Part 1.42(c) 440 Other financial corporations Annex V.Part 1.42(d) 450 Non-financial corporations Annex V.Part 1.42(e) 460 Households Annex V.Part 1.42(f) 470 General alowances for credit risk CRR art 4(95) 480 Debt securities Annex V.Part 1.31 490 Loans and advances Annex V.Part 1.32 500 General allowance for banking risks BAD art 37.2; CRR art 4(95) 510 Debt securities Annex V.Part 1.31 520 Loans and advances Annex V.Part 1.32 530 Total 12.1 Movements in allowances and provisions for credit losses References National GAAP compatible IFRS Opening balance Increases due to origination and acquisition Decreases due to derecognition Changes due to change in credit risk (net) Changes due to modifications without derecognition (net) Changes due to update in the institution's methodology for estimation (net) Decrease in allowance account due to write-offs Other adjustments Closing balance Recoveries of previously written-off amounts recorded directly to the statement of profit or loss Amounts written-off directly to the statement of profit or loss IFRS 7.35I; Annex V.Part 2.159, 164(b) IFRS 7.35I; Annex V.Part 2.160, 164(b) IFRS 7.35I; IFRS 7.35B(b); Annex V.Part 2.161-162 IFRS 7.35I; IFRS 7.35J; IFRS 9.5.5.12, B5.5.25, B5.5.27; Annex V.Part 2.164(c) IFRS 7.35I; IFRS 7.35B(b); Annex V.Part 2.163 IFRS 7.35I; IFRS 9.5.4.4;IFRS 7.35L; Annex V.Part 2.72, 74, 164(a), 165 IFRS 7.35I; IFRS 7.35B(b); Annex V.Part 2.166 IFRS 9.5.4.4; Annex V.Part 2.165 010 020 030 040 050 070 080 090 100 110 120 010 Allowances for financial assets without increase in credit risk since initial recognition (Stage 1) IFRS 9.5.5.5 020 Debt securities Annex V.Part 1.31, 44(b) 030 Central banks Annex V.Part 1.42(a) 040 General governments Annex V.Part 1.42(b) 050 Credit institutions Annex V.Part 1.42(c) 060 Other financial corporations Annex V.Part 1.42(d) 070 Non-financial corporations Annex V.Part 1.42(e) 080 Loans and advances Annex V.Part 1.32, 44(a) 090 Central banks Annex V.Part 1.42(a) 100 General governments Annex V.Part 1.42(b) 110 Credit institutions Annex V.Part 1.42(c) 120 Other financial corporations Annex V.Part 1.42(d) 130 Non-financial corporations Annex V.Part 1.42(e) 140 Households Annex V.Part 1.42(f) 160 of which: collectively measured allowances IFRS 9.B5.5.1 - B5.5.6; Annex V.Part 2.158 170 of which: individually measured allowances IFRS 9.B5.5.1 - B5.5.6; Annex V.Part 2.158 180 Allowances for debt instruments with significant increase in credit risk since initial recognition but not credit-impaired (Stage 2) IFRS 9.5.5.3 190 Debt securities Annex V.Part 1.31, 44(b) 200 Central banks Annex V.Part 1.42(a) 210 General governments Annex V.Part 1.42(b) 220 Credit institutions Annex V.Part 1.42(c) 230 Other financial corporations Annex V.Part 1.42(d) 240 Non-financial corporations Annex V.Part 1.42(e) 250 Loans and advances Annex V.Part 1.32, 44(a) 260 Central banks Annex V.Part 1.42(a) 270 General governments Annex V.Part 1.42(b) 280 Credit institutions Annex V.Part 1.42(c) 290 Other financial corporations Annex V.Part 1.42(d) 300 Non-financial corporations Annex V.Part 1.42(e) 310 Households Annex V.Part 1.42(f) 330 of which: collectively measured allowances IFRS 9.B5.5.1 - B5.5.6; Annex V.Part 2.158 340 of which: individually measured allowances IFRS 9.B5.5.1 - B5.5.6; Annex V.Part 2.158 350 of which: non-performing Annex V.Part 2.213-232 360 Allowances for credit-impaired debt instruments (Stage 3) IFRS 9.5.5.1, 9. Appendix A 370 Debt securities Annex V.Part 1.31, 44(b) 380 Central banks Annex V.Part 1.42(a) 390 General governments Annex V.Part 1.42(b) 400 Credit institutions Annex V.Part 1.42(c) 410 Other financial corporations Annex V.Part 1.42(d) 420 Non-financial corporations Annex V.Part 1.42(e) 430 Loans and advances Annex V.Part 1.32, 44(a) 440 Central banks Annex V.Part 1.42(a) 450 General governments Annex V.Part 1.42(b) 460 Credit institutions Annex V.Part 1.42(c) 470 Other financial corporations Annex V.Part 1.42(d) 480 Non-financial corporations Annex V.Part 1.42(e) 490 Households Annex V.Part 1.42(f) 500 of which: collectively measured allowances IFRS 9.B5.5.1 - B5.5.6; Annex V.Part 2.158 510 of which: individually measured allowances IFRS 9.B5.5.1 - B5.5.6; Annex V.Part 2.158 520 Total allowance for debt instruments IFRS 7.B8E 530 Commitments and financial guarantees given (Stage 1) IFRS 9.2.1|(g); 2.3(c); 5.5, B2.5; Annex V.Part 2.157 540 Commitments and financial guarantees given (Stage 2) IFRS 9.2.1|(g); 2.3(c); 5.5.3, B2.5; Annex V.Part 2.157 550 of which: non-performing Annex V.Part 2.117 560 Commitments and financial guarantees given (Stage 3) IFRS 9.2.1|(g); 2.3(c); 5.5.1, B2.5; Annex V.Part 2.157 570 Total provisions on commitments and financial guarantees given IFRS 7.B8E; Annex V.Part 2.157 12.2 Transfers between impairment stages (gross basis presentation) References National GAAP compatible IFRS Gross carrying amount / nominal amount Annex V.Part 1.34, Part 2.118, 167, 170 Transfers between Stage 1 and Stage 2 Transfers between Stage 2 and Stage 3 Transfers between Stage 1 and Stage 3 To Stage 2 from Stage 1 To Stage 1 from Stage 2 To Stage 3 from Stage 2 To Stage 2 from Stage 3 To Stage 3 from Stage 1 To Stage 1 from Stage 3 Annex V.Part 2.168-169 010 020 030 040 050 060 010 Debt securities Annex V.Part 1.31, 44(b) 020 Central banks Annex V.Part 1.42(a) 030 General governments Annex V.Part 1.42(b) 040 Credit institutions Annex V.Part 1.42(c) 050 Other financial corporations Annex V.Part 1.42(d) 060 Non-financial corporations Annex V.Part 1.42(e) 070 Loans and advances Annex V.Part 1.32, 44(a) 080 Central banks Annex V.Part 1.42(a) 090 General governments Annex V.Part 1.42(b) 100 Credit institutions Annex V.Part 1.42(c) 110 Other financial corporations Annex V.Part 1.42(d) 120 Non-financial corporations Annex V.Part 1.42(e) 130 Households Annex V.Part 1.42(f) 140 Total debt instruments 150 Commitments and financial guarantees given IFRS 9.2.1|(g); 2.3(c); 5.5.1, 5.5.3, 5.5.5 13. Collateral and guarantees received 13.1 Breakdown of collateral and guarantees by loans and advances other than held for trading Guarantees and collateral Maximum amount of the collateral or guarantee that can be considered Annex V.Part 2.171-172, 174 References National GAAP based on BAD References National GAAP compatible IFRS Loans collateralized by immovable property Other collateralized loans Financial guarantees received Residential Commercial Cash [Debt instruments issued] Rest IFRS 7.36(b) Annex V.Part 2.173(a) Annex V.Part 2.173(a) Annex V.Part 2.173(b) Annex V.Part 2.173(b) Annex V.Part 2.173(c) 010 020 030 040 050 010 Loans and advances Annex V.Part 1.32, 44(a) Annex V.Part 1.32, 44(a) 020 of which: Other financial corporations Annex V.Part 1.42(d) Annex V.Part 1.42(d) 030 of which: Non-financial corporations Annex V.Part 1.42(e) Annex V.Part 1.42(e) 040 of which: Households Annex V.Part 1.42(f) Annex V.Part 1.42(f) 050 of which: lending for house purchase Annex V.Part 2.88(b) Annex V.Part 2.88(b) 13.2 Collateral obtained by taking possession during the period [held at the reporting date] References National GAAP based on BAD References National GAAP compatible IFRS Carrying amount Annex V.Part 2.175 010 010 Non-current assets held-for-sale IFRS 7.38(a) 020 Property, plant and equipment IFRS 7.38(a) 030 Investment property IFRS 7.38(a) 040 Equity and debt instruments IFRS 7.38(a) 050 Other IFRS 7.38(a) 060 Total 13.3 Collateral obtained by taking possession [tangible assets] accumulated References National GAAP based on BAD References National GAAP compatible IFRS Carrying amount 010 010 Foreclosure [tangible assets] Annex V.Part 2.176 IFRS 7.38(a); Annex V.Part 2.176 14. Fair value hierachy: financial instruments at fair value Fair value hierarchy IFRS 13.93 (b) Change in fair value for the period Annex V.Part 2.178 Accumulated change in fair value before taxes Annex V.Part 2.179 References National GAAP based on BAD References National GAAP compatible IFRS Level 1 Level 2 Level 3 Level 2 Level 3 Level 1 Level 2 Level 3 IFRS 13.76 IFRS 13.81 IFRS 13.86 IFRS 13.81 IFRS 13.86, 93(f) IFRS 13.76 IFRS 13.81 IFRS 13.86 010 020 030 040 050 060 070 080 ASSETS 010 Financial assets held for trading IFRS 7.8(a)(ii);IFRS 9.Appendix A 020 Derivatives IFRS 9.Appendix A 030 Equity instruments IAS 32.11, 040 Debt securities Annex V.Part 1.31 050 Loans and advances Annex V.Part 1.32 051 Trading financial assets BAD Article 32-33; Annex V.Part 1.17 052 Derivatives CRR Annex II; Annex V.Part 1.17 053 Equity instruments ECB/2013/33; Annex 2.Part 2.4-5 054 Debt securities Annex V.Part 1.31 055 Loans and advances Annex V.Part 1.32 056 Non-trading financial assets mandatorily at fair value through profit or loss IFRS 9.4.1.4; IFRS 7.8(a)(ii) 057 Equity instruments IAS 32.11 058 Debt securities Annex V.Part 1.31 059 Loans and advances Annex V.Part 1.32 060 Financial assets designated at fair value through profit or loss Accounting Directive art 8(1)(a), (6); IAS 39.9 IFRS 7.8(a)(i); IFRS 9.4.1.5 070 Equity instruments ECB/2013/33 Annex 2.Part 2.4-5 IAS 32.11 080 Debt securities Annex V.Part 1.31 Annex V.Part 1.31 090 Loans and advances Annex V.Part 1.32 Annex V.Part 1.32 101 Financial assets at fair value through other comprehensive income IFRS 7.8 (h); IFRS 9.4.1.2A 102 Equity instruments IAS 32.11 103 Debt securities Annex V.Part 1.31 104 Loans and advances Annex V.Part 1.32 121 Non-trading non-derivative financial assets measured at fair value through profit or loss Accounting Directive art 8(1)(a), (4) 122 Equity instruments ECB/2013/33 Annex 2.Part 2.4-5 123 Debt securities Annex V.Part 1.31 124 Loans and advances Accounting Directive art 8(1)(a), (4)(b); Annex V.Part 1.32 125 Non-trading non-derivative financial assets measured at fair value to equity Accounting Directive art 8(1)(a), (6),(8) 126 Equity instruments ECB/2013/33 Annex 2.Part 2.4-5 127 Debt securities Annex V.Part 1.31 128 Loans and advances Accounting Directive art 8(1)(a), (4)(b); Annex V.Part 1.32 140 Derivatives  Hedge accounting Accounting Directive art 8(1)(a), (6), (8); IAS 39.9; Annex V.Part 1.22 IFRS 9.6.2.1; Annex V.Part 1.22 LIABILITIES 150 Financial liabilities held for trading Accounting Directive art 4art 8(1)(a), (6); IAS 39.9, AG 14-15 IFRS 7.8 (e) (ii); IFRS 9.BA.6 160 Derivatives CRR Annex II IFRS 9.BA.7(a) 170 Short positions IFRS 9.BA.7(b) 180 Deposits ECB/2013/33 Annex 2.Part 2.9; Annex V.Part 1.30 ECB/2013/33 Annex 2.Part 2.9; Annex V.Part 1.36 190 Debt securities issued Annex V.Part 1.31 Annex V.Part 1.37 200 Other financial liabilities Annex V.Part 1.32-34 Annex V.Part 1.38-41 201 Trading financial liabilities Accounting Directive art 8(1)(a),(3),(6) 202 Derivatives CRR Annex II; Annex V.Part 1.25, 27 203 Short positions 204 Deposits ECB/2013/33 Annex 2.Part 2.9; Annex V.Part 1.36 205 Debt securities issued Annex V.Part 1.37 206 Other financial liabilities Annex V.Part 1.38-41 210 Financial liabilities designated at fair value through profit or loss Accounting Directive art 8(1)(a), (6); IAS 39.9 IFRS 7.8 (e) (i); IFRS 9.4.1.5 220 Deposits ECB/2013/33 Annex 2.Part 2.9; Annex V.Part 1.36 ECB/2013/33 Annex 2.Part 2.9; Annex V.Part 1.36 230 Debt securities issued Annex V.Part 1.37 Annex V.Part 1.37 240 Other financial liabilities Annex V.Part 1.38-41 Annex V.Part 1.38-41 250 Derivatives  Hedge accounting Accounting Directive art art 8(1)(a), (6), (8)(1)(a); IAS 39.9; Annex V.Part 1.26 IFRS 9.6.2.1; Annex V.Part 1.26 15. Derecognition and financial liabilities associated with transferred financial assets Transferred financial assets entirely recognized Transferred financial assets recognized to the extent of the instution's continuing involvement Principal amount outstanting of transferred financial assets entirely derecognised for which the intitution retains servicing rights Amounts derecognised for capital purposes Transferred assets Associated liabilities ITS V.Part 2.181 Principal amount outstanding of the original assets Carrying amount of assets still recognised [continuing involvement] Carrying amount of associated liabilites Carrying amount Of which: securitizations Of which: repurchase agreements Carrying amount Of which: securitizations Of which: repurchase agreements References National GAAP compatible IFRS IFRS 7.42D.(e), Annex V.Part 1.27 IFRS 7.42D(e); CRR art 4(1)(61) IFRS 7.42D(e); Annex V.Part 2.183-184 IFRS 7.42D(e) IFRS 7.42D.(e) IFRS 7.42D(e); Annex V.Part 2.183-184 IFRS 7.42D(f) IFRS 7.42D(f); Annex V.Part 1.27, Part 2.181 CRR art 109; Annex V.Part 2.182 References National GAAP based on BAD Annex V.Part 1.27-28 CRR art 4(61) Annex V.Part 2.183-184 CRR art 4(61) Annex V.Part 2.183-184 CRR art 109; Annex V.Part 2.182 010 020 030 040 050 060 070 080 090 100 110 010 Financial assets held for trading IFRS 7.8(a)(ii);IFRS 9.Appendix A 020 Equity instruments IAS 32.11 030 Debt securities Annex V.Part 1.31 040 Loans and advances Annex V.Part 1.32 041 Trading financial assets Accounting Directive art 8(1)(a), (6); Annex V.Part 1.15 042 Equity instruments ECB/2013/33 Annex 2.Part 2.4-5 043 Debt securities Annex V.Part 1.31 044 Loans and advances Annex V.Part 1.32 045 Non-trading financial assets mandatorily at fair value through profit or loss IFRS 9.4.1.4 046 Equity instruments IAS 32.11 047 Debt securities Annex V.Part 1.31 048 Loans and advances Annex V.Part 1.32 050 Financial assets designated at fair value through profit or loss Accounting Directive art 8(1)(a), (6); IAS 39.9 IFRS 7.8(a)(i); IFRS 9.4.1.5 060 Equity instruments ECB/2013/33 Annex 2.Part 2.4-5 IAS 32.11 070 Debt securities Annex V.Part 1.31 Annex V.Part 1.31 080 Loans and advances Annex V.Part 1.32 Annex V.Part 1.32 091 Financial assets at fair value through other comprehensive income IFRS 7.8(h); IFRS 9.4.1.2A 092 Equity instruments IAS 32.11 093 Debt securities Annex V.Part 1.31 094 Loans and advances Annex V.Part 1.32 121 Non-trading non-derivative financial assets measured at fair value through profit or loss Accounting Directive art 8(1)(a), (4) 122 Equity instruments ECB/2013/33 Annex 2.Part 2.4-5 123 Debt securities Annex V.Part 1.31 124 Loans and advances Accounting Directive art 8(1)(a), (4)(b); part 1.14, part 3.35 125 Non-trading non-derivative financial assets measured at fair value to equity Accounting Directive art 8(1)(a), (8)(2) 126 Equity instruments ECB/2013/33 Annex 2.Part 2.4-5 127 Debt securities Annex V.Part 1.31 128 Loans and advances Accounting Directive art 8(1)(a), (4)(b);part 1.14, part 3.35 131 Financial assets at amortised cost Accounting Directive art 42a(4)(b),(5a); IAS 39.9 IFRS 7.8 (f); IFRS 9.4.1.2 132 Debt securities Annex V.Part 1.24, 26 Annex V.Part 1.31 133 Loans and advances Annex V.Part 1.24, 27 Annex V.Part 1.32 181 Non-trading non-derivative financial assets measured at a cost-based method BAD art 37.1; art 42a(4)(b); Annex V.Part 1.16 200 Equity instruments ECB/2013/33 Annex 2.Part 2.4-5 182 Debt securities Annex V.Part 1.31 183 Loans and advances Annex V.Part 1.32 184 Other non-trading non-derivative financial assets BAD art 35-37 185 Equity instruments ECB/2013/33 Annex 2.Part 2.4-5 186 Debt securities Annex V.Part 1.31 187 Loans and advances Annex V.Part 1.32 190 Total 16. Breakdown of selected statement of profit or loss items 16.1 Interest income and expenses by instrument and counterparty sector References National GAAP based on BAD References National GAAP compatible IFRS Current period Income Expenses Annex V.Part 2.187, 189 Annex V.Part 2.188, 190 010 020 010 Derivatives -Trading CRR Annex II; Annex V.Part 2.193 IFRS 9.Appendix A, .BA.1, .BA.6; Annex V.Part 2.193 015 of which: interest income from derivatives in economic hedges Annex V.Part 2.193 Annex V.Part 2.193 020 Debt securities Annex V.Part 1.31, 44(b) Annex V.Part 1.31, 44(b) 030 Central banks Annex V.Part 1.42(a) Annex V.Part 1.42(a) 040 General governments Annex V.Part 1.42(b) Annex V.Part 1.42(b) 050 Credit institutions Annex V.Part 1.42(c) Annex V.Part 1.42(c) 060 Other financial corporations Annex V.Part 1.42(d) Annex V.Part 1.42(d) 070 Non-financial corporations Annex V.Part 1.42(e) Annex V.Part 1.42(e) 080 Loans and advances Annex V.Part 1.32, 44(a) Annex V.Part 1.32, 44(a) 090 Central banks Annex V.Part 1.42(a) Annex V.Part 1.42(a) 100 General governments Annex V.Part 1.42(b) Annex V.Part 1.42(b) 110 Credit institutions Annex V.Part 1.42(c) Annex V.Part 1.42(c) 120 Other financial corporations Annex V.Part 1.42(d) Annex V.Part 1.42(d) 130 Non-financial corporations Annex V.Part 1.42(e) Annex V.Part 1.42(e) 140 Households Annex V.Part 1.42(f) Annex V.Part 1.42(f) 150 Other assets Annex V.Part 1.51 Annex V.Part 2.5 160 Deposits ECB/2013/33 Annex 2.Part 2.9; Annex V.Part 1.36 ECB/2013/33 Annex 2.Part 2.9; Annex V.Part 1.36 170 Central banks Annex V.Part 1.42(a) Annex V.Part 1.42(a) 180 General governments Annex V.Part 1.42(b) Annex V.Part 1.42(b) 190 Credit institutions Annex V.Part 1.42(c) Annex V.Part 1.42(c) 200 Other financial corporations Annex V.Part 1.42(d) Annex V.Part 1.42(d) 210 Non-financial corporations Annex V.Part 1.42(e) Annex V.Part 1.42(e) 220 Households Annex V.Part 1.42(f) Annex V.Part 1.42(f) 230 Debt securities issued Annex V.1.37 Annex V.Part 1.37 240 Other financial liabilities Annex V.Part 1.32-34, Part 2.191 Annex V.Part 1.32-34, Part 2.191 250 Derivatives - Hedge accounting, interest rate risk Annex V.Part 2.192 Annex V.Part 2.192 260 Other Liabilities Annex V.Part 1.38-41 Annex V.Part 1.38-41 270 INTEREST BAD art 27.Vertical layout(1), (2) IAS 1.97 280 of which: interest-income on credit impaired financial assets IFRS 9.5.4.1; .B5.4.7; Annex V.Part 2.194 16.2 Gains or losses on derecognition of financial assets and liabilities not measured at fair value through profit or loss by instrument References National GAAP based on BAD References National GAAP compatible IFRS Current period Annex V. Part 2.195-196 010 010 Equity instruments ECB/2013/33 Annex 2.Part 2.4-5 Annex V.Part 1.28 020 Debt securities Annex V.Part 1.31 Annex V.Part 1.31 030 Loans and advances Annex V.Part 1.32 Annex V.Part 1.32 040 Deposits ECB/2013/33 Annex 2.Part 2.9; Annex V.Part 1.36 ECB/2013/33 Annex 2.Part 2.9; Annex V.Part 1.36 050 Debt securities issued Annex V.Part 1.37 Annex V.Part 1.37 060 Other financial liabilities Annex V.Part 1.38-41 Annex V.Part 1.38-41 070 GAINS OR (-) LOSSES ON DERECOGNITION OF FINANCIAL ASSETS AND LIABILITIES NOT MEASURED AT FAIR VALUE THROUGH PROFIT OR LOSS, NET BAD art 27.Vertical layout(6); Annex V.Part 2.45 Annex V.Part 2.45 16.3 Gains or losses on financial assets and liabilities held for trading and trading financial assets and trading financial liabilities by instrument References National GAAP based on BAD References National GAAP compatible IFRS Current period Annex V. Part 2.197-198 010 010 Derivatives IFRS 9.Appendix A, .BA.1, .BA.7(a) 015 of which: Economic hedges with use of the fair value option IFRS 9.6.7.1; IFRS 7.9(d); Annex V.Part 2.199 020 Equity instruments IAS 32.11 030 Debt securities Annex V.Part 1.31 040 Loans and advances Annex V.Part 1.32 050 Short positions IFRS 9.BA.7(b) 060 Deposits ECB/2013/33 Annex 2.Part 2.9; Annex V.Part 1.36 070 Debt securities issued Annex V.Part 1.37 080 Other financial liabilities Annex V.Part 1.38-41 090 GAINS OR (-) LOSSES ON FINANCIAL ASSETS AND LIABILITIES HELD FOR TRADING, NET IFRS 9.Appendix A, .BA.6;IFRS 7.20(a)(i) 095 of which: gains and losses due to the reclassification of assets at amortised cost IFRS 9.5.6.2; annex V.Part 2.199 100 Derivatives CRR Annex II 110 Equity instruments ECB/2013/33 Annex 2.Part 2.4-5 120 Debt securities Annex V.Part 1.31 130 Loans and advances Annex V.Part 1.32 140 Short positions 150 Deposits ECB/2013/33 Annex 2.Part 2.9; Annex V.Part 1.36 160 Debt securities issued Annex V.Part 1.37 170 Other financial liabilities Annex V.Part 1.38-41 180 GAINS OR (-) LOSSES ON TRADING FINANCIAL ASSETS AND LIABILITIES, NET BAD art 27.Vertical layout(6); Annex V.Part 1.17 16.4 Gains or losses on financial assets and liabilities held for trading and trading financial assets and trading financial liabilities by risk References National GAAP based on BAD References National GAAP compatible IFRS Current period 010 010 Interest rate instruments and related derivatives Annex V.Part 2.200(a) 020 Equity instruments and related derivatives Annex V.Part 2.200(b) 030 Foreign exchange trading and derivatives related with foreign exchange and gold Annex V.Part 2.200(c) 040 Credit risk instruments and related derivatives Annex V.Part 2.200(d) 050 Derivatives related with commodities Annex V.Part 2.200(e) 060 Other Annex V.Part 2.200(f) 070 GAINS OR (-) LOSSES ON FINANCIAL ASSETS AND LIABILITIES HELD FOR TRADING, NET BAD art 27.Vertical layout(6) IFRS 7.20(a)(i) 080 Interest rate instruments and related derivatives Annex V.Part 2.200(a) 090 Equity instruments and related derivatives Annex V.Part 2.200(b) 100 Foreign exchange trading and derivatives related with foreign exchange and gold Annex V.Part 2.200(c) 110 Credit risk instruments and related derivatives Annex V.Part 2.200(d) 120 Derivatives related with commodities Annex V.Part 2.200(e) 130 Other Annex V.Part 2.200(f) 140 GAINS OR (-) LOSSES ON TRADING FINANCIAL ASSETS AND LIABILITIES, NET BAD art 27.Vertical layout(6) 16.4.1 Gains or losses on non-trading financial assets mandatorily at fair value through profit or loss by instrument References National GAAP based on BAD References National GAAP compatible IFRS Current period Annex V.Part 2.201 010 020 Equity instruments IAS 32.11 030 Debt securities Annex V.Part 1.31 040 Loans and advances Annex V.Part 1.32 090 GAINS OR (-) LOSSES ON NON-TRADING FINANCIAL ASSETS MANDATORILY AT FAIR VALUE THROUGH PROFIT AND LOSS, NET IFRS 7.20(a)(i) 100 of which: gains and losses due to the reclassification of assets at amortised cost IFRS 9.6.5.2; Annex V.Part 2.202 16.5 Gains or losses on financial assets and liabilities designated at fair value through profit or loss by instrument References National GAAP based on BAD References National GAAP compatible IFRS Current period Changes in fair value due to credit risk Annex V.Part 2.203 Annex V.Part 2.203 010 020 010 Equity instruments ECB/2013/33 Annex 2.Part 2.4-5 IAS 32.11 020 Debt securities Annex V.Part 1.31 Annex V.Part 1.31 030 Loans and advances Annex V.Part 1.32 Annex V.Part 1.32 040 Deposits ECB/2013/33 Annex 2.Part 2.9; Annex V.Part 1.36 ECB/2013/33 Annex 2.Part 2.9; Annex V.Part 1.36 050 Debt securities issued Annex V.Part 1.37 Annex V.Part 1.37 060 Other financial liabilities Annex V.Part 1.38-41 Annex V.Part 1.38-41 070 GAINS OR (-) LOSSES ON FINANCIAL ASSETS AND LIABILITIES DESIGNATED AT FAIR VALUE THROUGH PROFIT OR LOSS, NET BAD art 27.Vertical layout(6) IFRS 7.20(a)(i) 071 of which: gains or (-) losses upon designation of financial assets and liabilities designated at fair value through profit or loss for hedging purposes, net IFRS 9.6.7;IFRS 7.24G(b); Annex V.Part 2.204 072 of which: gains or (-) losses after designation on financial assets and liabilities designated at fair value through profit or loss for hedging purposes, net IFRS 9.6.7; IFRS 7.20(a)(i); Annex V.Part 2.204 080 Equity instruments ECB/2013/33 Annex 2.Part 2.4-5 090 Debt securities Annex V.Part 1.31 100 Loans and advances Annex V.Part 1.32 110 Deposits ECB/2013/33 Annex 2.Part 2.9; Annex V.Part 1.36 120 Debt securities issued Annex V.Part 1.37 130 Other financial liabilities Annex V.Part 1.38-41 140 GAINS OR (-) LOSSES ON NON-TRADING FINANCIAL ASSETS AND LIABILITIES, NET BAD art 27.Vertical layout(6) 16.6 Gains or losses from hedge accounting References National GAAP based on BAD Annex V.Part 2.207 References National GAAP compatible IFRS Current period Annex V.Part 2.205 010 010 Fair value changes of the hedging instrument [including discontinuation] Accounting Directive art 8(1)(a), (6), (8)(a) IFRS 7.24A(c);IFRS 7.24C(b)(vi) 020 Fair value changes of the hedged item attributable to the hedged risk Accounting Directive art 8(1)(a), (6), (8)(a) IFRS 9.6.3.7; .6.5.8; .B6.4.1; IFRS 7.24B(a)(iv); IFRS 7.24C(b)(vi); Annex V.Part 2.206 030 Ineffectiveness in profit or loss from cash flow hedges Accounting Directive art 8(1)(a), (6), (8)(a) IFRS 7.24C(b)ii; IFRS 7.24C(b)(vi) 040 Ineffectiveness in profit or loss from hedges of net investments in foreign operations Accounting Directive art 8(1)(a) IFRS 7.24C(b)(ii); IFRS 7.24C(b)(vi) 050 GAINS OR (-) LOSSES FROM HEDGE ACCOUNTING, NET Accounting Directive art 8(1)(a), (6), (8)(a) 16.7 Impairment on non-financial assets Current period References National GAAP based on BAD References National GAAP compatible IFRS Additions Reversals Accumulated impairment Annex V.Part 2.208 Annex V.Part 2.208 010 020 040 060 Impairment or (-) reversal of impairment of investments in subsidaries, joint ventures and associates BAD art 27.Vertical layout(13)-(14) IAS 28.40-43 070 Subsidiaries IFRS 10 Appendix A 080 Joint ventures IAS 28.3 090 Associates IAS 28.3 100 Impairment or (-) reversal of impairment on non-financial assets IAS 36.126(a),(b) 110 Property, plant and equipment BAD art 27.Vertical layout(9) IAS 16.73(e)(v-vi) 120 Investment properties BAD art 27.Vertical layout(9) IAS 40.79(d)(v) 130 Goodwill BAD art 27.Vertical layout(9) IAS 36.10b; IAS 36.88-99, 124; IFRS 3 Appendix B67(d)(v) 140 Other intangible assets BAD art 27.Vertical layout(9) IAS 38.118(e)(iv)(v) 145 Other IAS 36.126(a),(b) 150 TOTAL 17. Reconciliation between Accounting and CRR scope of consolidation: Balance Sheet 17.1 Assets References National GAAP based on BAD References National GAAP compatible IFRS Accounting scope of consolidation [Carrying amount] Annex V.Part 1.27-28, Part 2.209 010 010 Cash, cash balances at central banks and other demand deposits BAD art 4.Assets(1) IAS 1.54 (i) 020 Cash on hand Annex V.Part 2.1 Annex V.Part 2.1 030 Cash balances at central banks BAD art 13(2); Annex V.Part 2.2 Annex V.Part 2.2 040 Other demand deposits Annex V.Part 2.3 Annex V.Part 2.3 050 Financial assets held for trading Accounting Directive art 8(1)(a), (5); IAS 39.9 IFRS 7.8(a)(ii);IFRS 9.Appendix A 060 Derivatives CRR Annex II IFRS 9.Appendix A 070 Equity instruments ECB/2013/33 Annex 2.Part 2.4-5 IAS 32.11 080 Debt securities Annex V.Part 1.24, 26 Annex V.Part 1.31 090 Loans and advances Annex V.Part 1.24, 27 Annex V.Part 1.32 091 Trading financial assets BAD Article 32-33; Annex V.Part 1.17 092 Derivatives CRR Annex II; Annex V.Part 1.17 093 Equity instruments ECB/2013/33 Annex 2.Part 2.4-5 094 Debt securities Annex V.Part 1.31 095 Loans and advances Annex V.Part 1.32 096 Non-trading financial assets mandatorily at fair value through profit or loss IFRS 9.4.1.4 097 Equity instruments IAS 32.11 098 Debt securities Annex V.Part 1.31 099 Loans and advances Annex V.Part 1.32 100 Financial assets designated at fair value through profit or loss Accounting Directive art 8(1)(a), (6) IFRS 7.8(a)(i); IFRS 9.4.1.5 110 Equity instruments IAS 32.11;ECB/2013/33 Annex 2.Part 2.4-5 120 Debt securities Annex V.Part 1.31 Annex V.Part 1.31 130 Loans and advances Annex V.Part 1.32 Annex V.Part 1.32 141 Financial assets at fair value through other comprehensive income IFRS 7.8(h); IFRS 9.4.1.2A 142 Equity instruments IAS 32.11 143 Debt securities Annex V.Part 1.31 144 Loans and advances Annex V.Part 1.32 171 Non-trading non-derivative financial assets measured at fair value through profit or loss BAD art 36(2) 172 Equity instruments ECB/2013/33 Annex 2.Part 2.4-5 173 Debt securities Annex V.Part 1.31 174 Loans and advances Accounting Directive art 8(1)(a), (4)(b); Annex V.Part 1.32 175 Non-trading non-derivative financial assets measured at fair value to equity Accounting Directive art 8(1)(a), (8) 176 Equity instruments ECB/2013/33 Annex 2.Part 2.4-5 177 Debt securities Annex V.Part 1.31 178 Loans and advances Accounting Directive art 8(1)(a), (4)(b); Annex V.Part 1.32 181 Financial assets at amortised cost IFRS 7.8(f); IFRS 9.4.1.2 182 Debt securities Annex V.Part 1.31 183 Loans and advances Annex V.Part 1.32 231 Non-trading non-derivative financial assets measured at a cost-based method BAD art 35;Accounting Directive Article 6(1)(i) and Article 8(2); Annex V.Part1.18, 19 380 Equity instruments ECB/2013/33 Annex 2.Part 2.4-5 232 Debt securities Annex V.Part 1.31 233 Loans and advances Annex V.Part 1.32 234 Other non-trading non-derivative financial assets BAD art 37; Accounting Directive Article 12(7); Annex V.Part 1.20 235 Equity instruments ECB/2013/33 Annex 2.Part 2.4-5 236 Debt securities Annex V.Part 1.31 237 Loans and advances Annex V.Part 1.32 240 Derivatives  Hedge accounting Accounting Directive art 8(1)(a), (6), (8); IAS 39.9; Annex V.Part 1.22 IFRS 9.6.2.1; Annex V.Part 1.22 250 Fair value changes of the hedged items in portfolio hedge of interest rate risk Accounting Directive art 8(5), (6); IAS 39.89A (a) IAS 39.89A(a); IFRS 9.6.5.8 260 Investments in subsidaries, joint ventures and associates BAD art 4.Assets(7)-(8); Accounting Directive art 2(2); Annex V.Part 1.21, Part 2.4, 210 IAS 1.54(e); Annex V.Part 1.21, Part 2.4, 210 270 Assets under reinsurance and insurance contracts Annex V.Part 2.211 IFRS 4.IG20.(b)-(c); Annex V.Part 2.211 280 Tangible assets BAD art 4.Assets(10) 290 Intangible assets BAD art 4.Assets(9); CRR art 4(1)(115) IAS 1.54(c); CRR art 4(1)(115) 300 Goodwill BAD art 4.Assets(9); CRR art 4(1)(113) IFRS 3.B67(d); CRR art 4(1)(113) 310 Other intangible assets BAD art 4.Assets(9) IAS 38.8,118 320 Tax assets IAS 1.54(n-o) 330 Current tax assets IAS 1.54(n); IAS 12.5 340 Deferred tax assets Accounting Directive art 17(1)(f); CRR art 4(1)(106) IAS 1.54(o); IAS 12.5; CRR art 4(1)(106) 350 Other assets Annex V.Part 2.5, 6 Annex V.Part 2.5 360 Non-current assets and disposal groups classified as held for sale IAS 1.54(j); IFRS 5.38, Annex V.Part 2.6 365 (-) Haircuts for trading assets valued at fair value Annex V Part 1.29 370 TOTAL ASSETS BAD art 4 Assets IAS 1.9(a), IG 6 17.2 Off-balance sheet exposures: Loan commitments, financial guarantees and other commitments given References National GAAP based on BAD References National GAAP compatible IFRS Accounting scope of consolidation [Nominal amount] Annex V.Part 2.118, 209 010 010 Loan commitments given CRR Annex I; Annex V.Part 1.44(g), Part 2.112, 113 CRR Annex I; Annex V.Part 1.44(g), Part 2.102-105, 113, 116 020 Financial guarantees given CRR Annex I; Annex V.Part 1.44(f), Part 2.112, 114 IFRS 4 Annex A; CRR Annex I; Annex V.Part 1.44(f), Part 2.102-105, 114, 116 030 Other Commitments given CRR Annex I; Annex V.Part 1.44(g), Part 2.112, 115 CRR Annex I; Annex V.Part 1.44(g), Part 2.102-105, 115, 116 040 OFF-BALANCE SHEET EXPOSURES 17.3 Liabilities and equity References National GAAP based on BAD References National GAAP compatible IFRS Accounting scope of consolidation [Carrying amount] Annex V.Part 1.27-28, Part 2.209 010 010 Financial liabilities held for trading IFRS 7.8 (e) (ii); IFRS 9.BA.6 020 Derivatives IFRS 9.Appendix A; IFRS 9.4.2.1(a); IFRS 9.BA.7(a) 030 Short positions IFRS 9.BA7(b) 040 Deposits ECB/2013/33 Annex 2.Part 2.9; Annex V.Part 1.36 050 Debt securities issued Annex V.Part 1.37 060 Other financial liabilities Annex V.Part 1.38-41 061 Trading financial liabilities Accounting Directive art 8(1)(a),(3),(6) 062 Derivatives CRR Annex II; Annex V.Part 1.25, 27 063 Short positions 064 Deposits ECB/2013/33 Annex 2.Part 2.9; Annex V.Part 1.36 065 Debt securities issued Annex V.Part 1.37 066 Other financial liabilities Annex V.Part 1.38-41 070 Financial liabilities designated at fair value through profit or loss Accounting Directive art 8(1)(a), (6); IAS 39.9 IFRS 7.8 (e)(i); IFRS 9.4.2.2 080 Deposits ECB/2013/33 Annex 2.Part 2.9; Annex V.Part 1.36 ECB/2013/33 Annex 2.Part 2.9; Annex V.Part 1.36 090 Debt securities issued Annex V.Part 1.37 Annex V.Part 1.37 100 Other financial liabilities Annex V.Part 1.38-41 Annex V.Part 1.38-41 110 Financial liabilities measured at amortised cost Accounting Directive art 8(3), (6); IAS 39.47 IFRS 7.8(g); IFRS 9.4.2.1 120 Deposits ECB/2013/33 Annex 2.Part 2.9; Annex V.Part 1.30 ECB/2013/33 Annex 2.Part 2.9; Annex V.Part 1.36 130 Debt securities issued Annex V.Part 1.31 Annex V.Part 1.37 140 Other financial liabilities Annex V.Part 1.32-34 Annex V.Part 1.38-41 141 Non-trading non-derivative financial liabilities measured at a cost-based method Accounting Directive art 8(3) 142 Deposits ECB/2013/33 Annex 2.Part 2.9; Annex V.Part 1.36 143 Debt securities issued Annex V.Part 1.37 144 Other financial liabilities Annex V.Part 1.38-41 150 Derivatives  Hedge accounting Accounting Directive art 8(1)(a), (6), (8)(a); Annex V.Part 1.26 IFRS 9.6.2.1; Annex V.Part 1.26 160 Fair value changes of the hedged items in portfolio hedge of interest rate risk Accounting Directive art 8(5), (6); Annex V.Part 2.8; IAS 39.89A(b) IAS 39.89A(b), IFRS 9.6.5.8 170 Liabilities under insurance and reinsurance contracts Annex V.Part 2.212 IFRS 4.IG20(a); Annex V.Part 2.212 180 Provisions BAD art 4.Liabilities(6) IAS 37.10; IAS 1.54(l) 190 Tax liabilities IAS 1.54(n-o) 200 Current tax liabilities IAS 1.54(n); IAS 12.5 210 Deferred tax liabilities Accounting Directive art 17(1)(f); CRR art 4(1)(108) IAS 1.54(o); IAS 12.5; CRR art 4(1)(108) 220 Share capital repayable on demand IAS 32 IE 33; IFRIC 2; Annex V.Part 2.12 230 Other liabilities Annex V.Part 2.13 Annex V.Part 2.13 240 Liabilities included in disposal groups classified as held for sale IAS 1.54 (p); IFRS 5.38, Annex V.Part 2.14 245 Haircuts for trading liabilities valued at fair value Annex V Part 1.29 250 LIABILITIES IAS 1.9(b);IG 6 260 Capital BAD art 4.Liabilities(9), BAD art 22 IAS 1.54(r), BAD art 22 270 Share premium BAD art 4.Liabilities(10); CRR art 4(124) IAS 1.78(e); CRR art 4(1)(124) 280 Equity instruments issued other than capital Annex V.Part 2.18-19 Annex V.Part 2.18-19 290 Other equity Annex V.Part 2.20 IFRS 2.10; Annex V.Part 2.20 300 Accumulated other comprehensive income CRR art 4(1)(100) CRR art 4(1)(100) 310 Retained earnings CRR art 4(1)(123) CRR art 4(1)(123) 320 Revaluation reserves BAD art 4.Liabilities(12) IFRS 1.33, D5-D8 325 Fair value reserves Accounting Directive art 8(1)(a) 330 Other reserves BAD art 4.Liabilities (11)-(13) IAS 1.54; IAS 1.78 (e) 335 First consolidation differences Accounting Directive art 24(3)(c) 340 (-) Treasury shares Accounting Directive Annex III Annex III Assets D(III)(2); BAD art 4 Assets (12); Annex V.Part 2.20 IAS 1.79(a)(vi); IAS 32.33-34, AG 14, AG 36; Annex V.Part 2.28 350 Profit or loss attributable to owners of the parent BAD art 4.Liabilities(14) IFRS 10.B94 360 (-) Interim dividends CRR Article 26 (2) IAS 32.35 370 Minority interests [Non-controlling interests] Accounting Directive art 24(4) IAS 1.54(q); IFRS 10.22, .B94 380 TOTAL EQUITY IAS 1.9(c), IG 6 390 TOTAL EQUITY AND TOTAL LIABILITIES BAD art 4.Liabilities IAS 1.IG6 18. Information on performing and non-performing exposures Gross carrying amount / Nominal amount Accumulated impairment, accumulated negative changes in fair value due to credit risk and provisions Maximum amount of the collateral or guarantee that can be considered Annex V. Part 2.119 Performing Non-performing Performing exposures - Accumulated impairment and provisions Non-performing exposures - Accumulated impairment, accumulated negative changes in fair value due to credit risk and provisions Collateral received and financial guarantees received Not past due or Past due <= 30 days Past due > 30 days <= 90 days Unlikely to pay that are not past-due or past-due < = 90 days Past due > 90 days <= 180 days Past due > 180 days <= 1 year Past due > 1 year <= 5 years Past due > 5 years Of which: defaulted Of which: impaired Unlikely to pay that are not past-due or past-due < = 90 days Past due > 90 days <= 180 days Past due > 180 days <= 1 year Past due > 1 year < = 5 year Past due > 5 years Collateral received on non-performing exposues Financial guarantees received on non-performing exposures 010 020 030 055 060 070 080 090 100 105 110 120 130 140 150 160 170 180 190 195 200 210 References National GAAP compatible IFRS Annex V. Part 1.34, Part 2.118, 221 Annex V. Part 2. 213-216, 223-239 Annex V. Part 2. 222, 235 Annex V. Part 2. 222, 235 Annex V. Part 2. 213-216, 223-239 Annex V. Part 2. 222, 235-236 Annex V. Part 2. 222, 235-236 Annex V. Part 2. 222, 235-236 Annex V. Part 2. 222, 235-236 Annex V. Part 2. 222, 235-236 CRR art 178; Annex V.Part 2.238(b) IFRS 9.5.5.1; IFRS 9.Appendix A; Annex V.Part 2.237(a) Annex V. Part 2. 238 Annex V. Part 2. 238 Annex V. Part 2. 238 Annex V. Part 2. 236, 238 Annex V. Part 2. 236, 238 Annex V. Part 2. 236, 238 Annex V. Part 2. 236, 238 Annex V. Part 2. 236, 238 Annex V. Part 2. 239 Annex V. Part 2. 239 References National GAAP based on BAD Annex V. Part 1.34, Part 2.118, 221 Annex V. Part 2. 213-216, 223-239 Annex V. Part 2. 222, 235 Annex V. Part 2. 222, 235 Annex V. Part 2. 213-216, 223-239 Annex V. Part 2. 222, 235-236 Annex V. Part 2. 222, 235-236 Annex V. Part 2. 222, 235-236 Annex V. Part 2. 222, 235-236 Annex V. Part 2. 222, 235-236 CRR art 178; Annex V.Part 2.238(b) CRR art 4(95); Annex V.Part 2.237(a) Annex V. Part 2. 238 Annex V. Part 2. 238 Annex V. Part 2. 238 Annex V. Part 2. 236, 238 Annex V. Part 2. 236, 238 Annex V. Part 2. 236, 238 Annex V. Part 2. 236, 238 Annex V. Part 2. 236, 238 Annex V. Part 2. 239 Annex V. Part 2. 239 010 Debt securities Annex V.Part 1.31, 44(b) Annex V.Part 1.31, 44(b) 020 Central banks Annex V.Part 1.42(a) Annex V.Part 1.42(a) 030 General governments Annex V.Part 1.42(b) Annex V.Part 1.42(b) 040 Credit institutions Annex V.Part 1.42(c) Annex V.Part 1.42(c) 050 Other financial corporations Annex V.Part 1.42(d) Annex V.Part 1.42(d) 060 Non-financial corporations Annex V.Part 1.42(e) Annex V.Part 1.42(e) 070 Loans and advances Annex V.Part 1.32, 44(a) Annex V.Part 1.32, 44(a) 080 Central banks Annex V.Part 1.42(a) Annex V.Part 1.42(a) 090 General governments Annex V.Part 1.42(b) Annex V.Part 1.42(b) 100 Credit institutions Annex V.Part 1.42(c) Annex V.Part 1.42(c) 110 Other financial corporations Annex V.Part 1.42(d) Annex V.Part 1.42(d) 120 Non-financial corporations Annex V.Part 1.42(e) Annex V.Part 1.42(e) 130 Of which: Small and Medium-sized Enterprises SME Art 1 2(a) SME Art 1 2(a) 140 Of which: Loans collateralised by commercial immovable property Annex V.Part 2.86(a), 87 Annex V.Part 2.86(a), 87 150 Households Annex V.Part 1.42(f) Annex V.Part 1.42(f) 160 Of which: Loans collateralised by residential immovable property Annex V.Part 2.86(a), 87 Annex V.Part 2.86(a), 87 170 Of which: Credit for consumption Annex V.Part 2.88(a) Annex V.Part 2.88(a) 180 DEBT INSTRUMENTS AT COST OR AT AMORTISED COST Annex V.Part 2.233(a) Annex V.Part 2.233(a) 181 Debt securities Annex V.Part 1.31, 44(b) Annex V.Part 1.31, 44(b) 182 Central banks Annex V.Part 1.42(a) Annex V.Part 1.42(a) 183 General governments Annex V.Part 1.42(b) Annex V.Part 1.42(b) 184 Credit institutions Annex V.Part 1.42(c) Annex V.Part 1.42(c) 185 Other financial corporations Annex V.Part 1.42(d) Annex V.Part 1.42(d) 186 Non-financial corporations Annex V.Part 1.42(e) Annex V.Part 1.42(e) 191 Loans and advances Annex V.Part 1.32, 44(a) Annex V.Part 1.32, 44(a) 192 Central banks Annex V.Part 1.42(a) Annex V.Part 1.42(a) 193 General governments Annex V.Part 1.42(b) Annex V.Part 1.42(b) 194 Credit institutions Annex V.Part 1.42(c) Annex V.Part 1.42(c) 195 Other financial corporations Annex V.Part 1.42(d) Annex V.Part 1.42(d) 196 Non-financial corporations Annex V.Part 1.42(e) Annex V.Part 1.42(e) 197 Households Annex V.Part 1.42(f) Annex V.Part 1.42(f) 201 DEBT INSTRUMENTS AT FAIR VALUE THROUGH OTHER COMPREHENSIVE INCOME OR THROUGH EQUITY SUBJECT TO IMPAIRMENT Annex V.Part 2.233(b) Annex V.Part 2.233(b) 211 Debt securities Annex V.Part 1.31, 44(b) Annex V.Part 1.31, 44(b) 212 Central banks Annex V.Part 1.42(a) Annex V.Part 1.42(a) 213 General governments Annex V.Part 1.42(b) Annex V.Part 1.42(b) 214 Credit institutions Annex V.Part 1.42(c) Annex V.Part 1.42(c) 215 Other financial corporations Annex V.Part 1.42(d) Annex V.Part 1.42(d) 216 Non-financial corporations Annex V.Part 1.42(e) Annex V.Part 1.42(e) 221 Loans and advances Annex V.Part 1.32, 44(a) Annex V.Part 1.32, 44(a) 222 Central banks Annex V.Part 1.42(a) Annex V.Part 1.42(a) 223 General governments Annex V.Part 1.42(b) Annex V.Part 1.42(b) 224 Credit institutions Annex V.Part 1.42(c) Annex V.Part 1.42(c) 225 Other financial corporations Annex V.Part 1.42(d) Annex V.Part 1.42(d) 226 Non-financial corporations Annex V.Part 1.42(e) Annex V.Part 1.42(e) 227 Households Annex V.Part 1.42(f) Annex V.Part 1.42(f) 231 DEBT INSTRUMENTS AT STRICT LOCOM, OR FAIR VALUE THROUGH PROFIT OR LOSS OR THROUGH EQUITY NOT SUBJECT TO IMPAIRMENT Annex V.Part 2.233(c), 234 Annex V.Part 2.233(c), 234 330 DEBT INSTRUMENTS OTHER THAN HELD FOR TRADING OR TRADING Annex V.Part 2.217 Annex V.Part 2.217 335 DEBT INSTRUMENTS HELD FOR SALE Annex V.Part 2.220 340 Loan commitments given CRR Annex I; Annex V.Part 1.44(g), Part 2.112, 113, 224 CRR Annex I; Annex V.Part 1.44(g), Part 2.102-105, 113, 116, 224 350 Central banks Annex V.Part 1.42(a) Annex V.Part 1.42(a) 360 General governments Annex V.Part 1.42(b) Annex V.Part 1.42(b) 370 Credit institutions Annex V.Part 1.42(c) Annex V.Part 1.42(c) 380 Other financial corporations Annex V.Part 1.42(d) Annex V.Part 1.42(d) 390 Non-financial corporations Annex V.Part 1.42(e) Annex V.Part 1.42(e) 400 Households Annex V.Part 1.42(f) Annex V.Part 1.42(f) 410 Financial guarantees given CRR Annex I; Annex V.Part 1.44(f), Part 2.112, 114, 225 IFRS 4 Annex A; CRR Annex I; Annex V.Part 1.44(f), Part 2.102-105, 114, 116, 225 420 Central banks Annex V.Part 1.42(a) Annex V.Part 1.42(a) 430 General governments Annex V.Part 1.42(b) Annex V.Part 1.42(b) 440 Credit institutions Annex V.Part 1.42(c) Annex V.Part 1.42(c) 450 Other financial corporations Annex V.Part 1.42(d) Annex V.Part 1.42(d) 460 Non-financial corporations Annex V.Part 1.42(e) Annex V.Part 1.42(e) 470 Households Annex V.Part 1.42(f) Annex V.Part 1.42(f) 480 Other Commitments given CRR Annex I; Annex V.Part 1.44(g), Part 2.112, 115, 224 CRR Annex I; Annex V.Part 1.44(g), Part 2.102-105, 115, 116, 224 490 Central banks Annex V.Part 1.42(a) Annex V.Part 1.42(a) 500 General governments Annex V.Part 1.42(b) Annex V.Part 1.42(b) 510 Credit institutions Annex V.Part 1.42(c) Annex V.Part 1.42(c) 520 Other financial corporations Annex V.Part 1.42(d) Annex V.Part 1.42(d) 530 Non-financial corporations Annex V.Part 1.42(e) Annex V.Part 1.42(e) 540 Households Annex V.Part 1.42(f) Annex V.Part 1.42(f) 550 OFF-BALANCE SHEET EXPOSURES Annex V.Part 2.217 Annex V.Part 2.217 19. Information forborne exposures References National GAAP based on BAD References National GAAP compatible IFRS Gross carrying amount / nominal amount of exposures with forbearance measures Accumulated impairment, accumulated negative changes in fair value due to credit risk and provisions Maximum amount of the collateral or guarantee that can be considered Annex V. Part 2.119 Performing exposures with forbearance measures Non-performing exposures with forbearance measures Perfoming exposures with forbearance measures - Accumulated impairment and provisions Non-performing exposures with forbearance measures - Accumulated impairment, accumulated negative changes in fair value due to credit risk and provisions Collateral received and financial guarantees received Instruments with modifications in their terms and conditions Refinancing of which: Performing forborne exposures under probation reclassified from non-performing Instruments with modifications in their terms and conditions Refinancing of which: Defaulted of which: Impaired of which: Forbearance of exposures non-performing prior to forbearance Instruments with modifications in their terms and conditions Refinancing Collateral received on exposures with forbearance measures Financial guarantees received on exposures with forbearance measures 010 020 030 040 050 060 070 080 090 100 110 120 130 140 150 160 170 180 Annex V. Part 1.34, Part 2. 118, 240-245, 251-258 Annex V. Part 2. 256, 259-262 Annex V. Part 2.241(a), 266 Annex V. Part 2. 241 (b), 265-266 Annex V. Part 2. 256(b), 261 Annex V. Part 2. 259-263 Annex V. Part 2.241(a), 266 Annex V. Part 2. 241 (b), 265-266 CRR art 178; Annex V. Part 2.264(b) IFRS 9.5.5.1; IFRS 9.Appendix A; Annex V.Part 2.264(a) Annex V. Part 2. 231, 252(a), 263 Annex V. Part 2. 267 Annex V. Part 2. 207 Annex V. Part 2. 207 Annex V. Part 2. 241(a), 267 Annex V. Part 2. 241(b), 267 Annex V. Part 2. 268 Annex V. Part 2. 268 Annex V. Part 1.34, Part 2. 118, 240-245, 251-255 Annex V. Part 2. 256, 259-262 Annex V. Part 2.241(a), 266 Annex V. Part 2. 241 (b), 265-266 Annex V. Part 2. 256(b), 261 Annex V. Part 2. 259-263 Annex V. Part 2.241(a), 266 Annex V. Part 2. 241 (b), 265-266 CRR art 178; Annex V. Part 2.264(b) CRR art 4(95); Annex V.Part 2.264(a) Annex V. Part 2. 231, 252(a), 263 Annex V. Part 2. 267 Annex V. Part 2. 207 Annex V. Part 2. 207 Annex V. Part 2. 241(a), 267 Annex V. Part 2. 241(b), 267 Annex V. Part 2. 268 Annex V. Part 2. 268 010 Debt securities Annex V.Part 1.31, 44(b) Annex V.Part 1.31, 44(b) 020 Central banks Annex V.Part 1.42(a) Annex V.Part 1.42(a) 030 General governments Annex V.Part 1.42(b) Annex V.Part 1.42(b) 040 Credit institutions Annex V.Part 1.42(c) Annex V.Part 1.42(c) 050 Other financial corporations Annex V.Part 1.42(d) Annex V.Part 1.42(d) 060 Non-financial corporations Annex V.Part 1.42(e) Annex V.Part 1.42(e) 070 Loans and advances Annex V.Part 1.32, 44(a) Annex V.Part 1.32, 44(a) 080 Central banks Annex V.Part 1.42(a) Annex V.Part 1.42(a) 090 General governments Annex V.Part 1.42(b) Annex V.Part 1.42(b) 100 Credit institutions Annex V.Part 1.42(c) Annex V.Part 1.42(c) 110 Other financial corporations Annex V.Part 1.42(d) Annex V.Part 1.42(d) 120 Non-financial corporations Annex V.Part 1.42(e) Annex V.Part 1.42(e) 130 Of which: Small and Medium-sized Enterprises SME Art 1 2(a) SME Art 1 2(a) 140 Of which: Loans collateralised by commercial immovable property Annex V.Part 2.86(a), 87 Annex V.Part 2.86(a), 87 150 Households Annex V.Part 1.42(f) Annex V.Part 1.42(f) 160 Of which: Loans collateralised by residential immovable property Annex V.Part 2.86(a), 87 Annex V.Part 2.86(a), 87 170 Of which: Credit for consumption Annex V.Part 2.88(a) Annex V.Part 2.88(a) 180 DEBT INSTRUMENTS AT COST OR AT AMORTISED COST Annex V.Part 2.249(a) Annex V.Part 2.249(a) 181 Debt securities Annex V.Part 1.31, 44(b) Annex V.Part 1.31, 44(b) 182 Central banks Annex V.Part 1.42(a) Annex V.Part 1.42(a) 183 General governments Annex V.Part 1.42(b) Annex V.Part 1.42(b) 184 Credit institutions Annex V.Part 1.42(c) Annex V.Part 1.42(c) 185 Other financial corporations Annex V.Part 1.42(d) Annex V.Part 1.42(d) 186 Non-financial corporations Annex V.Part 1.42(e) Annex V.Part 1.42(e) 191 Loans and advances Annex V.Part 1.32, 44(a) Annex V.Part 1.32, 44(a) 192 Central banks Annex V.Part 1.42(a) Annex V.Part 1.42(a) 193 General governments Annex V.Part 1.42(b) Annex V.Part 1.42(b) 194 Credit institutions Annex V.Part 1.42(c) Annex V.Part 1.42(c) 195 Other financial corporations Annex V.Part 1.42(d) Annex V.Part 1.42(d) 196 Non-financial corporations Annex V.Part 1.42(e) Annex V.Part 1.42(e) 197 Households Annex V.Part 1.42(f) Annex V.Part 1.42(f) 201 DEBT INSTRUMENTS AT FAIR VALUE THROUGH OTHER COMPREHENSIVE INCOME OR THROUGH EQUITY SUBJECT TO IMPAIRMENT Annex V.Part 2.249(b) Annex V.Part 2.249(b) 211 Debt securities Annex V.Part 1.31, 44(b) Annex V.Part 1.31, 44(b) 212 Central banks Annex V.Part 1.42(a) Annex V.Part 1.42(a) 213 General governments Annex V.Part 1.42(b) Annex V.Part 1.42(b) 214 Credit institutions Annex V.Part 1.42(c) Annex V.Part 1.42(c) 215 Other financial corporations Annex V.Part 1.42(d) Annex V.Part 1.42(d) 216 Non-financial corporations Annex V.Part 1.42(e) Annex V.Part 1.42(e) 221 Loans and advances Annex V.Part 1.32, 44(a) Annex V.Part 1.32, 44(a) 222 Central banks Annex V.Part 1.42(a) Annex V.Part 1.42(a) 223 General governments Annex V.Part 1.42(b) Annex V.Part 1.42(b) 224 Credit institutions Annex V.Part 1.42(c) Annex V.Part 1.42(c) 225 Other financial corporations Annex V.Part 1.42(d) Annex V.Part 1.42(d) 226 Non-financial corporations Annex V.Part 1.42(e) Annex V.Part 1.42(e) 227 Households Annex V.Part 1.42(f) Annex V.Part 1.42(f) 231 DEBT INSTRUMENTS AT STRICT LOCOM, OR FAIR VALUE THROUGH PROFIT OR LOSS OR THROUGH EQUITY NOT SUBJECT TO IMPAIRMENT Annex V.Part 2.249(c) Annex V.Part 2.249(c) 330 DEBT INSTRUMENTS OTHER THAN HELD FOR TRADING OR TRADING Annex V.Part 2.246 Annex V.Part 2.246 335 DEBT INSTRUMENTS HELD FOR SALE Annex V.Part 2.247 340 Loan commitments given CRR Annex I; Annex V.Part 1.44(g), Part 2.112, 113, 246 CRR Annex I; Annex V.Part 1.44(g), Part 2.102-105, 113, 116, 246 20. Geographical breakdown 20.1 Geographical breakdown of assets by location of the activities References National GAAP based on BAD References National GAAP compatible IFRS Carrying amount Annex V.Part 1.27-28 Domestic activitivies Non-domestic activities Annex V.Part 2.270 Annex V.Part 2.270 010 020 010 Cash, cash balances at central banks and other demand deposits BAD art 4.Assets(1) IAS 1.54 (i) 020 Cash on hand Annex V.Part 2.1 Annex V.Part 2.1 030 Cash balances at central banks BAD art 13(2); Annex V.Part 2.2 Annex V.Part 2.2 040 Other demand deposits Annex V.Part 2.3 Annex V.Part 2.3 050 Financial assets held for trading Accounting Directive art 8(1)(a), (5); IAS 39.9 IFRS 9. Appendix A 060 Derivatives CRR Annex II IFRS 9. Appendix A 070 Equity instruments ECB/2013/33 Annex 2.Part 2.4-5 IAS 32.11 080 Debt securities Annex V.Part 1.24, 26 Annex V.Part 1.31 090 Loans and advances Annex V.Part 1.24, 27 Annex V.Part 1.32 091 Trading financial assets BAD Article 32-33; Annex V.Part 1.17 092 Derivatives CRR Annex II; Annex V.Part 1.17, 27 093 Equity instruments ECB/2013/33 Annex 2.Part 2.4-5 094 Debt securities Annex V.Part 1.31 095 Loans and advances Annex V.Part 1.32 096 Non-trading financial assets mandatorily at fair value through profit or loss IFRS 7.8(a)(ii); IFRS 9.4.1.4 097 Equity instruments IAS 32.11 098 Debt securities Annex V.Part 1.31 099 Loans and advances Annex V.Part 1.32 100 Financial assets designated at fair value through profit or loss Accounting Directive art 8(1)(a), (6) IFRS 7.8(a)(i); IFRS 9.4.1.5 110 Equity instruments IAS 32.11;ECB/2013/33 Annex 2.Part 2.4-5 120 Debt securities Annex V.Part 1.31 Annex V.Part 1.31 130 Loans and advances Annex V.Part 1.32 Annex V.Part 1.32 141 Financial assets at fair value through other comprehensive income IFRS 7.8(h); IFRS 9.4.1.2A 142 Equity instruments IAS 32.11 143 Debt securities Annex V.Part 1.31 144 Loans and advances Annex V.Part 1.32 171 Non-trading non-derivative financial assets measured at fair value through profit or loss BAD art 36(2) 172 Equity instruments ECB/2013/33 Annex 2.Part 2.4-5 173 Debt securities Annex V.Part 1.31 174 Loans and advances Accounting Directive art 8(1)(a), (4)(b); Annex V.Part 1.32 175 Non-trading non-derivative financial assets measured at fair value to equity Accounting Directive art 8(1)(a), (8) 176 Equity instruments ECB/2013/33 Annex 2.Part 2.4-5 177 Debt securities Annex V.Part 1.31 178 Loans and advances Accounting Directive art 8(1)(a), (4)(b); Annex V.Part 1.32 181 Financial assets at amortised cost IFRS 7.8(f); IFRS 9.4.1.2 182 Debt securities Annex V.Part 1.31 183 Loans and advances Annex V.Part 1.32 231 Non-trading non-derivative financial assets measured at a cost-based method BAD art 35;Accounting Directive Article 6(1)(i) and Article 8(2); Annex V.Part1.18, 19 330 Equity instruments ECB/2013/33 Annex 2.Part 2.4-5 232 Debt securities Annex V.Part 1.31 233 Loans and advances Annex V.Part 1.32 234 Other non-trading non-derivative financial assets BAD art 37; Accounting Directive Article 12(7); Annex V.Part 1.20 235 Equity instruments ECB/2013/33 Annex 2.Part 2.4-5 236 Debt securities Annex V.Part 1.31 237 Loans and advances Annex V.Part 1.32 240 Derivatives  Hedge accounting Accounting Directive art 8(1)(a), (6), (8); IAS 39.9; Annex V.Part 1.22 IFRS 9.6.2.1; Annex V.Part 1.22 250 Fair value changes of the hedged items in portfolio hedge of interest rate risk Accounting Directive art 8(5), (6); IAS 39.89A (a) IAS 39.89A(a); IFRS 9.6.5.8 260 Tangible assets BAD art 4.Assets(10) 270 Intangible assets BAD art 4.Assets(9); CRR art 4(1)(115) IAS 1.54(c); CRR art 4(1)(115) 280 Investments in subsidaries, joint ventures and associates BAD art 4.Assets(7)-(8); Accounting Directive art 2(2); Annex V.Part 1.21, Part 2.4 IAS 1.54(e); Annex V.Part 1.21, Part 2.4 290 Tax assets IAS 1.54(n-o) 300 Other assets Annex V.Part 2.5, 6 Annex V.Part 2.5 310 Non-current assets and disposal groups classified as held for sale IAS 1.54(j); IFRS 5.38, Annex V.Part 2.7 315 (-) Haircuts for trading assets valued at fair value Annex V Part 1.29 320 ASSETS BAD art 4 Assets IAS 1.9(a), IG 6 20.2 Geographical breakdown of liabilities by location of the activities References National GAAP based on BAD References National GAAP compatible IFRS Carrying amount Annex V.Part 1.27-28 Domestic activitivies Non-domestic activities Annex V.Part 2.270 Annex V.Part 2.270 010 020 010 Financial liabilities held for trading IFRS 7.8 (e) (ii); IFRS 9.BA.6 020 Derivatives IFRS 9.Appendix A; IFRS 9.4.2.1(a); IFRS 9.BA.7(a) 030 Short positions IFRS 9.BA7(b) 040 Deposits ECB/2013/33 Annex 2.Part 2.9; Annex V.Part 1.36 050 Debt securities issued Annex V.Part 1.37 060 Other financial liabilities Annex V.Part 1.38-41 061 Trading financial liabilities Accounting Directive art 8(1)(a),(3),(6) 062 Derivatives CRR Annex II; Annex V.Part 1.25 063 Short positions 064 Deposits ECB/2013/33 Annex 2.Part 2.9; Annex V.Part 1.36 065 Debt securities issued Annex V.Part 1.37 066 Other financial liabilities Annex V.Part 1.38-41 070 Financial liabilities designated at fair value through profit or loss Accounting Directive art 8(1)(a), (6); IAS 39.9 IFRS 7.8 (e)(i); IFRS 9.4.2.2 080 Deposits ECB/2013/33 Annex 2.Part 2.9; Annex V.Part 1.36 ECB/2013/33 Annex 2.Part 2.9; Annex V.Part 1.36 090 Debt securities issued Annex V.Part 1.37 Annex V.Part 1.37 100 Other financial liabilities Annex V.Part 1.38-41 Annex V.Part 1.38-41 110 Financial liabilities measured at amortised cost Accounting Directive art 8(3), (6); IAS 39.47 IFRS 7.8(g); IFRS 9.4.2.1 120 Deposits ECB/2013/33 Annex 2.Part 2.9; Annex V.Part 1.30 ECB/2013/33 Annex 2.Part 2.9; Annex V.Part 1.36 130 Debt securities issued Annex V.Part 1.31 Annex V.Part 1.37 140 Other financial liabilities Annex V.Part 1.32-34 Annex V.Part 1.38-41 141 Non-trading non-derivative financial liabilities measured at a cost-based method Accounting Directive art 8(3) 142 Deposits ECB/2013/33 Annex 2.Part 2.9; Annex V.Part 1.36 143 Debt securities issued Annex V.Part 1.37 144 Other financial liabilities Annex V.Part 1.38-41 150 Derivatives  Hedge accounting Accounting Directive art 8(1)(a), (6), (8)(a); Annex V.Part 1.26 IFRS 9.6.2.1; Annex V.Part 1.26 160 Fair value changes of the hedged items in portfolio hedge of interest rate risk Accounting Directive art 8(5), (6); Annex V.Part 2.8; IAS 39.89A(b) IAS 39.89A(b), IFRS 9.6.5.8 170 Provisions BAD art 4.Liabilities(6) IAS 37.10; IAS 1.54(l) 180 Tax liabilities IAS 1.54(n-o) 190 Share capital repayable on demand IAS 32 IE 33; IFRIC 2; Annex V.Part 2.12 200 Other liabilities Annex V.Part 2.13 Annex V.Part 2.13 210 Liabilities included in disposal groups classified as held for sale IAS 1.54 (p); IFRS 5.38, Annex V.Part 2.14 215 Haircuts for trading liabilities valued at fair value Annex V Part 1.29 220 LIABILITIES IAS 1.9(b);IG 6 20.3 Geographical breakdown of statement of profit or loss items by location of the activities References National GAAP based on BAD References National GAAP compatible IFRS Current period Domestic activitivies Non-domestic activities Annex V.Part 2.270 Annex V.Part 2.270 010 020 010 Interest income BAD art 27.Vertical layout(1); Annex V.Part 2.31 IAS 1.97; Annex V.Part 2.31 020 (Interest expenses) BAD art 27.Vertical layout(2); Annex V.Part 2.31 IAS 1.97; Annex V.Part 2.31 030 (Expenses on share capital repayable on demand) IFRIC 2.11 040 Dividend income BAD art 27.Vertical layout(3); Annex V.Part 2.40 Annex V.Part 2.40 050 Fee and commission income BAD art 27.Vertical layout(4) IFRS 7.20(c) 060 (Fee and commission expenses) BAD art 27.Vertical layout(5) IFRS 7.20(c) 070 Gains or (-) losses on derecognition of financial assets and liabilities not measured at fair value through profit or loss, net BAD art 27.Vertical layout(6) Annex V.Part 2.45 080 Gains or (-) losses on financial assets and liabilities held for trading, net BAD art 27.Vertical layout(6) IFRS 7.20(a)(i); IFRS 9.5.7.1; Annex V.Part 2.43, 46 083 Gains or (-) losses on non-trading financial assets mandatorily at fair value through profit or loss IFRS 9.5.7.1 085 Gains or (-) losses on trading financial assets and liabilities, net BAD art 27.Vertical layout(6) 090 Gains or (-) losses on financial assets and liabilities designated at fair value through profit or loss, net IFRS 7.20(a)(i); IFRS 9.5.7.1; Annex V.Part 2.44 095 Gains or (-) losses on non-trading financial assets and liabilities, net BAD art 27.Vertical layout(6) 100 Gains or (-) losses from hedge accounting, net Accounting Directive art 8(1)(a), (6), (8) Annex V.Part 2.47-48 110 Exchange differences [gain or (-) loss], net BAD art 39 IAS 21.28, 52 (a) 120 Gains or (-) losses on derecognition of investments in subsidiaries, joint ventures and associates, net BAD art 27.Vertical layout(13)-(14); Annex V Part 2.56 130 Gains or (-) losses on derecognition of non financial assets, net IAS 1.34 140 Other operating income BAD art 27.Vertical layout(7); Annex V.Part 2.314-316 Annex V.Part 2.314-316 150 (Other operating expenses) BAD art 27.Vertical layout(10); Annex V.Part 2.314-316 Annex V.Part 2.314-316 155 TOTAL OPERATING INCOME, NET 160 (Administrative expenses) BAD art 27.Vertical layout(8) 170 (Depreciation) IAS 1.102, 104 171 Modification gains or (-) losses, net IFRS 9.5.4.3, IFRS 9 Appendix A; Annex V Part 2.49 175 (Increases or (-) decreases of the fund for general banking risks, net) BAD art 38.2 180 (Provisions or (-) reversal of provisions) IAS 37.59, 84; IAS 1.98(b)(f)(g) 190 (Impairment or (-) reversal of impairment on financial assets not measured at fair value through profit or loss) BAD art 35-37, Annex V.Part 2.52, 53 IFRS 7.20(a)(viii); Annex V Part 2.51, 53 200 (Impairment or (-) reversal of impairment of investments in subsidaries, joint ventures and associates) BAD art 27.Vertical layout(13)-(14) IAS 28.40-43 210 (Impairment or (-) reversal of impairment on non-financial assets) IAS 36.126(a)(b) 220 Negative goodwill recognised in profit or loss Accounting Directive art 24(3)(f) IFRS 3.Appendix B64(n)(i) 230 Share of the profit or (-) loss of investments in subsidaries, joint ventures and associates BAD art 27.Vertical layout(13)-(14) Annex V.Part 2.54 240 Profit or (-) loss from non-current assets and disposal groups classified as held for sale not qualifying as discontinued operations IFRS 5.37; Annex V.Part 2.55 250 PROFIT OR (-) LOSS BEFORE TAX FROM CONTINUING OPERATIONS IAS 1.102, IG 6; IFRS 5.33 A 260 (Tax expense or (-) income related to profit or loss from continuing operations) BAD art 27.Vertical layout(15) IAS 1.82(d); IAS 12.77 270 PROFIT OR (-) LOSS AFTER TAX FROM CONTINUING OPERATIONS BAD art 27.Vertical layout(16) IAS 1, IG 6 275 Extraordinary profit or (-) loss after tax BAD art 27.Vertical layout(21) 280 Profit or (-) loss after tax from discontinued operations IAS 1.82(ea) ; IFRS 5.33(a), 5.33 A; Annex V Part 2.56 290 PROFIT OR (-) LOSS FOR THE YEAR BAD art 27.Vertical layout(23) IAS 1.81A(a) 20.4 Geographical breakdown of assets by residence of the counterparty z-axis Country of residence of the counterparty Accumulated impairment Accumulated negative changes in fair value due to credit risk on non-performing exposures Gross carrying amount Of which: held for trading or trading of which: financial assets subject to impairment Of which: debt forbearance Of which: non-perfoming References National GAAP based on BAD References National GAAP compatible IFRS Annex V.Part 1.34, Part 2.271, 275 Annex V.Part 1.15(a), 16(a), 17, Part 2.273 Annex V.Part 2.273 Annex V.Part 2.275 Annex V.Part 2.275 Annex V.Part 2.274 Annex V.Part 2.274 010 011 012 022 025 031 040 010 Derivatives CRR Annex II; Annex V.Part 2.272 IFRS 9 Appendix A, Annex V.Part 2.272 020 Of which: credit institutions Annex V.Part 1.42(c) Annex V.Part 1.42(c) 030 Of which: other financial corporations Annex V.Part 1.42(d) Annex V.Part 1.42(d) 040 Equity instruments ECB/2013/33 Annex 2.Part 2.4-5; Annex V Part 1.44(b) IAS 32.11 050 Of which: credit institutions Annex V.Part 1.42(c) Annex V.Part 1.42(c) 060 Of which: other financial corporations Annex V.Part 1.42(d) Annex V.Part 1.42(d) 070 Of which: non-financial corporations Annex V.Part 1.42(e) Annex V.Part 1.42(e) 080 Debt securities Annex V.Part 1.31, 44(b) Annex V.Part 1.31, 44(b) 090 Central banks Annex V.Part 1.42(a) Annex V.Part 1.42(a) 100 General governments Annex V.Part 1.42(b) Annex V.Part 1.42(b) 110 Credit institutions Annex V.Part 1.42(c) Annex V.Part 1.42(c) 120 Other financial corporations Annex V.Part 1.42(d) Annex V.Part 1.42(d) 130 Non-financial corporations Annex V.Part 1.42(e) Annex V.Part 1.42(e) 140 Loans and advances Annex V.Part 1.32, 44(a) Annex V.Part 1.32, 44(a) 150 Central banks Annex V.Part 1.42(a) Annex V.Part 1.42(a) 160 General governments Annex V.Part 1.42(b) Annex V.Part 1.42(b) 170 Credit institutions Annex V.Part 1.42(c) Annex V.Part 1.42(c) 180 Other financial corporations Annex V.Part 1.42(d) Annex V.Part 1.42(d) 190 Non-financial corporations Annex V.Part 1.42(e) Annex V.Part 1.42(e) 200 Of which: Small and Medium-sized Enterprises SME Art 1 2(a) SME Art 1 2(a) 210 Of which: Loans collateralized by commercial immovable property Annex V.Part 2.86(a), 87 Annex V.Part 2.86(a), 87 220 Households Annex V.Part 1.42(f) Annex V.Part 1.42(f) 230 Of which: Loans collateralized by residential immovable property Annex V.Part 2.86(a), 87 Annex V.Part 2.86(a), 87 240 Of which: Credit for consumption Annex V.Part 2.88(a) Annex V.Part 2.88(a) 20.5 Geographical breakdown of off-balance sheet exposures by residence of the counterparty z-axis Country of residence of the counterparty Provisions for commitments and guarantees given Nominal amount Of which: debt forbearance Of which: non-perfoming References National GAAP based on BAD References National GAAP compatible IFRS Annex V.Part 2.118, 271 Annex V.Part 2.240-258 Annex V.Part 2.275 Annex V.Part 2.276 010 022 025 030 010 Loan commitments given CRR Annex I; Annex V.Part 1.44(g), Part 2.112, 113 CRR Annex I; Annex V.Part 1.44(g), Part 2.102-105, 113, 116 020 Financial guarantees given CRR Annex I; Annex V.Part 1.44(f), Part 2.112, 114 IFRS 4 Annex A; CRR Annex I; Annex V.Part 1.44(f), Part 2.102-105, 114, 116 030 Other Commitments given CRR Annex I; Annex V.Part 1.44(g), Part 2.112, 115 CRR Annex I; Annex V.Part 1.44(g), Part 2.102-105, 115, 116 20.6 Geographical breakdown of liabilities by residence of the counterparty z-axis Country of residence of the counterparty References National GAAP based on BAD References National GAAP compatible IFRS Carrying amount Annex V.Part 1.27-28, 2.271 010 010 Derivatives CRR Annex II; Annex V.Part 1.24(a), 25, 26, 44(e), Part 2.272 IFRS 9 Appendix A, Annex V.Part 1.44(e), Part 2.272 020 Of which: credit institutions Annex V.Part 1.42(c) Annex V.Part 1.42(c) 030 Of which: other financial corporations Annex V.Part 1.42(d) Annex V.Part 1.42(d) 040 Short positions Annex V.Part 1.44(d) IFRS 9.BA7(b); Annex V.Part 1.44(d) 050 Of which: credit institutions Annex V.Part 1.42(c) Annex V.Part 1.42(c) 060 Of which: other financial corporations Annex V.Part 1.42(d) Annex V.Part 1.42(d) 070 Deposits ECB/2013/33 Annex 2.Part 2.9; Annex V.Part 1.36 ECB/2013/33 Annex 2.Part 2.9; Annex V.Part 1.36 080 Central banks Annex V.Part 1.42(a) Annex V.Part 1.42(a) 090 General governments Annex V.Part 1.42(b) Annex V.Part 1.42(b) 100 Credit institutions Annex V.Part 1.42(c) Annex V.Part 1.42(c) 110 Other financial corporations Annex V.Part 1.42(d) Annex V.Part 1.42(d) 120 Non-financial corporations Annex V.Part 1.42(e) Annex V.Part 1.42(e) 130 Households Annex V.Part 1.42(f) Annex V.Part 1.42(f) 20.7.1 Geographical breakdown by residence of the counterparty of loans and advances other than held for trading to non-financial corporations by NACE codes z-axis Country of residence of the counterparty Non-financial corporations Annex V. Part 2.271, 277 References Accumulated impairment Accumulated negative changes in fair value due to credit risk on non-performing exposures Gross carrying amount of which: loans and advances subject to impairment Of which: non-performing Annex V.Part 1.34, Part 2.275 Annex V.Part 2.273 Annex V.Part 2.275 Annex V.Part 2.274 Annex V.Part 2.274 010 011 012 021 022 010 A Agriculture, forestry and fishing NACE Regulation 020 B Mining and quarrying NACE Regulation 030 C Manufacturing NACE Regulation 040 D Electricity, gas, steam and air conditioning supply NACE Regulation 050 E Water supply NACE Regulation 060 F Construction NACE Regulation 070 G Wholesale and retail trade NACE Regulation 080 H Transport ans storage NACE Regulation 090 I Accommodation and food service activities NACE Regulation 100 J Information and communication NACE Regulation 105 K Financial and insurance activities NACE Regulation 110 L Real estate activities NACE Regulation 120 M Professional, scientific and technical activities NACE Regulation 130 N Administrative and support service activities NACE Regulation 140 O Public administration and defence, compulsory social security NACE Regulation 150 P Education NACE Regulation 160 Q Human health services and social work activities NACE Regulation 170 R Arts, entertainment and recreation NACE Regulation 180 S Other services NACE Regulation 190 LOANS AND ADVANCES Annex V.Part 1.32 21. Tangible and intangible assets: assets subject to operating lease References National GAAP based on BAD References National GAAP compatible IFRS Carrying amount Annex V.Part 2.278-279 010 010 Property plant and equipment IAS 16.6; IAS 1.54(a) 020 Revaluation model IAS 17.49; IAS 16.31, 73(a)(d) 030 Cost model IAS 17.49; IAS 16.30, 73(a)(d) 040 Investment property IAS 40.IN5; IAS 1.54(b) 050 Fair value model IAS 17.49; IAS 40.33-55, 76 060 Cost model IAS 17.49; IAS 40.56,79(c) 070 Other intangible assets BAD art 4.Assets(9) IAS 38.8, 118 080 Revaluation model IAS 17.49; IAS 38.75-87, 124(a)(ii) 090 Cost model IAS 17.49; IAS 38.74 22. Asset management, custody and other service functions 22.1 Fee and commission income and expenses by activity References National GAAP based on BAD References National GAAP compatible IFRS Current period Annex V.Part 2.280 BAD art 27.Vertical layout(4), (5) IFRS 7.20(c ) 010 010 Fee and commission income Annex V.Part 2.281-283 020 Securities 030 Issuances Annex V.Part 2.284(a) Annex V.Part 2.284(a) 040 Transfer orders Annex V.Part 2.284(b) Annex V.Part 2.284(b) 050 Other Annex V.Part 2.284(c) Annex V.Part 2.284(c) 060 Clearing and settlement Annex V.Part 2.284(d) Annex V.Part 2.284(d) 070 Asset management Annex V.Part 2.284(e); 285(a) Annex V.Part 2.284(e); 285(a) 080 Custody [by type of customer] Annex V.Part 2.284(e); 285(b) Annex V.Part 2.284(e); 285(b) 090 Collective investment 100 Other 110 Central administrative services for collective investment Annex V.Part 2.284(e); 285(c) Annex V.Part 2.284(e); 285(c) 120 Fiduciary transactions Annex V.Part 2.284(e); 285(d) Annex V.Part 2.284(e); 285(d) 130 Payment services Annex V.Part 2.284(e), 285(e) Annex V.Part 2.284(e), 285(e) 140 Customer resources distributed but not managed [by type of product] Annex V.Part 2.285(f) Annex V.Part 2.285(f) 150 Collective investment 160 Insurance products 170 Other 180 Structured Finance Annex V.Part 2.284(f) Annex V.Part 2.284(f) 190 Loan servicing activities Annex V.Part 2.284(g) Annex V.Part 2.284(g) 200 Loan commitments given Annex V.Part 2.284(h) IFRS 9.4.2.1 (c)(ii); Annex V.Part 2.284(h) 210 Financial guarantees given Annex V.Part 2.284(h) IFRS 9.4.2.1 (c)(ii); Annex V.Part 2.284(h) 220 Other Annex V.Part 2.284(j) Annex V.Part 2.284(j) 230 (Fee and commission expenses) Annex V.Part 2.113-115 240 (Clearing and settlement) Annex V.Part 2.284(d) Annex V.Part 2.284(d) 250 (Custody) Annex V.Part 2.285(b) Annex V.Part 2.285(b) 260 (Loan servicing activities) Annex V.Part 2.284(g) Annex V.Part 2.284(g) 270 (Loan commitments received) Annex V.Part 2.284(i) Annex V.Part 2.284(i) 280 (Financial guarantees received) Annex V.Part 2.284(i) Annex V.Part 2.284(i) 290 (Other) Annex V.Part 2.284(j) Annex V.Part 2.284(j) 22.2 Assets involved in the services provided References National GAAP based on BAD References National GAAP compatible IFRS Amount of the assets involved in the services provided Annex V.Part 2.285(g) 010 010 Asset management [by type of customer] Annex V.Part 2.285(a) Annex V.Part 2.285(a) 020 Collective investment 030 Pension funds 040 Customer portfolios managed on a discretionary basis 050 Other investment vehicles 060 Custody assets [by type of customer] Annex V.Part 2.285(b) Annex V.Part 2.285(b) 070 Collective investment 080 Other 090 Of which: entrusted to other entities 100 Central administrative services for collective investment Annex V.Part 2.285(c) Annex V.Part 2.285(c) 110 Fiduciary transactions Annex V.Part 2.285(d) Annex V.Part 2.285(d) 120 Payment services Annex V.Part 2.285(e) Annex V.Part 2.285(e) 130 Customer resources distributed but not managed [by type of product] Annex V.Part 2.285(f) Annex V.Part 2.285(f) 140 Collective investment 150 Insurance products 160 Other 30. Off-balance sheet activities: Interests in unconsolidated structured entities 30.1 Interests in unconsolidated structured entities References National GAAP based on BAD References National GAAP compatible IFRS Carrying amount of financial assets recognised in the balance sheet Of which: liquidity support drawn Fair value of liquidity support drawn Carrying amount of financial liabilities recognised in the balance sheet Nominal amount of off-balance sheet exposures given by the reporting institution Of which: Nominal amount of loan commitments given Losses incurred by the reporting institution in the current period IFRS 12.29(a) IFRS 12.29(a); Annex V.Part 2.286 IFRS 12.29(a) IFRS 12.B26(e) IFRS 12 B26(b); Annex V.Part 2.287 010 020 030 040 050 060 080 010 Total 30.2 Breakdown of interests in unconsolidated structured entities by nature of the activities By nature of the activities References National GAAP based on BAD References National GAAP compatible IFRS Carrying amount Securitisation Special Purpose Entities Asset management Other activities CRR art 4(1)(66) Annex V.Part 2.285(a) IFRS 12.24, B6.(a) 010 020 030 010 Selected financial assets recognised in the reporting institution's balance sheet IFRS 12.29(a),(b) 021 of which: non-performing Annex V.Part 2.213-239 Annex V.Part 2.213-239 030 Derivatives CRR Annex II; Annex V.Part 2.272 IFRS 9 Appendix A; Annex V.Part 2.272 040 Equity instruments ECB/2013/33 Annex 2.Part 2.4-5 IAS 32.11 050 Debt securities Annex V.Part 1.31 Annex V.Part 1.31 060 Loans and advances Annex V.Part 1.32 Annex V.Part 1.32 070 Selected equity and financial liabilites recognised in the reporting institution's balance sheet IFRS 12.29(a),(b) 080 Equity instruments issued IAS 32.11 090 Derivatives CRR Annex II; Annex V.Part 1.24(a), 25, 26, Part 2.272 IFRS 9 Appendix A; Annex V.Part 2.272 100 Deposits ECB/2013/33 Annex 2.Part 2.9; Annex V.Part 1.36 ECB/2013/33 Annex 2.Part 2.9; Annex V.Part 1.36 110 Debt securities issued Annex V.Part 1.37 Annex V.Part 1.37 Nominal amount 120 Off-balance sheet exposures given by the reporting institution CRR Annex I; Annex V.Part 2.112, 113-115, 118 IFRS 12.B26.(e); CRR Annex I; Annex V.Part 2.102-105, 113-115, 118 131 of which: non-performing Annex V.Part 2.117 Annex V.Part 2.117 31. Related parties 31.1 Related parties: amounts payable to and amounts receivable from References National GAAP based on BAD References National GAAP compatible IFRS Outstanding balances Parent and entities with joint control or significant influence Subsidiaries and other entities of the same group Associates and joint ventures Key management of the institution or its parent Other related parties IAS 24.19(a),(b) IAS 24.19(c); Annex V.Part 2.289 IAS 24.19(d),(e); Annex V.Part 2.289 IAS 24.19(f) IAS 24.19(g) Accounting Directive art 17(1)(p) Accounting Directive art 17(1)(p); Annex V.Part 2.289 Accounting Directive art 17(1)(p); Annex V.Part 2.289 Accounting Directive art 17(1)(p) Accounting Directive art 17(1)(p) Annex V.Part 2.288-291 Annex V.Part 2.288-291 010 020 030 040 050 010 Selected financial assets IAS 24.18(b) 020 Equity instruments ECB/2013/33 Annex 2.Part 2.4-5 IAS 32.11 030 Debt securities Annex V.Part 1.31 Annex V.Part 1.31 040 Loans and advances Annex V.Part 1.32 Annex V.Part 1.32 050 of which: non-performing Annex V. Part 2.213-239 Annex V. Part 2.213-239 060 Selected financial liabilities IAS 24.18(b) 070 Deposits ECB/2013/33 Annex 2.Part 2.9; Annex V.Part 1.36 ECB/2013/33 Annex 2.Part 2.9; Annex V.Part 1.36 080 Debt securities issued Annex V.Part 1.37 Annex V.Part 1.37 090 Nominal amount of loan commitments, financial guarantees and other commitments given CRR Annex I; Annex V.Part 2.112, 113-115, 118 IAS 24.18(b); CRR Annex I; Annex V.Part 2.102-105, 113-115, 118 100 of which: non-performing Annex V. Part 2.117 IAS 24.18(b); Annex V. Part 2.117 110 Loan commitments, financial guarantees and other commitments received Annex V.Part 2.102-103, 113-115, 290 IAS 24.18(b); Annex V.Part 2.290 120 Notional amount of derivatives Annex V.Part 2.133-135 Annex V.Part 2.133-135 131 Accumulated impairment and accumulated negative changes in fair value due to credit risk on non-performing exposures Annex V.Part 2.69-71, 291 IAS 24.1(c); Annex V.Part 2.69-71, 291 132 Provisions on non-performing off-balance sheet exposures Annex V.Part 2.11, 106, 291 Annex V.Part 2.11, 106, 291 31.2 Related parties: expenses and income generated by transactions with References National GAAP based on BAD References National GAAP compatible IFRS Current period Parent and entities with joint control or significant influence Subsidiaries and other entities of the same group Associates and joint ventures Key management of the institution or its parent Other related parties IAS 24.19(a),(b) IAS 24.19(c) IAS 24.19(d),(e) IAS 24.19(f) IAS 24.19(g) Annex V.Part 2.288-289, 292-293 Annex V.Part 2.288-289, 292-293 010 020 030 040 050 010 Interest income BAD art 27.Vertical layout(1); Annex V.Part 2.31 IAS 24.18(a); Annex V.Part 2.31 020 Interest expenses BAD art 27.Vertical layout(2); Annex V.Part 2.31 IAS 24.18(a); IAS 1.97; Annex V.Part 2.31 030 Dividend income BAD art 27.Vertical layout(3); Annex V.Part 2.40 IAS 24.18(a); Annex V.Part 2.40 040 Fee and commission income BAD art 27.Vertical layout(4) IAS 24.18(a); IFRS 7.20(c) 050 Fee and commission expenses BAD art 27.Vertical layout(5) IAS 24.18(a); IFRS 7.20(c) 060 Gains or (-) losses on de-recognition of financial assets and liabilities not measured at fair value through profit or loss BAD art 27.Vertical layout(6) IAS 24.18(a) 070 Gains or (-) losses on de-recognition of other than financial assets Annex V.Part 2.292 IAS 24.18(a); Annex V.Part 2.292 080 Impairment or (-) reversal of impairment on non-performing exposures Annex V. Part 2.293 IAS 24.18(d); Annex V.Part 2.293 090 Provisions or (-) reversal of provisions on non-performing exposures Annex V. Part 2.50, 293 Annex V. Part 2.50, 293 40. Group structure 40.1 Group structure: entity-by-entity  LEI code Entity code Entity name Entry date Share capital of investee Equity of investee Total assets of investee Profit or (-) loss of investee Residence of investee Sector of investee NACE Code Accumulated equity interest [%] Voting rights [%] Group structure [relationship] Accounting treatment [Accounting Group] Accounting treatment [CRR Group] Carrying amount Acquisition cost Goodwill link to Investee Fair value of investments for which there are published price quotations Annex V.Part 2.294-295, 296(a) Annex V.Part 2.294-295, 296(b) IFRS 12.12(a), 21(a)(i); Annex V.Part 2.294-295, 296(c) Annex V.Part 2.294-295, 296(d) Annex V.Part 2.294-295, 296(e) IFRS 12.B12(b); Annex V.Part 2.294-295, 296(f) IFRS 12.B12(b); Annex V.Part 2.294-295, 296(f) IFRS 12.B12(b); Annex V.Part 2.294-295, 296(f) IFRS 12.12.(b), 21.(a).(iii); Annex V.Part 2.294-295, 296(g) Annex V.Part 2.294-295, 296(h) Annex V.Part 2.294-295, 296(i) IFRS 12.21(a)(iv); Annex V.Part 2.294-295, 296(j) IFRS 12.21(a)(iv); Annex V.Part 2.294-295, 296(k) IFRS 12.10(a)(i); Annex V.Part 2.294-295, 296(l) IFRS 12.21(b); Annex V.Part 2.294-295, 296(m) CRR art 18; Annex V.Part 2.294-295, 296(n) Annex V.Part 2.294-295, 296(0) Annex V.Part 2.294-295, 296(p) Annex V.Part 2.294-295, 296(q) IFRS 12.21(b)(iii); Annex V.Part 2.294-295, 296(r) Annex V.Part 2.294-295, 296(a) Annex V.Part 2.294-295, 296(b) Annex V.Part 2.294-295, 296(c) Annex V.Part 2.294-295, 296(d) Annex V.Part 2.294-295, 296(e) Annex V.Part 2.294-295, 296(f) Annex V.Part 2.294-295, 296(f) Annex V.Part 2.294-295, 296(f) Annex V.Part 2.294-295, 296(q) Annex V.Part 2.294-295, 296(h) Annex V.Part 2.294-295, 296(i) Annex V.Part 2.294-295, 296(j) Annex V.Part 2.294-295, 296(k) Annex V.Part 2.294-295, 296(l) Annex V.Part 2.294-295, 296(m) CRR art 423(b); Annex V.Part 2.294-295, 296(n) Annex V.Part 2.294-295, 296(0) Annex V.Part 2.294-295, 296(p) Annex V.Part 2.294-295, 296(q) Annex V.Part 2.294-295, 296(r) 010 020 030 040 050 060 070 080 090 095 100 110 120 130 140 150 160 170 180 190 40.2. Group structure: instrument-by-instrument  Security code Entity code Holding company LEI code Holding company code Holding company name Accumulated equity interest (%) Carrying amount Acquisition cost Annex V.Part 2.297(a) Annex V.Part 2.296(b), 297(c) Annex V.Part 2.297(b) Annex V.Part 2.297(b) Annex V.Part 2.296(j), 297(c) Annex V.Part 2.296(o), 297(c) Annex V.Part 2.296(p), 297(c) Annex V.Part 2.297(a) Annex V.Part 2.296(b), 297(c) Annex V.Part 2.297(b) Annex V.Part 2.297(b) Annex V.Part 2.296(j), 297(c) Annex V.Part 2.296(o), 297(c) Annex V.Part 2.296(p), 297(c) 010 020 030 040 050 060 070 080 41. Fair value 41.1 Fair value hierarchy: financial instruments at amortised cost References National GAAP based on BAD Annex V.Part 2.298 References National GAAP compatible IFRS Annex V.Part 2.298 Fair value IFRS 7.25-26 Fair value hierarchy IFRS 13.97, 93(b) Level 1 IFRS 13.76 Level 2 IFRS 13.81 Level 3 IFRS 13.86 ASSETS 010 020 030 040 015 Financial assets at amortised cost Accounting Directive art 8(4)(b), (6); IAS 39.9 IFRS 7.8(f); IFRS 9.4.1.2 016 Debt securities Annex V.Part 1.24, 26 Annex V.Part 1.31 017 Loans and advances Annex V.Part 1.24, 27 Annex V.Part 1.32 021 Non-trading non-derivative financial assets measured at a cost-based method BAD art 35;Accounting Directive Article 6(1)(i) and Article 8(2); Annex V.Part1.18, 19 022 Equity instruments ECB/2013/33 Annex 2.Part 2.4-5 023 Debt securities Annex V.Part 1.31 024 Loans and advances Annex V.Part 1.32 031 Other non-trading non-derivative financial assets BAD art 37; Accounting Directive Article 12(7); Annex V.Part 1.20 032 Equity instruments ECB/2013/33 Annex 2.Part 2.4-5 033 Debt securities Annex V.Part 1.31 034 Loans and advances Annex V.Part 1.32 LIABILITIES 070 Financial liabilities measured at amortised cost Accounting Directive art 8(3), (6); IAS 39.47 IFRS 7.8(g); IFRS 9.4.2.1 080 Deposits ECB/2013/33 Annex 2.Part 2.9; Annex V.Part 1.30 ECB/2013/33 Annex 2.Part 2.9; Annex V.Part 1.36 090 Debt securities issued Annex V.Part 1.31 Annex V.Part 1.37 100 Other financial liabilities Annex V.Part 1.32-34 Annex V.Part 1.38-41 101 Non-trading non-derivative financial liabilities measured at a cost-based method Accounting Directive art 8(3) 102 Deposits ECB/2013/33 Annex 2.Part 2.9; Annex V.Part 1.36 103 Debt securities issued Annex V.Part 1.37 104 Other financial liabilities Annex V.Part 1.38-41 41.2 Use of the Fair Value Option References National GAAP based on BAD References National GAAP compatible IFRS Carrying amount Annex V.Part 1.27-28 Accounting mismatch Managed on a fair value basis Hybrid contracts Managed for credit risk IFRS 9.B4.1.29 IFRS 9.B4.1.33 IFRS 9.4.3.6; IFRS 9.4.3.7; Annex V.Part 2.300 IFRS 9.6.7; IFRS 7.8(a)(e); Annex V.Part 2.301 ASSETS 010 020 030 040 010 Financial assets designated at fair value through profit or loss Accounting Directive art 8(1)(a), (6) IFRS 7.8(a)(i); IFRS 9.4.1.5 030 Debt securities Annex V.Part 1.31 Annex V.Part 1.31 040 Loans and advances Annex V.Part 1.32 Annex V.Part 1.32 LIABILITIES 050 Financial liabilities designated at fair value through profit or loss Accounting Directive art 8(1)(a), (6); IAS 39.9 IFRS 7.8 (e)(i); IFRS 9.4.2.2 060 Deposits ECB/2013/33 Annex 2.Part 2.9; Annex V.Part 1.36 ECB/2013/33 Annex 2.Part 2.9; Annex V.Part 1.36 070 Debt securities issued Annex V.Part 1.37 Annex V.Part 1.37 080 Other financial liabilities Annex V.Part 1.38-41 Annex V.Part 1.38-41 42. Tangible and intangible assets: carrying amount by measurement method References National GAAP compatible IFRS Annex V.Part 2.302 Carrying amount 010 010 Property plant and equipment IAS 16.6; IAS 16.29; IAS 1.54(a) 020 Revaluation model IAS 16.31, 73(a),(d) 030 Cost model IAS 16.30, 73(a),(d) 040 Investment property IAS 40.5, 30; IAS 1.54(b) 050 Fair value model IAS 40.33-55, 76 060 Cost model IAS 40.56, 79(c) 070 Other intangible assets IAS 38.8, 118, 122 ; Annex V.Part 2.303 080 Revaluation model IAS 38.75-87, 124(a)(ii) 090 Cost model IAS 38.74 43. Provisions References National GAAP based on BAD References National GAAP compatible IFRS Carrying amount Annex V.Part 1.27-28 Pensions and other post employment defined benefit obligations Other long term employee benefits Restructuring Pending legal issues and tax litigation Commitments and guarantees given under national GAAP Other commitments and guarantees given measured under IAS 37 and guarantees given measured under IFRS 4 Other provisions IAS 19.63; IAS 1.78(d); Annex V.Part 2.9 IAS 19.153; IAS 1.78(d); Annex V.Part 2.10 IAS 37.70-83 IAS 37.14 IAS 37; IFRS 4; Annex V. Part 2.304-305 IAS 37.14 Annex V.Part 2.9 Annex V.Part 2.10 BAD art 24-25, 33(1) 010 020 030 040 050 055 060 010 Opening balance [carrying amount at the beginning of the period] IAS 37.84 (a) 020 Additions, including increases in existing provisions IAS 37.84 (b) 030 (-) Amounts used IAS 37.84 (c) 040 (-) Unused amounts reversed during the period IAS 37.84 (d) 050 Increase in the discounted amount [passage of time] and effect of any change in the discount rate IAS 37.84 (e) 060 Other movements 070 Closing balance [carrying amount at the end of the period] IAS 37.84 (a) 44. Defined benefit plans and employee benefits 44.1 Components of net defined benefit plan assets and liabilities References National GAAP compatible IFRS Amount Annex V.Part 2.306-307 010 010 Fair value of defined benefit plan assets IAS 19.140(a)(i), 142 020 Of which: Financial instruments issued by the institution IAS 19.143 030 Equity instruments IAS 19.142(b) 040 Debt instruments IAS 19.142(c) 050 Real estate IAS 19.142(d) 060 Other defined benefit plan assets 070 Present value of defined benefit obligations IAS 19.140(a)(ii) 080 Effect of the asset ceiling IAS 19.140(a)(iii) 090 Net defined benefit assets [Carrying amount] IAS 19.63; Annex V.Part 2.308 100 Provisions for pensions and other post-employment defined benefit obligations [Carrying amount] IAS 19.63, IAS 1.78(d); Annex V.Part 2.9 110 Memo item: Fair value of any right to reimbursement recognised as an asset IAS 19.140(b) 44.2 Movements in defined benefit obligations References National GAAP compatible IFRS Defined benefit obligations Annex V.Part 2.306, 309 010 010 Opening balance [present value] IAS 19.140(a)(ii) 020 Current service cost IAS 19.141(a) 030 Interest cost IAS 19.141(b) 040 Contributions paid IAS 19.141(f) 050 Actuarial (-) gains or losses from changes in demographic assumptions IAS 19.141(c)(ii) 060 Actuarial (-) gains or losses from changes in financial assumptions IAS 19.141(c)(iii) 070 Foreign currency exchange increase or (-) decrease IAS 19.141(e) 080 Benefits paid IAS 19.141(g) 090 Past service cost, including gains and losses arising from settlements IAS 19.141(d) 100 Increase or (-) decrease through business combinations and disposals IAS 19.141(h) 110 Other increases or (-) decreases 120 Closing balance [present value] IAS 19.140(a)(ii); Annex V.Part 2.310 44.3 Memo items [related to staff expenses] References National GAAP based on BAD References National GAAP compatible IFRS Current period 010 010 Pension and similar expenses Annex V.Part 2.311(a) Annex V.Part 2.311(a) 020 Share based payments Annex V.Part 2.311b) IFRS 2.44; Annex V.Part 2.311(b) 45. Breakdown of selected items of statement of profit or loss 45.1 Gains or losses on financial assets and liabilities designated at fair value through profit or loss by accounting portfolio References National GAAP based on BAD References National GAAP compatible IFRS Current period Changes in fair value due to credit risk Annex V.Part 2.312 010 020 010 Financial assets designated at fair value through profit or loss IFRS 7.20(a)(i); IFRS 9.4.1.5 020 Financial liabilities designated at fair value through profit or loss IFRS 7.20(a)(i); IFRS 9.4.2.2 030 GAINS OR (-) LOSSES ON FINANCIAL ASSETS AND LIABILITIES DESIGNATED AT FAIR VALUE THROUGH PROFIT OR LOSS BAD art 27.Vertical layout(6) IFRS 7.20(a)(i) 45.2 Gains or losses on derecognition of non-financial assets References National GAAP based on BAD References National GAAP compatible IFRS Current period Annex V.Part 2.313 010 020 Investment property IAS 40.69; IAS 1.34(a), 98(d) 030 Intangible assets IAS 38.113-115A; IAS 1.34(a) 040 Other assets IAS 1.34 (a) 050 GAINS OR (-) LOSSES ON DERECOGNITION OF NON-FINANCIAL ASSETS IAS 1.34 45.3 Other operating income and expenses References National GAAP based on BAD References National GAAP compatible IFRS Income Expenses 010 020 010 Changes in fair value in tangible assets measured using the fair value model Annex V.Part 2.314 IAS 40.76(d); Annex V.Part 2.314 020 Investment property Annex V.Part 2.314 IAS 40.75(f); Annex V.Part 2.314 030 Operating leases other than investment property Annex V.Part 2.315 IAS 17.50, 51, 56(b); Annex V.Part 2.315 040 Other Annex V.Part 2.316 Annex V.Part 2.316 050 OTHER OPERATING INCOME OR EXPENSES Annex V.Part 2.314-316 Annex V.Part 2.314-316 46. Statement of changes in equity Sources of equity changes References National GAAP based on BAD References National GAAP compatible IFRS Capital Share premium Equity instruments issued other than Capital Other equity Accumulated other comprehensive income Retained earnings Revaluation reserves Fair value reserves Other reserves First consolidation differences (-) Treasury shares Profit or (-) loss atributable to owners of the parent (-) Interim dividends Minority interests Total Accumulated Other Comprehensive Income Other items IAS 1.106, 54(r) IAS 1.106, 78(e) IAS 1.106, Annex V.Part 2.18-19 IAS 1.106; Annex V.Part 2.20 IAS 1.106 CRR art 4(1)(123) IFRS 1.30 D5-D8 IAS 1.106, 54(c) IAS 1.106; IAS 32.34, 33; Annex V.Part 2.30 IAS 1.106(a) IAS 1.106; IAS 32.35 IAS 1.54(q), 106(a) IAS 1.54(q), 106(a) IAS 1.9(c), IG6 BAD art 4.Liabilities(9), BAD art 22 BAD art 4.Liabilities(10); CRR art 4(124) Annex V.Part 2.18-19 Annex V.Part 2.20 Accounting Directive art 8(1)(a), (6) BAD art 4 Liabilities (13); CRR art 4(123) BAD art 4.Liabilities(12) Accounting Directive 24(3)(c) Accounting Directive Annex III Annex III Assets D(III)(2); BAD art 4 Assets (12); Annex V.Part 2.30 BAD art 4.Liabilities(14) CRR Article 26(2b) Accounting Directive art 24(4) Accounting Directive art 24(4) 010 020 030 040 050 060 070 075 080 085 090 100 110 120 130 140 010 Opening balance [before restatement] 020 Effects of corrections of errors IAS 1.106.(b); IAS 8.42 030 Effects of changes in accounting policies IAS 1.106.(b); IAS 1.IG6; IAS 8.22 040 Opening balance [current period] 050 Issuance of ordinary shares IAS 1.106.(d).(iii) 060 Issuance of preference shares IAS 1.106.(d).(iii) 070 Issuance of other equity instruments IAS 1.106.(d).(iii) 080 Exercise or expiration of other equity instruments issued IAS 1.106.(d).(iii) 090 Conversion of debt to equity IAS 1.106.(d).(iii) 100 Capital reduction IAS 1.106.(d).(iii) 110 Dividends IAS 1.106.(d).(iii); IAS 32.35; IAS 1.IG6 120 Purchase of treasury shares IAS 1.106.(d).(iii); IAS 32.33 130 Sale or cancellation of treasury shares IAS 1.106.(d).(iii); IAS 32.33 140 Reclassification of financial instruments from equity to liability IAS 1.106.(d).(iii) 150 Reclassification of financial instruments from liability to equity IAS 1.106.(d).(iii) 160 Transfers among components of equity IAS 1.106.(d).(iii); Annex V.Part 2.318 170 Equity increase or (-) decrease resulting from business combinations IAS 1.106.(d).(iii) 180 Share based payments IAS 1.106.(d).(iii); IFRS 2.10 190 Other increase or (-) decrease in equity IAS 1.106.(d) 200 Total comprehensive income for the year IAS 1.106.(d).(i)-(ii); IAS 1.81A.(c); IAS 1.IG6 210 Closing balance [current period] ANNEX III ANNEX V REPORTING ON FINANCIAL INFORMATION Table of contents General instructions 478 1. References 478 2. Conventions 479 3. Consolidation 480 4. Accounting portfolios of financial instruments 480 4.1. Financial assets 481 4.2. Financial liabilities 482 5. Financial instruments 482 5.1. Financial assets 482 5.2. Gross carrying amount 483 5.3. Financial liabilities 484 6. Counterparty breakdown 484 Template related instructions 485 1. Balance sheet 485 1.1. Assets (1.1) 485 1.2. Liabilities (1.2) 486 1.3. Equity (1.3) 486 2. Statement of profit or loss (2) 488 3. Statement of comprehensive income (3) 491 4. Breakdown of financial assets by instrument and by counterparty sector (4) 492 5. Breakdown of non-trading loans and advances by product (5) 494 6. Breakdown of non-trading loans and advances to non-financial corporations by NACE codes (6) 495 7. Financial assets subject to impairment that are past due (7) 495 8. Breakdown of financial liabilities (8) 497 9. Loan commitments, financial guarantees and other commitments (9) 497 10. Derivatives and hedge accounting (10 and 11) 499 10.1. Classification of derivatives by type of risk 499 10.2. Amounts to be reported for derivatives 501 10.3. Derivatives classified as economic hedges  502 10.4. Breakdown of derivatives by counterparty sector 502 10.5. Hedge accounting under national GAAP (11.2) 502 10.6. Amount to be reported for non-derivative hedging instruments (11.3 and 11.3.1) 503 10.7. Hedged items in fair value hedges (11.4) 503 11. Movements in allowances and provisions for credit losses (12) 503 11.1. Movements in allowances for credit losses and impairment of equity instruments under national GAAP based on BAD (12.0) 503 11.2. Movements in allowances and provisions for credit losses under IFRS (12.1) 504 11.3. Transfers between impairment stages (gross basis presentation) (12.2) 505 12. Collateral and guarantees received (13) 506 12.1. Breakdown of collateral and guarantees by loans and advances other than held for trading(13.1) 506 12.2. Collateral obtained by taking possession during the period [held at the reporting date] (13.2) 506 12.3. Collateral obtained by taking possession [tangible assets] accumulated (13.3) 506 13. Fair value hierarchy: Financial instruments at fair value (14) 507 14. Derecognition and financial liabilities associated with transferred financial assets (15) 507 15. Breakdown of selected statement of profit or loss items (16) 507 15.1. Interest income and expenses by instrument and counterparty sector (16.1) 507 15.2. Gains or losses on de-recognition of financial assets and liabilities not measured at fair value through profit or loss by instrument (16.2) 508 15.3. Gains or losses on financial assets and liabilities held for trading by instrument (16.3) 508 15.4. Gains or losses on financial assets and liabilities held for trading by risk (16.4) 509 15.5. Gains or losses on non-trading financial assets mandatorily at fair value through profit or loss by instrument (16.4.1) 509 15.6. Gains or losses on financial assets and liabilities designated at fair value to profit or loss by instrument (16.5) 509 15.7. Gains or losses from hedge accounting (16.6) 510 15.8. Impairment on non-financial assets (16.7) 510 16. Reconciliation between accounting and CRR scope of consolidation (17) 510 17. Non-performing exposures (18) 510 18. Forborne exposures (19) 514 19. Geographical breakdown (20) 517 19.1. Geographical breakdown by location of activities (20.1-20.3) 517 19.2. Geographical breakdown by residence of the counterparty (20.4-20.7) 517 20. Tangible and intangible assets: assets subject to operating lease (21) 518 21. Asset management, custody and other service functions (22) 518 21.1. Fee and commission income and expenses by activity (22.1) 518 21.2. Assets involved in the services provided (22.2) 519 22. Interests in unconsolidated structured entities (30) 520 23. Related parties (31) 520 23.1. Related parties: amounts payable to and amounts receivable from (31.1) 520 23.2. Related parties: expenses and income generated by transactions with (31.2) 521 24. Group structure (40) 521 24.1. Group structure: entity-by-entity  (40.1) 521 24.2. Group structure: instrument-by-instrument  (40.2) 522 25. Fair value (41) 522 25.1. Fair value hierarchy: financial instruments at amortised cost (41.1) 522 25.2. Use of fair value option (41.2) 522 26. Tangible and intangible assets: carrying amount by measurement method (42) 523 27. Provisions (43) 523 28. Defined benefit plans and employee benefits (44) 523 28.1. Components of net defined benefit plan assets and liabilities (44.1) 523 28.2. Movements in defined benefit obligations (44.2) 523 28.3. Memo items [related to staff expenses] (44.3) 523 29. Breakdown of selected items of statement of profit or loss (45) 524 29.1. Gains or losses on financial assets and liabilities designated at fair value through profit or loss by accounting portfolio (45.1) 524 29.2. Gains or losses on de-recognition of non-financial assets (45.2) 524 29.3. Other operating income and expenses (45.3) 524 30. Statement of changes in equity (46) 524 Mapping of exposure classes and counterparty sectors 524 PART 1 GENERAL INSTRUCTIONS 1. REFERENCES 1. This Annex contains additional instructions for the financial information templates ( FINREP ) in Annexes III and IV to this Regulation. This Annex complements the instructions included in the form of references in the templates in Annexes III and IV. 2. Institutions that use national accounting standards compatible with IFRS ( compatible national GAAP ) shall apply the common and IFRS instructions in this Annex, unless otherwise provided. This is without prejudice to the compliance of the compatible national GAAP requirements with the requirements of BAD. Institutions that use national GAAP non-compatible with IFRS or that have not yet been made compatible with the requirements in IFRS 9 shall apply the common and BAD instructions in this Annex, unless provided otherwise. 3. The data points identified in the templates shall be drawn up in accordance with the recognition, offsetting and valuation rules of the relevant accounting framework, as defined in Article 4(1)(77) of Regulation (EU) No 575/2013. 4. Institutions shall only submit those parts of the templates related to: (a) assets, liabilities, equity, income and expenses that are recognised by the institution; (b) off-balance sheet exposures and activities in which the institution is involved; (c) transactions performed by the institution; (d) valuation rules, including methods for the estimation of allowances for credit risk, applied by the institution. 5. For the purposes of Annexes III and IV as well as this Annex, the following abbreviations shall apply: (a) CRR : Regulation (EU) No 575/2013 (b) IAS  or IFRS : International Accounting Standards , as defined in Article 2 of the IAS Regulation No 1606/2002 (1), which have been adopted by the Commission; (c) ECB BSI Regulation  or ECB/2013/33 : Regulation (EC) No 1071/2013 of the European Central Bank (2); (d) NACE Regulation : Regulation (EC) No 1893/2006 of the European Parliament and of the Council (3); (e) NACE codes : codes in NACE Regulation; (f) BAD : Council Directive 86/635/EEC (4); (g) Accounting Directive : Directive 2013/34/EU (5); (h) National GAAP : national generally accepted accounting principles developed under BAD; (i) SME : micro, small and medium-sized enterprises defined in Commission Recommendation C(2003)1422 (6); (j) ISIN code : the International Securities Identification Number assigned to securities, composed of 12 alphanumeric characters, which uniquely identifies a securities issue; (k) LEI code : the global Legal Entity Identifier assigned to entities, which uniquely identifies a party to a financial transaction; (l) Impairment stages : categories of impairment as defined in IFRS 9.5.5. Stage 1  refers to impairment measured in accordance with IFRS 9.5.5.5. Stage 2  refers to impairment measured in accordance with IFRS 9.5.5.3. Stage 3  refers to impairment on credit-impaired assets as defined in Appendix A of IFRS 9. 2. CONVENTIONS 6. For the purposes of Annexes III and IV, a data point shadowed in grey shall mean that this data point is not requested or that it is not possible to report it. In Annex IV, a row or a column with references shadowed in black means that the related data points shall not be submitted by those institutions that follow those references in that row or column. 7. Templates in Annexes III and IV include implicit validation rules which are laid down in the templates themselves through the use of conventions. 8. The use of brackets in the label of an item in a template means that this item is to be subtracted to obtain a total, but it does not mean that it shall be reported as negative. 9. Items that shall be reported in negative are identified in the compiling templates by including ( )  at the beginning of their label such as in ( ) Treasury shares . 10. In the Data Point Model  ( DPM ) for financial information reporting templates of Annexes III and IV, every data point (cell) has a base item  to which the credit/debit  attribute is allocated. This allocation ensures that all entities who report data points follow the sign convention  and allows to know the credit/debit  attribute that corresponds to each data point. 11. Schematically, this convention works as in Table 1. Table 1 Credit/debit convention, positive and negative signs Element Credit/Debit Balance/Movement Figure reported Assets Debit Balance on assets Positive ( Normal , no sign needed) Increase on assets Positive ( Normal , no sign needed) Negative balance on assets Negative (Minus    sign needed) Decrease on assets Negative (Minus    sign needed) Expenses Balance on expenses Positive ( Normal , no sign needed) Increase on expenses Positive ( Normal , no sign needed) Negative balance (including reversals) on expenses Negative (Minus    sign needed) Decrease on expenses Negative (Minus    sign needed) Liabilities Credit Balance on liabilities Positive ( Normal , no sign needed) Increase on liabilities Positive ( Normal , no sign needed) Negative balance on liabilities Negative (Minus    sign needed) Decrease on liabilities Negative (Minus    sign needed) Equity Balance on equity Positive ( Normal , no sign needed) Increase on equity Positive ( Normal , no sign needed) Negative balance on equity Negative (Minus    sign needed) Decrease on equity Negative (Minus    sign needed) Income Balance on income Positive ( Normal , no sign needed) Increase on income Positive ( Normal , no sign needed) Negative balance (including reversals) on income Negative (Minus    sign needed) Decrease on income Negative (Minus    sign needed) 3. CONSOLIDATION 12. Unless specified otherwise in this Annex, FINREP templates shall be prepared using the prudential scope of consolidation in accordance with Part 1, Title II, Chapter 2, Section 2, of CRR. Institutions shall account for their subsidiaries, joint ventures and associates using the same methods as for prudential consolidation: (a) institutions may be permitted or required to apply the equity method to investments in insurance and non-financial subsidiaries in accordance with Article 18(5) of CRR; (b) institutions may be permitted to use the proportional consolidation method for financial subsidiaries in accordance with Article 18(2) of CRR; (c) institutions may be required to use the proportional consolidation method for investment in joint ventures in accordance with Article 18(4) of CRR. 4. ACCOUNTING PORTFOLIOS OF FINANCIAL INSTRUMENTS 13. For the purposes of Annexes III and IV as well as this Annex, accounting portfolios  means financial instruments aggregated by valuation rules. These aggregations shall not include investments in subsidiaries, joint ventures and associates, balances receivable on demand classified as Cash, cash balances at central banks and other demand deposits  as well as those financial instruments classified as Held for sale  presented in the items Non-current assets and disposal groups classified as held for sale  and Liabilities included in disposal groups classified as held for sale . 14. Under national GAAP, institutions that are permitted or required to apply certain valuation rules for financial instruments in accordance with IFRS shall submit, to the extent that they are applied, the relevant IFRS accounting portfolios. Where the valuation rules for financial instruments that institutions are permitted or required to use under national GAAP based on BAD do refer to the valuation rules in IAS 39, institutions shall submit the accounting portfolios based on BAD for all their financial instruments until the valuation rules they apply refer to the valuation rules in IFRS 9. 4.1. Financial assets 15. The following accounting portfolios based on IFRS shall be used for financial assets: (a) Financial assets held for trading ; (b) Non-trading financial assets mandatorily at fair value through profit or loss  (c) Financial assets designated at fair value through profit or loss ; (d) Financial assets at fair value through other comprehensive income ; (e) Financial assets at amortised cost . 16. The following accounting portfolios based on national GAAP shall be used for financial assets: (a) Trading financial assets ; (b) Non-trading non-derivative financial assets measured at fair value through profit or loss ; (c) Non-trading non-derivative financial assets measured at fair value to equity; (d) Non-trading non-derivative financial assets measured at a cost-based method ; and (e) Other non-trading non-derivative financial assets . 17. Trading financial assets  includes all financial assets classified as trading under the relevant national GAAP based on BAD. Irrespective of the measurement methodology applied under the relevant national GAAP based on BAD, all derivatives with a positive balance for the reporting institution that are not classified as hedge accounting in accordance with paragraph 22 of this Part shall be reported as trading financial assets. This classification shall also apply for derivatives which according to national GAAP based on BAD are not recognised on the balance-sheet, or have only the changes in their fair value recognised on-balance sheet or which are used as economic hedges as defined in paragraph 137 of Part 2 of this Annex. 18. Under national GAAP based on BAD, for financial assets, cost-based methods  shall include those valuation rules by which the debt instrument is measured at cost plus interest accrued less impairment losses. 19. Under national GAAP based on BAD, Non-trading non-derivative financial assets measured at a cost-based method  includes financial instruments measured at cost-based methods as well as instruments measured at the lower of cost or market ( LOCOM ) under a non-continuous basis (moderate LOCOM) regardless of their actual measurement as of the reporting reference date. Assets measured at moderate LOCOM are assets for which LOCOM is applied only in specific circumstances. The applicable accounting framework provides for these circumstances, such as impairment, a prolonged decline in fair value compared to cost or change in the management intent. 20. Under national GAAP based on BAD, Other non-trading non-derivative financial assets  shall include financial assets that do not qualify for inclusion in other accounting portfolios. This accounting portfolio includes, among others, financial assets that are measured at LOCOM on a continuous basis ( strict LOCOM ). Assets measured at strict LOCOM are assets for which the applicable accounting framework either provides for the initial and subsequent measurement at LOCOM, or the initial measurement at cost and the subsequent measurement at LOCOM. 21. Regardless of their measurement method, investments in subsidiaries, joint ventures and associates that are not fully or proportionally consolidated under the regulatory scope of consolidation are reported in Investments in subsidiaries, joint ventures and associates , except where they are classified as held for sale in accordance with IFRS 5. 22. Derivatives - Hedge accounting  shall include derivatives with a positive balance for the reporting institution held for hedge accounting under IFRS. Under national GAAP based on BAD, banking book derivatives shall be classified as derivatives held for hedge accounting only if there are special accounting rules for banking book derivatives under the relevant national GAAP based on BAD and the derivatives reduce risk of another position in the banking book. 4.2. Financial liabilities 23. The following accounting portfolios based on IFRS shall be used for financial liabilities: (a) Financial liabilities held for trading ; (b) Financial liabilities designated at fair value through profit or loss ; (c) Financial liabilities measured at amortised cost . 24. The following accounting portfolios based on national GAAP shall be used for financial liabilities: (a) Trading financial liabilities ; (b) Non-trading non-derivative financial liabilities measured at a cost-based method . 25. Trading financial liabilities  includes all financial liabilities classified as trading under the relevant national GAAP based on BAD. Irrespective of the measurement methodology applied under the relevant national GAAP based on BAD, all derivatives with a negative balance for the reporting institution that are not classified as hedge accounting in accordance with paragraph 26 of this Part shall be reported as trading financial liabilities. This classification shall also apply for derivatives which according to national GAAP based on BAD are not recognised on the balance-sheet, or have only the changes in their fair value recognised on-balance sheet or which are used as economic hedges as defined in paragraph 137 of Part 2 of this Annex. 26. Derivatives - Hedge accounting  shall include derivatives with a negative balance for the reporting institution held for hedge accounting under IFRS. Under national GAAP based on BAD, banking book derivatives shall be classified as hedge accounting only if there are special accounting rules for banking book derivatives under the relevant national GAAP based on BAD and the derivatives reduce risk of another position in the banking book. 5. FINANCIAL INSTRUMENTS 27. For the purposes of Annexes III and IV as well as this Annex, "the carrying amount" means the amount to be reported in the balance sheet. The carrying amount of financial instruments shall include accrued interest. Under the relevant national GAAP based on BAD, the carrying amount of derivatives shall be either the carrying amount under national GAAP including accruals, premium values and provisions if applicable, or it shall be equal to zero where derivatives are not recognised on-balance sheet. 28. If recognised under the relevant national GAAP based on BAD, accruals and deferrals of financial instruments including interest accrual, premiums and discounts or transaction costs shall be reported together with the instrument and not as other assets or other liabilities. 29. Where applicable under national GAAP based on BAD, Haircuts for trading positions valued at fair value  shall be reported. The haircuts decrease the value of trading assets and increase the value of trading liabilities. 5.1. Financial assets 30. Financial assets shall be distributed among the following classes of instruments: Cash on hand , Derivatives , Equity instruments , Debt securities  and Loans and advances . 31. Debt securities  are debt instruments held by the institution issued as securities that are not loans in accordance with the ECB BSI Regulation. 32. Loans and advances  are debt instruments held by the institutions that are not securities; this item includes loans  in accordance with the ECB BSI Regulation as well as advances that cannot be classified as loans  according to the ECB BSI Regulation. Advances that are not loans  are further characterized in paragraph 85(g) of Part 2 of this Annex. 33. In FINREP, debt instruments  shall include loans and advances  and debt securities . 5.2. Gross carrying amount 34. Gross carrying amount of debt instruments shall have the following meaning: (a) under IFRS and national GAAP based on BAD for debt instruments measured at fair value through profit or loss without being included in the held for trading or trading portfolio, the gross carrying amount shall depend on whether they are classified as performing or non-performing. For performing debt instruments, the gross carrying amount shall be the fair value. For non-performing debt instruments, the gross carrying amount shall be the fair value after adding back any accumulated negative fair value adjustment due to credit risk, as defined in paragraph 69 of Part 2 of this Annex. For the purpose of the measurement of the gross carrying amount, the valuation of the debt instruments shall be performed on the level of single financial instruments; (b) under IFRS for debt instruments at amortised cost or at fair value through other comprehensive income, the gross carrying amount shall be the carrying amount before adjusting for any loss allowance; (c) under national GAAP based on BAD, for debt instruments classified as non-trading non-derivative financial assets measured at a cost-based method , the gross carrying amount of impaired assets shall be equal to the carrying amount before adjusting for specific allowances for credit risk. The gross carrying amount of unimpaired assets shall be the carrying amount before adjusting for general allowances for credit risk and general allowances for banking risk, where affecting the carrying amount; (d) under national GAAP based on BAD, the gross carrying amount of debt instruments classified as Non-trading non-derivative financial assets measured at fair value to equity  shall depend on whether these financial assets are subject to impairment requirements. Where they are subject to impairment requirements, the gross carrying amount shall be the carrying amount before adjusting for any accumulated impairment, following the requirements in point (c) above for impaired and unimpaired assets, or any accumulated amount of fair value adjustment that is considered as impairment loss. When these financial assets are not subject to impairment requirements, the gross carrying amount of these financial assets shall be the fair value for performing exposures, and for non-performing exposures the fair value after adding back any accumulated negative fair value adjustment due to credit risk; (e) under national GAAP based on BAD, the gross carrying amount of debt instruments measured at strict or moderate LOCOM shall be the cost where measured at cost during the reporting period. Where these debt instruments are measured at market value the gross carrying amount shall be the market value before adjusting for credit-risk induced value adjustments; (f) under national GAAP based on BAD, for debt instruments reported under Other non-trading non-derivative financial assets  under measurement methods other than LOCOM, the gross carrying amount shall be the carrying amount before taking into account any valuation adjustment that qualifies as impairment; (g) for trading financial assets under GAAP based on BAD or held for trading financial assets under IFRS, the gross carrying amount shall be the fair value. Where GAAP based on BAD require haircuts on trading and fair valued instruments, the carrying amount of the financial instruments shall be the fair value before these haircuts. 5.3. Financial liabilities 35. Financial liabilities shall be distributed among the following classes of instruments: Derivatives , Short positions , Deposits , Debt securities issued  and Other financial liabilities . 36. For the purposes of Annexes III and IV as well as this Annex the definition of deposits  in Annex II, Part 2 of the ECB BSI Regulation applies. 37. Debt securities issued  shall be debt instruments issued as securities by the institution that are not deposits in accordance with the ECB BSI Regulation. 38. Other financial liabilities  shall include all financial liabilities other than derivatives, short positions, deposits and debt securities issued. 39. Under IFRS Other financial liabilities  shall include financial guarantees given where they are measured either at fair value through profit or loss [IFRS 9.4.2.1(a)] or at the amount initially recognised less cumulative amortization [IFRS 9.4.2.1(c)(ii)]. Loan commitments given shall be reported as Other financial liabilities  where they are designated as financial liabilities at fair value through profit or loss [IFRS 9.4.2.1(a)] or they are commitments to provide a loan at a below-market interest rate [IFRS 9.2.3(c), IFRS 9.4.2.1(d)]. 40. Where loan commitments, financial guarantees and other commitments given are measured at fair value through profit or loss, any change in the fair value, including changes due to credit risk, shall be reported as other financial liabilities  and not as provisions for Commitments and guarantees given . 41. Other financial liabilities  shall also include dividends to be paid, amounts payable in respect of suspense and transit items, and amounts payable in respect of future settlements of transactions in securities or foreign exchange transactions where payables for transactions are recognised before the payment date. 6. COUNTERPARTY BREAKDOWN 42. Where a breakdown by counterparty is required the following counterparty sectors shall be used: (a) central banks; (b) general governments: central governments, state or regional governments, and local governments, including administrative bodies and non-commercial undertakings, but excluding public companies and private companies held by these administrations that have a commercial activity (which shall be reported under credit institutions , other financial corporations  or non-financial corporations  depending on their activity); social security funds; and international organisations, such as institutions of the European Union, the International Monetary Fund and the Bank for International Settlements; (c) credit institutions: any institution covered by the definition in Article 4(1)(1) of CRR ( undertaking the business of which is to take deposits or other repayable funds from the public and to grant credits for its own account ) and multilateral development banks (MDBs); (d) other financial corporations: all financial corporations and quasi-corporations other than credit institutions such as investment firms, investment funds, insurance companies, pension funds, collective investment undertakings, and clearing houses as well as remaining financial intermediaries, financial auxiliaries and captive financial institutions and money lenders; (e) non-financial corporations: corporations and quasi-corporations not engaged in financial intermediation but principally in the production of market goods and non-financial services according to the ECB BSI Regulation; (f) households: individuals or groups of individuals as consumers and producers of goods and non-financial services exclusively for their own final consumption, and as producers of market goods and non-financial and financial services provided that their activities are not those of quasi-corporations. Non-profit institutions which serve households ( NPISH ) and which are principally engaged in the production of non-market goods and services intended for particular groups of households shall be included. 43. The counterparty sector allocation shall be based exclusively on the nature of the immediate counterparty. The classification of the exposures incurred jointly by more than one obligor shall be done on the basis of the characteristics of the obligor that was the more relevant, or determinant, for the institution to grant the exposure. Among other classifications, the distribution of jointly incurred exposures by counterparty sector, country of residence and NACE codes shall be driven by the characteristics of the more relevant or determinant obligor. 44. The immediate counterparties in the following transactions shall be: (a) for loans and advances, the immediate borrower. For trade receivables, the immediate borrower shall be the counterparty obliged to pay the receivables, except in transactions with recourse, where the immediate borrower shall be the transferor of receivables where the reporting institution does not acquire substantially all the risks and rewards of ownership of the transferred receivables; (b) for debt securities and equity instruments, the issuer of the securities; (c) for deposits, the depositor; (d) for short positions, the counterparty of the securities borrowing transaction or reverse repurchase agreement; (e) for derivatives, the direct counterparty of the derivative contract. For centrally cleared OTC derivatives the direct counterparty shall be the clearing house acting as a central counterparty. Counterparty breakdown for credit risk derivatives refers to the sector where the counterparty of the contract (buyer or seller of protection) belongs; (f) for financial guarantees given, the counterparty shall be the direct counterparty of the guaranteed debt instrument; (g) for loan commitments and other commitments given, the counterparty whose credit risk is assumed by the reporting institution; (h) for loan commitments, financial guarantees and other commitments received, the guarantor or the counterparty that has provided the commitment to the reporting institution. PART 2 TEMPLATE RELATED INSTRUCTIONS 1. BALANCE SHEET 1.1. Assets (1.1) 1. Cash on hand  shall include holdings of national and foreign banknotes and coins in circulation that are commonly used to make payments. 2. Cash balances at central banks  shall include balances receivable on demand at central banks. 3. Other demand deposits  shall include balances receivable on demand with credit institutions. 4. Investments in subsidiaries, joint ventures and associates  shall include the investments in associates, joint ventures and subsidiaries which are not fully or proportionally consolidated under the regulatory scope of consolidation, except where they shall be classified as held for sale in accordance with IFRS 5, irrespectively of how they are measured, including where the accounting standards allow for them to be included in the different accounting portfolios used for financial instruments. The carrying amount of investments accounted for using the equity method shall include related goodwill. 5. Assets that are not financial assets and that due to their nature could not be classified in specific balance sheet items shall be reported in Other assets . Other assets shall include, among others, gold, silver and other commodities, even where they are held with trading intent. 6. Under the relevant national GAAP based on BAD, the carrying amount of repurchased own shares shall be reported as other assets  where presentation as asset is allowed under the relevant national GAAP. 7. Non-current assets and disposal groups classified as held for sale  shall have the same meaning as under IFRS 5. 1.2. Liabilities (1.2) 8. Under national GAAP based on BAD provisions for contingent losses arising from the ineffective part of portfolio hedge relationship shall be reported in row Derivatives  Hedge accounting  where the loss arises from the valuation of the hedging derivative, or in row Fair value changes of the hedged items in portfolio hedge of interest rate risk  where the loss arises from the valuation of the hedged position. Where no distinction between losses arising from the valuation of the hedging derivative and loss arising from the valuation of the hedged position is possible, all provisions for contingent losses arising from the ineffective part of the portfolio hedge relationship shall be reported in row Derivatives  Hedge accounting . 9. Provisions for Pensions and other post-employment defined benefit obligations  shall include the amount of net defined benefit liabilities. 10. Under IFRS provisions for Other long-term employee benefits  shall include the amount of the deficits in the long-term employment benefit plans listed in IAS 19.153. The accrued expense from short term employee benefits [IAS 19.11(a)], defined contribution plans [IAS 19.51(a)] and termination benefits [IAS 19.169(a)] shall be included in Other liabilities . 11. Under IFRS, provisions for Commitments and guarantees given  shall include provisions related to all commitments and guarantees, irrespective of whether their impairment is determined in accordance with IFRS 9 or their provisioning follows IAS 37 or they are treated as insurance contracts under IFRS 4. Liabilities arising from commitments and financial guarantees measured at fair value through profit or loss shall not be reported as provisions although they are due to credit risk, but as other financial liabilities  in accordance with paragraph 40 of Part 1 of this Annex. Under national GAAP based on BAD, provisions for Commitments and guarantees given  shall include provisions related to all commitments and guarantees. 12. Share capital repayable on demand  shall include the capital instruments issued by the institution that do not meet the criteria to be classified in equity. Institutions shall include in this item the cooperative shares that do not meet the criteria to be classified in equity. 13. Liabilities that are not financial liabilities and that due to their nature could not be classified in specific balance sheet items shall be reported in Other liabilities . 14. Liabilities included in disposal groups classified as held for sale  shall have the same meaning as under IFRS 5. 15. Under national GAAP based on BAD Funds for general banking risks  are amounts that have been assigned in accordance with Article 38 of BAD. Where recognised, they shall appear separately either as liabilities under provisions  or within equity under other reserves  in accordance with the relevant national GAAP. 1.3. Equity (1.3) 16. Under IFRS equity instruments that are financial instruments shall include those contracts under the scope of IAS 32. 17. Under the relevant national GAAP based on BAD, Unpaid capital which has been called up  shall include the carrying amount of capital issued by the institution that has been called-up to the subscribers but not paid at the reference date. If capital increase, not yet paid, is recorded as an increase of share capital, unpaid capital which has been called up shall be reported in Unpaid capital which has been called up  in template 1.3 as well as in other assets  in template 1.1. Under the relevant national GAAP based on BAD where capital increase can be recorded only following the receipt of the payment from shareholders, unpaid capital shall not be reported in template 1.3. 18. Equity component of compound financial instruments  shall include the equity component of compound financial instruments (that is, financial instruments that contain both a liability and an equity component) issued by the institution, where segregated in accordance with the relevant accounting framework (including compound financial instruments with multiple embedded derivatives whose values are interdependent). 19. Other equity instruments issued  shall include equity instruments that are financial instruments other than Capital  and Equity component of compound financial instruments . 20. Other equity  shall comprise all equity instruments that are not financial instruments including, among others, equity-settled share-based payment transactions [IFRS 2.10]. 21. Fair value changes of equity instruments measured at fair value through other comprehensive income  shall include accumulated gains and losses due to changes in fair value on investments in equity instruments for which the reporting entity has made the irrevocable election to present changes in fair value in other comprehensive income. 22. Hedge ineffectiveness of fair value hedges for equity instruments measured at fair value through other comprehensive income  shall comprise the accumulated hedge ineffectiveness arising in fair value hedges in which the hedged item is an equity instrument measured at fair value through other comprehensive income. Hedge ineffectiveness reported in this row shall be the difference between the accumulated variation of the fair value of the equity instrument reported in Fair value changes of equity instruments measured at fair value through other comprehensive income [hedged item]  and the accumulated variations of the fair value of the hedging derivative reported in Fair value changes of equity instruments measured at fair value through other comprehensive income [hedging instrument]  [IFRS 9.6.5.3 and IFRS 9.6.5.8]. 23. Fair value changes of financial liabilities at fair value through profit or loss attributable to changes in the credit risk  shall include accumulated gains and losses recognised in other comprehensive income and related to own credit risk for liabilities designated at fair value through profit or loss, regardless of whether the designation takes place at initial recognition or subsequently. 24. Hedge of net investments in foreign operations [effective portion]  shall include the foreign currency translation reserve for the effective portion of both on-going hedges of net investments in foreign operations and hedges of net investments in foreign operations that no longer apply while the foreign operations remain recognised in the balance sheet. 25. Hedging derivatives. Cash flow hedges reserve [effective portion]  shall include the cash flow hedge reserve for the effective portion of the variation in fair value of hedging derivatives in a cash flow hedge, both for on-going cash flow hedges and cash flow hedges that no longer apply. 26. Fair value changes of debt instruments measured at fair value through other comprehensive income  shall include accumulated gains or losses on debt instruments measured at fair value through other comprehensive income, net of the loss allowance that is measured at the reporting date in accordance with IFRS 9.5.5. 27. Hedging instruments [not designated elements]  shall include the accumulated changes in fair value of all of the following: (a) the time value of an option where the changes in the time value and the intrinsic value of that option are separated and only the change in the intrinsic value is designated as a hedging instrument [IFRS 9.6.5.15]; (b) the forward element of a forward contract where the forward element and the spot element of that forward contract are separated and only the change in the spot element of the forward contract is designated as hedging instrument; (c) the foreign currency basis spread from a financial instrument where this spread is excluded from the designation of that financial instrument as the hedging instrument [IFRS 9.6.5.15, IFRS 9.6.5.16]. 28. Under IFRS Revaluation reserves  shall include the amount of reserves resulting from first-time adoption to IAS that have not been released to other type of reserves. 29. Other reserves  shall be split between Reserves or accumulated losses of investments in subsidiaries, joint ventures and associates accounted for using the equity method  and Other . Reserves or accumulated losses of investments in subsidiaries, joint ventures and associates accounted for using the equity method  shall include the accumulated amount of income and expenses generated by the aforementioned investments through profit or loss in past years where they are accounted for using the equity method. Other  shall include reserves different from those separately disclosed in other items and may include legal reserve and statutory reserve. 30. Treasury shares  shall cover all financial instruments that have the characteristics of own equity instruments which have been reacquired by the institution while they are not sold or amortised, except where under the relevant national GAAP based on BAD they shall be reported in other assets . 2. STATEMENT OF PROFIT OR LOSS (2) 31. Interest income and interest expense from financial instruments measured at fair value through profit or loss and from hedging derivatives classified in the category hedge accounting , shall be reported either separately from other gains and losses under items interest income  and interest expense  ( clean price ) or as part of gains or losses from these categories of instruments ( dirty price ). The clean or dirty price approach shall be applied consistently for all financial instruments measured at fair value through profit or loss and for hedging derivatives classified in the category hedge accounting . 32. Institutions shall report the following items, which include income and expense in relation to related parties not fully or proportionally consolidated under the regulatory scope of consolidation, broken down by accounting portfolios: (a) Interest income ; (b) Interest expense ; (c) Dividend income ; (d) Gains or losses on de-recognition of financial assets and liabilities not measured at fair value through profit or loss, net ; (e) Modification gains or losses, net ; (f) Impairment or ( ) reversal of impairment on financial assets not measured at fair value through profit or loss . 33. Interest income. Financial assets held for trading  and Interest expenses. Financial liabilities held for trading  shall include, where the clean price is used, the amounts related to those derivatives classified in the category held for trading  which are hedging instruments from an economic but not accounting point of view to present correct interest income and expenses from the financial instruments that are hedged. 34. Where the clean price is used, Interest income. Financial assets held for trading  and Interest expenses. Financial liabilities held for trading  shall also include time-apportioned fees and balancing payments in relation to credit derivatives measured at fair value and used to manage the credit risk of part or all of a financial instrument that is designated at fair value at that occasion [IFRS 9.6.7]. 35. Interest income. Derivatives  Hedge accounting, interest rate risk  and Interest expenses. Derivatives  Hedge accounting, interest rate risk  shall include, where the clean price is used, the amounts related to those derivatives classified in the category hedge accounting  which cover interest rate risk, including hedges of a group of items with offsetting risk positions (hedges of a net position) whose hedged risk affect different line items in the statement of profit or loss. Where the clean price is used, these amounts shall be reported as interest income and expenses on a gross basis to present correct interest income and expenses from the hedged items to which they are linked. With clean price, where the hedged item generates interest income (expense), these amounts shall be reported as an interest income (expense) even where it is a negative (positive) amount. 36. Interest income - other assets  shall include amounts of interest income not included in the other items, like interest income related to cash, cash balances at central banks and other demand deposits and to non-current assets and disposal groups classified as held for sale as well as net interest income from net defined benefit asset. 37. Under IFRS and where not provided otherwise in national GAAP, interest in relation to financial liabilities with a negative effective interest rate shall be reported in Interest income on liabilities . These liabilities and their interests give rise to a positive yield for an institution. 38. Interest expenses - other liabilities  shall include amounts of interest expenses not included in the other items, like interest expenses related to liabilities included in disposal groups classified as held for sale, expenses derived from increases in the carrying amount of a provision reflecting the passage of time or net interest expenses from net defined benefit liabilities. 39. Under IFRS and where not provided otherwise in national GAAP, interest in relation to financial assets with a negative effective interest rate shall be reported in Interest expense on assets . These assets and their interests give rise to a negative yield for an institution. 40. Dividend income on equity instruments measured at fair value through profit or loss shall be reported either as dividend income  separately from other gains and losses from these classes of instruments where the clean price is used or as part of gains or losses from these classes of instruments where the dirty price is used. 41. Dividend income on equity instruments designated at fair value through other comprehensive income shall encompass dividends related to instruments derecognised during the period and dividends related to instruments held at the end of the reporting period. 42. Dividend income from investments in subsidiaries, joint ventures and associates shall include the dividends of these investments where they are accounted for using other than the equity method. 43. Gains or ( ) losses on financial assets and liabilities held for trading, net  shall include gains and losses in the remeasurement and derecognition of financial instruments classified as held for trading. This item shall include also gains and losses on credit derivatives measured at fair value through profit or loss used to manage the credit risk of all, or part of, a financial instrument that is designated as measured at fair value through profit or loss, as well as dividend and interest income and expense on financial assets and liabilities held for trading where the dirty price is used. 44. Gains or losses on financial assets and liabilities designated at fair value through profit or loss  shall include also the amount recognised in the statement of profit or loss for the own credit risk of liabilities designated at fair value where recognising own credit risk changes in other comprehensive income creates or enlarges an accounting mismatch [IFRS 9.5.7.8]. This item shall include also gains and losses on the hedged instruments that are designated as measured at fair value through profit or loss where the designation is used to manage credit risk, as well as interest income and expense on financial assets and liabilities designated at fair value through profit or loss where the dirty price is used. 45. Gains or ( ) losses on derecognition of financial assets and liabilities not measured at fair value through profit or loss  shall not include gains on equity instruments that a reporting entity chose to measure at fair value through other comprehensive income [IFRS 9.5.7.1(b)]. 46. Where a change in business model leads to the reclassification of a financial asset into a different accounting portfolio, the gains or losses from the reclassification shall be reported in the relevant rows of the accounting portfolio in which the financial asset is reclassified, in accordance with the following: (a) where a financial asset is reclassified out of the amortised cost measurement category and into the fair value through profit or loss accounting portfolio [IFRS 9.5.6.2], gains or losses due to the reclassification shall be reported in Gains or ( ) losses on financial assets and liabilities held for trading, net  or Gains or ( ) losses on non-trading financial assets mandatorily at fair value through profit or loss, net , as applicable; (b) where a financial asset is reclassified out of the fair value through other comprehensive income measurement category and into the fair value through profit or loss measurement category [IFRS 9.5.6.7], the cumulative gains or losses previously recognised in other comprehensive income reclassified to profit or loss shall be reported in Gains or ( ) losses on financial assets and liabilities held for trading, net  or Gains or ( ) losses on non-trading financial assets mandatorily at fair value through profit or loss, net , as applicable. 47. Gains or ( ) losses from hedge accounting, net  shall include gains and losses on hedging instruments and on hedged items, including those on hedged items measured at fair value through other comprehensive income other than equity instruments, in a fair value hedge in accordance with IFRS 9.6.5.8. It shall also include the ineffective part of the variation of the fair value of the hedging instruments in a cash flow hedge. The reclassifications of the cash-flow hedges reserve or of the reserve for hedges of net investment in a foreign operation shall be recognised in the same rows of the Statement of profit or loss  as those impacted by the cash flows from the hedged items. Gains or ( ) losses from hedge accounting, net  shall include also the gains and losses from hedges of net investment in foreign operations. This item shall also include gains on hedges of net positions. 48. Gains or losses on derecognition of non-financial assets  shall include the gains and losses on derecognition of non-financial assets, except where classified as held for sale or as investments in subsidiaries, joint ventures and associates. 49. Modification gains or ( ) losses, net  shall include the amounts arising from adjusting the gross carrying amounts of financial assets to reflect the renegotiated or modified contractual cash flows [IFRS 9.5.4.3 and Appendix A]. The modification gains or losses shall not include the impact of modifications on the amount of expected credit losses, which shall be reported in Impairment or ( ) reversal of impairment on financial assets not measured at fair value through profit or loss . 50. Provisions or ( ) reversal of provisions. Commitments and guarantees given  shall include the net charges in the Statement of profit or loss  for provisions on all commitments and guarantees in the scope of IFRS 9, IAS 37 or IFRS 4 in accordance with paragraph 11 of this Part, or under national GAAP based on BAD. Under IFRS, any change in the fair value of commitments and financial guarantees measured at fair value shall be reported in Gains or ( ) losses on financial assets and liabilities designated at fair value through profit or loss, net . Provisions therefore include the impairment amount for commitments and guarantees for which impairment is determined in accordance with IFRS 9 or their provisioning follows IAS 37 or they are treated as insurance contracts under IFRS 4. 51. Under IFRS, Impairment or ( ) reversal of impairment on financial assets not measured at fair value through profit or loss  shall include all impairment gains or losses for debt instruments arising from the application of the impairment rules in IFRS 9.5.5, regardless of whether the expected credit losses in accordance with IFRS 9.5.5 are estimated over a 12-month or a lifetime period, and including the impairment gains or losses for trade receivables, contract assets and lease receivables [IFRS 9.5.5.15]. 52. Under national GAAP based on BAD Impairment or ( ) reversal of impairment on financial assets not measured at fair value through profit and loss  shall include all allowances and reversal of allowances of financial instruments measured at cost based methods due to the change in creditworthiness of the debtor or issuer, as well as, depending on the specifications of the national GAAP, the allowances due to the impairment of financial instruments measured at fair value through equity and other measurement methods, including LOCOM. 53. Impairment or ( ) reversal of impairment on financial assets not measured at fair value through profit or loss  shall also include the amounts written off - as defined in paragraph 72, 74 and 165(b) of this Part of this Annex- that exceed the amount of the loss allowance at the date of write-off and are therefore recognised as a loss directly in profit or loss, as well as recoveries of previously written-off amounts recorded directly to the statement of profit or loss. 54. The share of profit or loss from subsidiaries, associates and joint ventures which are accounted for under the equity method in the regulatory scope of consolidation shall be reported within Share of the profit or ( ) loss of investments in subsidiaries, joint ventures and associates accounted for using the equity method . According to IAS 28.10, the carrying amount of the investment shall be reduced by the amount of dividends paid by those entities. The impairment on those investments shall be reported in (Impairment or ( ) reversal of impairment of investments in subsidiaries, joint ventures and associates) . Gains or losses on de-recognition of these investments shall be reported in accordance with paragraph 55 and 56 of this Part. 55. Profit or loss from non-current assets and disposal groups classified as held for sale not qualifying as discontinued operations  shall include profit or loss generated by non-current assets and disposal groups classified as held for sale not qualifying as discontinued operations. 56. Under IFRS, the gains or losses on de-recognition of investments in subsidiaries, joint ventures and associates shall be reported within Profit or ( ) loss before tax from discontinued operations  where they are considered discontinued operations under IFRS 5. Under national GAAP based on BAD, these gains and losses shall be reported in Gains or ( ) losses on derecognition of investments in subsidiaries, joint ventures and associates, net . 3. STATEMENT OF COMPREHENSIVE INCOME (3) 57. Gains or ( ) losses from hedge accounting of equity instruments at fair value through other comprehensive income  shall include the change in the accumulated hedge ineffectiveness in fair value hedges in which the hedged item is an equity instrument measured at fair value through other comprehensive income. The change in accumulated hedge ineffectiveness reported in this row shall be the difference between the changes in the variation of the fair value of the equity instrument reported in Fair value changes of equity instruments measured at fair value through other comprehensive income [hedged item]  and the changes in the variation of the fair value of the hedging derivative reported in Fair value changes of equity instruments measured at fair value through other comprehensive income [hedging instrument] . 58. Hedge of net investments in foreign operations [effective portion]  shall include the change in the accumulated foreign currency translation reserve for the effective portion of both on-going and discontinued hedges of net investments in foreign operations. 59. For hedges of net investment in foreign operations and cash flow hedges the respective amounts reported in Transferred to profit or loss  shall include amounts transferred because the hedged flows have occurred and are no longer expected to occur. 60. Hedging instruments [not designated elements]  shall include changes in the accumulated changes in fair value of all of the following where they are not designated as a hedging component: (a) time value of options; (b) forward elements of forward contracts; (c) foreign exchange basis spread of financial instruments. 61. For options, the amounts reclassified to profit or loss and reported in Transferred to profit or loss  shall include reclassifications due to options that hedge a transaction-related hedged item and options that hedge a time-period related hedge item. 62. Debt instruments at fair value through other comprehensive income  shall include gains or losses on debt instruments measured at fair value through other comprehensive income other than impairment gains or losses and foreign exchange gains and losses, that shall respectively be reported in (Impairment or ( ) reversal of impairment on financial assets not measured at fair value through profit or loss)  and in Exchange differences [gain or ( ) loss], net  in template 2. Transferred to profit or loss  in particular shall include the transfer to profit or loss due to de-recognition or reclassification into the fair value through profit or loss measurement category. 63. Where a financial asset is reclassified out of the amortised cost measurement category and into the fair value through other comprehensive income measurement category [IFRS 9.5.6.4], the gains or losses arising due to the reclassification shall be reported in Debt instruments at fair value through other comprehensive income . 64. Where a financial asset is reclassified out of the fair value through other comprehensive income measurement category and into the fair value through profit or loss measurement category [IFRS 9.5.6.7] or into the amortised cost measurement category [IFRS 9.5.6.5], the reclassified cumulative gains and losses previously recognised in other comprehensive income shall be respectively reported in Transferred to profit or loss  and in Other reclassifications , adjusting in the latter case the carrying amount of the financial asset. 65. For all components of the other comprehensive income, Other reclassifications  shall include transfers other than the reclassifications from the other comprehensive income to the profit or loss or to the initial carrying amount of hedged items in the case of cash flow hedges. 66. Under IFRS Income tax relating to items that will not be reclassified  and Income tax relating to items that may be reclassified to profit or ( ) loss  [IAS 1.91 (b), IG6] shall be reported as separate line items. 4. BREAKDOWN OF FINANCIAL ASSETS BY INSTRUMENT AND BY COUNTERPARTY SECTOR (4) 67. Financial assets shall be broken down by accounting portfolio and instrument and  where required  by counterparty. For debt instruments measured at fair value through other comprehensive income and at amortised cost, the gross carrying amount of assets and accumulated impairments shall be broken down by impairment stages. 68. Derivatives reported as trading financial assets under GAAP based on BAD include instruments measured at fair value as well as instruments measured at cost-based methods or LOCOM. 69. For the purposes of Annexes III and IV as well as this Annex, accumulated negative changes in fair value due to credit risk  means, for non-performing exposures, accumulated changes in fair value due to credit risk where the accumulated net change is negative. The accumulated net change in fair value due to credit risk shall be calculated by adding all negative and positive changes in fair value due to credit risk that have occurred since recognition of the debt instrument. This amount shall only be reported if the addition of positive and negative changes in fair value due to credit risk results in a negative amount. The valuation of the debt instruments shall be performed on the level of single financial instruments. For each debt instrument, Accumulated negative changes in fair value due to credit risk  shall be reported until the derecognition of the instrument. 70. For the purposes of Annexes III and IV as well as this Annex, accumulated impairment  means: (a) for debt instruments measured at amortised cost or at a cost-based method, accumulated impairment is the cumulative amount of impairment losses, net of use and reversals that has been recognised, where appropriate for each of the impairment stages. Accumulated impairment reduces the carrying amount of the debt instrument through the use of an allowance account under IFRS and national GAAP based on BAD, or via direct reductions that do not constitute a derecognition event under national GAAP based on BAD; (b) for debt instruments measured at fair value through other comprehensive income under IFRS, accumulated impairment is the sum of expected credit losses and their variations recognised as a reduction of fair value on a given instrument since initial recognition; (c) for debt instruments at fair value through equity under national GAAP based on BAD subject to impairment, accumulated impairment is the cumulative amount of impairment losses, net of use and reversals that has been recognised. The reduction in the carrying amount is either made through use of an allowance account or via direct reductions that do not constitute a derecognition event. 71. Under IFRS, accumulated impairment shall include the allowance for expected credit losses for financial assets under each of the impairment stages specified by IFRS 9. Under national GAAP based on BAD, it shall include specific and general allowance for credit risk, as well as the general allowance for banking risk where it reduces the carrying amount of debt instruments. Accumulated impairment shall also include the credit risk-induced value adjustments on financial assets under LOCOM. 72. Accumulated partial write-offs  and Accumulated total write-offs  shall include, respectively, the accumulated partial and total amount as at the reference date of principal and accrued past due interest and fees of any debt instrument that has been de-recognised to date using either of the methods described in paragraph 74 because the institution has no reasonable expectations of recovering the contractual cash flows. These amounts shall be reported until the total extinguishment of all the reporting institutions rights by expiry of the statute-of-limitations period, forgiveness or other causes, or until recovery. Therefore where the written-off amounts are not recovered, they shall be reported while they are subject to enforcement activities. 73. Where a debt instrument is eventually totally written-off as a consequence of successive partial write-offs, the cumulative amount written-off shall be reclassified from the Accumulated partial write-offs  into the Accumulated total write-offs  column. 74. Write-offs shall constitute a de-recognition event and relate to a financial asset in its entirety or to a portion of it, including where the modification of an asset leads the institution to give up its right of collecting cash flows on a portion or the entirety of this asset as further explained in paragraph 72. Write-offs shall include amounts caused both by reductions of the carrying amount of financial assets recognised directly in profit or loss as well as reductions in the amounts of the allowance accounts for credit losses taken against the carrying amount of financial assets. 75. The column of which: Instruments with low credit risk  shall include instruments that are determined to have low credit risk at the reporting date and for which the institution assumes that the credit risk has not increased significantly since initial recognition in accordance with IFRS 9.5.5.10. 76. Trade receivables within the meaning of IAS 1.54(h), contract assets and lease receivables for which the simplified approach of IFRS 9.5.5.15 for the estimation of loss allowances has been applied shall be reported within loans and advances in template 4.4.1. The corresponding loss allowance for those assets shall be reported in either Accumulated impairment on assets with significant increase in credit risk since initial recognition but not credit-impaired (Stage 2)  or Accumulated impairment on credit-impaired assets (Stage 3) ,depending on whether trade receivables, contract assets or lease receivables under the simplified approach are considered as credit-impaired assets. 77. Purchased or originated financial assets that are credit-impaired at initial recognition shall be separately reported in 4.3.1 and 4.4.1. For these loans, the accumulated impairment shall only include the cumulative changes in lifetime expected credit losses since initial recognition [IFRS 9.5.5.13]. 78. In template 4.5 institutions shall report the carrying amount of Loans and advances  and Debt securities  that fall within the definition of subordinated debt  in paragraph 100 of this Part. 79. In template 4.8, information to be reported depends on whether Non-trading non-derivative financial assets measured at fair value to equity can be subject to impairment requirements in application of the national GAAP based on BAD. Where these financial assets are subject to impairment, institutions shall report information in this template that relates to the carrying amount, the gross carrying amount of unimpaired assets and impaired assets, accumulated impairment and accumulated write-offs. Where these financial assets are not subject to impairment, institutions shall report the accumulated negative changes in fair value due to credit risk for non-performing exposures. 80. In template 4.9, financial assets measured under moderate LOCOM and their associated value adjustments shall be identified separately from other financial assets measured at a cost-based method and their associated impairment. Financial assets under a cost-based method, including financial assets under moderate LOCOM, shall be reported as unimpaired assets where they have no value adjustments or impairment associated with them, and as impaired assets in case they have value adjustments that qualify as impairment or impairment associated with them. Value adjustments that qualify as impairment shall be credit risk-induced value adjustments reflecting the deterioration of the creditworthiness of the counterparty. Financial assets under moderate LOCOM with market-risk induced value adjustments reflecting the impact of changes in the market conditions on the value of the asset shall not be considered as impaired. Accumulated credit-risk induced and market-risk induced value adjustments shall be reported separately. 81. In template 4.10, assets measured at strict LOCOM as well as their associated value adjustments shall be reported separately from assets under other measurement methods. Financial assets under strict LOCOM and financial assets under other measurement methods shall be reported as impaired assets in case they have credit-risk induced value adjustments as defined in paragraph 80 or impairment associated with them. Financial assets under strict LOCOM with market risk induced value adjustments as defined in paragraph 80 shall not be considered as impaired. Accumulated credit-risk induced and market-risk induced value adjustments shall be reported separately. 82. Under national GAAP based on BAD, the amount of general allowances for banking risk to be reported in the applicable templates shall only be the part that affects the carrying amount of debt instruments [BAD Article 37.2]. 5. BREAKDOWN OF NON-TRADING LOANS AND ADVANCES BY PRODUCT (5) 83. Loans and advances other than those held for trading or trading assets shall be broken down by type of product and by counterparty sector for the carrying amount and by type of products only for the gross carrying amount. 84. Balances receivable on demand classified as Cash, cash balances at central banks and other demand deposits  shall also be reported in this template independently of how they are measured. 85. Loans and advances shall be allocated to the following products: (a) on demand (call) and short notice (current account)  shall include balances receivable on demand (call), at short notice (by close of business on the day following that on which the demand was made), current accounts and similar balances including loans that are overnight deposits for the borrower (loans to be repaid by close of business on the day following that in which it was granted), regardless of their legal form. It shall also include overdrafts  that are debit balances on current account balances; (b) Credit card debt  shall include credit granted either via delayed debit cards or via credit cards [ECB BSI Regulation]; (c) Trade receivables  shall include loans to other debtors granted on the basis of bills or other documents that give the right to receive the proceeds of transactions for the sale of goods or provision of services. This item shall include all factoring and similar transactions, like acceptances, outright purchase of trade receivables, forfaiting, discounting of invoice, bills of exchange, commercial papers and other claims where the reporting institution buys the trade receivables (both with and without recourse); (d) Finance leases  shall include the carrying amount of finance lease receivables. Under IFRS finance lease receivables  are as defined in IAS 17; (e) Reverse repurchase loans  shall include finance granted in exchange for securities or gold bought under repurchase agreements or borrowed under securities lending agreements as defined in paragraphs 183 and 184 of this Part; (f) Other term loans  shall include debit balances with contractually fixed maturities or terms that are not included in other items; (g) Advances that are not loans  shall include advances that cannot be classified as loans  according to the ECB BSI Regulation. This item shall include, among others, gross amounts receivable in respect of suspense items (such as funds that are awaiting investment, transfer, or settlement) and transit items (such as cheques and other forms of payment that have been sent for collection). 86. Loans and advances shall be classified on the basis of the collateral received as follows: (a) Loans collateralized by immovable property  shall include loans and advances formally secured by residential or commercial immovable property collateral, independently of their loan/collateral ratio (commonly referred as loan-to-value ) and the legal form of the collateral; (b) Other collateralized loans  shall include loans and advances formally secured by collateral, independently of their loan/collateral ratio (commonly referred to as loan-to-value ) and the legal form of the collateral, other than Loans collateralised by immovable property . This collateral shall include pledges of securities, cash, and other collateral independently from the legal form of the collateral. 87. Loans and advances shall be classified based on the collateral and irrespective of the purpose of the loan. The carrying amount of loans and advances secured by more than one type of collateral shall be classified and reported as collateralised by immovable property collateral where they are secured by immovable property collateral regardless of whether they are also secured by other types of collateral. 88. Loans and advances shall be classified on the basis of its purpose as: (a) Credit for consumption  shall include loans granted mainly for the personal consumption of goods and services [ECB BSI Regulation]; (b) Lending for house purchase  shall include credit extended to households for the purpose of investing in houses for own use and rental, including building and refurbishments [ECB BSI Regulation]. 89. Loans shall be classified on the basis of how they can be recovered. Project finance loans  shall include loans that meet the characteristics of specialised lending exposures as defined in Article 147(8) of CRR. 6. BREAKDOWN OF NON-TRADING LOANS AND ADVANCES TO NON-FINANCIAL CORPORATIONS BY NACE CODES (6) 90. Gross carrying amount of loans and advances to non-financial corporations other than those included in the held for trading or trading assets portfolios shall be classified by sector of economic activities using NACE Codes on the basis of the principal activity of the counterparty. 91. The classification of the exposures incurred jointly by more than one obligor shall be done in accordance with paragraph 43 of Part 1 of this Annex. 92. Reporting of NACE codes shall be done with the first level of disaggregation (by section ). Institutions shall report loans and advances to non-financial corporations which engage in financial or insurance activities in K  Financial and insurance activities . 93. Under IFRS, financial assets subject to impairment shall include (i) financial assets at amortised cost, and (ii) financial assets at fair value through other comprehensive income. Under national GAAP based on BAD, financial assets subject to impairment shall include financial assets measured at a cost-based method, including under LOCOM. Depending on the specifications in each national GAAP, they may include (i) financial assets measured at fair value through equity, and (ii) financial assets under other measurement methods. 7. FINANCIAL ASSETS SUBJECT TO IMPAIRMENT THAT ARE PAST DUE (7) 94. The carrying amount of debt instruments that are included in the accounting portfolios subject to impairment shall be reported in template 7.1 only if they are past due. Past-due instruments shall be allocated to the corresponding past-due buckets on the basis of their individual situation. 95. Accounting portfolios subject to impairment shall be defined as in paragraph 93 of this Part. 96. Financial assets shall qualify as past due where any amount of principal, interest or fee has not been paid at the date it was due. Past due exposures shall be reported for their entire carrying amount. The carrying amounts of such assets shall be reported by impairment stages or impairment status in accordance with the applicable accounting standards and broken down according to the number of days of the oldest past due amount unpaid at the reference date. 8. BREAKDOWN OF FINANCIAL LIABILITIES (8) 97. Deposits  and the product breakdown shall be defined in the same way as in the ECB BSI Regulation and therefore, regulated savings deposits shall be classified in accordance with the ECB BSI Regulation and distributed according to the counterparty. In particular, non-transferable sight savings deposits, which although legally redeemable at demand are subject to significant penalties and restrictions and have features that are very close to overnight deposits, shall be classified as deposits redeemable at notice. 98. Debt securities issued  shall be disaggregated into the following type of products: (a) Certificates of deposits  shall be securities that enable the holders to withdraw funds from an account; (b) Asset backed securities  according to Article 4(1)(61) of CRR; (c) Covered Bonds  according to Article 129(1) of CRR; (d) Hybrid contracts  shall comprise contracts with embedded derivatives; (e) Other debt securities issued  shall include debt securities not recorded in the previous lines and distinguishes convertible compound financial instruments and non-convertible instruments. 99. Subordinated financial liabilities  issued shall be treated in the same way as other financial liabilities incurred. Subordinated liabilities issued in the form of securities shall be classified as Debt securities issued , whereas subordinated liabilities in the form of deposits are classified as Deposits . 100. Template 8.2 shall include the carrying amount of Deposits  and Debt securities issued  that meet the definition of subordinated debt classified by accounting portfolios. Subordinated debt  instruments provide a subsidiary claim on the issuing institution that can only be exercised after all claims with a higher status have been satisfied [ECB BSI Regulation]. 101. Accumulated changes in fair value due to changes in own credit risk  shall include all the said accumulative changes in fair value, regardless of whether they are recognised in profit or loss or in the other comprehensive income. 9. LOAN COMMITMENTS, FINANCIAL GUARANTEES AND OTHER COMMITMENTS (9) 102. Off-balance sheet exposures shall include the off-balance sheet items listed in Annex I to CRR. In templates 9.1, 9.1.1 and 9.2 all off-balance sheet exposures as listed in Annex I to CRR shall be broken down in loan commitments, financial guarantees, and other commitments. 103. Information on loan commitments, financial guarantees and other commitments given and received shall include both revocable and irrevocable commitments. 104. Loan commitments, financial guarantees and other commitments given listed in Annex I to CRR may be instruments that are in the scope of IFRS 9 where they are measured at fair value through profit or loss, or where they are subject to the impairment requirements of IFRS 9, as well as instruments that are within the scope of IAS 37 or IFRS 4. 105. Under IFRS, loan commitments, financial guarantees and other commitments given shall be reported in template 9.1.1 where any of the following conditions are met: (a) they are subject to impairment requirements of IFRS 9; (b) they are designated at fair value through profit or loss under IFRS 9; (c) they are within the scope of IAS 37 or IFRS 4. 106. Liabilities that shall be recognised as credit losses for the financial guarantees and commitments given referred to under points (a) and (c) in paragraph 105 of this Part of this Annex shall be reported as provisions independently of the measurement criteria applied. 107. Institutions under IFRS shall report the nominal amount and provisions of instruments that are subject to the impairment requirements of IFRS 9 including those measured at initial cost less cumulative income recognised, broken down by impairment stages. 108. Only the nominal amount of the commitment shall be reported in template 9.1.1 where a debt instrument includes both an on-balance sheet instrument and an off-balance sheet component. Where the reporting entity is unable to separately identify the expected credit losses on the on-balance sheet and off-balance components, the expected credit losses on the commitment shall be reported together with the accumulated impairment on the on-balance sheet component. Where the combined expected credit losses exceed the gross carrying amount of the debt instrument, the remaining balance of the expected credit losses shall be reported as a provision in the appropriate impairment stage in template 9.1.1 [IFRS 9.5.5.20 and IFRS 7.B8E]. 109. Where a financial guarantee or a commitment to provide a loan at a below-market rate is measured in accordance with IFRS 9.4.2.1(d) and its loss allowance determined in accordance with IFRS 9.5.5 it shall be reported in the appropriate impairment stage. 110. Where loan commitments, financial guarantees and other commitments are measured at fair value in accordance with IFRS 9, institutions shall report in template 9.1.1 the nominal amount and accumulated negative changes in fair value due to credit risk of these financial guarantees and commitments in dedicated columns. Accumulated negative changes in fair value due to credit risk  shall be reported applying the criteria of paragraph 69 of this Part. 111. The nominal amount and provisions of other commitments or guarantees that are within the scope of IAS 37 or IFRS 4 shall be reported in dedicated columns. 112. Institutions under national GAAP based on BAD shall report in template 9.1 the nominal amount of commitments and financial guarantees referred to in paragraphs 102 and 103, as well as the amount of provisions required to be held against these off-balance sheet exposures. 113. Loan commitments  shall be firm commitments to provide credit under pre-specified terms and conditions, except those that are derivatives because they can be settled net in cash or by delivering or issuing another financial instrument. The following items of Annex I to CRR shall be classified as Loan commitments : (a) Forward deposits ; (b) Undrawn credit facilities  which comprise agreements to lend  or provide acceptance facilities  under pre-specified terms and conditions. 114. Financial guarantees  shall be contracts that require the issuer to make specified payments to reimburse the holder of a loss it incurs, because a specified debtor fails to make payment where due in accordance with the original or modified terms of a debt instrument, including guarantees provided for other financial guarantees. Under IFRS these contracts shall meet the definition of financial guarantee contracts in IFRS 9.2.1(e) and IFRS 4.A. The following items of Annex I to CRR shall be classified as financial guarantees : (a) Guarantees having the character of credit substitute ; (b) Credit derivatives  that meet the definition of financial guarantee; (c) Irrevocable standby letters of credit having the character of credit substitutes . 115. Other commitments  shall include the following items of Annex I to CRR: (a) Unpaid portion of partly-paid shares and securities ; (b) Documentary credits issued or confirmed ; (c) Trade finance off-balance sheet items ; (d) Documentary credits in which underlying shipment acts as collateral and other self-liquidating transactions ; (e) Warranties and indemnities  (including tender and performance bonds) and guarantees not having the character of credit substitutes ; (f) Shipping guarantees, customs and tax bonds ; (g) Note issuance facilities (NIFs) and Revolving underwritings facilities  (RUFs); (h) Undrawn credit facilities  which comprise agreements to lend  or provide acceptance facilities  where the terms and conditions are not pre-specified; (i) Undrawn credit facilities  which comprise agreements to purchase securities  or provide guarantees ; (j) Undrawn credit facilities for tender and performance guarantees ; (k) Other off-balance sheet items  in Annex I to CRR. 116. Under IFRS, the following items are recognised in the balance sheet and, consequently, shall not be reported as off-balance sheet exposures: (a) Credit derivatives  that do not meet the definition of financial guarantees are derivatives  under IFRS 9; (b) Acceptances  are obligations by an institution to pay on maturity the face value of a bill of exchange, normally covering the sale of goods. Consequently, they are classified as trade receivables  on the balance sheet; (c) Endorsements on bills  that do not meet the criteria for de-recognition under IFRS 9; (d) Transactions with recourse  that do not meet the criteria for de-recognition under IFRS 9; (e) Assets purchased under outright forward purchase agreements  are derivatives  under IFRS 9; (f) Asset sale and repurchase agreements as defined in paragraphs (3) and (5) of Article 12 of Directive 86/635/EEC . In these contracts, the transferee has the option, but not the obligation, to return the assets at a price agreed in advance on a date specified or on a date to be specified. Therefore, these contracts meet the definition of derivatives under IFRS 9-Appendix A. 117. The item of which: non-performing  shall include the nominal amount of those loan commitments, financial guarantees and other commitments given that are considered as non-performing in accordance with paragraphs 213-239 of this Part. 118. For financial guarantees, loan commitments and other commitments given, the Nominal amount  shall be the amount that best represents the institutions maximum exposure to credit risk without taking account of any collateral held or other credit enhancements. In particular, for financial guarantees given, the nominal amount shall be the maximum amount the entity could have to pay if the guarantee is called on. For loan commitments, the nominal amount shall be the undrawn amount that the institution has committed to lend. Nominal amounts shall be the exposure values before applying conversion factors and credit risk mitigation techniques. 119. In template 9.2, for loan commitments received, the nominal amount shall be the total undrawn amount that the counterparty has committed to lend to the institution. For other commitments received the nominal amount shall be the total amount committed by the other party in the transaction. For financial guarantees received, the maximum amount of the guarantee that can be considered  shall be the maximum amount the counterparty could have to pay if the guarantee is called on. Where a financial guarantee received has been issued by more than one guarantor, the guaranteed amount shall be reported only once in this template; the guaranteed amount shall be allocated to guarantor that is more relevant for the mitigation of credit risk. 10. DERIVATIVES AND HEDGE ACCOUNTING (10 AND 11) 120. For the purpose of templates 10 and 11, derivatives shall be considered either as hedging derivatives where they are used in a qualifying hedging relationship in accordance with IFRS or with the applicable national GAAP under BAD, or as held for trading in other cases. 121. The carrying amount and the notional amount of the derivatives held for trading, including economic hedges, as well as the derivatives held for hedge accounting shall be reported broken down by type of underlying risk, type of market and type of product in templates 10 and 11. Institutions shall report the derivatives held for hedge accounting also broken down by type of hedge. Information on non-derivative hedging instruments shall be reported separately, and broken down by types of hedges. 122. Under the relevant national GAAP based on BAD, all derivatives shall be reported in these templates irrespective of whether they are recognised on the balance sheet or not under the relevant national GAAP. 123. The breakdown of the carrying amount, fair value and notional amount of trading and hedging derivatives by accounting portfolios and types of hedges shall be implemented taking into consideration the accounting portfolios and types of hedges that are applicable in IFRS or national GAAP under BAD, whichever framework applies to the reporting entity. 124. Trading derivatives and hedging derivatives which, in accordance with national GAAP based on BAD, are measured at cost or LOCOM shall be separately identified. 125. Template 11 shall include hedging instruments and hedged items irrespective of the accounting standard used to recognise a qualifying hedge relationship, including where this qualifying hedge relationship is in relation to a net position. Where an institution has elected to keep applying IAS 39 for hedge accounting [IFRS 9.7.2.21], the references and names for the types of hedges and accounting portfolios shall be read as the relevant references and names in IAS 39.9: Financial assets measured at fair value through other comprehensive income  shall refer to Available for sale assets , and Assets at amortised cost shall gather Held to maturity  as well as Loans and receivables . 126. Derivatives included in hybrid instruments which have been separated from the host contract shall be reported in templates 10 and 11 according to the nature of the derivative. The amount of the host contract is not included in these templates. However, where the hybrid instrument is measured at fair value through profit or loss, the contract shall be reported as a whole and the embedded derivatives are not reported in templates 10 and 11. 127. Commitments considered as derivatives [IFRS 9.2.3(b)] and credit derivatives that do not meet the definition of a financial guarantee in paragraph 114 of this Part of this Annex shall be reported in template 10 and template 11 following the same breakdowns as the other derivative instruments, but not be reported in template 9. 128. The carrying amount of non-derivative financial assets or non-derivative financial liabilities that are recognised as hedging instrument in application of IFRS or the relevant national GAAP under BAD shall be reported separately in template 11.3. 10.1. Classification of derivatives by type of risk 129. All derivatives shall be classified into one of the following risk categories: (a) interest rate: Interest rate derivatives shall be contracts related to an interest-bearing financial instrument whose cash flows are determined by referencing interest rates or another interest rate contract such as an option on a futures contract to purchase a Treasury bill. This category shall be restricted to those deals where all the legs are exposed to only one currency's interest rate. Thus it shall exclude contracts involving the exchange of one or more foreign currencies such as cross-currency swaps and currency options, and other contracts whose predominant risk characteristic is foreign exchange risk, which are to be reported as foreign exchange contracts. The only exception is where cross-currency swaps are used as part of a portfolio hedge of interest rate risk, where they shall be reported in the dedicated rows for these types of hedges. Interest rate contracts shall include forward rate agreements, single-currency interest rate swaps, interest rate futures, interest rate options (including caps, floors, collars and corridors), interest rate swaptions and interest rate warrants; (b) equity: Equity derivatives shall be contracts that have a return, or a portion of their return, linked to the price of a particular equity or to an index of equity prices; (c) foreign exchange and gold: These derivatives shall include contracts involving the exchange of currencies in the forward market and the exposure to gold. They therefore shall cover outright forwards, foreign exchange swaps, currency swaps (including cross-currency interest rate swaps), currency futures, currency options, currency swaptions and currency warrant. Foreign exchange derivatives shall include all deals involving exposure to more than one currency, whether in exchange rates or in interest rates except where cross-currency swaps are used as part of a portfolio hedge of interest rate risk. Gold contracts shall include all deals involving exposure to that commodity; (d) credit: Credit derivatives shall be contracts in which the payout is linked primarily to some measure of the creditworthiness of a particular reference credit and that do not meet the definition of financial guarantees [IFRS 9]. The contracts shall specify an exchange of payments in which at least one of the two legs is determined by the performance of the reference credit. Payouts can be triggered by a number of events, including a default, a rating downgrade or a stipulated change in the credit spread of the reference asset. Credit derivatives that meet the definition of a financial guarantee in paragraph 114 of this Part of this Annex shall be reported only in template 9; (e) commodity: These derivatives shall be contracts that have a return, or a portion of their return, linked to the price of, or to a price index of, a commodity such as a precious metal (other than gold), petroleum, lumber or agricultural products (f) other: These derivatives shall be any other derivative contracts, which do not involve an exposure to foreign exchange, interest rate, equity, commodity or credit risk such as climatic derivatives or insurance derivatives. 130. Where a derivative is influenced by more than one type of underlying risk, the instrument shall be allocated to the most sensitive type of risk. For multi-exposure derivatives, in cases of uncertainty, the deals shall be allocated according to the following order of precedence: (a) commodities: All derivatives transactions involving a commodity or commodity index exposure, whether or not they involve a joint exposure in commodities and any other risk category which may include foreign exchange, interest rate or equity, shall be reported in this category; (b) equities: With the exception of contracts with a joint exposure to commodities and equities, which are to be reported as commodities, all derivatives transactions with a link to the performance of equities or equity indices shall be reported in the equity category. Equity deals with exposure to foreign exchange or interest rates shall be included in this category; (c) foreign exchange and gold: This category shall include all derivatives transactions (with the exception of those already reported in the commodity or equity categories) with exposure to more than one currency, be it pertaining either to interest-bearing financial instruments or exchange rates except where cross-currency swaps are used as part of a portfolio hedge of interest rate risk. 10.2. Amounts to be reported for derivatives 131. Under IFRS, the carrying amount  for all derivatives (hedging or trading) shall be the fair value. Derivatives with a positive fair value (above zero) shall be financial assets  and derivatives with a negative fair value (below zero) shall be financial liabilities . The carrying amount  shall be reported separately for derivatives with a positive fair value ( financial assets ) and for those with a negative fair value ( financial liabilities ). At the date of initial recognition, a derivative shall be classified as financial asset  or financial liability  according to its initial fair value. After initial recognition, as the fair value of a derivative increases or decreases, the terms of the exchange may become either favourable to the institution (and the derivative is classified as financial asset ) or unfavourable (and the derivative is classified as financial liability ). The carrying amount of hedging derivatives shall be their entire fair value, including where applicable the components of this fair value that are not designated as hedging instruments. 132. In addition to carrying amounts as defined in paragraph 27 of Part 1 of this Annex fair values shall be reported by reporting institutions under national GAAP based on BAD for all derivative instruments, whether required to be booked on-balance sheet or off-balance sheet by the national GAAP based on BAD. 133. The Notional amount  shall be the gross nominal of all deals concluded and not yet settled at the reference date, regardless of whether these deals lead to derivative exposures being booked on-balance sheet. In particular, the following shall be taken into account to determine the notional amount: (a) for contracts with variable nominal or notional principal amounts, the basis for reporting shall be the nominal or notional principal amounts at the reference date; (b) the notional amount value to be reported for a derivative contract with a multiplier component shall be the contract effective notional amount or par value; (c) swaps: The notional amount of a swap shall be the underlying principal amount upon which the exchange of interest, foreign exchange or other income or expense is based; (d) equity and commodity-linked contracts: The notional amount to be reported for an equity or commodity contract shall be the quantity of the commodity or equity product contracted for purchase or sale multiplied by the contract price of a unit. The notional amount to be reported for commodity contracts with multiple exchanges of principal shall be the contractual amount multiplied by the number of remaining exchanges of principal in the contract; (e) credit derivatives: The contract amount to be reported for credit derivatives shall be the nominal value of the relevant reference credit; (f) digital options have a predefined payoff which can be either a monetary amount or a number of contracts of an underlying. The notional amount for digital options shall be defined as either the predefined monetary amount or the fair value of the underlying at the reference date. 134. The column Notional amount  of derivatives shall include, for each line item, the sum of the notional amounts of all contracts in which the institution is counterparty, irrespective of whether the derivatives are considered assets or liabilities on the face of the balance sheet or are not booked on-balance sheet. All notional amounts shall be reported regardless whether the fair value of derivatives is positive, negative or equal to zero. Netting among the notional amounts shall not be allowed. 135. The Notional amount  shall be reported by total  and by of which: sold  for the line items: OTC options , Organised market options , Credit , Commodity  and Other . The item of which sold  shall include the notional amounts (strike price) of the contracts in which the counterparties (option holders) of the institution (option writer) have the right to exercise the option and for the items related to credit risk derivatives, the notional amounts of the contracts in which the institution (protection seller) has sold (gives) protection to their counterparties (protection buyers). 136. The allocation of a transaction as OTC  or Organized market  shall be based on the nature of the market where the transaction takes place and not on whether there is a mandatory clearing obligation for that transaction. An Organised market  is a regulated market in the meaning of Article 4(92) of CRR. Therefore, where a reporting entity enters into a derivative contract in an OTC market where central clearing is compulsory, it shall classify that derivative as OTC  and not as Organised market . 10.3. Derivatives classified as economic hedges  137. Derivatives that are held for hedging purposes but which do not meet the criteria to be effective hedging instruments in accordance with IFRS 9, with IAS 39 where IAS 39 is applied for hedge accounting purposes or with the accounting framework under national GAAP based on BAD shall be reported in template 10 as economic hedges . This shall apply also to all of the following cases: (a) derivatives hedging unquoted equity instruments for which cost may be an appropriate estimate of fair value; (b) credit derivatives measured at fair value through profit or loss used to manage the credit risk of all, or part of, a financial instrument that is designated as measured at fair value through profit or loss at, or subsequent to, initial recognition, or while it is unrecognised in accordance with IFRS 9.6.7.; (c) derivatives that are classified as held for trading  in accordance with IFRS 9 Appendix A or trading assets in accordance with the national GAAP based on BAD but are not part of the trading book as defined in Article 4(1)(86) of CRR. 138. Economic hedges  shall not include derivatives for proprietary trading. 139. Derivatives that meet the definition of economic hedges  shall be reported separately for each type of risk in template 10. 140. Credit derivatives used to manage the credit risk of all, or part of, a financial instrument that is designated as measured at fair value through profit or loss at, or subsequent to, initial recognition, or while it is unrecognised in accordance with IFRS 9.6.7 shall be reported in a dedicated row in template 10 within credit risk. Other economic hedges of credit risk for which the reporting entity does not apply IFRS 9.6.7 shall be reported separately. 10.4. Breakdown of derivatives by counterparty sector 141. The carrying amount and the total notional amount of derivatives held for trading, and also of derivatives held for hedge accounting, which are traded in the OTC market, shall be reported by counterparty using the following categories: (a) credit institutions ; (b) other financial corporations ; (c) rest  comprising all other counterparties. 142. All OTC derivatives, without regarding the type of risk to which they are related, shall be broken down by these counterparties. 10.5. Hedge accounting under national GAAP (11.2) 143. Where national GAAP under BAD require the allocation of hedging derivatives across categories of hedges, the hedging derivatives shall be separately reported for each of the applicable categories: fair-value hedges , cash-flow hedges , cost-price hedges , hedge in net investments in a foreign operation , portfolio fair value hedges of interest rate risk  and portfolio cash flow hedges of interest rate risk . 144. Where applicable in accordance with national GAAP based on BAD, Cost price hedges  shall refer to a hedging category in which the hedging derivative is generally measured at cost. 10.6. Amount to be reported for non-derivative hedging instruments (11.3 and 11.3.1) 145. For non-derivative hedging instruments the amount to be reported shall be their carrying amount according to the applicable measurement rules for the accounting portfolios to which they belong in IFRS or in GAAP based on BAD. No notional amount  shall be reported for non-derivative hedging instruments. 10.7. Hedged items in fair value hedges (11.4) 146. The carrying amount of hedged items in a fair value hedge recognised on the statement of financial position shall be broken down by accounting portfolio and type of hedged risk for hedged financial assets and hedged financial liabilities. Where a financial instrument is hedged for more than one risk, it shall be reported in the type of risk in which the hedging instrument shall be reported in accordance with paragraph 129. 147. Micro-hedges  shall be hedges other than portfolio hedge of interest rate risk in accordance with IAS 39.89A. Micro-hedges include hedges of net positions in accordance with IFRS 9.6.6. 148. Hedge adjustments on micro-hedges  shall include all hedge adjustments for all the micro-hedges as defined in paragraph 147. 149. Hedge adjustments included in the carrying amount of assets/liabilities  shall be the accumulated amount of the gains and losses on the hedged items that have adjusted the carrying amount of those items and been recognised in profit or loss. Hedge adjustments for the hedged items that are equities measured at fair value through other comprehensive income shall be reported in template 1.3. Hedge adjustments for unrecognised firm commitments or a component thereof shall not be reported. 150. Remaining adjustments for discontinued micro-hedges including hedges of net positions  shall include those hedge adjustments which, following the discontinuation of the hedge relationship and the end of the adjustment of hedged items for hedging gains and losses, remain to be amortised to the profit or loss via a recalculated effective interest rate for hedged items measured at amortised cost, or to the amount that represents the previously recognised cumulative hedging gain or loss for hedged assets measured at fair value through other comprehensive income. 151. Where a group of financial assets or financial liabilities, including a group of financial assets or financial liabilities that constitute a net position, is eligible as a hedged item, financial assets and financial liabilities constituting this group shall be reported at their carrying amount on a gross basis, before netting between instruments within the group, in Assets or liabilities included in hedge of a net position (before netting) . 152. Hedged items in portfolio hedge of interest rate risk  shall include financial assets and financial liabilities included in a fair value hedge of the interest rate exposure of a portfolio of financial assets or financial liabilities. These financial instruments shall be reported at their carrying amount on a gross basis, before netting between instruments within the portfolio. 11. MOVEMENTS IN ALLOWANCES AND PROVISIONS FOR CREDIT LOSSES (12) 11.1. Movements in allowances for credit losses and impairment of equity instruments under national GAAP based on BAD (12.0) 153. Template 12.0 contains a reconciliation of the opening and closing balances of the allowance account for financial assets measured under cost-based methods, as well as for financial assets under other measurement methods or measured at fair value through equity if the national GAAP under BAD require those assets to be subject to impairment. Value adjustments on assets measured at the lower of cost or market shall not be reported in template 12.0. 154. Increases due to amounts set aside for estimated loan losses during the period  shall be reported where, for the main category of assets or the counterparty, the estimation of the impairment for the period results in the recognition of net expenses; that is, for the given category or counterparty, the increases in the impairment for the period exceed the decreases. Decreases due to amounts reversed for estimated loan losses during the period  shall be reported where, for the main category of assets or counterparty, the estimation of the impairment for the period result in the recognition of net income; that is, for the given category or counterparty, the decreases in the impairment for the period exceed the increases. 155. Changes in the allowance amounts due to repayment and disposals of financial assets shall be reported in Other adjustments . Write-offs shall be reported in accordance with paragraphs 72 to 74. 11.2. Movements in allowances and provisions for credit losses under IFRS (12.1) 156. Template 12.1 contains a reconciliation of the opening and closing balances of the allowance account for financial assets measured at amortised cost and at fair value through other comprehensive income broken down by impairment stages, by instrument and by counterparty. 157. The provisions for off-balance sheet exposures that are subject to the impairment requirements of IFRS 9 shall be reported by impairment stages. Impairment for loan commitments shall be reported as provisions only where they are not considered together with the impairment of on-balance sheet assets in accordance with IFRS 9.7.B8E and paragraph 108 of this part. Movements in provisions for commitments and financial guarantees measured under IAS 37 and financial guarantees treated as insurance contracts under IFRS 4 shall not be reported in this template but in template 43. Changes in the fair value due to credit risk of commitments and financial guarantees measured at fair value through profit or loss in accordance with IFRS 9 shall not be reported in this template but in item Gains or ( ) losses on financial assets and liabilities designated at fair value through profit or loss, net  in accordance with paragraph 50 if this Part. 158. The items of which: collectively measured allowances  and of which: individually measured allowances  shall include the movements in the cumulative amount of impairment related to financial assets which have been respectively measured on a collective or individual basis. 159. Increases due to origination and acquisition  shall include the amount of increases in expected losses accounted for on the initial recognition of financial assets originated or acquired. This increase of the allowance shall be reported at the first reporting reference date following the origination or acquisition of those financial assets. Increases or decreases in the expected losses on those financial assets after their initial recognition shall be reported in other columns, as applicable. Originated or acquired assets shall include assets resulting from the drawdown of off-balance sheet commitments given. 160. Decreases due to derecognition  shall include the amount of changes in expected losses due to financial assets de-recognised totally in the reporting period for reasons other than write-offs, which include transfers to third parties or the expiry of the contractual rights due to full repayment, disposal of those financial assets or their transfer in another accounting portfolio. The change in allowance shall be recognised in this column at the first reporting reference date following the repayment, disposal or transfer. For off-balance sheet exposures this item shall also include the decreases in the impairment due to the off-balance sheet item becoming an on-balance sheet asset. 161. Changes due to change in credit risk (net)  shall include the net amount of changes in expected losses at the end of the reporting period due to an increase or decrease in credit risk since initial recognition irrespectively of whether they led to a transfer of the financial asset to another stage. The impact in the allowance due to the increase or decrease of the amount of financial assets as consequence of the interest income accrued and paid shall be reported in this column. This item shall also include the impact of the passing of time on the expected losses in accordance with IFRS 9.5.4.1(a) and (b). The changes in estimates due to updates or review of risk parameters as well as changes in forward-looking economic data shall also be reported in this column. Changes in expected losses due to partial repayment of exposures via instalments shall be reported in this column with the exception of the last instalment, which shall be reported in the column Decreases due to derecognition . 162. All changes in expected credit losses related to revolving exposures shall be reported in Changes due to change in credit risk (net) , except for those changes related to write-offs and updates in the institution's methodology for estimation of credit losses. Revolving exposures shall be those for which customers' outstanding balances are permitted to fluctuate based on their decisions to borrow and repay up to a limit established by the institution. 163. Changes due to update in the institution's methodology for estimation (net)  shall include changes due to updates in the institutions methodology for estimation of expected losses due to changes in the existing models or establishment of new models used to estimate impairment. Methodological updates shall also encompass the impact of the adoption of new standards. Changes in methodology that trigger an asset to change impairment stage shall be considered for a model change in its entirety. The changes in estimates due to updates or review of risk parameters as well as changes in forward-looking economic data shall not be reported in this column. 164. The reporting of the changes in the expected losses related to modified assets [IFRS 9.5.4.3 and Appendix A] shall depend on the feature of the modification in accordance with the following: (a) where the modification results in the partial or total derecognition of an asset due to a write-off as defined in paragraph 74, the impact on expected losses due to this derecognition shall be reported in Decrease in allowance account due to write-offs , and any other impact from modification on expected credit losses in other appropriate columns; (b) where the modification results in the complete derecognition of an asset for reasons other than a write-off as defined in paragraph 74 and its substitution by a new asset, the impact of modification on expected credit losses shall be reported in Changes due to derecognition  for the changes due to the asset derecognised, and in Increases due to origination and acquisition  for the changes due to the newly recognised modified asset. Derecognition for reasons other than write-offs shall include derecognition where the terms of the modified assets have been subject to substantial changes; (c) where the modification does not result in derecognition of all or part of the modified asset, its impact on expected losses shall be reported in Changes due to modifications without derecognition . 165. Write-offs shall be reported in accordance with paragraphs 72 to 74 of this Part of this Annex and in accordance with the following: (a) where the debt instrument is partially or totally de-recognised because there is no reasonable expectation of recovery, the decrease in the loss allowance reported due to the amounts written off shall be reported in: Decrease in allowance account due to write-offs; (b) Amounts written-off directly to the statement of profit or loss  shall be the amounts of financial assets written-off during the reporting period that exceed any allowance account of the respective financial assets at the derecognition date. They shall include all amounts written-off during the reporting period and not only those which are still subject to enforcement activity. 166. Other adjustments  shall include any amount not reported in the previous columns, including among others the adjustments on expected losses due to foreign exchange differences where it is consistent with the reporting of the impact of foreign exchange in template 2. 11.3. Transfers between impairment stages (gross basis presentation) (12.2) 167. For financial assets the gross carrying amount and for off-balance exposures that are subject to the impairment requirements of IFRS 9 the nominal amount that has been transferred between impairment stages during the reporting period shall be reported in template 12.2. 168. Only the gross carrying amount or the nominal amount of those financial assets or off-balance exposures which are in a different impairment stage at the reporting reference date than they were at the beginning of the financial year or their initial recognition shall be reported. For on-balance exposures for which the impairment reported in template 12.1 includes an off-balance sheet component [IFRS 9.5.5.20 and IFRS 7.B8E], the change in stage of the on-balance sheet and off-balance sheet component shall be considered. 169. For the reporting of the transfers that have taken place during the financial year, financial assets or off-balance exposures that have changed multiple times the impairment stage since the beginning of the financial year or their initial recognition shall be reported as having been transferred from their impairment stage at the opening of the financial year or initial recognition to the impairment stage in which they are included at the reporting reference date. 170. The gross carrying amount or the nominal amount to be reported in template 12.2 shall be the gross carrying amount or the nominal value at the reporting date, regardless of whether this amount was higher or lower at the date of the transfer. 12. COLLATERAL AND GUARANTEES RECEIVED (13) 12.1. Breakdown of collateral and guarantees by loans and advances other than held for trading (13.1) 171. The collateral and guarantees backing the loans and advances, independently of their legal form, shall be reported by type of pledges: loans collateralised by immovable property and other collateralised loans, and by financial guarantees received. The loans and advances shall be broken down by counterparties and purpose. 172. In template 13.1, the maximum amount of the collateral or guarantee that can be considered  shall be reported. The sum of the amounts of the financial guarantee and/or collateral shown in the related columns of template 13.1 shall not exceed the carrying amount of the related loan. 173. For reporting loans and advances according to the type of pledge the following definitions shall be used: (a) within Loans collateralised by immovable property , Residential  shall include loans secured by residential immovable property and Commercial  loans secured by pledges of immovable property other than residential including offices and commercial premises and other types of commercial immovable property. The determination of whether immovable property collateral shall be residential or commercial shall be made in accordance with the CRR; (b) within Other collateralised loans , Cash [Debt instruments issued]  shall include (a) deposits in the reporting institution that have been pledged as collateral for a loan and (b) debt securities issued by the reporting institution which have been pledged as collateral for a loan. Rest  shall include pledges of other securities issued by any third parties or pledges of other assets; (c) Financial guarantees received  shall include contracts that in accordance with paragraph 114 of this Part of this Annex require the issuer to make specified payments to reimburse the institution of a loss it incurs, because a specified debtor fails to make payment where due in accordance with the original or modified terms of a debt instrument. 174. For loans and advances that have simultaneously more than one type of collateral or guarantee, the amount of the Maximum collateral/guarantee that can be considered  shall be allocated according to its quality starting from the one with the best quality. For loans collateralised by immovable property, immovable property collateral shall always be reported first, irrespective of its quality compared to other collateral. Where the Maximum collateral/guarantee that can be considered  exceeds the value of immovable property collateral, its remaining value shall be allocated to other collateral types and guarantees according to its quality starting from the one with best quality. 12.2. Collateral obtained by taking possession during the period [held at the reporting date] (13.2) 175. This template shall include the carrying amount of the collateral that has been obtained between the beginning and the end of the reference period and that remains recognised in the balance sheet at the reference date. 12.3. Collateral obtained by taking possession [tangible assets] accumulated (13.3) 176. Foreclosure [tangible assets]  shall be the cumulative carrying amount of tangible assets obtained by taking possession of collateral that remains recognised in the balance sheet at the reference date excluding those classified as Property, plant and equipment . 13. FAIR VALUE HIERARCHY: FINANCIAL INSTRUMENTS AT FAIR VALUE (14) 177. Institutions shall report the value of financial instruments measured at fair value according to the hierarchy provided by IFRS 13.72. Where national GAAP under BAD also require the allocation of assets measured at fair value between different levels of fair value, institutions under national GAAP shall also report this template. 178. Change in fair value for the period  shall include gains or losses from re-measurements in accordance with IFRS 9, IFRS 13 or national GAAP where applicable, in the period of the instruments that continue to exist at the reporting date. These gains and losses shall be reported as for inclusion in the statement of profit or loss, or where applicable, in the statement of comprehensive income; thus, the amounts reported are before taxes. 179. Accumulated change in fair value before taxes  shall include the amount of gains or losses from re-measurements of the instruments accumulated from the initial recognition to the reference date. 14. DERECOGNITION AND FINANCIAL LIABILITIES ASSOCIATED WITH TRANSFERRED FINANCIAL ASSETS (15) 180. Template 15 shall include information on transferred financial assets of which part or all do not qualify for de-recognition, and financial assets entirely derecognised for which the institution retains servicing rights. 181. The associated liabilities shall be reported according to the portfolio in which the related transferred financial assets were included in the assets side and not according to the portfolio in which they were included in the liability side. 182. The column Amounts derecognised for capital purposes  shall include the carrying amount of the financial assets recognised for accounting purposes but de-recognised for prudential purposes because the institution is treating them as securitisation positions for capital purposes in accordance with Articles 109, 243 and 244 of CRR. 183. Repurchase agreements  ( repos ) shall be transactions in which the institution receives cash in exchange for financial assets sold at a given price under a commitment to repurchase the same (or identical) assets at a fixed price on a specified future date. Transactions involving the temporary transfer of gold against cash collateral shall also be considered Repurchase agreements  ( repos ). Amounts received by the institution in exchange for financial assets transferred to a third party ( temporary acquirer ) shall be classified under repurchase agreements  where there is a commitment to reverse the operation and not merely an option to do so. Repurchase agreements shall also include repo-type operations which may include: (a) Amounts received in exchange for securities temporarily transferred to a third party in the form of securities lending against cash collateral; (b) Amounts received in exchange for securities temporarily transferred to a third party in the form of sale/buy-back agreement. 184. Repurchase agreements  ( repos ) and reverse repurchase loans  ( reverse repos ) shall involve cash received or loaned out by the institution. 185. In a securitisation transaction, where the transferred financial assets are derecognized, institutions shall declare the gains (losses) generated by the item within the income statement corresponding to the accounting portfolios  in which the financial assets were included prior to their de-recognition. 15. BREAKDOWN OF SELECTED STATEMENT OF PROFIT OR LOSS ITEMS (16) 186. For selected items of the income statement further breakdowns of gains (or income) and losses (or expenses) shall be reported. 15.1. Interest income and expenses by instrument and counterparty sector (16.1) 187. Interest income shall be broken down in accordance with both of the following: (a) interest income on financial and other assets; (b) interest income on financial liabilities with negative effective interest rate. 188. Interest expenses shall be broken down in accordance with both of the following: (a) interest expenses on financial and other liabilities; (b) interest expenses on financial assets with negative effective interest rate. 189. Interest income on financial assets and on financial liabilities with a negative effective interest rate shall include interest income on derivatives held for trading, debt securities, and loans and advances, as well as on deposits, debt securities issued and other financial liabilities with a negative effective interest rate. 190. Interest expenses on financial liabilities and on financial assets with a negative effective interest rate shall include interest expenses on derivatives held for trading, deposits, debt securities issued and other financial liabilities, as well as on debt securities and loans and advances with a negative effective interest rate. 191. For the purpose of template 16.1, short positions shall be considered within other financial liabilities. All instruments in the various portfolios shall be taken into account except those included in the items Derivatives - Hedge accounting  not used to hedge interest rate risk. 192. Derivatives - Hedge accounting, interest rate risk  shall include the interest income and expenses on hedging instruments where the hedged items generate interest. 193. Where the clean price is used, interest on derivatives held for trading shall include the amounts related to those derivatives held for trading which qualify as economic hedges  that are included as interest income or expenses to correct the income and expense of the hedged financial instruments from an economic but not accounting point of view. In such case interest income on economic hedge derivatives shall be reported separately within interest income from trading derivatives. Time-apportioned fees or balancing payments in relation to credit derivatives measured at fair value and used to manage the credit risk of part or all of a financial instrument that is designated at fair value at that occasion shall also be reported within interest on derivatives held for trading. 194. Under IFRS, of which: interest-income on impaired financial assets  means interest income on credit-impaired financial assets, including purchased or originated credit-impaired financial assets. Under national GAAP under BAD, it shall include interest income on assets impaired with a specific or general impairment allowance for credit risk. 15.2. Gains or losses on de-recognition of financial assets and liabilities not measured at fair value through profit or loss by instrument (16.2) 195. Gains and losses on de-recognition of financial assets and financial liabilities not measured at fair value through profit or loss shall be broken down by type of financial instrument and by accounting portfolio. For each item, the net realised gain or loss stemming from the derecognised transaction shall be reported. The net amount represents the difference between realised gains and realised losses. 196. Template 16.2 shall apply under IFRS to financial assets and liabilities at amortised cost, and debt instruments measured at fair value through other comprehensive income. Under national GAAP based on BAD, template 16.2 shall apply to financial assets measured at cost-based method, at fair value through equity, and according to other measurement methods such as the lower of cost or market. Gains and losses of financial instruments classified as trading under the relevant national GAAP based on BAD shall not be reported in this template regardless of the valuation rules applicable for these instruments. 15.3. Gains or losses on financial assets and liabilities held for trading by instrument (16.3) 197. Gains and losses on financial assets and liabilities held for trading shall be broken down by type of instrument; each item of the breakdown shall be the net realised and unrealised amount (gains minus losses) of the financial instrument. 198. Gains and losses from foreign currency trading on the spot market, excluding exchange of foreign notes and coins, shall be included as trading gains and losses. Gains and losses from precious metal trading or de-recognition and re-measurement shall not be included in trading gains and losses but in Other operating income  or Other operating expense  in accordance with paragraph 316 of this Part. 199. The item of which: economic hedges with use of the fair value option  shall include only gains and losses on credit derivatives measured at fair value through profit or loss and used to manage the credit risk of all or part of a financial instrument that is designated at fair value through profit or loss at that occasion in accordance with IFRS 9.6.7. Gains or losses due to the reclassification of financial assets out of the amortised cost accounting portfolio and into the fair value through profit or loss accounting portfolio or into the held for trading portfolio [IFRS 9.5.6.2] shall be reported in of which: gains and losses due to the reclassification of assets at amortised cost . 15.4. Gains or losses on financial assets and liabilities held for trading by risk (16.4) 200. Gains and losses on financial assets and financial liabilities held for trading shall also be broken down by type of risk; each item of the breakdown is the net realised and unrealised amount (gains minus losses) of the underlying risk (interest rate, equity, foreign exchange, credit, commodity and other) associated to the exposure, including related derivatives. Gains and losses from exchange differences shall be included in the item in which the rest of gains and losses arising from the converted instrument are included. Gains and losses on financial assets and financial liabilities other than derivatives shall be included in the risk categories as follows: (a) interest rate: including trading of loans and advances, deposits and debt securities (held or issued); (b) equity: including trading of shares, quotas of UCITS and other equity instruments; (c) foreign exchange trading: including exclusively trading on foreign exchanges; (d) credit risk: including trading of credit link notes; (e) commodities: this item shall include only derivatives because gains and losses on commodities held with trading intent shall be reported under Other operating income  or Other operating expense  in accordance with paragraph 316 of this Part; (f) other: including trading of financial instruments which cannot be classified in other breakdowns. 15.5. Gains or losses on non-trading financial assets mandatorily at fair value through profit or loss by instrument (16.4.1) 201. Gains and losses on non-trading financial assets mandatorily at fair value through profit or loss shall be broken down by type of instrument; each item of the breakdown is the net realised and unrealised amount (gains minus losses) of the financial instrument. 202. Gains or losses due to the reclassification of financial assets out of the amortised cost accounting portfolio and into the non-trading financial assets mandatorily at fair value through profit or loss accounting portfolio [IFRS 9.5.6.2] shall be reported in of which: gains and losses due to the reclassification of assets at amortised cost . 15.6. Gains or losses on financial assets and liabilities designated at fair value to profit or loss by instrument (16.5) 203. Gains and losses on financial assets and liabilities designated at fair value through profit or loss shall be broken down by type of instrument. Institutions shall report the net realised and unrealised gains or losses and the amount of change in fair value of financial liabilities in the period due to changes in the credit risk (own credit risk of the borrower or issuer) where own credit risk is not reported within other comprehensive income. 204. Where a credit derivative measured at fair value is used to manage the credit risk of all or part of a financial instrument that is designated at fair value through profit or loss at that occasion, the gains or losses of the financial instrument upon that designation shall be reported in of which: gains or ( ) losses upon designation of financial assets and liabilities designated at fair value through profit or loss for hedging purposes, net . Subsequent fair value gains or losses on these financial instruments shall be reported in of which: gains or ( ) losses after the designation of financial assets and liabilities designated at fair value through profit or loss for hedging purposes, net . 15.7. Gains or losses from hedge accounting (16.6) 205. All gains and losses from hedge accounting, except interest income or expense where the clean price is used, shall be broken down by type of hedge accounting: fair value hedge, cash flow hedge and hedge of net investments in foreign operations. Gains and losses related to fair value hedge shall be broken down between the hedging instrument and the hedged item. Gains and losses on hedging instruments shall not include gains and losses related to elements of the hedging instruments that are not designated as hedging instruments in accordance with IFRS 9.6.2.4. These not designated hedging instruments shall be reported in accordance with paragraph 60 of this Part. Gains and losses from hedge accounting shall also include gains and losses on hedges of a group of items with offsetting risk positions (hedges of a net position). 206. Fair value changes of the hedged item attributable to the hedged risk  shall also include gains and losses on hedged items where the items are debt instruments measured at fair value through other comprehensive income in accordance with IFRS 9.4.1.2A [IFRS 9.6.5.8]. 207. Under national GAAP based on BAD, the breakdown by type of hedges as provided for in this template shall be reported to the extent the breakdown is compatible with the applicable accounting requirements. 15.8. Impairment on non-financial assets (16.7) 208. Additions  shall be reported where, for the accounting portfolio or main category of assets, the estimation of the impairment for the period results in recognition of net expenses. Reversals  shall be reported where, for the accounting portfolio or main category of assets, the estimation of the impairment for the period result in the recognition of net income. 16. RECONCILIATION BETWEEN ACCOUNTING AND CRR SCOPE OF CONSOLIDATION (17) 209. Accounting scope of consolidation  shall include the carrying amount of assets, liabilities and equity as well as the nominal amounts of the off-balance sheet exposures prepared using the accounting scope of consolidation; that is, including in the consolidation subsidiaries that are insurance undertakings and non-financial corporations. Institutions shall account for the subsidiaries, joint ventures and associates using the same method as in their financial statements. 210. In this template, the item Investments in subsidiaries, joint ventures and associates  shall not include subsidiaries as with the accounting scope of consolidation all subsidiaries are fully consolidated. 211. Assets under reinsurance and insurance contracts  shall include assets under reinsurance ceded as well as, if any, assets related to insurance and reinsurance contracts issued. 212. Liabilities under insurance and reinsurance contracts  shall include liabilities under insurance and reinsurance contracts issued. 17. NON-PERFORMING EXPOSURES (18) 213. For the purpose of template 18, non-performing exposures shall be those that satisfy any of the following criteria: (a) material exposures which are more than 90 days past due; (b) the debtor is assessed as unlikely to pay its credit obligations in full without realisation of collateral, regardless of the existence of any past due amount or of the number of days past due. 214. That categorisation as non-performing exposures shall apply notwithstanding the classification of an exposure as defaulted for regulatory purposes in accordance with Article 178 of CRR or as impaired for accounting purposes in accordance with the applicable accounting framework. 215. Exposures in respect of which a default is considered to have occurred in accordance with Article 178 of CRR and exposures that have been found impaired in accordance with the applicable accounting framework shall always be considered as non-performing exposures. Under IFRS, for the purpose of template 18, impaired exposures shall be those that have been found credit-impaired (Stage 3), including purchased or originated credit-impaired assets. Exposures included in impairment stages other than Stage 3 shall be considered as non-performing where they meet the criteria to be considered as non-performing. 216. Exposures shall be categorised for their entire amount and without taking into account the existence of any collateral. Materiality shall be assessed in accordance with Article 178 of CRR. 217. For the purpose of template 18, exposures  shall include all debt instruments (debt securities and loans and advances which shall include also cash balances at central banks and other demand deposits) and off-balance sheet exposures, except those held for trading exposures. 218. Debt instruments shall be included in the following accounting portfolios: (a) debt instruments at cost or amortised cost, (b) debt instruments at fair value through other comprehensive income or through equity subject to impairment and (c) debt instruments at strict LOCOM or fair value through profit or loss or through equity not subject to impairment, in accordance with the criteria of paragraph 233 of this Part. Each category shall be broken down by instrument and by counterparty. 219. Under IFRS and relevant national GAAP based on BAD, off-balance sheet exposures shall comprise the following revocable and irrevocable items: (a) loan commitments given; (b) financial guarantees given; (c) other commitments given. 220. Debt instruments classified as held for sale in accordance with IFRS 5 shall be reported separately. 221. In template 18 for debt instruments, gross carrying amount  shall be reported as defined in paragraph 34 of Part 1 of this Annex. For off-balance sheet exposures, the nominal amount as defined in paragraph 118 of this Part of this Annex shall be reported. 222. For the purpose of template 18, an exposure is past-due  where it meets the criteria of paragraph 96 of this Part. 223. For the purpose of template 18, debtor  means an obligor within the meaning of Article 178 of CRR. 224. A commitment shall be considered as a non-performing exposure for its nominal amount where, drawn down or otherwise used, it would lead to exposures that present a risk of not being paid back in full without realisation of collateral. 225. Financial guarantees given shall be considered as non-performing exposures for their nominal amount where the financial guarantee is at risk of being called by the guaranteed party, including, in particular, where the underlying guaranteed exposure meets the criteria to be considered as non-performing, referred to in paragraph 213. Where the guaranteed party is past-due on the amount due under the financial guarantee contract, the reporting institution shall assess whether the resulting receivable meets the non-performing criteria. 226. Exposures classified as non-performing in accordance with paragraph 213 shall be categorised as either non-performing on an individual basis ( transaction based ) or as non-performing for the overall exposure to a given debtor ( debtor based ). For the categorisation of non-performing exposures on an individual basis or to a given debtor, the following categorisation approaches shall be used for the different types of non-performing exposures: (a) for non-performing exposures classified as defaulted in accordance with Article 178 of CRR, the categorisation approach of that Article shall be applied; (b) for exposures that are classified as non-performing due to impairment under the applicable accounting framework, the recognition criteria for impairment under the applicable accounting framework shall be applied; (c) for other non-performing exposures that are neither classified as defaulted nor as impaired, the provisions of Article 178 of CRR for defaulted exposures shall be applied. 227. Where an institution has on-balance sheet exposures to a debtor that are past due by more than 90 days and the gross carrying amount of the past due exposures represents more than 20% of the gross carrying amount of all on-balance sheet exposures to that debtor, all on- and off-balance sheet exposures to that debtor shall be considered as non-performing. Where a debtor belongs to a group, the need to also consider exposures to other entities of the group as non-performing shall be assessed, where they are not already considered as impaired or defaulted in accordance with Article 178 of CRR, except for exposures affected by isolated disputes that are unrelated to the solvency of the counterparty. 228. Exposures shall be considered to have ceased being non-performing where all of the following conditions are met: (a) the exposure meets the exit criteria applied by the reporting institution for the discontinuation of the impairment and default classification according to the applicable accounting framework and Article 178 of the CRR respectively; (b) the situation of the debtor has improved to the extent that full repayment, according to the original or where applicable the modified conditions, is likely to be made; (c) the debtor does not have any amount past-due by more than 90 days. 229. An exposure shall remain classified as non-performing while the conditions in points (a), (b) and (c) of paragraph 228 of this Part of this Annex are not met, even though the exposure has already met the discontinuation criteria applied by the reporting institution for the impairment and default classification according to the applicable accounting framework and Article 178 of CRR respectively. 230. The classification of a non-performing exposure as non-current asset held for sale in accordance with IFRS 5 does not discontinue their classification as non-performing exposure. 231. Granting forbearance measures to a non-performing exposure shall not discontinue the non-performing status of this exposure. Where exposures are non-performing with forbearance measures, as referred to in paragraph 262, those exposures shall be considered to have ceased being non-performing where all the following conditions are met: (a) exposures are not considered to be impaired or defaulted by the reporting institution according to the applicable accounting framework and Article 178 of the CRR, respectively; (b) one year has passed since the latest between the moment where forbearance measures were applied and the moment where exposures have been classified as non-performing; (c) there is not, following the forbearance measures, any past-due amount or concern regarding the full repayment of the exposure according to the post-forbearance conditions. The absence of concerns shall be determined after an analysis of the debtors financial situation by the institution. Concerns may be considered as no longer existing where the debtor has paid, via its regular payments in accordance with the post-forbearance conditions, a total equal to the amount that was previously past-due (where there were past-due amounts) or that has been written-off (where there were no past-due amounts) under the forbearance measures or the debtor has otherwise demonstrated its ability to comply with the post-forbearance conditions. The specific exit conditions referred to in points (a), (b) and (c) shall apply in addition to the criteria applied by reporting institutions for impaired and defaulted exposures according to the applicable accounting framework and Article 178 of CRR, respectively. 232. Where the conditions referred to in paragraph 231 of this Part of this Annex are not met at the end of the one year period specified in point (b) of that paragraph, the exposure shall continue to be identified as non-performing forborne exposure until all conditions are met. The conditions shall be assessed at least on a quarterly basis. 233. The accounting portfolios under IFRS listed in paragraph 15 of Part 1 of this Annex and under relevant national GAAP based on BAD listed in paragraph 16 of Part 1 of this Annex shall be reported as follows in template 18: (a) Debt instruments at cost or at amortised cost  shall encompass debt instruments included in any of the following: (i) financial assets at amortised cost (IFRS); (ii) Non-trading non-derivative financial assets at a cost based method , including debt instruments under moderate LOCOM (national GAAP based on BAD); (iii) Other non-trading non-derivative financial assets , except debt instruments measured at strict LOCOM (national GAAP based on BAD); (b) Debt instruments at fair value through other comprehensive income or through equity subject to impairment  shall encompass debt instruments included in any of the following: (i) Financial assets at fair value through other comprehensive income  (IFRS); (ii) Non-trading non-derivative financial assets measured at fair value to equity , where instruments in that measurement category can be subject to impairment in accordance with the applicable accounting framework under national GAAP based on BAD; (c) Debt instruments at strict LOCOM, or at fair value through profit or loss or through equity not subject to impairment  shall encompass debt instruments included in any of the following: (i) Non-trading financial assets mandatorily at fair value through profit or loss  (IFRS); (ii) Financial assets designated at fair value through profit or loss  (IFRS); (iii) Non-trading non-derivative financial assets measured at fair value through profit or loss  (national GAAP based on BAD); (iv) Other non-trading non-derivative financial assets  where debt instruments are measured under strict LOCOM (national GAAP based on BAD); (v) Non-trading non-derivative financial assets measured at fair value through equity , where debt instruments in that measurement category are not subject to impairment in accordance with the applicable accounting framework under GAAP based on BAD. 234. Where IFRS or the relevant national GAAP based on BAD provide for the designation of commitments at fair value through profit and loss, the carrying amount of any asset resulting from that designation and measurement at fair value shall be reported in Financial assets designated at fair value through profit or loss  (IFRS) or Non-trading non-derivative financial assets measured at fair value through profit or loss  (national GAAP based on BAD). The carrying amount of any liability resulting from that designation shall not be reported in template F18. The notional amount of all commitments designated at fair value through profit or loss shall be reported in template 9. 235. Past due exposures shall be reported separately within the performing and non-performing categories for their entire amount as defined in paragraph 96 of this Part. Exposures past due by more than 90 days but that are not material in accordance with Article 178 of CRR shall be reported within performing exposures in Past due > 30 days <= 90 days . 236. Non-performing exposures shall be reported broken down by past due time bands. Exposures that are not past due or are past due by 90 days or less but nevertheless are identified as non-performing due to the likelihood of non-full repayment shall be reported in a dedicated column. Exposures that present both past due amounts and a likelihood of non-full repayment shall be allocated by past-due time bands consistent with the number of days that they are past due. 237. The following exposures shall be identified in separate columns: (a) exposures which are considered to be impaired in accordance with the applicable accounting framework; under IFRS, the amount of credit-impaired assets (Stage 3), including purchased or originated credit-impaired assets, shall be reported in this column; (b) exposures in respect of which a default is considered to have occurred in accordance with Article 178 of CRR. 238. Accumulated impairment, accumulated negative changes in fair value due to credit risk and provisions  figures shall be reported in accordance with paragraphs 11, 69 to 71, 106 and 110 of this Part. 239. Information on collateral held and guarantees received on non-performing exposures shall be reported separately. Amounts reported for collateral received and guarantees received shall be calculated in accordance with paragraphs 172 and 174 of this Part. The sum of the amounts reported for both collateral and guarantees shall be capped at the carrying amount or nominal amount of the related exposure. 18. FORBORNE EXPOSURES (19) 240. For the purpose of template 19, forborne exposures shall be debt contracts in respect of which forbearance measures have been applied. Forbearance measures consist of concessions towards a debtor that is experiencing or about to experience difficulties in meeting its financial commitments ( financial difficulties ). 241. For the purpose of template 19, a concession may entail a loss for the lender and shall refer to either of the following actions: (a) a modification of the previous terms and conditions of a contract that the debtor is considered unable to comply with due to its financial difficulties ( troubled debt ) resulting in insufficient debt service ability and that would not have been granted had the debtor not been experiencing financial difficulties; (b) a total or partial refinancing of a troubled debt contract, that would not have been granted had the debtor not been experiencing financial difficulties. 242. Evidence of a concession shall include at least any of the following: (a) a difference in favour of the debtor between the modified terms of the contract and the previous terms of the contract; (b) inclusion in a modified contract of more favourable terms than other debtors with a similar risk profile could have obtained from the same institution at that time. 243. The exercise of clauses which, where used at the discretion of the debtor, enable the debtor to change the terms of the contract ( embedded forbearance clauses ) shall be treated as a concession where the institution approves executing those clauses and concludes that the debtor is experiencing financial difficulties. 244. For the purposes of Annexes III and IV as well as this Annex, refinancing  means the use of debt contracts to ensure the total or partial payment of other debt contracts the current terms of which the debtor is unable to comply with. 245. For the purpose of template 19, debtor  shall include all the legal entities in the debtors group which are within the accounting scope of consolidation and natural persons who control that group. 246. For the purpose of template 19, debt  shall include loans and advances (which include also cash balances at central banks and other demand deposits), debt securities and revocable and irrevocable loan commitments given including those loan commitments designated at fair value through profit and loss that are assets at the reporting date. Debt  shall exclude exposures held for trading. 247. Debt  shall also include loans and advances and debt securities classified as non-current assets and disposal groups classified as held for sale in accordance with IFRS 5. 248. For the purpose of template 19, exposure  shall have the same meaning as given for debt  in paragraph 247 of this Part. 249. The accounting portfolios under IFRS listed in paragraph 15 of Part 1 of this Annex and under relevant national GAAP based on BAD listed in paragraph 16 of Part 1 of this Annex shall be reported in template 19 as defined in paragraph 233 of this Part. 250. For the purpose of template 19, institution  means the institution which applied the forbearance measures. 251. In template 19 for debt , the gross carrying amount  shall be reported as defined in paragraph 34 of Part 1 of this Annex. For loan commitments given which are off-balance sheet exposures, the nominal amount as defined in paragraph 118 of this Part of this Annex shall be reported. 252. Exposures shall be regarded as forborne where a concession has been made, irrespective of whether any amount is past due or of the classification of the exposures as impaired in accordance with the applicable accounting framework or as defaulted in accordance with Article 178 of CRR. Exposures shall not be treated as forborne where the debtor is not in financial difficulties. Under IFRS, modified financial assets [IFRS 9.5.4.3 and Appendix A] shall be treated as forborne provided that a concession as defined in paragraphs 240 and 241 of this Part of this Annex has been made, regardless of the incidence of the modification on the change in the credit risk of the financial asset since initial recognition. Any of the following shall be treated as forbearance measures: (a) a modified contract that has been classified as non-performing before the modification or would in the absence of modification be classified as non-performing; (b) the modification that has been made to a contract involves a total or partial cancellation by write-offs of the debt; (c) the institution approves the use of embedded forbearance clauses for a debtor who is non-performing or who would be considered as non-performing without the use of those clauses; (d) simultaneously with or close in time to the concession of additional debt by the institution, the debtor made payments of principal or interest on another contract with the institution that was non-performing or would in the absence of refinancing be classified as non-performing. 253. A modification involving repayments made by taking possession of collateral shall be treated as a forbearance measure where that modification constitutes a concession. 254. There is a rebuttable presumption that forbearance has taken place in any of the following circumstances: (a) the modified contract was totally or partially past due by more than 30 days (without being non-performing) at least once during the three months prior to its modification or would be more than 30 days past due, totally or partially, without modification; (b) simultaneously with or close in time to the concession of additional debt by the institution, the debtor made payments of principal or interest on another contract with the institution that was totally or partially past due by 30 days at least once during the three months prior to its refinancing; (c) the institution approves the use of embedded forbearance clauses for 30 days past due debtors or debtors who would be 30 days past due without the exercise of those clauses. 255. Financial difficulties shall be assessed at debtor level as referred to in paragraph 245. Only exposures to which forbearance measures have been applied shall be identified as forborne exposures. 256. Forborne exposures shall be included within the non-performing exposures category or the performing exposures category in accordance with paragraphs 213 to 224 and 260 of this Part. The classification as forborne exposure shall be discontinued where all of the following conditions are met: (a) the forborne exposure is considered to be performing, including where it has been reclassified from the non-performing exposures category after an analysis of the financial condition of the debtor showed that it no longer met the conditions to be considered as non-performing; (b) a minimum two year period has passed from the date the forborne exposure was considered to be performing ( probation period ); (c) regular payments of more than an insignificant aggregate amount of principal or interest have been made during at least half of the probation period; (d) none of the exposures to the debtor is more than 30 days past due at the end of the probation period. 257. Where the conditions referred to in paragraph 256 are not met at the end of the probation period, the exposure shall continue to be identified as performing forborne under probation until all the conditions are met. The conditions shall be assessed at least on a quarterly basis. 258. Forborne exposures which are classified as non-current assets held for sale in accordance with IFRS 5 shall continue to be classified as forborne exposures. 259. A forborne exposure may be considered as performing from the date the forbearance measures were applied where both of the following conditions are met: (a) that extension has not led the exposure to be classified as non-performing; (b) the exposure was not considered to be a non-performing exposure at the date the forbearance measures were extended. 260. Where additional forbearance measures are applied to a performing forborne exposure under probation that has been reclassified out of non-performing category or the exposure becomes more than 30 days past due, it shall be classified as non-performing. 261. Performing exposures with forbearance measures  (performing forborne exposures) shall comprise forborne exposures that do not meet the criteria to be considered as non-performing and are included in the performing exposures category. Performing forborne exposures are under probation according to paragraph 256, including where paragraph 259 applies. Performing forborne exposures under probation that have been reclassified out of the non-performing exposures category shall be reported separately within the performing exposures with forbearance measures in the column of which: Performing forborne exposures under probation reclassified from non-performing . 262. Non-performing exposures with forbearance measures  (non-performing forborne exposures) shall comprise forborne exposures that meet the criteria to be considered as non-performing and are included in the non-performing exposures category. Those non-performing forborne exposures shall include the following: (a) exposures which have become non-performing due to the application of forbearance measures; (b) exposures which were non-performing prior to the extension of forbearance measures; (c) forborne exposures which have been reclassified from the performing category, including exposures reclassified in application of paragraph 260. 263. Where forbearance measures are extended to exposures which were non-performing prior to the extension of forbearance measures, the amount of those forborne exposures shall be separately identified in the column of which: forbearance of exposures non-performing prior to forbearance measures . 264. The following non-performing exposures with forbearance measures shall be identified in separate columns: (a) exposures which are considered to be impaired in accordance with the applicable accounting framework. Under IFRS, the amount of credit-impaired assets (Stage 3), including purchased or originated credit-impaired assets shall be reported in this column; (b) exposures in respect of which a default is considered to have occurred in accordance with Article 178 of CRR. 265. The column Refinancing  shall comprise the gross carrying amount of the new contract ( refinancing debt ) granted as part of a refinancing transaction which qualifies as a forbearance measure, as well as the gross carrying amount of the old re-paid contract that is still outstanding. 266. Forborne exposures combining modifications and refinancing shall be allocated to the column Instruments with modifications of the terms and conditions  or the column Refinancing  according to the measure that has the most impact on cash-flows. Refinancing by a pool of banks shall be reported in the column Refinancing  for the total amount of refinancing debt provided by or refinanced debt still outstanding at the reporting institution. Repackaging of several debts into a new debt shall be reported as a modification, unless there is also a refinancing transaction that has a larger impact on cash-flows. Where forbearance through modification of the terms and conditions of a troubled exposure leads to its de-recognition and to the recognition of a new exposure, that new exposure shall be treated as forborne debt. 267. Accumulated impairment, accumulated negative changes in fair value due to credit risk and provisions shall be reported in accordance with paragraphs 11, 69 to 71, 106 and 110 of this Part. 268. Collateral and guarantees received on exposures with forbearance measures shall be reported for all exposures with forbearance measures, regardless of their performing or non-performing status. Amounts reported for collateral received and guarantees received shall be calculated in accordance with paragraphs 172 and 174 of this Part. The sum of the amounts reported for both collateral and guarantees shall be capped at the carrying amount of the related exposure. 19. GEOGRAPHICAL BREAKDOWN (20) 269. Template 20 shall be reported where the institution exceeds the threshold described in Article 5.1(a)(iv) of this Regulation. 19.1. Geographical breakdown by location of activities (20.1-20.3) 270. The geographical breakdown by location of the activities in templates 20.1 to 20.3 distinguishes between domestic activities  and non-domestic activities . For the purposes of this Part, location  means the jurisdiction of incorporation of the legal entity which has recognised the corresponding asset or liability; for branches, it means the jurisdiction of its residence. For these purposes, domestic  shall include the activities recognised in the Member State where the reporting institution is located. 19.2. Geographical breakdown by residence of the counterparty (20.4-20.7) 271. Templates 20.4 to 20.7 contain information country-by-country  on the basis of the residence of the immediate counterparty as defined in paragraph 43 of Part 1 of this Annex. The breakdown provided shall include exposures or liabilities with residents in each foreign country in which the institution has exposures. Exposures or liabilities with international organisations and multilateral development banks shall not be assigned to the country of residence of the institution but to the geographical area Other countries . 272. Derivatives  shall include both trading derivatives, including economic hedges, and hedging derivatives under IFRS and under GAAP, reported in templates 10 and 11. 273. Assets held for trading under IFRS and trading assets under GAAP shall be identified separately. Financial assets subject to impairment shall have the same meaning as in paragraph 93 of this Part. Assets measured under LOCOM that have credit risk induced value adjustments shall be considered as impaired. 274. In templates 20.4 and 20.7, Accumulated impairment  and Accumulated negative changes in fair value due to credit risk on non-performing exposures  shall be reported as defined in paragraphs 69 to 71 of this Part. 275. In template 20.4 for debt instruments, gross carrying amount  shall be reported as defined in paragraph 34 of Part 1 of this Annex. For derivatives and equity instruments, the amount to be reported shall be the carrying amount. In column Of which: Non-performing  debt instruments shall be reported as defined in paragraphs 213 to 232 of this Part. Debt forbearance comprises all debt  contracts for the purpose of template 19 to which forbearance measures, as defined in paragraphs 240 to 255 of this Part, are extended. 276. In template 20.5, Provisions for commitments and guarantees given  shall include provisions measured under IAS 37, the credit losses of financial guarantees treated as insurance contracts under IFRS 4, and the provisions on loan commitments and financial guarantees under the impairment requirements of IFRS 9 and provisions for commitments and guarantees under national GAAP based on BAD in accordance with paragraph 11 of this Part. 277. In template 20.7, loans and advances not held for trading shall be reported with the classification by NACE Codes on a country-by-country  basis. NACE Codes shall be reported with the first level of disaggregation (by section ). Loans and advances subject to impairment shall refer to the same portfolios as referred to in paragraph 93 of this Part. 20. TANGIBLE AND INTANGIBLE ASSETS: ASSETS SUBJECT TO OPERATING LEASE (21) 278. For the purposes of the calculation of the threshold in Article 9(e) of this Regulation tangible assets that have been leased by the institution (lessor) to third parties in agreements that qualify as operating leases under the relevant accounting framework shall be divided by total of tangible assets. 279. Under IFRS, assets that have been leased by the institution (as lessor) to third parties in operating leases shall be reported broken down by measurement method. 21. ASSET MANAGEMENT, CUSTODY AND OTHER SERVICE FUNCTIONS (22) 280. For the purposes of the calculation of the threshold in Article 9(f) of this Regulation, the amount of net fee and commission income  shall be the absolute value of the difference between fee and commission income  and fee and commission expense . For the same purposes, the amount of net interest  shall be the absolute value of the difference between interest income  and interest expenses . 21.1. Fee and commission income and expenses by activity (22.1) 281. The fee and commission income and expenses shall be reported by type of activity. Under IFRS, this template shall include fee and commission income and expenses other than both of the following: (a) amounts considered for the calculation of the effective interest of financial instruments [IFRS 7.20.(c)]; (b) amounts arising from financial instruments that are measured at fair value through profit or loss [IFRS 7.20.(c).(i)]. 282. Transaction costs directly attributable to the acquisition or issue of financial instruments not measured at fair value through profit or loss shall not be included; they shall form part of the initial acquisition/issue value of these instruments and shall be amortised to profit or loss over their residual life using the effective interest rate [see IFRS 9.5.1.1]. 283. Under IFRS, transaction costs directly attributable to the acquisition or issue of financial instruments measured at fair value through profit or loss shall be included as a part of Gains or losses on financial assets and liabilities held for trading, net , Gain or losses on non-trading financial assets mandatorily at fair value through profit or loss, net  and Gains or losses on financial assets and liabilities designated at fair value through profit or loss, net , depending on the accounting portfolio in which they are classified. They shall not be part of the initial acquisition or issuance value of these instruments and are immediately recognized in profit or loss. 284. Institutions shall report fee and commission income and expenses according to the following criteria: (a) Securities. Issuances  shall include fees and commissions received for the involvement in the origination or issuance of securities not originated or issued by the institution; (b) Securities. Transfer orders  shall include fees and commissions generated by the reception, transmission and execution on behalf of customers of orders to buy or sell securities; (c) Securities. Other  shall include fees and commissions generated by the institution providing other services related with securities not originated or issued by the institution; (d) Clearing and settlement  shall include fee and commission income (expenses) generated by (charged to) the institution where participating in counterparty, clearing and settlement facilities; (e) Asset management , Custody , Central administrative services for collective investment undertakings , Fiduciary transactions , Payment services  shall include fee and commission income (expenses) generated by (charged to) the institution where providing these services; (f) Structured finance  shall include fees and commissions received for the involvement in the origination or issuance of financial instruments other than securities originated or issued by the institution; (g) fees from Loan servicing activities  shall include, on the income side, the fee and commission income generated by the institution providing loan servicing services and on the expense side, the fee and commission expense charged to the institution by loan service providers; (h) Loan commitments given  and Financial guarantees given  shall include the amount, recognized as income during the period, of the amortization of the fees and commission for these activities initially recognised as other liabilities ; (i) Loan commitments received  and Financial guarantees received  shall include the fee and commission recognised as expense by the institution during the period as a consequence of the charge made to the counterparty that has given the loan commitment or the financial guarantee that is initially recognised as other assets ; (j) Other  shall include the rest of fee and commission income (expenses) generated by (charged to) the institution such as those derived from other commitments , from foreign exchange services (such as exchange of foreign banknotes or coins) or from providing (receiving) other fee-based advice and services. 21.2. Assets involved in the services provided (22.2) 285. Business related to asset management, custody functions, and other services provided by the institution shall be reported using the following definitions: (a) Asset management  shall refer to assets belonging directly to the customers, for which the institution is providing management. Asset management  shall be reported by type of customer: collective investment undertakings, pension funds, customer portfolios managed on a discretionary basis, and other investment vehicles; (b) Custody assets  shall refer to the services of safekeeping and administration of financial instruments for the account of clients provided by the institution and services related to custodianship such as cash and collateral management. Custody assets  shall be reported by type of customers for which the institution is holding the assets distinguishing between collective investment undertakings and others. The item of which: entrusted to other entities  shall refer to the amount of assets included in custody assets for which the institution has given the effective custody to other entities; (c) Central administrative services for collective investment  shall refer to the administrative services provided by the institution to collective investment undertakings. It shall include, among others, the services of transfer agent; of compiling accounting documents; of preparing the prospectus, financial reports and all other documents intended for investors; of carrying out the correspondence by distributing financial reports and all other documents intended for investors; of carrying out issues and redemptions and keeping the register of investors; as well as of calculating the net asset value; (d) Fiduciary transactions  shall refer to the activities where the institution acts in its own name but for the account and at the risk of its customers. Frequently, in fiduciary transactions, the institution provides services, such as custody asset management services to a structured entity or managing portfolios on a discretionary basis. All fiduciary transactions shall be reported exclusively in this item without regarding whether the institution provides additionally other services; (e) Payment services  shall refer to the collection on behalf of customers of payments generated by debt instruments that are neither recognised on the balance sheet of the institution nor originated by it; (f) Customer resources distributed but not managed  shall refer to products issued by entities outside the prudential group that the institution has distributed to its current customers. This item shall be reported by type of product; (g) Amount of the assets involved in the services provided  shall include the amount of assets in relation to which the institution is acting, using the fair value. Other measurement bases including nominal value may be used where the fair value is not available. Where the institution provides services to entities such as collective investment undertakings, pension funds, the assets concerned may be shown at the value at which these entities report the assets in their own balance sheet. Reported amounts shall include accrued interest, where appropriate. 22. INTERESTS IN UNCONSOLIDATED STRUCTURED ENTITIES (30) 286. For the purposes of Annexes III and IV as well as this Annex, liquidity support drawn  means the sum of the carrying amount of the loan and advances granted to unconsolidated structured entities and the carrying amount of debt securities held that have been issued by unconsolidated structured entities. 287. Losses incurred by the reporting institution in the current period  shall include losses due to impairment and any other losses incurred during the reporting period by a reporting institution relating to its interests in unconsolidated structured entities. 23. RELATED PARTIES (31) 288. Institutions shall report amounts and/or transactions related to the balance sheet and the off-balance sheet exposures where the counterparty is a related party in accordance with IAS 24. 289. Intra-group transactions and intra-group outstanding balances of the prudential group shall be eliminated. Under Subsidiaries and other entities of the same group , institutions shall include balances and transactions with subsidiaries that have not been eliminated either because the subsidiaries are not fully consolidated with the prudential scope of consolidation or because, in accordance with Article 19 of CRR, the subsidiaries are excluded from the scope of prudential consolidation for being immaterial or because, for institutions that are part of a wider group, the subsidiaries are of the ultimate parent, not of the institution. Under Associates and joint ventures , institutions shall include the portions of balances and transactions with joint ventures and associates of the group to which the entity belongs that have not been eliminated where proportional consolidation is applied. 23.1. Related parties: amounts payable to and amounts receivable from (31.1) 290. For Loan commitments, financial guarantees and other commitments received , the amounts that shall be reported shall be the sum of the nominal  of loan and other commitments received and the maximum amount of the guarantee that can be considered  of financial guarantees received as defined in paragraph 119 of this Part. 291. Accumulated impairment and accumulated negative changes in fair value due to credit risk on non-performing exposures  shall be reported as defined as in paragraphs 69 to 71 in this Part only for non-performing exposures. Provisions on non-performing off-balance sheet exposures  shall include provisions as defined as in paragraphs 11, 106 and 111 of this Part for exposures which are non-performing in accordance with paragraphs 213 to 239 of this Part. 23.2. Related parties: expenses and income generated by transactions with (31.2) 292. Gains or losses on de-recognition of other than financial assets  shall include all the gains and losses on de-recognition of non-financial assets generated by transactions with related parties. This item shall include the gains and losses on de-recognition of non-financial assets, which have been generated by transactions with related parties and that are part of any of the following line items of the Statement of profit or loss : (a) Gains or losses on de-recognition of investments in subsidiaries, joint ventures and associates , where reporting under national GAAP based in BAD; (b) Gains or losses on de-recognition of non-financial assets ; (c) Profit or loss from non-current assets and disposal groups classified as held for sale not qualifying as discontinued operations ; (d) Profit or loss after tax from discontinued operations . 293. Impairment or ( ) reversal of impairment on non-performing exposures  shall include impairment losses as defined in paragraphs 51 to 53 of this Part for exposures which are non-performing in accordance with paragraphs 213 to 239 of this Part. Provisions or ( ) reversal of provisions on non-performing exposures  shall include provision as defined in paragraph 50 of this Part for off-balance sheet exposures which are non-performing in accordance with paragraphs 213 to 239 of this Part. 24. GROUP STRUCTURE (40) 294. Institutions shall provide detailed information as of the reporting date on subsidiaries, joint ventures and associates fully or proportionally consolidated in the accounting scope of consolidation as well as entities reported as Investments in subsidiaries, joint ventures and associates  in accordance with paragraph 4 of this Part, including also those entities in which investments are held for sale under IFRS 5. All entities regardless the activity they perform shall be reported. 295. Equity instruments that do not meet the criteria to be classified as investments in subsidiaries, joint ventures and associates and own shares of the reporting institution owned by it ( Treasury shares ), shall be excluded from the scope of this template. 24.1. Group structure: entity-by-entity  (40.1) 296. The following information shall be reported on a entity-by-entity  basis and the following definitions apply for the purposes of Annexes III and IV as well as this Annex: (a) LEI code  shall include the LEI code of the investee. Where a LEI code exists for the investee it shall be reported; (b) Entity code  shall include the identification code of the investee. The entity code is a row identifier and shall be unique for each row in template 40.1. (c) Entity name  shall include the name of the investee; (d) Entry date  means the date in which the investee entered within the scope of the group ; (e) Share capital of investee  means the total amount of capital issued by the investee as at the reference date; (f) Equity of investee , Total assets of the Investee  and Profit or (loss) of the Investee  shall include the amounts of these items in the last financial statements of the investee; (g) Residence of investee  means the country of residence of the investee; (h) Sector of investee  means the sector of counterparty as defined in paragraph 42 of Part 1 of this Annex; (i) NACE code  shall be provided on the basis of the principal activity of the investee. For non-financial corporations, NACE codes shall be reported with the first level of disaggregation (by section ); for financial corporations, NACE codes shall be reported with a two level detail (by division ); (j) Accumulated equity interest (%)  shall be the percentage of ownership instruments held by the institution as of the reference date; (k) Voting rights (%)  means the percentages of voting rights associated to the ownership instruments held by the institution as of the reference date. (l) Group structure [relationship]  shall indicate the relationship between the ultimate parent and the investee (parent or entity with joint control of the reporting institution, subsidiary, joint venture or associate); (m) Accounting treatment [Accounting Group]  shall indicate the relationship between the accounting treatment with the accounting scope of consolidation (full consolidation, proportional consolidation, equity method or other); (n) Accounting treatment [CRR Group]  shall indicate the relationship between the accounting treatment with the CRR scope of consolidation (full consolidation, proportional consolidation, equity method or other); (o) Carrying amount  means amounts reported on the balance sheet of the institution for investees that are neither fully nor proportionally consolidated; (p) Acquisition cost  means the amount paid by the investors; (q) Goodwill link to the investee  means the amount of goodwill reported on the consolidated balance sheet of the reporting institution for the investee in the items goodwill  or investments in subsidiaries, joint ventures and associated ; (r) Fair value of the investments for which there are published price quotations  means the price at the reference date; it shall be provided only if the instruments are quoted. 24.2. Group structure: instrument-by-instrument  (40.2) 297. The following information shall be reported on an instrument-by-instrument  basis: (a) Security code  shall include the ISIN code of the security. For securities without ISIN code assigned, it shall include another code that uniquely identifies the security. Security code  and Holding company code  shall be a composite row identifier, and together shall be unique for each row in template 40.2; (b) Holding company code  shall be the identification code of the entity within the group that holds the investment. Holding company LEI code  shall include the LEI code for the company holding the security. Where a LEI code exists for the holding company it shall be reported; (c) Entity code , Accumulated equity interest (%) , Carrying amount  and Acquisition cost  are defined above. The amounts shall correspond to the security held by the related holding company. 25. FAIR VALUE (41) 25.1. Fair value hierarchy: financial instruments at amortised cost (41.1) 298. Information on the fair value of financial instruments measured at amortised cost, using the hierarchy in IFRS 13.72, 76, 81, and 86 shall be reported in this template. Where national GAAP under BAD also requires the allocation of assets measured at fair value between different levels of fair value, institutions under national GAAP shall also report this template. 25.2. Use of fair value option (41.2) 299. Information on the use of fair value option for financial assets and liabilities designated at fair value through profit or loss shall be reported in this template. 300. Hybrid contracts  shall include for liabilities the carrying amount of hybrid financial instruments classified, as a whole, in these accounting portfolios; that is, it shall include non-separated hybrid instruments in their entirely. 301. Managed for credit risk  shall include the carrying amount of instruments that are designated at fair value through profit or loss at the occasion of their hedging against credit risk by credit derivatives measured at fair value through profit or loss in accordance with IFRS 9.6.7. 26. TANGIBLE AND INTANGIBLE ASSETS: CARRYING AMOUNT BY MEASUREMENT METHOD (42) 302. Property, plant and equipment , Investment property  and Other intangible assets  shall be reported by the criteria used in their measurement. 303. Other intangible assets  shall include all other intangible assets than goodwill. 27. PROVISIONS (43) 304. This template shall include reconciliation between the carrying amount of the item Provisions  at the beginning and end of the period by the nature of the movements, except provisions measured under IFRS 9 that shall instead be reported in template 12. 305. Other commitments and guarantees given measured under IAS 37 and guarantees given measured under IFRS 4  shall include provisions measured under IAS 37 and the credit losses of financial guarantees treated as insurance contracts under IFRS 4. 28. DEFINED BENEFIT PLANS AND EMPLOYEE BENEFITS (44) 306. These templates shall include accumulated information of all defined benefit plans of the institution. Where there is more than one defined benefit plan, aggregated amount of all plans shall be reported. 28.1. Components of net defined benefit plan assets and liabilities (44.1) 307. Template on components of net defined benefit plan assets and liabilities shall show the reconciliation of the accumulated present value of all net defined benefit liabilities (assets) as well as reimbursement rights [IAS 19.140 (a), (b)]. 308. Net defined benefit assets  shall include, in the event of a surplus, the surplus amounts that shall be recognised in the balance sheet as they are not affected by the limits set up in IAS 19.63. The amount of this item and the amount recognised in the memo item Fair value of any right to reimbursement recognized as asset  shall be included in the item Other assets  of the balance sheet. 28.2. Movements in defined benefit obligations (44.2) 309. Template on movements in defined benefit obligations shall show the reconciliation of opening and closing balances of the accumulated present value of all defined benefit obligations of the institution. The effects of the different elements listed in IAS 19.141 during the period shall be presented separately. 310. The amount of Closing balance [present value]  in the template for movements in defined benefit obligations shall be equal to Present value defined benefit obligations . 28.3. Memo items [related to staff expenses] (44.3) 311. For reporting of memorandum items related to staff expenses, the following definitions shall be used: (a) Pension and similar expenses  shall include the amount recognized in the period as staff expenses for any post  employment benefit obligations (both defined contributions plans and defined benefits plans) and contributions to social security funds; (b) Share based payments  shall include the amount recognized in the period as staff expenses for share based payments. 29. BREAKDOWN OF SELECTED ITEMS OF STATEMENT OF PROFIT OR LOSS (45) 29.1. Gains or losses on financial assets and liabilities designated at fair value through profit or loss by accounting portfolio (45.1) 312. Financial liabilities designated at fair value through profit or loss  shall only include the gains and losses due to the change in the own credit risk of issuers of liabilities designated at fair value through profit or loss where the reporting institution has chosen to recognise them in profit or loss because a recognition in other comprehensive income would create or enlarge an accounting mismatch. 29.2. Gains or losses on de-recognition of non-financial assets (45.2) 313. Gains or losses on de-recognition of non-financial assets  shall be broken down by type of asset; each line item shall include the gain or the loss on the asset that has been derecognised. Other assets  shall include other tangible assets, intangible assets and investments not reported elsewhere. 29.3. Other operating income and expenses (45.3) 314. Other operating income and expenses shall be broken down according to the following items: fair value adjustments on tangible assets measured using the fair value model; rental income and direct operating expenses from investment property; income and expenses on operating leases other than investment property and the rest of operating income and expenses. 315. Operating leases other than investment property  shall include, for the column income , the returns obtained, and for the column expenses  the costs incurred by the institution as lessor in their operating leasing activities other than those with assets classified as investment property. The costs for the institution as lessee shall be included in the item Other administrative expenses . 316. Gains or losses from derecognition and re-measurements of holdings of gold, other precious metals and other commodities measured at fair value less cost to sell shall be reported among the items included in Other operating income. Other  or Other operating expenses. Other  30. STATEMENT OF CHANGES IN EQUITY (46) 317. The statement of changes in equity discloses the reconciliation between the carrying amount at the beginning of the period (opening balance) and the end of the period (closing balance) for each component of equity. 318. Transfers among components of equity  shall include all amounts transferred within equity, including both gains and losses due to own-credit risk of liabilities designated at fair value through profit or loss and the accumulated fair value changes of equity instruments measured at fair value through other comprehensive income that are transferred to other components of equity upon de-recognition. PART 3 MAPPING OF EXPOSURE CLASSES AND COUNTERPARTY SECTORS 1. The Tables 2 and 3 map exposure classes used to calculate capital requirements according to the CRR to counterparty sectors used in FINREP tables. Table 2 Standardised Approach SA exposure classes (CRR Article 112) FINREP counterparty sectors Comments (a) Central governments or central banks (1) Central banks (2) General governments These exposures shall be assigned to FINREP counterparty sectors according to the nature of the immediate counterparty (b) Regional governments or local authorities (2) General governments These exposures shall be assigned to FINREP counterparty sectors according to the nature of the immediate counterparty (c) Public sector entities (2) General governments (3) Credit institutions (4) Other financial corporations (5) Non financial corporations. These exposures shall be assigned to FINREP counterparty sectors according to the nature of the immediate counterparty (d) Multilateral development banks (3) Credit institutions These exposures shall be assigned to FINREP counterparty sectors according to the nature of the immediate counterparty (e) International organisations (2) General governments These exposures shall be assigned to FINREP counterparty sectors according to the nature of the immediate counterparty (f) Institutions (i.e. credit institutions and investment firms) (3) Credit institutions (4) Other financial corporations These exposures shall be assigned to FINREP counterparty sectors according to the nature of the immediate counterparty (g) Corporates (4) Other financial corporations (5) Non financial corporations. (6) Households These exposures shall be assigned to FINREP counterparty sectors according to the nature of the immediate counterparty (h) Retail (4) Other financial corporations (5) Non financial corporations (6) Households These exposures shall be assigned to FINREP counterparty sectors according to the nature of the immediate counterparty (i) Secured by mortgages on immovable property (2) General governments (3) Credit institutions (4) Other financial corporations (5) Non-financial corporations (6) Households These exposures shall be assigned to FINREP counterparty sectors according to the nature of the immediate counterparty. (j) In default (1) Central banks (2) General governments (3) Credit institutions (4) Other financial corporations (5) Non-financial corporations (6) Households These exposures shall be assigned to FINREP counterparty sectors according to the nature of the immediate counterparty. (ja) Items associated with particularly high risk (1) Central banks (2) General governments (3) Credit institutions (4) Other financial corporations (5) Non-financial corporations (6) Households These exposures shall be assigned to FINREP counterparty sectors according to the nature of the immediate counterparty. (k) Covered bonds (3) Credit institutions (4) Other financial corporations (5) Non-financial corporations These exposures shall be assigned to FINREP counterparty sectors according to the nature of the immediate counterparty. (l) Securitisation positions (2) General governments (3) Credit institutions (4) Other financial corporations (5) Non-financial corporations (6) Households These exposures shall be assigned to FINREP counterparty sectors according to the underlying risk of the securitisation. In FINREP, where securitized positions remain recognised in the balance sheet, the counterparty sectors shall be the sectors of the immediate counterparties of these positions. (m) Institutions and corporates with a short-term credit assessment (3) Credit institutions (4) Other financial corporations (5) Non-financial corporations These exposures shall be assigned to FINREP counterparty sectors according to the nature of the immediate counterparty. (n) Collective investment undertakings Equity instruments Investments in CIU shall be classified as equity instruments in FINREP, regardless of whether the CRR allows look-through. (o) Equity Equity instruments In FINREP, equities shall be separated as instruments under different categories of financial assets (p) Other items Various items of the balance sheet In FINREP, other items may be included under different asset categories. Table 3 Internal Ratings Based Approach IRBA exposure classes (CRR Article 147) FINREP counterparty sectors Comments (a) Central governments and central banks (1) Central banks (2) General governments (3) Credit institutions These exposures shall be assigned to FINREP counterparty sectors according to the nature of the immediate counterparty (b) Institutions (i.e. credit institution and investment firms as well as some general governments and multilateral banks) (2) General governments (3) Credit institutions (4) Other financial corporations These exposures shall be assigned to FINREP counterparty sectors according to the nature of the immediate counterparty (c) Corporates (4) Other financial corporations (5) Non-financial corporations (6) Households These exposures shall be assigned to FINREP counterparty sectors according to the nature of the immediate counterparty (d) Retail (4) Other financial corporations (5) Non-financial corporations (6) Households These exposures shall be assigned to FINREP counterparty sectors according to the nature of the immediate counterparty (e) Equity Equity instruments In FINREP, equities shall be separated as instruments under different categories of financial assets (f) Securitisation positions (2) General governments (3) Credit institutions (4) Other financial corporations (5) Non-financial corporations (6) Households These exposures shall be assigned to FINREP counterparty sectors according to the underlying risk of the securitisation positions. In FINREP, where securitized positions remain recognised in the balance sheet, the counterparty sectors shall be the sectors of the immediate counterparties of these positions (g) Other non credit obligations Various items of the balance sheet In FINREP, other items may be included under different asset categories. (1) Regulation (EC) No 1606/2002 of the European Parliament and of the Council of 19 July 2002 on the application of international accounting standards (OJ L 243, 11.9.2002, p. 1) (2) Regulation (EC) No 1071/2013 of the European Central Bank of 24 September 2013 concerning the balance sheet of monetary financial institutions sector (recast) (ECB/2013/33) (OJ L 297, 7.11.2013, p. 1). (3) Regulation (EC) No 1893/2006 of the European Parliament and of the Council of 20 December 2006 establishing the statistical classification of economic activities NACE Revision 2 and amending Council Regulation (EEC) No 3037/90 as well as certain EC Regulations on specific statistical domains (OJ L 393, 30.12.2006, p. 1). (4) Council Directive 86/635/EEC of 8 December 1986 on the annual accounts and consolidated accounts of banks and other financial institutions (OJ L 372, 31.12.1986, p. 1). (5) Directive 2013/34/EU of the European Parliament and of the Council of 26 June 2013 on the annual financial statements, consolidated financial statements and related reports of certain types of undertakings, amending Directive 2006/43/EC of the European Parliament and of the Council and repealing Council Directives 78/660/EEC and 83/349/EEC (OJ L 182, 29.6.2013, p. 19) (6) Commission Recommendation of 6 May 2003 concerning the definition of micro, small and medium-sized enterprises (C(2003)1422) (OJ L 124, 20.5.2003, p. 36).